Case 3:18-cv-10500-AET-LHG Document 90-6 Filed 01/25/19 Page 1 of 108 PageID: 1381




                         EXHIBIT E
Case 3:18-cv-10500-AET-LHG Document 90-6 Filed 01/25/19 Page 2 of 108 PageID: 1382


                                                                         Page 1
  1                UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NEW YORK
  2              Case No. 17 cv-05828-MKB-VMS
  3

        LAUREN HALL, on behalf                  )
  4     of herself and others                   )
        similarly situated,                     )
  5             Plaintiff,                      )
                                                )
  6                v.                           )
                                                )
  7     WELCH FOODS, INC., A                    )
        COOPERATIVE, and THE                    )
  8     PROMOTION IN MOTION                     )
        COMPANIES, INC.,                        )
  9             Defendants.                     )
        ------------------------                )
10
11
12                    VIDEOTAPE DEPOSITION OF:
13                            LAUREN HALL
14                         OCEAN, NEW JERSEY
15                          MARCH 28, 2018
16
17
18
19
20
21
22
23
24     REPORTED BY:
       SILVIA P. WAGE, CCR, CRR, RPR
25     JOB NO. 139464

                    TSG Reporting - Worldwide       877-702-9580
Case 3:18-cv-10500-AET-LHG Document 90-6 Filed 01/25/19 Page 3 of 108 PageID: 1383

                                             Page 2                                                 Page 3
  1            LAUREN HALL                                 1   A P P E A R A N C E S:
  2                                                        2   ANSELL GRIMM & AARON
  3                                                        3   Attorneys for Plaintiffs
                         March 28, 2018                    4   365 Rifle Camp Road
  4                      9:07 a.m.                         5   Woodland Park, New Jersey 07424
  5          Videotaped deposition of LAUREN HALL,         6   BY: MICHAEL ANSELL, ESQ.
  6   held at the offices of ANSELL GRIMM & AARON, 1500    7
  7   Lawrence Avenue, Second Floor, Ocean, New Jersey,    8   VENABLE
  8   pursuant to agreement before SILVIA P. WAGE, a       9   Attorneys for Defendants
  9   Certified Shorthand Reporter, Certified Realtime    10   2049 Century Park East
 10   Reporter, Registered Professional Reporter, and     11   Los Angles, California 90067
 11   Notary Public for the States of New Jersey, New     12   BY: DANIEL SILVERMAN, ESQ.
 12   York and Pennsylvania.                              13
 13
                                                          14
 14
                                                          15
 15
                                                          16
 16
 17
                                                          17   A L S O P R E S E N T:
 18
                                                          18   ELLEN HOROWITZ DALE, ESQ.
 19                                                       19   GENERAL COUNSEL
 20                                                       20   THE PROMOTION IN MOTION COMPANIES, INC.
 21                                                       21   JOSHUA BLECHNER, ESQ.
 22                                                       22   ASSOCIATE GENERAL COUNSEL
 23                                                       23   THE PROMOTION IN MOTION COMPANIES, INC.
 24                                                       24   MATTHEW SMITH
 25                                                       25   VIDEOGRAPHER


                                             Page 4                                                 Page 5
  1               LAUREN HALL                              1              LAUREN HALL
  2           THE VIDEOGRAPHER: This begins media          2       (There is a discussion off the record.)
  3   labeled No. 1 of the video recorded deposition of    3          MS. HOROWITZ DALE: Ellen Horowitz
  4   Lauren Hall in the matter of Lauren Hall, on         4   Dale, General Counsel Promotion in Motion
  5   behalf of herself and others similarly situated,     5   Companies, Inc.
  6   v. Welch Foods, Incorporated, a cooperative, and     6          THE VIDEOGRAPHER: And is there
  7   The Promotion in Motion Companies, Incorporated,     7   anyone on the phone presently?
  8   for the United States District Court, Eastern        8          MS. HOROWITZ: Not yet.
  9   District of New York.                                9          THE VIDEOGRAPHER: Okay.
 10       This deposition is being held at 1500           10   L A U R E N H A L L,
 11   Lawrence Avenue in Ocean, New Jersey on March 28,   11      2424 Homestead Avenue, Spring Lake Heights,
 12   2018 at, approximately, 9:08 a.m.                   12      New Jersey 07762, called as a witness,
 13       My name is Matthew Smith for TSG                13      having been duly sworn by a Notary Public,
 14   Reporting, Incorporated. I'm the legal video        14      was examined and testified as follows:
 15   specialist. The court reporter is Silvia Wage in    15   EXAMINATION BY MR. SILVERMAN:
 16   association with TSG Reporting.                     16        Q. Good morning, Ms. Hall. As I said,
                                                          17   my name is Dan Silverman. I represent the
 17       Will counsel please introduce yourself for
                                                          18   Defendants in this case.
 18   the record.
                                                          19       Can you please state and spell your full
 19           MR. ANSELL: Michael Ansell of Ansell
                                                          20   name for the record.
 20   Grimm & Aaron on behalf of the Plaintiff Lauren
                                                          21        A. Yeah, Lauren Hall, L-a-u-r-e-n, Hall,
 21   Hall.
                                                          22   H-a-l-l.
 22           MR. SILVERMAN: Dan Silverman of
                                                          23        Q. Have you ever had your deposition
 23   Venable on behalf of Defendants Welch Foods,
                                                          24   taken before?
 24   Inc., and The Promotion and Motion in Companies,
                                                          25        A. No.
 25   Inc.



                                                                                                            2
                           TSG Reporting - Worldwide              877-702-9580
Case 3:18-cv-10500-AET-LHG Document 90-6 Filed 01/25/19 Page 4 of 108 PageID: 1384

                                             Page 6                                                  Page 7
  1               LAUREN HALL                              1                LAUREN HALL
  2        Q. Okay. Let me go over the ground              2         Q. And who did you meet with this
  3   rules for the deposition.                            3   morning?
  4       Before I do that, have you met with              4         A. Michael.
  5   counsel to prepare for your deposition today?        5         Q. For how long did you meet?
  6        A. I have spoken with my counsel.               6         A. I was here at 8:15.
  7        Q. In person or by phone?                       7         Q. And met until how long?
  8        A. Both.                                        8         A. Couple discussions in and out. He
  9        Q. When did you first speak with them --        9   left to let you in, so discussion perhaps maybe
 10   well, was the first time in person or by phone to   10   ten minutes.
 11   prepare for the deposition?                         11         Q. And this morning when you met with
 12        A. Phone.                                      12   Mr. Ansell, did you review any documents?
 13        Q. When was that?                              13         A. Just the documents I was provided
 14        A. Monday.                                     14   with, some of my answers to the questions that
 15        Q. And who did you speak with?                 15   started this case.
 16        A. Michael.                                    16         Q. What do you mean, "answers to the
 17        Q. Michael Ansell who is here today?           17   questions that started this case," what do you
 18        A. Uh-huh.                                     18   mean by that?
 19        Q. And for how long did you speak with         19         A. Like the questions about purchasing
 20   Mr. Ansell?                                         20   the fruit snacks, how long I purchased them,
 21        A. Thirty minutes.                             21   which I purchased --
 22        Q. And when was the next time you either       22         Q. Questions --
 23   spoke with or met with Mr. Ansell or anybody else   23         A. -- what time; yes.
 24   from Plaintiff's counsel's?                         24         Q. Questions that we had -- they're
 25        A. This morning.                               25   called interrogatories --

                                             Page 8                                                  Page 9
  1               LAUREN HALL                              1                LAUREN HALL
  2        A. Yeah.                                        2   of '17, 2017, have you met or spoken with
  3        Q. -- you're talking about those?               3   Plaintiff's counsel about this case?
  4        A. Uh-huh.                                      4        A. Spoken briefly a few times just
  5        Q. Had you reviewed those                       5   updates, nothing really about the case, just...
  6   interrogatories before this morning?                 6           MR. ANSELL: I'm just going to object
  7        A. No.                                          7   to -- he's asking about time, not content of the
  8        Q. Did you provide the information that         8   communications, and any communications are
  9   went into those interrogatories?                     9   privileged.
 10        A. Yes.                                        10        A. Okay. So how long have we spoken; is
 11        Q. When did you provide that                   11   that what you're asking?
 12   information?                                        12        Q. How many times and about when. You
 13        A. Maybe over the summer sometime.             13   said you spoke a few times.
 14        Q. Summer of -- summer of what, summer         14        A. Maybe two or three just with updates.
 15   of '17?                                             15        Q. So nothing substantive?
 16        A. '17. Right? Wait.                           16        A. No.
 17        Q. So, since the summer of '17 -- so           17           MR. ANSELL: Objection,
 18   what -- you provided information in the summer of   18   attorney-client privilege.
 19   '17 about what, your purchase history?              19       [INSTRUCTION] You don't have to answer.
 20        A. Yeah.                                       20           MR. SILVERMAN: It was a yes or no
 21        Q. Anything else?                              21   question. I'm not asking the content of the
 22        A. I mean, purchase history, where I           22   communication.
 23   bought them, why I bought them, things about my     23           MR. ANSELL: You're asking what it
 24   family, who I bought them for.                      24   was about, what the communications were about.
 25        Q. And since that time, since the summer       25   Of course, it's about substance.



                                                                                                             3
                          TSG Reporting - Worldwide              877-702-9580
Case 3:18-cv-10500-AET-LHG Document 90-6 Filed 01/25/19 Page 5 of 108 PageID: 1385

                                            Page 10                                                Page 11
  1               LAUREN HALL                              1               LAUREN HALL
  2        Q. And about, approximately, when were          2        A. Yes.
  3   each of those "two to three" communications?         3        Q. Two?
  4        A. I don't recall.                              4        A. Sure.
  5        Q. When was the last of the "two or             5        Q. How about the conversation you had in
  6   three" communications prior to Monday when you       6   about November, how long was that conversation?
  7   said you prepared for your -- you had a call for     7        A. Same, very short, under ten.
  8   "30 minutes" to prepare for today?                   8        Q. Under five?
  9        A. Before Monday's call? Before                 9        A. I don't really recall.
 10   Monday's call?                                      10        Q. And before that, when did you speak
 11        Q. Yes.                                        11   with him?
 12        A. Maybe early February to see if I was        12        A. Maybe back in the summer of 2017.
 13   okay to do the deposition.                          13          THE VIDEOGRAPHER: Counsel, can we go
 14           MR. ANSELL: Object. Just --                 14   off the record for just one moment.
 15   objection in regard to attorney-client privilege.   15          MR. SILVERMAN: Yes.
 16       You're not to provide answers regarding         16          THE VIDEOGRAPHER: It will be quick.
 17   the content of our communication.                   17   I promise.
 18        Q. Okay. Other than early February,            18       The time is 9:16 p.m. and we're off the
 19   prior to that when was the other times that you     19   record.
 20   spoke with counsel?                                 20       (Recess taken 9:16 to 9:17 p.m.)
 21        A. Maybe a few months prior, November.         21          THE VIDEOGRAPHER: The time is
 22        Q. And about how long was the                  22   9:17 a.m. We're on the record.
 23   conversation you had in "early February?"           23        Q. Ms. Hall, you had said that the time
 24        A. Short, a few minutes.                       24   before November you said you had spoken with
 25        Q. Less than five?                             25   counsel in November for less than ten minutes.

                                            Page 12                                                Page 13
  1                LAUREN HALL                             1                LAUREN HALL
  2   Before that you said it was in the summer of '17.    2   firm?
  3       About how long did that conversation last?       3        A. No. I can't think of his last name,
  4       A. Maybe 20 minutes to 30 minutes.               4   I'm sorry; on Monday.
  5       Q. Was that the initial conversation?            5        Q. You spoke with somebody named "Nick"
  6       A. Yes.                                          6   on Monday on the phone?
  7       Q. Who did you speak with?                       7        A. Yes, with Michael.
  8       A. Michael.                                      8        Q. But he's not a lawyer at Michael's
  9       Q. Michael Ansell?                               9   firm?
 10       A. Uh-huh.                                      10        A. No.
 11       Q. And was he the person you spoke with         11        Q. And he's a lawyer?
 12   in November as well?                                12        A. Yes.
 13       A. Yes.                                         13        Q. Do you know what law firm he's at?
 14       Q. Is he the only person you've spoken          14        A. No.
 15   with --                                             15        Q. How do you know that he's at a
 16       A. Yes.                                         16   different firm?
 17       Q. -- at Plaintiff's counsel?                   17        A. Because I know. It was told to me.
 18       A. Yes.                                         18        Q. Could his name be Kim?
 19       Q. Is he the only person you've ever met        19        A. Yes, that's it. I'm sorry. I'm so
 20   with from Plaintiff's counsel firm?                 20   sorry.
 21       A. Well, I've spoken with Nick. I don't         21        Q. Kim Richmond?
 22   recall his last name.                               22        A. Yes.
 23       Q. Is he a lawyer, to your knowledge?           23        Q. So, in the prep call --
 24       A. Yes. I really...                             24        A. Yes.
 25       Q. He works at Plaintiff's counsel's            25        Q. -- you had on Monday for this



                                                                                                             4
                          TSG Reporting - Worldwide               877-702-9580
Case 3:18-cv-10500-AET-LHG Document 90-6 Filed 01/25/19 Page 6 of 108 PageID: 1386

                                            Page 14                                                 Page 15
  1               LAUREN HALL                              1                LAUREN HALL
  2   deposition, you spoke with Michael Ansell and Kim    2   Monday by phone, the calls you had in November
  3   Richmond?                                            3   and the summer of '17?
  4        A. Yes.                                         4         A. No.
  5        Q. On the conversation -- prior to              5         Q. I'm sorry. You said February of '18,
  6   Monday, is there anybody you spoke with --           6   November of '17 and the summer of '17; any
  7        A. No.                                          7   others?
  8        Q. -- other than Mr. Ansell?                    8         A. Not that I recall.
  9        A. No.                                          9         Q. So -- okay. So let me go over the
 10        Q. Had you ever met with Mr. Ansell or         10   ground rules for the deposition. You've never
 11   any of the Plaintiff's counsel before today?        11   been deposed, so let me kind of tell you what's
 12        A. No.                                         12   going to happen here today.
 13        Q. And the initial conversation you had        13        I'm going to ask you questions. You're
 14   to discuss your purchasing and where you bought     14   going to answer the questions. The court
 15   and why and who you bought for, the information     15   reporter is writing down everything that we say.
 16   you told us earlier, that took place on the 20 to   16   There may be times that your counsel objects.
 17   30-minute call you had in the summer of '17?        17   He's done so so far a few times. Unless he
 18           MR. ANSELL: Objection. It calls for         18   instructs you not to answer a question, you can
 19   attorney-client privilege. [INSTRUCTION]            19   answer it, to the extent you understand it.
 20        Q. Did you speak with Mr. Ansell or            20        If you don't understand a question, please
 21   anybody else at his firm or any other lawyer        21   let me know that and I'll re-ask it or rephrase
 22   prior to the summer of '17?                         22   it cause I will expect that if you answer my
 23        A. No.                                         23   question, you understood it and you're giving
 24        Q. Any other conversations that you had        24   your best recollection, your best testimony,
 25   other than the conversation you had this morning,   25   truthful testimony; understood?

                                            Page 16                                                 Page 17
  1                LAUREN HALL                             1               LAUREN HALL
  2         A. Uh-huh, yes.                                2   happened but you know the month or the season or
  3         Q. And the other thing is you're going         3   the year, I'm entitled to that.
  4   to have to give yeses and nos --                     4        A. Okay.
  5         A. Yes.                                        5        Q. So just give me your best
  6         Q. -- rather than grunts or nodding            6   recollection; understood?
  7   because the court reporter can't take down the       7        A. Yes.
  8   grunts and the nods.                                 8        Q. Is there any reason you can't give
  9        The other ground rule is that if you --         9   your best testimony today?
 10   there may be times when you anticipate a            10        A. No.
 11   question. If you could wait until I finish the      11        Q. Did you take any medication or
 12   question before you answer. I'll wait until you     12   anything that would impair your memory or --
 13   finish answering before I ask the next question.    13        A. No.
 14   It's going to make our court reporter's life much   14        Q. And you understand that you took the
 15   easier --                                           15   oath to testify under penalty of perjury? You
 16         A. Okay.                                      16   understand what that means?
 17         Q. -- fair?                                   17        A. Yes.
 18         A. Yeah.                                      18        Q. What does that mean to you?
 19         Q. There also may be times where I ask        19        A. That means if I don't tell the truth,
 20   you for dates. I'm entitled to your best            20   I have consequences.
 21   recollection. I've already asked you some dates.    21        Q. What "consequences" do you
 22   You gave me some approximate dates, approximate     22   understand?
 23   times. I am entitled to your best recollection.     23        A. Legal consequences.
 24   I don't want you to give me a complete guess. So    24        Q. Okay. I'm going to show you what's
 25   if you don't know the exact day something           25   marked as Exhibit 1, the deposition notice for



                                                                                                              5
                           TSG Reporting - Worldwide             877-702-9580
Case 3:18-cv-10500-AET-LHG Document 90-6 Filed 01/25/19 Page 7 of 108 PageID: 1387

                                           Page 18                                                 Page 19
  1               LAUREN HALL                             1               LAUREN HALL
  2   today's deposition.                                 2        Q. You wouldn't have signed my
  3       (Deposition Exhibit Hall 1, Defendants'         3   deposition notice.
  4   Amended Notice of Deposition of Plaintiff Lauren    4        A. Then I did not see this.
  5   Hall, was marked for identification.)               5        Q. Okay. So how did you -- if you never
  6        Q. And Exhibit 1 is entitled,                  6   saw the deposition notice, was it just the date
  7   "Defendants' Amended Notice of Deposition of        7   and location just communicated to you by counsel?
  8   Plaintiff Lauren Hall."                             8          MR. ANSELL: Objection, calls for
  9       Have you ever seen this document before?        9   attorney-client communication. [INSTRUCTION]
 10        A. Yes.                                       10          MR. SILVERMAN: Well, I'm entitled to
 11        Q. When did you first see it?                 11   know how she got here today and why she's here
 12        A. Last week.                                 12   today. If she never saw the notice, how did she
 13        Q. Was it mailed to you or...                 13   know we were supposed to be here today?
 14        A. E-mailed.                                  14          MR. ANSELL: Is she here?
 15        Q. I had asked you earlier whether you        15          MR. SILVERMAN: Yes, just by magic
 16   had reviewed any documents to prepare for the      16   she's here --
 17   deposition. You said that -- I think, you said     17          MR. ANSELL: By magic?
 18   it was this morning you reviewed your Answers to   18          MR. SILVERMAN: -- for the day we
 19   Interrogatories; is that correct?                  19   noticed it.
 20        A. Yes.                                       20        Q. You never saw the deposition notice
 21        Q. You seem to have a puzzled look. I'm       21   before?
 22   not sure...                                        22        A. I don't think so, no.
 23        A. The -- yeah, didn't I sign this? I'm       23        Q. So what did you receive by e-mail
 24   sorry, they look the same. But I thought I         24   last week?
 25   signed something that looked similar to this.      25          MR. ANSELL: Again, objection, calls

                                           Page 20                                                 Page 21
  1               LAUREN HALL                             1                LAUREN HALL
  2   for attorney-client communication. [INSTRUCTION]    2   until this morning.
  3   She's not going to answer. It calls for a           3         A. No, I provided -- I, obviously, saw
  4   communication.                                      4   them, if I provided the answers in the summer of
  5        Q. You said that it was this morning           5   '17.
  6   that you reviewed your Answers to                   6         Q. Well, no, that's not obvious. You
  7   Interrogatories?                                    7   could have provided the answers and then based
  8        A. Yes.                                        8   upon what you provided in the summer of '17
  9        Q. And you had not seen them before,           9   responses could have been prepared that you
 10   correct?                                           10   hadn't seen.
 11        A. I signed a verification document that      11           MR. ANSELL: Objection,
 12   I reviewed that had some of my responses to        12   argumentative.
 13   questions on them. That's what this looks like.    13         Q. So do you know if you saw the
 14   But this is not what I had seen.                   14   responses prior to today?
 15        Q. Well, a verification is a one-page         15         A. I saw them when I gave them.
 16   document. You signed a verification.               16         Q. Okay.
 17       But earlier you testified you had not seen     17           MR. SILVERMAN: Should we move? I
 18   your interrogatory responses in writing before     18   don't know what you think is best.
 19   this morning, correct?                             19           THE VIDEOGRAPHER: Can we go off the
 20        A. I don't recall that I said that I          20   record for a moment.
 21   didn't see them before. But, I mean, I answered    21           MR. SILVERMAN: Yeah.
 22   the questions, so I had seen the questions.        22           THE VIDEOGRAPHER: The time is
 23        Q. Well, you said you provided the            23   9:27 a.m. We're off the record.
 24   information for the responses in the summer of     24        (Recess taken 9:27 to 9:35 a.m.)
 25   2017, but you had not seen the actual responses
                                                         25           THE VIDEOGRAPHER: The time is



                                                                                                             6
                          TSG Reporting - Worldwide             877-702-9580
Case 3:18-cv-10500-AET-LHG Document 90-6 Filed 01/25/19 Page 8 of 108 PageID: 1388

                                           Page 22                                                  Page 23
  1                LAUREN HALL                             1               LAUREN HALL
  2   9:35 a.m. We're on the record.                       2        A. No.
  3         Q. Alright. We are back. We've moved           3        Q. So before the lawsuit -- the
  4   rooms. We've got power. So continuing where we       4   Complaint was filed, which contained a bunch of
  5   were.                                                5   allegations, you hadn't reviewed it to confirm
  6        I think I was asking you about your             6   the accuracy of the allegations?
  7   interrogatory responses and whether you had seen     7        A. Well, I saw it last week.
  8   them before this morning.                            8        Q. Yeah, but it was filed a year ago.
  9        Have you seen your interrogatory responses      9       You hadn't seen it before it was filed?
 10   before this morning?                                10        A. No.
 11         A. Yes.                                       11        Q. And just to be clear on people you've
 12         Q. When did you see them?                     12   met with or spoken with, is there anybody else
 13         A. When I gave them in the summer of          13   that you've ever spoken with, any other lawyer
 14   '17.                                                14   that you've ever spoken with about this case
 15         Q. Anytime after that?                        15   other than Mr. Ansell, who is sitting here today,
 16         A. No.                                        16   who you said you spoke with a few times, and
 17         Q. Have you seen the lawsuit that was         17   Mr. Richmond who joined the call on Monday?
 18   filed in this case?                                 18        A. No.
 19            MR. ANSELL: Object to form.                19        Q. And you didn't meet with any lawyers
 20         Q. The Complaint, have you seen the           20   about this case prior to this morning?
 21   complaint that your counsel filed?                  21        A. No.
 22         A. Yes.                                       22        Q. I'm going to show you what we'll mark
 23         Q. When did you see that?                     23   as Exhibit 2, which is entitled, "Class Action
 24         A. Last week.                                 24   Complaint and Jury Demand."
 25         Q. Had you seen it before last week?          25       (Deposition Exhibit Hall 2, Class Action

                                           Page 24                                                  Page 25
  1                LAUREN HALL                             1               LAUREN HALL
  2   Complaint and Jury Demand, was marked for            2   of 2017.
  3   identification.)                                     3       Was it in the summer or before April?
  4         Q. Take a look through that and tell me        4        A. I don't recall. It could have been.
  5   if you've ever seen it before.                       5        Q. You don't remember whether it was
  6         A. Yes.                                        6   before or after April?
  7         Q. Was this what you saw last week?            7        A. I don't.
  8         A. No.                                         8        Q. I'm going to show you what we're
  9         Q. When did you see this?                      9   going to mark as Exhibit 3.
 10         A. This morning.                              10       (Deposition Exhibit Hall 3, First Amended
 11         Q. Had you seen it prior to this              11   Class Action Complaint and Jury Demand, was
 12   morning?                                            12   marked for identification.)
 13         A. I don't recall.                            13        Q. Exhibit 3 is entitled, "First Amended
 14         Q. Do you see on the top of this it says      14   Class Action Complaint and Jury Demand."
 15   -- it's dated that it was filed on April 5th,       15       Tell me if you've ever seen that before.
 16   2017?                                               16        A. I think so. I mean, it looks just
 17         A. Yes.                                       17   like the other one.
 18         Q. And then the last page, there is a         18        Q. Well, do you recall seeing both of
 19   signature, Page 28. It's dated April 3rd, 2017.     19   them, one of them, neither of them?
 20         A. Yes.                                       20        A. I've seen legal documents. I think I
 21         Q. So does that refresh your                  21   saw this this morning. But I didn't read through
 22   recollection that -- you had testified several      22   28 pages this morning so...
 23   times about the first conversation you had was in   23        Q. So you think you saw either the
 24   the summer of 2017 and you said you were provided   24   original Complaint or the Amended Complaint this
 25   information for the interrogatories in the summer   25   morning, but you don't remember which one?



                                                                                                              7
                          TSG Reporting - Worldwide              877-702-9580
Case 3:18-cv-10500-AET-LHG Document 90-6 Filed 01/25/19 Page 9 of 108 PageID: 1389

                                            Page 26                                                  Page 27
  1                LAUREN HALL                             1                LAUREN HALL
  2        A. I don't.                                     2    morning?
  3        Q. And this was filed on June 26, 2017,         3         A. Yeah, last week I thought I said.
  4   just for the record.                                 4         Q. So you saw the Complaint, either
  5       So you think you saw a complaint this            5    Exhibit 2 or Exhibit 3, you're not sure which
  6   morning, you don't know which one, whether it was    6    one, but you think you saw it for the first time
  7   Exhibit 2 or Exhibit 3?                              7    last week?
  8        A. I don't know which one.                      8         A. Uh-huh.
  9        Q. Could it have been either one? You           9         Q. Is that a yes?
 10   saw --                                              10         A. Hang on.
 11        A. Sure.                                       11         Q. You're kind of --
 12        Q. -- something else?                          12         A. Yeah.
 13        A. Yes.                                        13         Q. You kind of made a grunt --
 14        Q. And prior to this morning, had you          14         A. You know what --
 15   ever seen either the original Complaint or the      15         Q. -- so-to-speak and the court
 16   First Amended Complaint?                            16    reporter --
 17        A. Yes.                                        17         A. -- because I did see a complaint, but
 18        Q. Well, I asked you earlier about             18    the one that I saw last week did not have all
 19   Exhibit 2, which was a complaint, and you say you   19    these depictions. I did not see these depictions
 20   saw it for the first time this morning.             20    until today. That's why it's throwing me off.
 21        A. I said I saw it this morning.               21         Q. What do you mean by "depictions?"
 22        Q. I think you said -- I can have the          22         A. These pictures, these illustrations
 23   reporter read it back. But I'm pretty sure you      23    on Page 9, Page 10, Page 11.
 24   saw it for the first time this morning.             24         Q. It could have been your
 25       Are you saying you saw it prior to this         25    interrogatories, the interrogatories you saw last

                                            Page 28                                                  Page 29
  1                LAUREN HALL                             1              LAUREN HALL
  2   week and not the Complaint?                          2   Exhibit 4.
  3        A. Sure, yes, it could be.                      3       (Deposition Exhibit Hall 4, Defendant the
  4        Q. Well, what you saw last week, was it         4   Promotion in Motion Companies, Inc.'s
  5   a bunch of questions and answers?                    5   Interrogatories, Set One, to Plaintiff Lauren
  6        A. Yes.                                         6   Hall, was marked for identification.)
  7        Q. Okay. So let me try to clear this up         7          MR. SILVERMAN: Exhibit 5 is going to
  8   and show you --                                      8   be "Defendant Welch Foods, Inc., a Cooperative's
  9        A. This I did not see until this                9   Interrogatories, Set One, to Plaintiff Lauren
 10   morning. Either one of these, I don't know if it    10   Hall."
 11   was amended or not.                                 11       (Deposition Exhibit Hall 5, Defendant the
 12        Q. But you think you saw them this             12   Welch Foods Inc., a Cooperative's
 13   morning, one of those two?                          13   Interrogatories, Set One, to Plaintiff Lauren
 14        A. No, I know I saw one of the two this        14   Hall, was marked for identification.)
 15   morning. I do not know if it was amended or not.    15          MR. SILVERMAN: And Exhibit 6 is
 16        Q. And last week what you think you saw        16   going to be "Defendant Welch Foods, Inc., a
 17   was interrogatories?                                17   Cooperative, and The Promotion in Motion Company
 18        A. Yes.                                        18   Inc., Request for Production of Documents, Set
 19        Q. Okay. Well, let me show you, just to        19   One, to Plaintiff Lauren Hall."
 20   make sure we're clear here. I'll show you --        20       (Deposition Exhibit Hall 6, Defendants
 21   we'll mark as Exhibit 4s, 5, and 6 various          21   Welch Foods Inc., a Cooperative and the Promotion
 22   discovery.                                          22   in Motion Companies, Inc.'s Request for
 23       Exhibit 4 is going to be Defendant              23   Production of Documents, Set One, to Plaintiff
 24   Promotion in Motion Company Interrogatory Set One   24   Lauren Hall, was marked for identification.)
 25   to Plaintiff Lauren Hall. It's going to be          25        Q. Okay. Look through Exhibits 4, 5 and



                                                                                                               8
                           TSG Reporting - Worldwide              877-702-9580
Case 3:18-cv-10500-AET-LHG Document 90-6 Filed 01/25/19 Page 10 of 108 PageID: 1390

                                           Page 30                                                   Page 31
  1               LAUREN HALL                              1               LAUREN HALL
  2   6 and tell me if you've ever seen these before.      2   Answers to Defendant's First Set of
  3        A. Yes.                                         3   Interrogatories." It's, specifically, to the
  4        Q. You saw all of those?                        4   Defendant The Promotion in Motion
  5        A. Yes.                                         5   interrogatories.
  6        Q. About when did you see them?                 6       But two different sets were served, one
  7        A. Last week and this morning. I don't          7   for Welch's and one for The Promotion in Motion.
  8   recall. I'm sorry, I don't recall.                   8   So this is Promotion in Motion's set.
  9        Q. Could it have been last week or it           9        A. Yes.
 10   could have been this morning, you don't recall      10          MR. SILVERMAN: So we'll mark it as
 11   which one?                                          11   Exhibit 7.
 12        A. I definitely didn't see these this          12       (Deposition Exhibit Hall 7, Plaintiff's
 13   morning. I'm -- but I have seen these.              13   Answers to Defendant's First Set of
 14        Q. You think it was last week?                 14   Interrogatories, was marked for identification.)
 15        A. Yes, I think it was last week when I        15        Q. Tell me if you've ever seen Exhibit 7
 16   signed the verification.                            16   before.
 17        Q. Well, let me show you the responses.        17        A. Yes.
 18   Because what I showed you, 4 through 6, were the    18        Q. When did you first see them?
 19   questions, the interrogatories and the request      19        A. "First?"
 20   for documents. I'm going to show you now the        20        Q. Yes.
 21   responses to them.                                  21        A. Maybe a week or two ago.
 22           MR. SILVERMAN: I'll mark as                 22        Q. Do you see on the last page, they're
 23   Exhibit 7 "Plaintiff's Answers to Defendant's       23   dated March 7th, 2018?
 24   First Set of interrogatories." Actually, you        24        A. Yes.
 25   know what -- yeah, okay. It says, "Plaintiff's      25        Q. Do you recall whether you saw them

                                           Page 32                                                   Page 33
  1               LAUREN HALL                              1               LAUREN HALL
  2   before or after March 7th?                           2   foregoing objections and responses to Defendant's
  3        A. I saw them on March 7th.                     3   First Set of Interrogatories. I know its
  4        Q. And did you review these responses           4   content. I believe that all matters stated in my
  5   before they were served to confirm the accuracy?     5   answers therein are true and on that ground
  6        A. I reviewed before I signed.                  6   certify and declare under penalty of perjury,
  7        Q. When you signed what?                        7   under the laws of the United States of America
  8        A. On March 7th.                                8   that they are true and correct executed this 23rd
  9        Q. What did you sign on March 7th?              9   day of March, 2018," and there is a signature.
 10        A. Or when I signed the verification.          10       Did you sign that?
 11        Q. Right. But I'm going to mark as             11        A. Uh-huh.
 12   Exhibit 8 the verification because it's signed on   12        Q. Is that your signature?
 13   March 23rd.                                         13        A. Yes.
 14        A. So last week when I saw them; sorry.        14        Q. And did you sign it on March 23rd?
 15        Q. Okay.                                       15        A. Yes.
 16           MR. SILVERMAN: We'll mark as                16        Q. Was that the first day you saw the
 17   Exhibit 8.                                          17   responses?
 18        A. Before March 7th, I did not see them        18        A. No.
 19   then.                                               19        Q. When did you see the responses?
 20      (Deposition Exhibit Hall 8, Verification         20        A. That week.
 21   signed by Lauren Hall 3/23/18, was marked for       21        Q. So the 23rd was a Friday; sometime
 22   identification.)                                    22   between the 19th and the 23rd?
 23        Q. Okay. Exhibit 18 entitled -- it             23        A. Yes. Because when I saw them, I
 24   says, "I Lauren Hall declare I am a Plaintiff in    24   signed it on the 23rd.
 25   the above captioned action. I have read the         25        Q. Okay. I'm going to show you as



                                                                                                               9
                          TSG Reporting - Worldwide               877-702-9580
Case 3:18-cv-10500-AET-LHG Document 90-6 Filed 01/25/19 Page 11 of 108 PageID: 1391

                                           Page 34                                                Page 35
  1               LAUREN HALL                             1                LAUREN HALL
  2   Exhibit 9 the responses that you gave to the        2       Did you confirm the accuracy?
  3   Welch's interrogatories.                            3           THE WITNESS: Yes.
  4        (Deposition Exhibit Hall 9, Plaintiff's        4       (There is a discussion off the record.)
  5   Answers to Defendant's First Set of                 5        Q. And you see those are dated March 7th
  6   Interrogatories, was marked for identification.)    6   as well?
  7         Q. Take a look through the Welch's --         7        A. Uh-huh, yes.
  8   the responses you gave to the Welch's               8        Q. But you didn't see them until
  9   interrogatories. Tell me if you've ever seen        9   sometime the week of 19th of March, right?
 10   those responses before.                            10        A. Correct.
 11         A. Yes.                                      11        Q. I'm going to show you Exhibit 10,
 12         Q. And when did you -- did you see those     12   another verification.
 13   sometime the week of the 19th as well?             13       (Deposition Exhibit Hall 10, Verification
 14         A. Yes.                                      14   signed by Lauren Hall 3/23/18, was marked for
 15         Q. And that was the first time you saw       15   identification.)
 16   them?                                              16        Q. Take a look at that. It's dated
 17         A. Yes.                                      17   March 23rd, 2018.
 18         Q. Okay. Did you review the responses        18       Is that your signature?
 19   at that time, the...                               19        A. Yes.
 20         A. Yes.                                      20        Q. And you signed the verification to
 21         Q. Confirming the accuracy?                  21   the Welch's responses?
 22         A. (No response.)                            22        A. Yes.
 23         Q. Okay.                                     23        Q. So you reviewed the responses
 24           THE STENOGRAPHER: I'm sorry. You           24   sometime between March 19th and 23rd and you
 25   didn't answer the question.                        25   signed it on the 23rd?

                                           Page 36                                                Page 37
  1              LAUREN HALL                              1                LAUREN HALL
  2        A. Yes.                                        2        A. I don't recall.
  3        Q. Okay. I'm going to show you what            3        Q. We'll mark as Exhibit 12 the
  4   we'll mark as Exhibit 11.                           4   verification that bears your signature.
  5       (Deposition Exhibit Hall 11, Plaintiff's        5       (Deposition Exhibit Hall 12, Verification
  6   Supplemental Answers to Defendant's First Set of    6   signed by Lauren Hall 3/26/18, was marked for
  7   Interrogatories, was marked for identification.)    7   identification.)
  8        Q. Exhibit 11 is entitled, "Plaintiff's        8        Q. This is a verification.
  9   Supplemental Answers to Defendant's First Set of    9       Is that your signature?
 10   Interrogatories."                                  10        A. Yeah.
 11       Take a look through that and tell me --        11        Q. And it's dated March 26, 2018?
 12   and these are, specifically, responsive to the     12        A. Yes.
 13   interrogatories served by the The Promotion in     13        Q. Do you recall signing this
 14   Motion Companies.                                  14   verification --
 15       This document, tell me if you've ever seen     15        A. Yes.
 16   these responses before.                            16        Q. -- on two days ago?
 17        A. I don't recall.                            17        A. Yes.
 18        Q. You don't recall whether you've ever       18        Q. Were you provided the discovery
 19   seen them?                                         19   responses, the interrogatories that accompanied
 20        A. I don't.                                   20   this verification, that you were verifying the
 21        Q. They're dated -- take a look at the        21   responses?
 22   last page. They're dated March 22nd.               22        A. Yes, with this -- this document.
 23        A. (The witness complies.)                    23        Q. What's "this document?"
 24        Q. So six days ago. You don't recall          24        A. I don't know. I have 11 in front of
 25   whether in the last six days you've seen them?     25   me.



                                                                                                          10
                          TSG Reporting - Worldwide             877-702-9580
Case 3:18-cv-10500-AET-LHG Document 90-6 Filed 01/25/19 Page 12 of 108 PageID: 1392

                                            Page 38                                                  Page 39
  1                LAUREN HALL                             1               LAUREN HALL
  2         Q. What exhibit number is it, so I know        2        Q. What do you mean? I don't understand
  3    what you're talking about?                          3   what you're saying.
  4         A. Eleven.                                     4        A. I have 11 documents in front of me
  5         Q. So the supplemental responses?              5   that all look pretty similar. So, I think, I've
  6         A. Supplemental responses I did see with       6   seen this.
  7    the original -- the original questions last week    7        Q. You think you've seen Exhibit 11 but
  8    or two weeks ago. When I received -- when I         8   you're not sure?
  9    signed these, I received them altogether. I was     9        A. Yes. I'm not really sure what your
 10    asked to provide this after I received             10   question is.
 11    everything.                                        11        Q. I'm asking you whether you were
 12         There was no signature page on this           12   provided the supplemental answers to which you
 13    originally, correct?                               13   were verifying the truth and accuracy.
 14         Q. What "signature page" on what?             14        A. Is Exhibit 11 the supplemental
 15         A. This document.                             15   answers?
 16         Q. Which "document," Exhibit 11 --            16        Q. Yes.
 17         A. Yes.                                       17        A. Yes, I was.
 18         Q. -- supplemental responses?                 18        Q. And when were you provided that?
 19        I'm not sure what you mean by "no              19        A. The week of the 19th.
 20    signature page."                                   20        Q. And you verified it on the 26th?
 21         A. I didn't have to sign this page,           21        A. Correct.
 22    correct? It was provided to me with the others.    22        Q. Do you recall whether it was before
 23         Q. The verification was provided to you       23   or after the 22nd that you first saw them?
 24    "with the others?"                                 24           MR. ANSELL: Objection, asked and
 25         A. No.                                        25   answered.

                                            Page 40                                                  Page 41
  1                LAUREN HALL                             1               LAUREN HALL
  2        Q. You can answer.                              2           MR. SILVERMAN: Well, I think, she
  3        A. Do I recall if it was when? I'm              3   was confusing the Complaint with the
  4   sorry, can you repeat that.                          4   interrogatories, which is exactly why I went
  5        Q. Before or after the 22nd of March            5   through them.
  6   that you reviewed the supplemental responses?        6        Q. Because you said you had never seen
  7        A. After.                                       7   this with the "pictures" and "depictions."
  8        Q. I asked you earlier about documents          8        And I said, well, could this have been
  9   you reviewed to prepare for your deposition. And     9   interrogatories.
 10   I was showing you a whole bunch of documents. I     10        And you said, yeah, it might have been.
 11   showed you the original Complaint, the Amended      11        So now that you've seen the Complaint,
 12   Complaint a bunch of discovery.                     12   original and Amended, and the various
 13       Does that refresh your recollection as to       13   interrogatories and your responses, does that
 14   what documents, if any, you have seen before        14   refresh your recollection as to which -- what you
 15   today?                                              15   were referring to when you say you saw --
 16        A. No.                                         16        A. The "depictions" has the Complaint --
 17        Q. You testified a little bit ago that         17   is the Complaint?
 18   the Complaint -- you're not sure whether it was     18        Q. Yes.
 19   original Complaint or the Amended Complaint, but    19        A. Yes, I saw that this morning.
 20   the first time you saw it was this week -- not      20        Q. The first time you saw it was this
 21   this week, but this morning, correct?               21   morning?
 22           MR. ANSELL: Objection.                      22        A. Yes.
 23        Q. With the "depictions?"                      23        Q. You you've never seen it before?
 24           MR. ANSELL: Objection, to the extent        24        A. No.
 25   that you're mischaracterizing previous testimony.   25        Q. The original or Amended Complaint,



                                                                                                             11
                           TSG Reporting - Worldwide             877-702-9580
Case 3:18-cv-10500-AET-LHG Document 90-6 Filed 01/25/19 Page 13 of 108 PageID: 1393

                                            Page 42                                                 Page 43
  1               LAUREN HALL                              1               LAUREN HALL
  2   you have not seen before this morning?               2   responses to interrogatories and supplemental
  3        A. No.                                          3   responses. Exhibit 6 is document requests.
  4        Q. Were there any other documents that          4        A. (The witness complies.)
  5   you saw before this morning, other than possibly     5        Q. Tell me if you've ever seen that
  6   the interrogatories or the interrogatory             6   before.
  7   responses?                                           7        A. No.
  8        A. No.                                          8        Q. Just for the record, 64 requests for
  9        Q. Do you recall seeing document                9   documents and you said you've never seen this
 10   requests asking you to produce various documents    10   before?
 11   in this case?                                       11        A. No.
 12        A. No.                                         12        Q. Alright. Well, I'm now going to mark
 13        Q. I'm going to show you the document          13   as Exhibit 13 -- are we on 13?
 14   request and see if that refreshes your              14       Thirteen is entitled, "Plaintiff Lauren
 15   recollection at all.                                15   Hall's Responses and Objections to Defendant's
 16       (Deposition Exhibit Hall 13, Plaintiff          16   First Set of Requests for Production of
 17   Lauren Hall's Responses and Objections to           17   Documents."
 18   Defendants' First Set of Request for Production     18       (Deposition Exhibit Hall 13, Plaintiff
 19   of Documents, was marked for identification.)       19   Lauren Hall's Responses and Objections to
 20        Q. Can I make sure I mark the correct          20   Defendant's First Set of Requests for Production
 21   exhibit. I may have given you the -- tell me        21   of Documents, was marked for identification.)
 22   what Exhibit 6 is.                                  22       (There is a discussion off the record.)
 23       (There is a discussion off the record.)         23        Q. Take a look through Exhibit 13. Tell
 24        Q. Okay. So take a look at Exhibit 6.          24   me if you've ever seen it before.
 25   I've asked you about interrogatories and your       25        A. No.

                                            Page 44                                                 Page 45
  1               LAUREN HALL                              1                LAUREN HALL
  2        Q. So sitting here today you do not know        2   you saw the Complaint, either the original or the
  3   what documents were requested that you produced?     3   Amended Complaint, for the first time this
  4        A. No.                                          4   morning.
  5        Q. Were you ever asked to produce               5        Tell me generally what are the allegations
  6   documents in this case, anybody ever -- to gather    6   in the Complaint, since your name is on the
  7   documents, any documents you had relevant to this    7   caption, you're the one suing Welch's, Welch
  8   --                                                   8   Foods and The Promotion in Motion. What are your
  9          MR. ANSELL: Objection, calls for              9   allegations?
 10   attorney-client communication. [INSTRUCTION]        10         A. Deceptive advertising.
 11        Q. Do you know whether you have any            11         Q. Be more specific, please.
 12   documents responsive to these requests, since you   12         A. Let's see, better alternatives of
 13   were never asked for it?                            13   fruit smacks because they have no preservatives,
 14        A. I don't recall.                             14   made with real fruit. They have vitamins,
 15          MR. ANSELL: Objection,                       15   hundred percent of vitamins.
 16   mischaracterization of testimony.                   16         Q. And how is that "deceptive
 17          MR. SILVERMAN: Oh, no. It's an               17   advertising?"
 18   exact characterization of testimony and we've got   18         A. Because there are preservatives. It
 19   a problem.                                          19   isn't made with real fruit and it's not a hundred
 20          MR. ANSELL: She never said she               20   percent of vitamin intake for my children.
 21   wasn't asked.                                       21         Q. What "hundred percent of vitamin
 22        Q. You don't know whether you have any         22   intake" are you talking about?
 23   documents responsive to these 64 requests, right?   23         A. It's hundred percent of your daily
 24        A. I don't know.                               24   vitamin intake of Vitamin C and it's deceptive
 25        Q. Tell me generally whether -- you said       25   advertising.



                                                                                                            12
                           TSG Reporting - Worldwide              877-702-9580
Case 3:18-cv-10500-AET-LHG Document 90-6 Filed 01/25/19 Page 14 of 108 PageID: 1394

                                           Page 46                                                   Page 47
  1                LAUREN HALL                             1                LAUREN HALL
  2         Q. Okay. Anything else you recall from         2   fruit because fruit puree and fruit juice
  3    your -- what the allegations are?                   3   concentrate are not real fruit?
  4         A. No.                                         4        A. No.
  5         Q. What's that?                                5        Q. "No," what?
  6         A. No.                                         6        A. It's not, I guess.
  7         Q. We'll get into this in more detail.         7        Q. You're saying -- your testimony is
  8        But what is your basis for saying that the      8   that fruit puree and fruit juice concentrate are
  9    product does not have real fruit?                   9   not real fruit?
 10            MR. ANSELL: Object to form.                10           MR. ANSELL: Object to form.
 11         You can answer.                               11        A. I don't know.
 12         A. I refer to my counsel.                     12        Q. You don't know whether they're real
 13         Q. Well, these are allegations in your        13   fruit?
 14    Complaint. You have alleged as the Plaintiff       14        A. I don't know whether they're real
 15    suing my clients that -- and you just testified    15   fruit.
 16    that the product does not have real fruit.         16        Q. Then how are you alleging that it's
 17        What is that based on?                         17   "deceptive advertising" when they claim it's real
 18         A. The No. 1 ingredient is fruit puree        18   fruit when you don't know whether fruit puree or
 19    and concentrate. Is that real fruit?               19   fruit juice concentrate are real fruit?
 20         Q. You're saying "fruit puree" is not         20        A. They claim it's real fruit.
 21    real fruit?                                        21        Q. And you don't know whether that claim
 22         A. No. I refer to my counsel and the          22   is true or not?
 23    investigation of my counsel.                       23        A. I am relying on my counsel.
 24         Q. Well, it's your testimony sitting          24        Q. But you're the -- how did you first
 25    here today that the reason you say it's not real   25   come to meet with your counsel, how did you come

                                           Page 48                                                   Page 49
  1                LAUREN HALL                             1              LAUREN HALL
  2   to learn of them?                                    2        A. N-o-b-e-l.
  3       Did you buy this product -- your Complaint       3          MR. ANSELL: The witness wants a
  4   alleges and your interrogatory responses allege      4   break. There is no question pending so...
  5   that you purchased the product every week for        5          MR. SILVERMAN: Okay.
  6   seven years.                                         6          THE VIDEOGRAPHER: The time is
  7       After seven years -- when did you last buy       7   10:15 a.m. We're off the record.
  8   the product? Let's start with that.                  8       (Recess taken 10:15 to 10:23 a.m.)
  9        A. Probably two years ago.                      9          THE VIDEOGRAPHER: The time is
 10        Q. So two years ago you had an epiphany        10   10:23 a.m. We're on the record.
 11   and decided to file a lawsuit?                      11        Q. Okay. Ms. Hall, you took a break,
 12        A. Can I take a break?                         12   but you understand you're still testifying under
 13        Q. No. There is a question pending.            13   penalty of perjury?
 14   You can't take a break as long as a question is     14        A. Yeah.
 15   pending.                                            15        Q. Before the break, you said you spoke
 16        A. Let's see. The last time I purchased        16   with counsel "through a mutual friend," Melanie
 17   the fruit snacks was one to two years ago. I was    17   -- Nobel?
 18   in touch with counsel through a mutual friend who   18        A. Nobel.
 19   knows someone who works at the firm and we          19        Q. Nobel.
 20   connected that way.                                 20       When you say, "a mutual friend," Ms. Nobel
 21        Q. Who is your "mutual friend?"                21   was your friend, correct?
 22        A. Melanie Nobel.                              22        A. Yes.
 23        Q. "Melanie" who?                              23        Q. And which lawyer was she a friend
 24        A. Melanie Nobel.                              24   with?
 25        Q. How do you spell that name?                 25        A. I'm not sure.



                                                                                                             13
                          TSG Reporting - Worldwide               877-702-9580
Case 3:18-cv-10500-AET-LHG Document 90-6 Filed 01/25/19 Page 15 of 108 PageID: 1395

                                           Page 50                                                  Page 51
  1               LAUREN HALL                              1               LAUREN HALL
  2       Q. Just some lawyer at the Ansell Grimm          2        Q. Were you eating them in front of her,
  3   law firm?                                            3   were your kids eating them in front of her?
  4       A. Yes.                                          4        A. I don't recall.
  5       Q. Was it Mr. Ansell, who is sitting             5        Q. Well, you were just having a
  6   here today?                                          6   conversation and she said, oh, by the way, I know
  7       A. I don't know.                                 7   you buy Welch's Fruit Snacks, I know those have a
  8       Q. And tell me about -- when did you             8   lot of sugar? I mean, how did the conversation
  9   have a conversation with Ms. Nobel?                  9   take place?
 10       A. Prior to speaking to Michael, the            10           MR. ANSELL: Objection, asked and
 11   conversation wasn't anything about the case. She    11   answered.
 12   made a comment that I had purchased the Welch's     12        You can answer.
 13   and that they were filled with sugar and made a     13        A. I don't recall. It was a year or two
 14   comment to me about it.                             14   ago. I had a conversation with her. I don't
 15       Q. When did you have that discussion            15   recall how it started.
 16   with her?                                           16        Q. What else did she say other than that
 17       A. Maybe a year or two ago.                     17   the fruit snacks have -- Welch's Fruit Snacks
 18       Q. And where were you, were you at a            18   have sugar?
 19   party, were you at her house, were you at your      19        A. I don't recall. I don't know.
 20   house?                                              20        Q. That's all she recall telling you?
 21       A. I don't recall.                              21   That's all you recall her telling you?
 22       Q. Well, how did the subject of Welch's         22        A. Yeah, I guess.
 23   Fruit Snacks come up with Ms. Nobel?                23        Q. Okay. So how do you go, by the way,
 24       A. Maybe she was at my house. She was           24   fruit snacks have sugar, to I'm going to sue the
 25   at my house. She knew I purchased them.             25   The Promotion in Motion and Welch's? What's the

                                           Page 52                                                  Page 53
  1                LAUREN HALL                             1                LAUREN HALL
  2   leap to that, what caused you to file a lawsuit?     2        A. Or the firm, I'm sorry, the firm.
  3            MR. ANSELL: Object to form.                 3        Q. So she said that fruit snacks have
  4          You can answer, if you understand.            4   sugar, you should speak with a lawyer?
  5          A. I don't recall. I don't recall.            5           MR. ANSELL: I'm going to object,
  6          Q. Well, did she say, hey, I know a           6   asked and answered.
  7   lawyer, you might want to talk to him to sue the     7        But...
  8   company?                                             8        A. She said you should speak with
  9          A. No, she didn't. She may have said          9   someone here, there is a class action and she put
 10   there is a class action and -- I don't -- I don't   10   me in touch with Michael. I don't recall how it
 11   know. I don't recall.                               11   happened. I don't know if it was through him or
 12          Q. She may have said there was an            12   a "mutual friend" here at the firm.
 13   existing class action?                              13        Q. But --
 14          A. I don't know. She had mentioned           14        A. But that's how I learned about this
 15   something about me purchasing it and said you       15   and Michael and I spoke about it.
 16   should speak with Michael and I spoke with          16        Q. But what do you mean she said, "there
 17   Michael about it.                                   17   is a class action?"
 18          Q. So the "mutual friend" was Michael        18           MR. ANSELL: Objection.
 19   Ansell?                                             19        A. I don't know if she said that. I
 20          A. I don't know if that was her "mutual      20   don't recall.
 21   friend." She knows someone in this company. I       21        Q. And when did you have that
 22   don't know if they're friends. I don't know who     22   conversation with Ms. Nobel? You said one to
 23   it is.                                              23   two years ago, to the best you can recall?
 24          Q. But you just said that Ms. Nobel told     24        A. Yes, to the best I can recall.
 25   you to speak with Michael Ansell?                   25        Q. Well, using the date of the



                                                                                                             14
                          TSG Reporting - Worldwide              877-702-9580
Case 3:18-cv-10500-AET-LHG Document 90-6 Filed 01/25/19 Page 16 of 108 PageID: 1396

                                            Page 54                                                  Page 55
  1               LAUREN HALL                              1               LAUREN HALL
  2   Complaint, the original Complaint of April 5th,      2   else did she tell you?
  3   2017 as a marker, approximately, how long before     3        A. I don't recall.
  4   that date did you speak with Ms. Nobel about this    4        Q. And how many conversations did you
  5   issue?                                               5   have with Ms. Nobel about Welch's Fruit Snacks?
  6        A. Maybe a few months --                        6        A. That was it.
  7        Q. And did you have more than --                7        Q. Have you spoken with her since the
  8        A. -- to the best of my knowledge.              8   lawsuit was filed?
  9   Yeah, to the best of my knowledge.                   9        A. I have not.
 10        Q. Was it in 2016 or 2017?                     10        Q. To your knowledge, does she know that
 11        A. I don't recall.                             11   you filed this lawsuit?
 12        Q. So you don't recall what Ms. Nobel          12        A. She does not.
 13   told you?                                           13        Q. How often do you speak with Ms.
 14          MR. ANSELL: Objection,                       14   Nobel?
 15   mischaracterization of testimony.                   15        A. Often.
 16        Q. Other than that she said it has             16        Q. Is she your best friend?
 17   sugar, you don't remember anything else she told    17        A. No.
 18   you?                                                18        Q. How often do you speak with her?
 19          MR. ANSELL: Objection, again,                19        A. Maybe once a week.
 20   mischaracterizes her testimony.                     20        Q. So, over the last year or so, you've
 21        Q. You can answer. I'm trying to               21   spoken with her about once a week?
 22   understand what she told you.                       22        A. Yes.
 23          MR. ANSELL: Objection, asked and             23        Q. And on none of those occasions --
 24   answered.                                           24        A. No.
 25        Q. She told you they had sugar. What           25        Q. -- have you ever mentioned the fact

                                            Page 56                                                  Page 57
  1               LAUREN HALL                              1               LAUREN HALL
  2   that you filed this lawsuit?                         2        A. I don't recall. But she never said,
  3        A. No.                                          3   you should go to a lawyer.
  4        Q. Why not?                                     4        Q. Did she provide you a name of a
  5        A. Because it's none of her business.           5   lawyer at the Ansell Grimm law firm to speak
  6        Q. "None of her business" yet she's the         6   with?
  7   one that told you you should speak with a lawyer?    7        A. I don't recall.
  8           MR. ANSELL: Objection,                       8        Q. Well, how did you get the name of the
  9   argumentative.                                       9   Ansell Grimm law firm?
 10        Q. Right?                                      10        A. I don't recall. I, honestly, do not
 11           MR. ANSELL: Objection. Is there a           11   recall how that connection was made.
 12   question there?                                     12        Q. Do you recall whether you just called
 13           MR. SILVERMAN: Yeah, there was a            13   the general number and spoke with somebody at the
 14   question there.                                     14   front desk and said, I need a lawyer about a
 15       Repeat -- read back the question.               15   product I bought?
 16       (Whereupon, the question is read back as        16           MR. ANSELL: Objection.
 17   follows:                                            17        A. No.
 18       "Question: 'None of her business' yet           18        Q. Did you call and ask for specific
 19   she's the one that told you you should speak with   19   person at this law firm?
 20   a lawyer?")                                         20           MR. ANSELL: Objection, asked and
 21        Q. Question mark.                              21   answered.
 22        A. She never said I should speak with a        22        A. I don't recall.
 23   lawyer.                                             23        Q. So you didn't just generally call up
 24        Q. She said what?                              24   and ask the receptionist, can you give me a
 25           MR. ANSELL: Objection.                      25   lawyer about a possible lawsuit I have, but you



                                                                                                             15
                           TSG Reporting - Worldwide              877-702-9580
Case 3:18-cv-10500-AET-LHG Document 90-6 Filed 01/25/19 Page 17 of 108 PageID: 1397

                                           Page 58                                                   Page 59
  1               LAUREN HALL                              1                LAUREN HALL
  2   don't recall asking for a particular lawyer          2        A. I'm certain he never did.
  3   either?                                              3        Q. How do you know?
  4        A. I, honestly, I don't recall.                 4        A. Cause he doesn't food shop.
  5        Q. And you don't know who the "mutual           5        Q. Tell me about the discussion you had
  6   friend" was, who the lawyer was that knew her?       6   with him last week when he learned of the
  7        A. I do not know who the "mutual friend"        7   lawsuit.
  8   was at this firm between her and I have not          8            MR. ANSELL: Objection, to the extent
  9   spoken with her since about this.                    9   that it involves spousal privilege following
 10        Q. Is there anybody else you've spoken         10   litigation.
 11   with about Welch's Fruit Snacks other than your     11            MR. SILVERMAN: It's not privileged.
 12   counsel and Ms. Nobel?                              12   Judge Scanlon's already ruled on this issue.
 13        A. Just my husband.                            13            MR. ANSELL: I think that was on
 14        Q. What's your husband's name?                 14   pre-litigation discussions.
 15        A. John Hall.                                  15            MR. SILVERMAN: No, it wasn't on
 16        Q. Is he aware of the lawsuit?                 16   pre-litigation discussions. I can -- I don't
 17        A. As of last week, yes.                       17   have the transcript with me. But I can assure
 18        Q. That was the first time he learned of       18   you that this issue came up when you guys tried
 19   the lawsuit?                                        19   to block the deposition of Ms. Addox's (phonetic)
 20        A. Yes.                                        20   ex-husband and that deposition was permitted.
 21        Q. Did he ever purchase Welch's Fruit          21            MR. ANSELL: [RESERVATION] Well, we
 22   Snacks?                                             22   will reserve the objection and raise it with the
 23        A. No.                                         23   Court. And we'll allow the witness --
 24        Q. To your knowledge, or you're certain        24            MR. SILVERMAN: If you're going to
 25   he never did?                                       25   instruct the witness not to answer, cause I'll

                                           Page 60                                                   Page 61
  1                LAUREN HALL                             1               LAUREN HALL
  2   bring her back in then.                              2        A. Thirty-five.
  3            MR. ANSELL: I just said, we'll              3        Q. And your date of birth?
  4   reserve the objection and we can move to strike      4        A. 7/22/82.
  5   it later.                                            5        Q. And your address?
  6            MR. SILVERMAN: Okay.                        6        A. 2424 Homestead Avenue, Spring Lake
  7         Q. Tell me about the conversation you          7   Heights, New Jersey.
  8   had with your husband.                               8        Q. "Spring" what?
  9         A. Honestly, it was just pretty much           9        A. Spring Lake Heights.
 10   that I was coming here to do a deposition next      10        Q. And describe your educational
 11   week.                                               11   background for me please starting with anything
 12         Q. Anything else?                             12   post-high school, if any.
 13         A. He asked about like what he -- he          13        A. Post-high school Monmouth University.
 14   pretty much said, what is going on?                 14        Q. What's that?
 15        And I told him that I was part of a class      15        A. Monmouth University.
 16   action and I was coming to a deposition.            16        Q. When did you graduate?
 17         Q. Did you tell him you're the Plaintiff      17        A. 2005.
 18   in this class action?                               18        Q. Who was your major?
 19         A. I don't think I did.                       19        A. Finance and accounting.
 20         Q. Did you ever have any discussions          20        Q. Do you have any advance degrees?
 21   with him about Welch's Fruit Snacks, other than     21        A. No.
 22   last week telling him you were going to have your   22        Q. No?
 23   deposition taken?                                   23        A. (No response.)
 24         A. Not that I recall.                         24        Q. And can you tell me your employment
 25         Q. What is your age?                          25   history after college.



                                                                                                             16
                          TSG Reporting - Worldwide               877-702-9580
Case 3:18-cv-10500-AET-LHG Document 90-6 Filed 01/25/19 Page 18 of 108 PageID: 1398

                                           Page 62                                                 Page 63
  1             LAUREN HALL                               1               LAUREN HALL
  2         A.Merrill Lynch.                              2        Q. How long were you the executive
  3         Q.What did you do for Merrill Lynch?          3   assistant from 2005 to when, approximately?
  4         A.What do I do or what --                     4        A. 2007.
  5         Q.What did you do. Is that your work          5        Q. Okay. And then you were a business
  6    now?                                               6   manager after that -- business manager assistant
  7         A. That's where I work now.                   7   after that?
  8         Q. How long have you worked there?            8        A. Yep.
  9         A. Since 2005.                                9        Q. Until when?
 10         Q. What did you do when you joined them      10        A. 2007, 2009.
 11    in 2005?                                          11        Q. And what did those job duties entail?
 12         A. I was an executive assistant.             12        A. Pretty much the same just in a
 13         Q. What did those job duties entail?         13   different management role; expense, budgeting,
 14         A. Scheduling, calendars, meetings,          14   support for a business manager at Merrill Lynch.
 15    running an office for a market executive.         15        Q. And what was your title after 2009?
 16         Q. What do you mean "a market                16        A. Then I went to become a compliance
 17    executive?"                                       17   manager.
 18         A. Like a director, someone -- a             18        Q. Till when?
 19    manager.                                          19        A. 2009 until 2012.
 20         Q. And did your job title change in the      20        Q. What were your duties as a compliance
 21    last 12, 13 years?                                21   manager?
 22         A. Yes.                                      22        A. Let's see, account reviews, FA
 23         Q. What was your next job title?             23   supervision, trading, just review of client
 24         A. Let's see. I was a business manager       24   accounts.
 25    assistant for a short period of time.             25        Q. And how about after 2012?

                                           Page 64                                                 Page 65
  1                 LAUREN HALL                           1               LAUREN HALL
  2         A. Client associate on a financial            2       A. Yes.
  3    advising team.                                     3       Q. What is his date of birth?
  4         Q. What does that mean, what did you do       4       A. June 17th, 1977.
  5    as a client associate?                             5       Q. And what's his educational
  6         A. I service clients for a team, like         6   background, if you know?
  7    our book of clients. I trade securities. I move    7       A. He graduated with a degree in, I
  8    money.                                             8   think, biology from URI.
  9         Q. Did you get your Series 7?                 9       Q. From where?
 10         A. Yes.                                      10       A. URI, University of Rhode Island.
 11         Q. When did you get that?                    11       Q. Any advance degrees to your
 12         A. 2007.                                     12   knowledge?
 13         Q. Did you trade securities prior to         13       A. Yes. He has a Master's in business.
 14    2012?                                             14       Q. An MBA?
 15         A. No.                                       15       A. Yes.
 16         Q. Starting in 2012, you traded              16       Q. Where did he get that from?
 17    securities?                                       17       A. Rider University.
 18         A. Sure, yes.                                18       Q. Where?
 19         Q. And is that your title today or have      19       A. Rider University.
 20    you --                                            20       Q. When did he get his MBA?
 21         A. That's my title today.                    21       A. 2011.
 22         Q. And are you married?                      22       Q. What does your husband do for work
 23         A. Yes.                                      23   now?
 24         Q. And you said your husband's name was      24       A. He is a director of clinical
 25    John?                                             25   operations.



                                                                                                           17
                          TSG Reporting - Worldwide             877-702-9580
Case 3:18-cv-10500-AET-LHG Document 90-6 Filed 01/25/19 Page 19 of 108 PageID: 1399

                                           Page 66                                                 Page 67
  1              LAUREN HALL                              1              LAUREN HALL
  2        Q. What does that mean?                        2       A. No.
  3        A. He does -- he does data research for        3       Q. Convicted?
  4   small biotechs, drug development.                   4       A. No.
  5        Q. How long has he done that?                  5       Q. Ever filed bankruptcy?
  6        A. Let's see. Probably since 2010 or           6       A. Nope.
  7   '11.                                                7       Q. When did you first buy Welch's Fruit
  8        Q. Do you know what he did before that?        8   Snacks?
  9        A. He was -- same field. He worked for         9       A. Let's see. My oldest is ten;
 10   CRO, which was the actual company that compiles    10   probably eight or nine years ago.
 11   the data.                                          11       Q. So, approximately, 2009 or '10?
 12        Q. And do you have any kids?                  12       A. About, yes.
 13        A. Yes.                                       13       Q. Had you -- how had you heard of
 14        Q. How many?                                  14   Welch's Fruit Snacks before you first purchased?
 15        A. Four.                                      15       A. Just in the aisle.
 16        Q. What are their ages?                       16       Q. Had you ever tried it before you
 17        A. Ten, eight, five and two.                  17   purchased it?
 18        Q. Boys, girls?                               18       A. No.
 19        A. Two boys, two girls.                       19       Q. Did anybody ever tell you about it?
 20        Q. What's the...                              20       A. No.
 21        A. Ten, eight boys; five, two girls.          21       Q. And prior to purchasing the fruit
 22        Q. Have you ever been a party to a            22   snacks, have you ever heard of The Promotion in
 23   lawsuit before?                                    23   Motion Companies before?
 24        A. No.                                        24       A. No.
 25        Q. Have you ever been arrested?               25       Q. When did you first hear of them?

                                           Page 68                                                 Page 69
  1                 LAUREN HALL                           1               LAUREN HALL
  2          A. I believe just the start of this          2   snack products?
  3    case. I, actually, never heard of them before      3        A. No.
  4    this.                                              4        Q. Had you ever purchased any fruit
  5          Q. You know that on the label it says        5   flavored snacks before buying Welch's Fruit
  6    the product is manufactured and distributed by     6   Snacks?
  7    The Promotion in Motion Companies?                 7        A. No.
  8          A. I did not know that.                      8        Q. And since the time you began
  9          Q. You're not aware of?                      9   purchasing Welch's Fruit Snacks in about 2009 or
 10          A. (No response.)                           10   2010, did you also purchase other fruit snacks
 11          Q. You never saw that?                      11   products or fruit flavored snack products?
 12          A. No.                                      12        A. No.
 13          Q. Had you heard of Welch's before          13        Q. Why not?
 14    buying the product?                               14        A. I try to minimize processed foods for
 15          A. Yes.                                     15   my children. It's not perfect, but I don't tend
 16          Q. And in what context had you heard of     16   to buy candy and sugary foods for my kids.
 17    Welch's?                                          17        Q. But why Welch's Fruit Snacks versus
 18          A. Just name recognition through the        18   any others? You know there's others on the
 19    store.                                            19   market, right?
 20          Q. Had you purchased other Welch's          20        A. Absolutely.
 21    products before you purchased the fruit snacks?   21        Q. So why Welch's Fruit Snacks versus
 22          A. I -- possibly; possibly jellies. I       22   any other?
 23    don't recall. I don't buy them regularly.         23        A. If you're standing in an aisle
 24          Q. Prior to purchasing Welch's Fruit        24   looking at fruit snacks and there is a big label
 25    Snacks, had you ever purchased any other fruit    25   that says, "made with real fruit," vitamins, "no



                                                                                                           18
                          TSG Reporting - Worldwide             877-702-9580
Case 3:18-cv-10500-AET-LHG Document 90-6 Filed 01/25/19 Page 20 of 108 PageID: 1400

                                            Page 70                                                 Page 71
  1               LAUREN HALL                              1               LAUREN HALL
  2   preservatives," it grabs your attention.             2   she saw Mott's or that Mott's was located in the
  3         Q. I'm going to show you a product.            3   Acme in which she shopped. So it assumes facts
  4   It's by Mott's.                                      4   not in evidence.
  5        Have you ever seen that before?                 5        Q. Did you ever see Mott's in the Acme
  6           MR. ANSELL: I'm going to object as           6   at which you shopped?
  7   this has not been previously produced nor is         7        A. I have.
  8   there any --                                         8        Q. Why didn't you buy Mott's?
  9           MR. SILVERMAN: I'm entitled to ask           9        A. Welch's is a more known brand. It
 10   her about products, even if it's not been           10   jumped out a little bit more and it could have
 11   previously produced.                                11   been price too.
 12           MR. ANSELL: Well, it's -- you're            12        Q. "It could have been," but you don't
 13   showing her something that would be equivalent to   13   know?
 14   a document and you've never previous -- this        14        A. I don't recall.
 15   hasn't been produced to us.                         15        Q. You didn't price shop, did you?
 16           MR. SILVERMAN: You didn't ask me to         16        A. I don't recall.
 17   produce the Mott's fruit snacks before, okay.       17        Q. You didn't compare prices of Welch's
 18   I'm showing her a document or I'm showing her a     18   Fruit Snacks versus Mott's or any other fruit
 19   box of Mott's that says, "made with real fruit &    19   snack product, did you?
 20   veggie juice. No colors from artificial sources.    20        A. I may have at certain times.
 21   No artificial flavors. No gelatin or gluten.        21        Q. Do you know how much -- whether the
 22   100 percent DV Vitamin C. Fruit flavored snacks.    22   Welch's Fruit Snacks cost more or less than --
 23   Assorted fruit. Naturally flavored."                23        A. I don't.
 24        Any reason why you didn't buy Mott's?          24        Q. -- any other fruit snack product?
 25           MR. ANSELL: Objection. Assumes that         25        A. I don't.

                                            Page 72                                                 Page 73
  1               LAUREN HALL                              1             LAUREN HALL
  2        Q. Is price important to you?                   2       Q. At the time you had one child?
  3        A. It depends.                                  3       A. Yes.
  4        Q. I may show that to you again later           4       Q. You said it was eight or nine years
  5   along with many others.                              5   ago.
  6       What do you mean by, "it depends," in            6       You have a ten-year old and eight-year
  7   terms of whether price is important?                 7   old. So I'm assuming the first purchase was for
  8        A. Just if anything seems out of                8   your child who at the time was give or take was
  9   control, I'm, obviously, not going to buy it. If     9   one year old?
 10   things are within a certain range, then I usually   10        A. Two.
 11   look for the quality of the product.                11        Q. Two?
 12        Q. When you were shopping for -- when          12        A. Yeah.
 13   you were on the -- the first time you were on the   13        Q. And your other son hadn't been born
 14   aisle where they sell the fruit snacks, you said    14   yet?
 15   the Welch's Fruit Snacks "jumped" out to you        15        A. If so, wasn't eating fruit snacks.
 16   amongst all the -- there was a whole many shelves   16        Q. So you were buying them for you, your
 17   of fruit snacks, right?                             17   husband and --
 18        A. Right.                                      18        A. My husband and I don't eat fruit
 19        Q. Many different brands, right?               19   snacks.
 20        A. (No response.)                              20        Q. So the only person you purchased them
 21        Q. Correct?                                    21   for was your two-year old?
 22        A. Correct.                                    22        A. Two-year old.
 23        Q. And you were shopping for you, your         23        Q. You and your husband have never eaten
 24   husband, your son, who were you shopping for?       24   them?
 25        A. My children.                                25        A. I tried them, but we don't eat fruit



                                                                                                            19
                          TSG Reporting - Worldwide              877-702-9580
Case 3:18-cv-10500-AET-LHG Document 90-6 Filed 01/25/19 Page 21 of 108 PageID: 1401

                                           Page 74                                                  Page 75
  1              LAUREN HALL                              1               LAUREN HALL
  2   snacks.                                             2        A. No.
  3         Q. When you say you tried them, you mean      3        Q. Is your husband a member of your
  4   the first time you purchased them you tried them    4   family?
  5   or...                                               5        A. Yes.
  6         A. I don't recall. I didn't try them          6        Q. Take a look at your first Amended
  7   prior to making the purchase. I mean, I've had a    7   Complaint, Exhibit 3.
  8   fruit snack before.                                 8        A. (The witness complies.)
  9         Q. In your Complaint and in your              9        Q. You got it?
 10   interrogatory responses, you said you purchased    10        A. Yes.
 11   them for your family.                              11        Q. Paragraph 14.
 12        Is that not -- as in your husband and         12        A. (The witness complies.)
 13   yourself and your kids; is that not correct --     13        Q. It says, "Plaintiff Lauren Hall is a
 14            MR. ANSELL: Objection. It makes an        14   citizen of New Jersey. She resides in Monmouth
 15   assumption regarding the definition of "family."   15   County, New Jersey and bought Defendant's
 16         Q. Did you buy them for your kids only       16   products in Monmouth County over the course of,
 17   or for you and/or your husband as well?            17   approximately, seven years. During the class
 18            MR. ANSELL: Objection, asked and          18   period Plaintiff Hall purchased Defendant's fruit
 19   answered.                                          19   snacks for herself and her family."
 20         You can answer.                              20        Did you buy them for yourself and your
 21         A. I bought them for my children.            21   family or just for your kids?
 22         Q. So not for your husband or yourself,      22        A. I bought them for myself and my
 23   right?                                             23   family.
 24            MR. ANSELL: Objection, asked and          24        Q. So, for yourself, your husband --
 25   answered.                                          25        A. I mean, if I had --

                                           Page 76                                                  Page 77
  1               LAUREN HALL                             1              LAUREN HALL
  2        (There is a discussion off the record.)        2       Q. Well --
  3         Q. So you bought them for yourself, your      3       A. Any purchase?
  4   husband and your kids, not just your kids?          4       Q. -- your first purchase?
  5           MR. ANSELL: Objection, asked and            5       A. Sure, he's been there.
  6   answered.                                           6       Q. I'm talking about the first time that
  7         A. Everyone in my house has consumed a        7   Welch's Fruit Snacks --
  8   fruit snack. Do I buy them for me and my husband    8       A. I don't --
  9   specifically, no. Do I buy them for my family,      9       Q. -- you saw them on the shelf and you
 10   yes.                                               10   decided to purchase them.
 11         Q. Okay. So --                               11       Were you alone or with your son?
 12         A. Have we consumed them, yes. Do we         12       A. I don't recall.
 13   eat them regularly, no; my family, my kids, yes,   13       Q. Do you know whether you were with
 14   or did.                                            14   your husband?
 15         Q. And your kids ate them every day or       15       A. No, I was not with my husband.
 16   how often?                                         16       Q. But you don't recall whether it was
 17         A. Few times a week, lunches.                17   by yourself or with your son?
 18         Q. You mean school "lunches?"                18       A. Well, sometimes I bring my kids food
 19         A. Yes.                                      19   shopping. I never bring my husband food
 20         Q. Was your son with you, your now           20   shopping.
 21   ten-year-old, was he with you when you made your   21       Q. I'm talking about the first time --
 22   first purchase or were you by yourself?            22       A. I don't recall.
 23         A. My "first purchase?"                      23       Q. -- if you brought your son or not?
 24         Q. Yes.                                      24       A. Correct.
 25         A. I don't recall.                           25       Q. And you saw -- how many shelves were



                                                                                                            20
                          TSG Reporting - Worldwide              877-702-9580
Case 3:18-cv-10500-AET-LHG Document 90-6 Filed 01/25/19 Page 22 of 108 PageID: 1402

                                            Page 78                                                  Page 79
  1               LAUREN HALL                              1                LAUREN HALL
  2   there of the fruit snacks you recall in the Acme     2   usually, it doesn't appeal to me as an adult. I
  3   that you purchased product?                          3   look for better alternatives, healthier options,
  4           MR. ANSELL: Objection. Are we still          4   nothing on the Scooby-Doo said "real fruit."
  5   talking about the first time or anytime?             5        Q. So you, actually, looked at the
  6           MR. SILVERMAN: I'm talking about the         6   Scooby-Doo and saw whether it had "real fruit" or
  7   first time. I don't think it's changed.              7   not?
  8         Q. But if you recall the first time.           8        A. I just scanned the boxes.
  9         A. Estimated five shelves.                     9        Q. Mott's said it had real fruit and
 10         Q. And, approximately, how many brands?       10   vegetables, too right?
 11         A. Approximately, 12.                         11        A. I don't recall.
 12         Q. And some of those brands -- some of        12        Q. Well, let's see if we can refresh
 13   the products included like cartoon characters?      13   your recollection. "Made with real fruit and
 14         A. Correct.                                   14   veggie juice."
 15         Q. Some of them had like Sponge Bob on        15           MR. ANSELL: Objection. It assumes
 16   them, had Cars, had various cartoons, right?        16   facts in evidence. Do you know that this exact
 17         A. Yes.                                       17   product and labeling was on the shelf in the Acme
 18         Q. Those were -- is it your                   18   at the time she first purchased Welch's?
 19   understanding that those were geared towards        19        A. Even if it was, boxes change. I
 20   children?                                           20   mean, I don't know if that's what it looked like
 21         A. Yes.                                       21   eight years ago.
 22         Q. And so why didn't you buy any of           22        Q. Okay. Why don't you describe the
 23   those?                                              23   Welch's Fruit Snacks Box eight years ago? What
 24         A. Usually, when someone uses cartoon         24   did it say?
 25   characters and things that appeal to children,      25        A. "Welch's Fruit Snacks." Whatever it

                                            Page 80                                                  Page 81
  1                LAUREN HALL                             1               LAUREN HALL
  2   said eight years ago grabbed my attention that       2       Q. And do you have any of the boxes from
  3   that was the brand that I primarily bought for       3   when you purchased it?
  4   years.                                               4       A. Boxes?
  5        Q. Okay. But I'm asking you what it             5       Q. You said you bought it -- I think in
  6   said eight years ago.                                6   your interrogatories responses you said you
  7        A. No preservatives, vitamins, made with        7   bought a 10 and 40 pack at different times.
  8   real fruit, could have been the placement of it,     8       A. Do I have them now?
  9   capital letters, where it was. I don't know if       9       Q. Yeah.
 10   Mott'ses was there. You know, whatever grabbed      10       A. No.
 11   my attention in terms of verbiage, I purchased      11       Q. So you don't have the box when you
 12   them for years.                                     12   purchased it initially, right?
 13        Q. But you don't know what it was that         13       A. No.
 14   grabbed your attention the first time?              14       Q. Nor do you have the box that you
 15        A. I'm a conscious buyer. It was most          15   purchased the last time, right?
 16   likely something that made the purchase seem to     16       A. No.
 17   be a better alternative to any other brand on the   17       Q. Anytime in between neither, right?
 18   shelf.                                              18       A. No.
 19        Q. Do you have any proof that you ever         19       Q. Had you ever purchased another fruit
 20   purchased the product?                              20   snack or fruit flavored snack product other than
 21        A. Do I have proof that I purchased it?        21   Welch's Fruit Snacks?
 22        Q. Yeah, uh-huh.                               22       A. Possibly, if they didn't have them,
 23        A. Not offhand. But it used to be A&P.         23   sure. I don't recall exactly when.
 24   If you went through my customer number, you would   24       Q. Do recall what brand or brands they
 25   see that I purchased it.                            25   were?



                                                                                                             21
                           TSG Reporting - Worldwide              877-702-9580
Case 3:18-cv-10500-AET-LHG Document 90-6 Filed 01/25/19 Page 23 of 108 PageID: 1403

                                            Page 82                                                 Page 83
  1               LAUREN HALL                              1                 LAUREN HALL
  2        A. If I did, it was Annie's Organic.            2        A. I don't recall.
  3   But other than that, I didn't stray much.            3        Q. Do you remember what size box of
  4   Usually, if they didn't have them, I didn't          4   Annie's you purchased? They have a 5 and 12
  5   purchase them.                                       5   pack. Do you recall what size it was?
  6        Q. And how often did you buy Annie's            6        A. Probably a five.
  7   Organics?                                            7        Q. Take a look at the Annie's five pack
  8        A. Very limited, maybe a dozen or less.         8   and tell me if that refreshes your recollection
  9        Q. And why did you buy Annie's over             9   that that's what you purchased?
 10   anything else?                                      10        A. Sure. Maybe not that brand but -- I
 11        A. The box said organic. It's a trusted        11   mean, that flavor but the brand, yes.
 12   brand, to my knowledge. I don't buy a lot of it.    12        Q. And does Annie's product have "real
 13   But, you know, in terms of better options, I        13   fruit?"
 14   thought maybe they had better options than a        14        A. I don't know.
 15   General Mills or any other, you know, company       15        Q. Well, what attracted you -- of all
 16   that made fruit snacks.                             16   the other products other than Welch's Fruit
 17        Q. And do you recall the price of the          17   Snacks, what attracted you to Annie's other than
 18   Annie's Organics versus the Welch's Fruit Snacks,   18   it said it's "organic?"
 19   how they compare?                                   19           MR. ANSELL: Objection, asked and
 20        A. I don't recall. I know they're more         20   answered.
 21   expensive.                                          21        A. The name and "no artificial flavors,"
 22        Q. Like more than double, right?               22   "organic."
 23        A. I don't recall.                             23        Q. Why don't you take a look at the
 24        Q. It cost a lot more, Annie's cost a          24   nutrition facts, the side panel. The nutrition
 25   lot more than Welch's, right?                       25   facts and the, specifically, the ingredients.

                                            Page 84                                                 Page 85
  1               LAUREN HALL                              1                LAUREN HALL
  2   You see the ingredients on there? Read the           2   the label "deceptive?"
  3   ingredients on the Annie's product.                  3           MR. ANSELL: Object to the extent
  4        A. "Tapioca syrup, cane sugar, pear             4   that it calls for a legal conclusion.
  5   juice concentrate, vegetable juices from             5        But you can answer, if you know.
  6   concentrate, Tapioca syrup solids" -- do you need    6        A. I'm sure, yeah.
  7   me to keep going?                                    7        Q. Is the Mott's label "deceptive?"
  8        Q. No, that's fine.                             8   Take a look at that.
  9       So the first two ingredients are "Tapioca        9           MR. ANSELL: Objection.
 10   syrup" and "cane sugar?"                            10        Q. Take a look at the ingredients on the
 11        A. Uh-huh.                                     11   Mott's product and tell me if there's anything
 12        Q. Correct?                                    12   about that label that's "deceptive."
 13        A. Yep.                                        13           MR. ANSELL: Calls for a legal
 14        Q. Not fruit juice concentrate, not            14   conclusion.
 15   fruit puree, right?                                 15       And, also, as a point of reference, are we
 16        A. No.                                         16   marking these?
 17        Q. Why didn't you sue Annie's?                 17           MR. SILVERMAN: I don't know how we
 18        A. I, actually, don't purchase Annie's         18   can mark them. Can we mark them?
 19   often and I don't think Annie's was out when I      19       (There is a discussion off the record.)
 20   began purchasing Welch's. So Welch's was the        20           MR. SILVERMAN: Okay. Let's mark
 21   brand I stuck with.                                 21   them then. We'll mark Mott's as Exhibit -- what
 22        Q. But you bought Annie's about a dozen        22   are we on? 14. And we'll mark Annie's as 15
 23   times, right?                                       23       (Deposition Exhibit Hall 14, color scan of
 24        A. Sure.                                       24   Mott's Fruit Flavored Snacks Assorted Fruit box
 25        Q. Is their advertising "deceptive," is        25   and nutritional label (physical exhibit retained



                                                                                                            22
                           TSG Reporting - Worldwide             877-702-9580
Case 3:18-cv-10500-AET-LHG Document 90-6 Filed 01/25/19 Page 24 of 108 PageID: 1404

                                             Page 86                                                 Page 87
  1                 LAUREN HALL                             1                LAUREN HALL
  2   by Silverman), was marked for identification.)        2        Q. Okay. So the Mott's and the Annie's
  3        (Deposition Exhibit Hall 15, color scan of       3   are "deceptive" and you've purchased the Annie's
  4   Annie's Organic Bernie's Farm Fruit Snacks box        4   about a dozen times, right?
  5   and nutritional label(physical exhibit retained       5        A. Yes, or less than.
  6   by Silverman), was marked for identification.)        6        Q. Why didn't you sue them?
  7         Q. Take a look at the Mott's label and          7        A. When I first started buying fruit
  8   the ingredients.                                      8   snacks, I don't think Annie's was out that -- you
  9        What are the ingredients in the Mott's           9   know, if they didn't have it, I purchased it a
 10   product?                                             10   handful of times. I spent seven or eight years
 11         A. "Corn syrup, sugar, modified corn           11   purchasing those weekly on the fact that I
 12   starch, pear juice."                                 12   thought they were a better alternative.
 13         Q. So is that label "deceptive" to you?        13        Q. And what is your basis, if any, for
 14         A. But I didn't purchase Mott's.               14   saying that it's not a better alternative to
 15         Q. I'm not asking whether you purchased        15   other fruit snack or fruit flavored snack
 16   it.                                                  16   products?
 17        Is it "deceptive?"                              17        A. Well, the first ingredient is listed
 18            MR. ANSELL: Objection, calls for a          18   as "real fruit" on the --
 19   legal conclusion.                                    19        Q. Right. Unlike these that say corn
 20         But you can answer, if you understand.         20   syrup and sugar, they list either fruit juice
 21         A. Yes.                                        21   concentrate when you started purchasing it back
 22         Q. And why is that one "deceptive?"            22   in 2009 or so and then subsequently fruit puree
 23         A. Let's see. No -- "made with real            23   as a first ingredient.
 24   fruit and veggie juice," "no colors from             24        A. Well, again, I don't know if these
 25   artificial sources," flavors.                        25   were out when I first started purchasing. So, in

                                             Page 88                                                 Page 89
  1                 LAUREN HALL                             1                LAUREN HALL
  2    2009, I don't know if they were there or what        2        Q. Yes?
  3    they said.                                           3        A. Yes.
  4         And the first ingredient on a Welch's is        4        Q. There's -- do you have any reason to
  5    fruit concentrate or puree. These are, at least,     5   believe there's not "fruit puree" in that
  6    not listed as the first ingredient.                  6   product?
  7          Q. Did you ever look at the ingredient         7        A. I relied on my counsel.
  8    list before purchasing Welch's Fruit Snacks?         8        Q. Okay. I'm asking you.
  9          A. On those? Sure.                             9       Do you have any basis to say that there is
 10          Q. You did?                                   10   not "fruit puree" in that product?
 11          A. Yeah, I look at ingredients. I don't       11        A. No.
 12    do it on every label and every time I shop but...   12        Q. Then what is "deceptive" or
 13          Q. Okay. Well, I'm going to show you          13   misleading about that label that says -- it says
 14    the -- we'll mark as Exhibit 16, Welch's Fruit      14   it has "fruit puree?"
 15    Snacks ten pack.                                    15        A. Real fruit, fruit puree is it the
 16         (Deposition Exhibit Hall 16, color scan of     16   same thing? I really -- I relied on my counsel.
 17    Welch's Mixed Fruit Fruit Snacks box and            17        Q. But you said you looked at the
 18    nutritional label (physical exhibit retained by     18   ingredient list.
 19    Silverman), was marked for identification.)         19       Did you look at it --
 20          Q. That's the current product.                20        A. I have --
 21          A. Uh-huh.                                    21        Q. -- before you made your first
 22          Q. And it says -- the current product         22   purchase?
 23    says, "fruit puree" as the first ingredient,        23        A. No.
 24    right?                                              24        Q. Have you ever looked at it?
 25          A. Uh-huh.                                    25        A. Yeah.



                                                                                                             23
                           TSG Reporting - Worldwide              877-702-9580
Case 3:18-cv-10500-AET-LHG Document 90-6 Filed 01/25/19 Page 25 of 108 PageID: 1405

                                            Page 90                                                  Page 91
  1                 LAUREN HALL                             1                LAUREN HALL
  2          Q. When did you first look at it on the        2   fruit juice concentrate, right?
  3    Welch's Fruit Snacks product?                        3        A. Sure.
  4          A. I don't recall.                             4        Q. Okay.
  5          Q. Before or after this lawsuit was            5        A. I don't recall.
  6    filed?                                               6        Q. So you saw the front that said, "made
  7          A. I don't recall. I look at labels. I         7   with real fruit." You saw the ingredient list
  8    look at labels for my children. I don't recall       8   that said either "fruit juice concentrate" or
  9    if I looked at this eight years ago or a year        9   "fruit puree."
 10    ago.                                                10       At that time, did you believe that that
 11          Q. Or seven, six, five, four, ever? Did       11   was -- that there was an inconsistency, that
 12    you ever look at the ingredient list?               12   "fruit puree" or "fruit juice concentrate" are
 13          A. Sure.                                      13   not real fruit?
 14          Q. Okay.                                      14        A. I don't recall.
 15          A. I don't recall when the first time I       15        Q. What do you mean you "don't recall?"
 16    looked at the label was.                            16        A. I mean, I don't remember the first
 17          Q. Okay. So you looked -- at some             17   time I read the label of this box.
 18    point, you looked at the ingredient list and saw    18        Q. So what is "deceptive" about the
 19    the ingredient list said -- do you recall whether   19   Welch's Fruit Snacks label? I've now put in it
 20    at the time you first looked at it, it said made    20   front of you. Tell me what's "deceptive" about
 21    with fruit juice concentrate or fruit puree         21   that label.
 22    because the formula changed over time?              22        A. "No preservatives."
 23          A. I don't recall.                            23        Q. Okay. What's false about that
 24          Q. Either way the first time you saw it       24   statement or what's misleading about that
 25    the first ingredient was either fruit puree or      25   statement?

                                            Page 92                                                  Page 93
  1                LAUREN HALL                              1                LAUREN HALL
  2         A. "Artificial flavors," "ascorbic              2        Q. You don't know whether any of the
  3    acid," "dyes," "Red 40," "Blue 1," I mean...         3   ingredients are preservatives?
  4         Q. You're saying all of those are               4        A. No.
  5    preservatives?                                       5        Q. Okay. And you don't know whether
  6         A. They're not natural items.                   6   "fruit puree" or "fruit juice concentrate" is
  7         Q. Doesn't it say mix -- "Welch's family        7   real fruit, do you?
  8    farmer owned mix fruit natural and artificial        8        A. No.
  9    flavors." It says that right on the front,           9        Q. Have you ever heard somebody named
 10    doesn't it?                                         10   Dr. Ronald Pegg?
 11         A. Right.                                      11        A. No.
 12         Q. Okay. So is there anything                  12        Q. Are you aware that Dr. Pegg is a food
 13    misleading about that?                              13   chemist who was an expert witness in this case?
 14         A. No.                                         14   Does that name ring a bell to you at all?
 15         Q. Okay. So what -- you just read off a        15        A. No.
 16    bunch of ingredients. Which one of those are        16        Q. And you're not aware that Dr. Pegg is
 17    preservatives, not the red dye, is it?              17   a food chemist professor at the University of
 18         A. I relied on my counsel.                     18   Georgia in food chemistry has opined that fruit
 19         Q. So you don't know if any of the             19   juice and fruit juice concentrate are real fruit,
 20    ingredients are actually preservatives?             20   you're not aware of that, are you?
 21         A. I relied on my counsel.                     21           MR. ANSELL: Objection.
 22         Q. I'm asking you. It's your                   22        You can answer.
 23    deposition. You're the Plaintiff who sued my        23        A. No.
 24    clients.                                            24        Q. Other than your counsel, have you
 25         A. No.                                         25   ever spoken with anybody who has told you that



                                                                                                              24
                           TSG Reporting - Worldwide              877-702-9580
Case 3:18-cv-10500-AET-LHG Document 90-6 Filed 01/25/19 Page 26 of 108 PageID: 1406

                                             Page 94                                                  Page 95
  1                 LAUREN HALL                             1                LAUREN HALL
  2    fruit juice concentrate and fruit puree are not      2   purchasing on a weekly basis see where it says on
  3    real fruit?                                          3   the -- right under the ingredients where it says,
  4         A. No.                                          4   "Manufactured and distributed by The Promotion in
  5         Q. Okay. So we've now talked about the          5   Motion Inc.?"
  6    real fruit and the preservative issue.               6        A. No.
  7        What else about Welch's Fruit Snacks label       7        Q. And you bought it seven years,
  8    in your opinion is "deceptive?"                      8   approximately, once a week, right?
  9         A. The name.                                    9        A. About, yeah.
 10         Q. What do you mean?                           10        Q. So about 350 times you purchased the
 11         A. Well, Welch's is a well-known name,         11   product give or take, right?
 12    large and clear. I don't -- I mean, you said The    12        A. Yes.
 13    Promotion in Motion is on here. It's a brand        13        Q. And not once in the 350 purchases
 14    name that grabs the attention of a household, a     14   that you made did you ever notice that the
 15    parent, a mother, someone...                        15   product right under the ingredients said it was
 16         Q. The product is identical whether it's       16   "manufactured and distributed by The Promotion in
 17    called Welch's Fruit Snacks or Bob Jones's fruit    17   Motion Inc.?"
 18    snacks. It's the exact same product, right?         18        A. Nope.
 19            MR. ANSELL: Objection,                      19        Q. And you don't recall whether before
 20    argumentative.                                      20   you made your first of 350 purchases you read the
 21         Q. Right?                                      21   ingredient list, right?
 22         A. Sure. Yes.                                  22        A. Correct.
 23         Q. You said you read the labels and you        23        Q. Sometime, though, over the course of
 24    read the labels including the ingredient list.      24   seven years you read the ingredient list?
 25        Did you ever in your seven years of             25        A. Yes.

                                             Page 96                                                  Page 97
  1                 LAUREN HALL                             1                 LAUREN HALL
  2         Q. And based upon your review of the            2   the fruit or it's added or both?
  3    ingredient list, did you feel there was anything     3         A. I don't.
  4    "deceptive" about the label?                         4         Q. So if you don't know where it's
  5         A. After I read the ingredient list?            5   coming from, what's deceptive about it?
  6         Q. Yes.                                         6         A. Exactly. I'm giving it to my
  7         A. Yes.                                         7   children. I don't know where it's coming from.
  8         Q. What?                                        8         Q. Okay. But at what point did you look
  9            MR. ANSELL: Objection, asked and             9   at the label and the ingredients, cause you said
 10    answered.                                           10   you looked at the ingredient list some point over
 11         A. (No response.)                              11   the seven years you purchased it.
 12         Q. What was "deceptive" after you saw          12        Was it when you looked at the ingredients
 13    the ingredient list?                                13   and compared it to the label that you found it
 14         A. Again, the -- I mean, I thought I           14   "deceptive" or what caused you to find it
 15    answered this; "real fruit" and "no                 15   "deceptive" the first time?
 16    preservatives," hundred percent of vitamins.        16         A. I don't recall. I don't recall.
 17         Q. Hundred percent Vitamin C, 25 percent       17         Q. But you continued to purchase it
 18    Vitamins A and E of the daily value, right?         18   after you saw -- after you --
 19         A. Right.                                      19         A. I didn't purchase a fruit snack in --
 20         Q. What's "deceptive" about that?              20        (There is a discussion off the record.)
 21         A. Is it coming from real fruit? Is it         21         Q. You continued to purchase it after
 22    added? Is it -- I mean, you look at this and you    22   you looked at the ingredient list and concluded
 23    think it's a better alternative for your children   23   in your opinion that it was "deceptive?"
 24    and --                                              24         A. I don't recall.
 25         Q. Do you know whether it's coming from        25        I didn't stop when I looked at the



                                                                                                              25
                           TSG Reporting - Worldwide               877-702-9580
Case 3:18-cv-10500-AET-LHG Document 90-6 Filed 01/25/19 Page 27 of 108 PageID: 1407

                                            Page 98                                                 Page 99
  1               LAUREN HALL                              1               LAUREN HALL
  2   ingredient list. I mean, I don't recall my last      2   ingredient list and you decided it was "awful?"
  3   purchase versus, you know, dissecting the            3         A. No.
  4   ingredient list.                                     4         Q. Okay.
  5        Q. Did you look at the ingredient list          5         A. But my standards to what foods I
  6   -- over the seven years of purchase, was it          6   would bring in my house were a lot different
  7   toward the beginning of the seven years that you     7   eight years ago than they are today. I mean,
  8   look at the ingredient list?                         8   I've educated myself a little bit about food
  9        A. I don't know.                                9   intake. So you're asking me when I put this
 10          MR. ANSELL: Objection, asked and             10   altogether and I don't recall.
 11   answered.                                           11         Q. But you did continue to purchase the
 12        A. I don't recall.                             12   product after you saw the ingredient list, right?
 13        Q. Okay. And did you have any opinions         13         A. Sure, yes.
 14   or views after you looked at the ingredient list    14         Q. Okay. And the first time you bought
 15   that were different than looking at -- than         15   the product eight or nine years ago, what was the
 16   before you looked at the ingredient list?           16   main reason you bought it?
 17        A. I don't -- yes. I don't recall.             17         A. For my kids.
 18        Q. What?                                       18         Q. Yeah, I understand it was for your
 19        A. I mean, the other -- I mean, I --           19   kid.
 20   over the years too, I have adjusted what we feed    20        But what was the main reason you purchased
 21   our children and what we bring into our home as     21   it, because you thought they would like the taste
 22   well. So I don't know if I looked at the list       22   or --
 23   and decided that this was all awful, maybe it was   23         A. For a snack, for a snack option.
 24   self-education too over years.                      24         Q. As an alternative to candy or what do
 25        Q. Okay. So you looked at the                  25   you mean as "a snack option?"

                                          Page 100                                                 Page 101
  1               LAUREN HALL                              1               LAUREN HALL
  2        A. For a snack. I mean, to pack in              2   fruit snacks and eat them as a snack.
  3   lunches, for a snack.                                3        Q. They taste like candy to you, but
  4        Q. And when you first gave it to your           4   knowing they taste like candy, you bought them
  5   son eight or nine years ago, did he tell you he      5   for your kids?
  6   liked them?                                          6        A. Just cause they're sweet doesn't mean
  7        A. I don't recall exactly what he said.         7   that I'm going to not give -- I mean, sure, my
  8   But he definitely liked them. My children liked      8   kids are going to like them. They're sweet.
  9   them. That's why I continued to buy them. If he      9        Q. Is that why you bought them for your
 10   said he didn't like them, I wouldn't buy them.      10   kids?
 11        Q. Have you ever had any discussions           11        A. Not because they're sweet. I bought
 12   with any of your four kids about whether they       12   them as a snack.
 13   liked the fruit snacks, the Welch's Fruit Snacks?   13        Q. Well, there are other snacks you
 14        A. Not -- I mean, yeah. They liked the         14   could have purchased, right?
 15   fruit snacks.                                       15        A. Yes.
 16        Q. What do they tell you they like about       16        Q. Cookies, candy, crackers?
 17   them?                                               17        A. Sure.
 18        A. They taste good.                            18        Q. Gold fish?
 19        Q. And you said you tried them as well,        19        A. Yep, I could have bought those.
 20   right?                                              20        Q. Did you buy those, any of those?
 21        A. Yes.                                        21        A. I do buy some things. We don't buy
 22        Q. And do you think they taste good?           22   cookies and candy. I give my kids pretzel,
 23        A. They taste like candy. I'm not much         23   fruit.
 24   of a sweet tooth. I mean, if you're asking me       24        Q. And you know that Welch's Fruit
 25   for my opinion, no, I wouldn't open up a bag of     25   Snacks are not the same as a whole fruit, right,



                                                                                                             26
                          TSG Reporting - Worldwide              877-702-9580
Case 3:18-cv-10500-AET-LHG Document 90-6 Filed 01/25/19 Page 28 of 108 PageID: 1408

                                          Page 102                                                 Page 103
  1               LAUREN HALL                              1              LAUREN HALL
  2   you weren't expecting you were giving your kid --    2          MR. ANSELL: I'm going to object to
  3        A. Correct.                                     3   the mischaracterization of testimony.
  4        Q. -- the benefits of whatever they             4       But you can answer.
  5   were --                                              5       A. I bought them as "a snack option"
  6        A. Right.                                       6   because I thought they would like them.
  7        Q. -- for the whole fruit, right?               7       Q. Any other reasons you bought them for
  8        A. Yes.                                         8   your kids the first time?
  9          MR. ANSELL: Is it an okay time for a          9       A. No.
 10   break?                                              10       Q. And your subsequent 350 or so
 11          MR. SILVERMAN: Okay.                         11   purchases, any other -- what was the main reason
 12          MR. ANSELL: Can we go off the                12   you purchased them the other 350 times?
 13   record.                                             13       A. Same reason, snack options.
 14          THE VIDEOGRAPHER: Yes, one moment.           14       Q. "Snack options" and you thought your
 15        The time is 11:22 a.m. We're off the           15   kids "would like them?"
 16   record.                                             16       A. Yes.
 17       (Recess taken 11:22 to 11:30 a.m.)              17       Q. And you thought your kids would like
 18          THE VIDEOGRAPHER: The time is                18   them because of taste or what?
 19   11:30 a.m. We're on the record.                     19       A. Yes, cause of the taste.
 20        Q. Okay. Before the break, I was asking        20       Q. And so we've got marked as Exhibit 16
 21   you about the main reason you first purchased       21   a Welch's Fruit Snacks ten pack.
 22   Welch's Fruit Snacks.                               22       Did you buy both 10 and 40 packs of
 23       You said you had purchased them for the         23   Welch's Fruit Snacks?
 24   kids as "a snack option" because "they taste        24       A. Yes.
 25   good?"                                              25       Q. And the one that's marked Exhibit 16

                                          Page 104                                                 Page 105
  1               LAUREN HALL                              1               LAUREN HALL
  2   is the "Mixed Fruit" variety.                        2       Q. And did you mostly buy the 10 pack,
  3        Did you purchase -- was that one of the         3   40 pack or was it about half and half?
  4   ones you purchased?                                  4       A. Mostly, 10 pack, occasionally 40.
  5        A. Yes.                                         5   The store didn't always have 40.
  6        Q. Were there others that you purchased?        6       Q. So the majority of the time you
  7        A. I don't recall.                              7   purchased the ten pack of the Mixed Fruit Welch's
  8        Q. Well, do you know whether you                8   Fruit Snacks?
  9   purchased any others, or you purchased only Mixed    9       A. Correct.
 10   Fruit?                                              10       Q. And of the 350 or so give or take
 11        A. I think there may have been a berry         11   purchases that you made, how many of them,
 12   one, but primarily the Mixed Fruit is what my       12   roughly, were something other than the Mixed
 13   store carried.                                      13   Fruit variety?
 14        Q. What do you mean "a berry one?"             14       A. Estimate less than six.
 15        A. The berry that was like, you know,          15       Q. So, virtually, every time you
 16   raspberries, blackberries, strawberries. It was     16   purchased it, it was the Mixed Fruit?
 17   not the tropical fruit. I think there was a red     17       A. Yes.
 18   box. It wasn't primarily carried in my store.       18       Q. All but six times or less than six
 19        Q. Do you know whether it was berries          19   times?
 20   and cherries or --                                  20       A. About, yeah.
 21        A. I'm not sure.                               21       Q. And the other less than six times,
 22        Q. Anything else other than -- so,             22   you believe it was some kind of a berries
 23   predominantly, you bought the Mixed Fruit, the      23   product?
 24   Exhibit 16?                                         24       A. Yes.
 25        A. Yes.                                        25       Q. And you have no recollection sitting



                                                                                                             27
                          TSG Reporting - Worldwide               877-702-9580
Case 3:18-cv-10500-AET-LHG Document 90-6 Filed 01/25/19 Page 29 of 108 PageID: 1409

                                          Page 106                                                 Page 107
  1               LAUREN HALL                              1                LAUREN HALL
  2   here today of any other purchases of Welch's         2        A. Not when I first purchased it.
  3   Fruit Snacks you made other than the Mixed Fruit,    3   Eventually, when I read the label at some point,
  4   which you did 98 percent of the time give or         4   yes, I did see it.
  5   take, and a berries that you purchased less than     5        Q. And did it concern you at all, that
  6   6 times?                                             6   it was 11 grams of sugar, was that considered
  7        A. Correct.                                     7   high or low or --
  8        Q. In the Welch's Fruit Snacks, when you        8        A. For me, that's considered high.
  9   looked at the ingredient list, did you look at       9        Q. But you continued to purchase it
 10   the sugar content?                                  10   after seeing that, right?
 11        A. Yes.                                        11        A. Right.
 12        Q. And was that an issue at all for you,       12        Q. Were you aware that Welch's Fruit
 13   any concern at all?                                 13   Snacks had a reduced sugar Mixed Fruit variety as
 14        A. Yes. I mean, sugar is an issue for          14   well?
 15   me when I purchase stuff for my kids.               15        A. I did not.
 16        Q. But the sugars are listed on the            16        Q. This is the first you're hearing of
 17   ingredient list, right, it told you what the        17   it that they have a --
 18   sugar content was, right?                           18        A. Yeah.
 19        A. Are you asking about the sugar amount       19        Q. -- Mixed Fruit?
 20   or the sugar ingredient?                            20        A. Yes.
 21        Q. The sugar amount. I think it said           21        Q. Reduced sugar?
 22   11 grams of sugar per serving.                      22        A. Yes.
 23        A. Yes.                                        23        Q. It's about 25 percent less sugar?
 24        Q. Did you see that when you first             24            MR. ANSELL: Objection, assumes facts
 25   purchased it?                                       25   not in evidence.

                                          Page 108                                                 Page 109
  1                LAUREN HALL                             1                LAUREN HALL
  2        Q. You're not aware of that?                    2   decide at that time, hey, that's not real fruit?
  3        A. No.                                          3        A. No.
  4        Q. So, if the sugars -- you saw the             4        Q. So your saw the front of the box that
  5   ingredient list. You saw the nutrition fact          5   said, "made with real fruit." You saw the
  6   panel, which says 11 grams of sugars.                6   ingredient list that said "fruit juice
  7        When you saw that, did it cause you any         7   concentrate" or "fruit puree" as the first
  8   concerns about buying the product anymore?           8   ingredient.
  9        A. At the time, no. But I tried to              9       Did you come to any opinion at that time
 10   minimize the amounts that my children in take.      10   that there's something "deceptive" or misleading
 11   So it would -- instead of giving it to them all     11   or false about the real fruit statement on the
 12   the time, I may cut back or limit their intake to   12   front?
 13   it.                                                 13        A. Not that I recall.
 14        Q. Take a look at the Annie's. That            14        Q. But the conversation you had with
 15   also says 11 grams of sugar, right?                 15   your friend Melanie Nobel was that she said the
 16        A. Yep.                                        16   product has sugar, right?
 17        Q. So despite seeing that it had -- it         17        A. Something along those lines.
 18   says right on the nutrition fact panel, 11 grams    18        Q. Was there anything else she said to
 19   of sugar, you continued to buy the product for      19   you about the product other than that it has
 20   several years after that, right?                    20   sugar, like, hey, that's not real fruit or, hey,
 21        A. Yes.                                        21   it has preservatives or anything else?
 22        Q. Was it your belief at the time you          22           MR. ANSELL: Objection --
 23   looked at the ingredient list and saw either that   23        A. No.
 24   it said "fruit juice concentrate" as a first        24           MR. ANSELL: Asked and answered.
 25   ingredient or subsequently "fruit puree," did you   25        A. No.



                                                                                                            28
                          TSG Reporting - Worldwide               877-702-9580
Case 3:18-cv-10500-AET-LHG Document 90-6 Filed 01/25/19 Page 30 of 108 PageID: 1410

                                          Page 110                                                Page 111
  1                LAUREN HALL                             1               LAUREN HALL
  2        Q. All she said to you that you recall          2        A. I don't recall if that was the exact
  3   is that it had sugar?                                3   reason why. But, I mean, I try to bring healthy
  4        A. Yes.                                         4   foods into my house and give my kids good
  5        Q. And you knew that because you had            5   alternatives and maybe it was a -- I don't know.
  6   looked at the ingredient list and the nutrition      6   I don't recall.
  7   fact panel for many years before stopping your       7        Q. Did you ever buy the fruit in yogurt,
  8   purchase of the product, right?                      8   Welch's fruit and yogurt snacks?
  9           MR. ANSELL: Objection --                     9        A. No.
 10        A. Yes.                                        10        Q. Did you ever buy fruit rolls?
 11           MR. ANSELL: -- mischaracterizes             11        A. No.
 12   testimony.                                          12        Q. Do you recall -- do you know -- did
 13        A. Yes.                                        13   you see any advertisements for Welch's Fruit
 14        Q. And how long after you spoke -- let         14   Snacks, other than the product in the store
 15   me back up. Let me strike that.                     15   itself?
 16        Did you continue to purchase Welch's           16        A. I don't recall.
 17   Fruit Snacks after you had your conversation with   17        Q. Any print ads?
 18   Ms. Nobel?                                          18        A. I don't recall. I don't think so.
 19        A. No.                                         19        Q. Did you see any television ads?
 20        Q. That day you went cold turkey and           20        A. No.
 21   said, I'm not buying any Welch's Fruit Snacks       21        Q. Radio ads?
 22   anymore?                                            22        A. No.
 23        A. I did not buy them.                         23        Q. Ever looked on the Internet about
 24        Q. All because she said the product had        24   bit?
 25   sugar, which is something you already knew?         25        A. No.

                                          Page 112                                                Page 113
  1               LAUREN HALL                              1               LAUREN HALL
  2        Q. Newspaper?                                   2           MR. SILVERMAN: Mark as Exhibit 17.
  3        A. No.                                          3       (Deposition Exhibit Hall 17, color scan of
  4        Q. So sitting here today, to the best of        4   Welch's 2004 label, was marked for
  5   your recollection, the only advertising -- and I     5   identification.)
  6   use air quotes -- about Welch's Fruit Snacks was     6        Q. Take a look at Exhibit 17. I'm
  7   the actual product on the store shelf and the        7   showing you a label for Welch's Fruit Snacks.
  8   label on the product?                                8        A. (The witness complies.)
  9        A. Yes.                                         9        Q. Tell me if you recognize it.
 10        Q. Did that label change at all in the         10        A. I don't.
 11   seven years that you purchased the product?         11        Q. Do you recall whether this was a
 12        A. I don't recall.                             12   label that you -- on the product when you first
 13        Q. Do you know whether the ingredients         13   purchased it?
 14   ever changed?                                       14        A. I don't.
 15        A. I don't recall.                             15        Q. Take a look at the ingredients on the
 16        Q. Well, you said you had looked at the        16   product. In this label, it says it's copyrighted
 17   ingredient list.                                    17   2004 and I'll represent to you that this was the
 18       Did you ever notice whether the                 18   label used -- I believe, this was the label that
 19   ingredients changed?                                19   existed when you first purchased the product in
 20        A. But I told you I didn't look at the         20   about 2008 or 9.
 21   ingredient list the first time I bought them.       21           MR. ANSELL: Objection, to the extent
 22        Q. Right. But --                               22   that it assumes facts not in evidence.
 23        A. So I don't recall if it's changed           23           MR. SILVERMAN: Okay. Well, I'm
 24   from the time I did buy -- I did look at them.      24   making a representation and we'll provide that
 25        Q. Well, I will show you some labels.          25   proof at the appropriate time.



                                                                                                            29
                           TSG Reporting - Worldwide             877-702-9580
Case 3:18-cv-10500-AET-LHG Document 90-6 Filed 01/25/19 Page 31 of 108 PageID: 1411

                                          Page 114                                                 Page 115
  1                LAUREN HALL                             1               LAUREN HALL
  2         Q. But for purposes of deposition, I'm         2        A. It was A&P -- yeah, A&P is -- it's
  3   representing to you that, I believe, this was a      3   Acme now. It was A&P and that's where I food
  4   label that was -- the labeling and the packaging     4   shop.
  5   and the ingredient list at the time you first        5        Q. The same location?
  6   purchased it.                                        6        A. Yep.
  7        You don't recall that, right?                   7        Q. I forget the -- 2017 NJ 35 or
  8         A. I don't recall.                             8   something like that? I'm doing it from memory,
  9         Q. Okay. So what about this label --           9   the address. You don't know?
 10   assuming this was the label that existed the        10        A. Oh, yeah, Highway 35 in Wall Township
 11   first time you purchased the product, what about    11   New Jersey.
 12   this label stood out to you that caused you to      12        Q. So, to the best of your recollection,
 13   purchase Welch's Fruit Snacks versus any other      13   that's where you purchased Welch's Fruit Snacks
 14   fruit snack or any other product?                   14   every time?
 15         A. Probably the same things that caught       15        A. Yes.
 16   me eye on the current, "made with real fruit,"      16        Q. And what do you recall about the
 17   "vitamins," "no preservatives," you know,           17   aisle on which the Welch's Fruit Snacks were
 18   Welch's, it's a good brand.                         18   sold, what other products were sold on that
 19         Q. Anything else?                             19   aisle?
 20         A. No.                                        20        A. Granola bars, oatmeal, cereal,
 21         Q. And where did you purchase it the          21   coffee.
 22   first time?                                         22        Q. Anything else?
 23         A. I don't recall.                            23        A. No.
 24         Q. I believe you said all your purchases      24        Q. That was your -- that's your
 25   were at an Acme store; is that correct?             25   recollection of the products that were sold in

                                          Page 116                                                 Page 117
  1                LAUREN HALL                             1               LAUREN HALL
  2   that aisle the entire time you purchased it up       2        A. Granola bars.
  3   through when you stopped purchasing at about a       3        Q. And what else?
  4   year or two ago?                                     4        A. Cereal.
  5        A. I don't know if that's "the entire           5        Q. What else, Pop Tart?
  6   time." I mean, the store changed. The aisle          6        A. Maybe near granola bars. I don't
  7   could have changed.                                  7   recall seeing Pop Tarts.
  8        Q. Okay.                                        8        Q. You don't recall that Pop Tarts were
  9        A. Eight years -- eight years ago, it's         9   right next to the Welch's Fruit Snacks?
 10   primarily in the cereal aisle. But, I mean, I       10        A. I don't know.
 11   don't know what the aisle looked like eight years   11           MR. ANSELL: Objection, assumes facts
 12   ago.                                                12   not in evidence.
 13        Q. What did the aisle look like when you       13        Q. What's that? You can answer.
 14   last purchased the product about a year or two      14        A. I don't shop for Pop Tarts, so I
 15   ago?                                                15   don't typically look for them.
 16        A. Cereal, oatmeal, coffee, granola            16        Q. Okay. But if you've got -- I'm
 17   bars.                                               17   showing you a store shelf. And if the Welch's
 18        Q. And that was A&P at the time -- I'm         18   Fruit Snacks are here or all the fruit snacks are
 19   sorry. That was Acme at the time?                   19   here and right next to it are a whole string of
 20        A. I'm not sure. I don't recall when it        20   Pop Tarts, you wouldn't have noticed that?
 21   changed over. I'm not sure.                         21        A. I may have noticed it, but I don't --
 22        Q. Do you recall that the Welch's Fruit        22   I mean, it doesn't sit in my memory. I don't
 23   Snacks -- what was in closest proximity to the      23   shop for Pop Tarts.
 24   Welch's Fruit Snacks, what other types of           24        Q. Do you also recall in that aisle, a
 25   products, other than fruit snacks?                  25   different section in that aisle, there were



                                                                                                             30
                          TSG Reporting - Worldwide              877-702-9580
Case 3:18-cv-10500-AET-LHG Document 90-6 Filed 01/25/19 Page 32 of 108 PageID: 1412

                                         Page 118                                                 Page 119
  1                LAUREN HALL                            1               LAUREN HALL
  2   products like Craisins and raisins and dried        2           MR. SILVERMAN: I'm cracking
  3   dates and dried apricots and things like that?      3   everything open. This is rather disturbing but
  4        A. I mean --                                   4   thank you.
  5           MR. ANSELL: Objection, assumes facts        5        Q. Okay. So assuming I'm correct then,
  6   not in evidence.                                    6   that the Craisins and raisins and dates and
  7        If you remember.                               7   apricots and other dried fruits are in the same
  8        A. There may have been. Currently, in          8   aisle as the Welch's Fruit Snacks, different part
  9   that store, they're not in the same aisle.          9   of the aisle, why didn't you choose those
 10        Q. What do you mean? Do you still shop        10   products instead for your kids?
 11   there?                                             11        A. I don't know.
 12        A. Yes.                                       12        Q. Can you describe the store to me that
 13        Q. And "they're not in the same aisle"        13   you purchased the Welch's Fruit Snacks like where
 14   as what?                                           14   are the -- when you walk in the door, where are
 15        A. Fruit snacks.                              15   the fruits and vegetables, the fresh fruits and
 16        Q. The Craisins and raisins and dried         16   vegetables?
 17   dates and dried apricots are not in the same       17        A. Straight ahead.
 18   aisle as Welch's Fruit Snacks?                     18        Q. Okay. And in relation to that, where
 19        A. No.                                        19   are the Welch's Fruit Snacks aisle?
 20        Q. They were last night because I was at      20        A. In relation to produce?
 21   that store.                                        21        Q. Yeah.
 22        A. Okay. I thought they were in the           22        A. Maybe about four or five aisles on
 23   baking aisle.                                      23   your left.
 24        Q. Okay.                                      24        Q. So using the Mott's box as the store.
 25           MR. ANSELL: You've cracked it open.        25   You walk in the store and you're saying on the

                                         Page 120                                                 Page 121
  1                LAUREN HALL                            1                LAUREN HALL
  2   right side is where you find fresh fruits and       2        A. I think the 10 packs were usually in
  3   vegetables?                                         3   the $3 range, 3 to $4.
  4        A. Correct.                                    4        Q. And the 40 pack?
  5        Q. And then about four or five aisles to       5        A. The 40 packs, I think, were usually
  6   the left of that is where you find the aisle        6   around 7.99 or 8.99. Sometimes, they could have
  7   containing the Welch's Fruit Snacks?                7   been a little more depending on sales or
  8        A. Yes.                                        8   promotions but in that range.
  9        Q. Do you primarily shop the perimeter         9        Q. Sometimes more and sometimes less?
 10   of the store or do you primarily shop the middle   10        A. Yeah, in a range depending on store
 11   of the store? When I say, "perimeter," I'm         11   promotions and stuff. But they're usually closer
 12   talking about fruits and vegetables, dairy,        12   to $10 for the larger packs.
 13   cheese, meats versus the middle aisles are         13        Q. You just said 7.99 to 8.99 is what
 14   typically more the sodas, snacks, chips, candy     14   they typically were.
 15   other things like that.                            15        A. That's what, I think, is standard,
 16        A. I primarily stay in the outside, not       16   yeah. I mean, I don't know. It was more
 17   all the time. I shop on the inside.                17   expensive, but I didn't buy it often. I didn't
 18        Q. And where is candy sold at the store,      18   buy the 40 pack often. I mostly bought the ten
 19   what aisle is that on?                             19   packs.
 20        A. That is definitely more towards the        20        Q. Well, if I'm doing the math, the 40
 21   left of the store passed the cereal aisle. But I   21   packs seems to be a more economical one. If it's
 22   am typically down that aisle if I need a baking    22   8 or $9 for 40 packs, which is 4 times 3 to $4,
 23   need or something.                                 23   you'd expect the 40 pack to cost somewhere
 24        Q. And about how much money did you pay       24   between 1 and $16.
 25   for the ten pack of the Welch's Fruit Snacks?      25        A. Yes.



                                                                                                           31
                          TSG Reporting - Worldwide             877-702-9580
Case 3:18-cv-10500-AET-LHG Document 90-6 Filed 01/25/19 Page 33 of 108 PageID: 1413

                                           Page 122                                                Page 123
  1                LAUREN HALL                              1               LAUREN HALL
  2         Q. But it's 8 to 9.                             2   you bought for one child, you didn't eat them,
  3        So, if price is an issue, why didn't you         3   your husband didn't eat them and your son would
  4   buy the 40 pack?                                      4   go through ten in a week?
  5         A. Price isn't always a issue. But I,           5        A. Probably not. When all three --
  6   typically, don't buy in bulk because of room and      6   well, my youngest isn't in school. But when all
  7   I, also, don't buy 40 fruit snacks because my         7   three were getting packed up and lunches were
  8   kids will eat 40 fruit snacks.                        8   packed up, that's when I was typically buy one a
  9         Q. But you're buying, typically, a ten          9   week.
 10   pack every week, at least, a ten pack every week?    10        Q. And they were eating them about every
 11         A. I used to -- yeah, I mean, it was a         11   day?
 12   lot less later on when we were buying. Maybe I       12        A. No, couple days.
 13   bought them every two or three weeks. But when       13        Q. What other snacks did you or do you
 14   my kids were really young and we first started       14   put in your kids -- or I'll say did you since...
 15   buying them, I was buying them every week.           15       At the time you were putting Welch's Fruit
 16         Q. Were you, typically, buying one pack        16   Snacks in your kid's lunch, what else were you
 17   or more than one pack?                               17   putting in there as a snack, if anything?
 18         A. Typically, buying one pack, if there        18        A. Pretzels. My kids eat -- I mean, it
 19   is any promotions. Sometimes I'd buy two or          19   changes all the time. One week they like
 20   three.                                               20   something, the next they don't. Sometimes I make
 21         Q. So -- and then your kids would go           21   cookies and I put a cookie or two in their
 22   through -- or the time -- your first -- that was     22   lunchbox. They get a fruit with every snack or a
 23   one child at the time and then two years later it    23   lunch, a sandwich and water.
 24   was another child.                                   24        Q. So Welch's Fruit Snacks, pretzels
 25        But when you first started buying them,         25   and/or cookies, sometimes a fruit, an actual

                                           Page 124                                                Page 125
  1                LAUREN HALL                              1              LAUREN HALL
  2    piece of fruit?                                      2       A. Who?
  3        A. Every time my child gets a fruit.             3       Q. Winnie Lau, L-a-u?
  4        Q. They were getting Welch's Fruit Snack         4       A. No.
  5    and a fruit?                                         5       Q. Have you ever heard of Elisa -- Eliza
  6        A. Every day my children get a fruit             6   Addox (phonetic)?
  7    with a lunch and snack. That is a standard.          7       A. No.
  8        Q. So the Welch's Fruit Snacks for your          8       Q. Are you aware that they had -- had
  9    kids lunch wasn't a substitute for an actual         9   you ever heard that they had filed a lawsuit
 10    piece of fruit, it was actually a snack, correct?   10   against Welch's Fruit Snacks?
 11        A. Correct.                                     11       A. No.
 12        Q. So they'd get pretzels or cookies?           12       Q. I'm sorry, against Welch's and
 13        A. Uh-huh.                                      13   Promotion in Motion about Welch's Fruit Snacks?
 14        Q. Yes?                                         14       A. No.
 15        A. Sometimes, yeah. I mean, I've made           15       Q. Not aware of that?
 16    thousands of lunches but, yeah.                     16       A. No.
 17        Q. Okay. Always a fruit?                        17       Q. So you're not aware that they
 18        A. Yes.                                         18   subsequently dismissed their lawsuit against
 19        Q. And several days a week they got             19   Welch's Fruit Snacks?
 20    Welch's Fruit Snacks as well?                       20       A. No.
 21        A. Yes.                                         21       Q. Or about Welch's Fruit Snacks?
 22        Q. Along with a sandwich and water?             22       A. No.
 23        A. Uh-huh.                                      23       Q. Was taste or flavor of the fruit
 24        Q. By the way, had you ever heard of            24   snacks a reason you purchased Welch's Fruit
 25    Winnie Lau?                                         25   Snacks?



                                                                                                            32
                           TSG Reporting - Worldwide              877-702-9580
Case 3:18-cv-10500-AET-LHG Document 90-6 Filed 01/25/19 Page 34 of 108 PageID: 1414

                                           Page 126                                                Page 127
  1               LAUREN HALL                               1               LAUREN HALL
  2        A. For myself or my kids?                        2        Q. So he went to the sitter's house?
  3        Q. For either.                                   3        A. Yes.
  4        A. Sure.                                         4        Q. So you packed his lunch at that time?
  5        Q. For you or your kids or both?                 5        A. Yes.
  6        A. Not for me; for my kids.                      6        Q. Now, you see the front label on the
  7        Q. And that includes the first time?             7   Welch's Fruit Snacks, looking at Exhibit 16,
  8        A. Yes.                                          8   right under the, "made with real fruit," it
  9        Q. And all subsequent times?                     9   specifically says -- it's not just on the
 10        A. Yes.                                         10   ingredient list. I showed you earlier.
 11        Q. Did you try the Welch's Fruit Snacks         11       Right on the front it says 11 grams of
 12   before you gave them to your kids or your son?       12   sugar, right?
 13        A. No.                                          13        A. On the front?
 14        Q. So the first person in the family            14        Q. Yeah, right there.
 15   that had them was your son?                          15          MR. ANSELL: Oh.
 16        A. Yes.                                         16        Q. Per serving.
 17        Q. And he was about two.                        17        A. Yes, I see that.
 18       Was he in preschool or was he at home at         18        Q. It says, the calorie count 80
 19   the time?                                            19   calorie, 0 grams of saturated fat, 10 milligrams
 20        A. With a sitter, baby-sitter.                  20   sodium, 11 grams of sugars.
 21        Q. So did you tell the baby-sitter to           21       So you saw that the first time you
 22   give him the Welch's Fruit Snacks several days a     22   purchased the product, didn't you?
 23   week?                                                23        A. I didn't notice it.
 24        A. I didn't say give them. I packed his         24          MR. ANSELL: Objection.
 25   lunch and she gave them what was in his lunch.       25        Q. You don't know whether it was there

                                           Page 128                                                Page 129
  1               LAUREN HALL                               1               LAUREN HALL
  2    or not?                                              2        A. Yes.
  3         A. I don't know that was the box I first        3        Q. So I've asked you about the reasons
  4    purchased.                                           4   you first purchased the product. You've told me
  5         Q. Okay. But at some point you did look         5   about snack for your kids, taste, you bought it
  6    at the nutrition fact panel and the ingredients      6   for taste and flavor.
  7    while you were purchasing the product and saw        7        Those are two of the reasons you
  8    that it had 11 grams of sugar per serving, right?    8   purchased it, right, the first time?
  9         A. Not the first time I purchased the           9        A. Yeah.
 10    product.                                            10        Q. And subsequently?
 11         Q. So sometime during the time you             11        A. Yeah.
 12    purchased it?                                       12        Q. Was the price or the value of the
 13         A. Yes.                                        13   product a reason that you purchased it?
 14         Q. And you continued to purchase it            14        A. No.
 15    after you were aware of that, right?                15        Q. How about the brand name?
 16         A. Yes. I think I...                           16        A. Yes.
 17         Q. When you read the ingredient list and       17        Q. How about shelf life was that a
 18    you continued to purchase it after you read the     18   reason for your purchase?
 19    ingredient list, you saw on the ingredient list     19        A. No.
 20    that the Welch's Fruit Snacks contained -- also     20        Q. The first time or any other time
 21    said it contained corn syrup and sugar, right?      21   after that?
 22         A. Yes.                                        22        A. No.
 23         Q. So you're aware of the fact that the        23        Q. How about the serving size?
 24    product contained corn syrup and sugar and you      24        A. No.
 25    continued to purchase it after that, right?         25        Q. How about the number of pouches per



                                                                                                            33
                           TSG Reporting - Worldwide              877-702-9580
Case 3:18-cv-10500-AET-LHG Document 90-6 Filed 01/25/19 Page 35 of 108 PageID: 1415

                                         Page 130                                                 Page 131
  1                LAUREN HALL                            1               LAUREN HALL
  2    box, was that a reason?                            2        Q. How about the fact that it's
  3        A. No.                                         3   fat-free?
  4        Q. Who about the product availability at       4        A. No.
  5    your local store, is that a reason?                5        Q. Tell me any other reasons that you
  6        A. Yes.                                        6   purchased the product other than what you've told
  7        Q. That was a reason your first time and       7   me was that you bought it as a snack for your
  8    subsequent times?                                  8   kids and you bought it for taste and flavor, any
  9        A. Well, yeah, because it was there.           9   other reasons?
 10        Q. Was the fact that the product does         10        A. No.
 11    not need refrigeration a reason you bought        11        Q. No other reasons?
 12    Welch's Fruit Snacks?                             12        A. No.
 13        A. No.                                        13        Q. How do you believe Welch's Fruit
 14        Q. Was the calories per serving a             14   Snacks compares with other snacks in terms of
 15    reason?                                           15   whether it's better for you, about the same or
 16        A. No.                                        16   not as good for you than other snacks?
 17        Q. Was the fact that the product is           17        A. Currently?
 18    gluten-free a reason?                             18        Q. Yeah.
 19        A. No.                                        19        A. I don't buy fruit snacks anymore. I
 20        Q. How about whether the fact that it         20   don't give them to my kids.
 21    was dairy-free?                                   21        Q. You give them cookies, though, right?
 22        A. No.                                        22        A. Sure, cookies that I make.
 23        Q. How about the fact that it was             23        Q. Chocolate chip, what kind of cookies?
 24    caffeine-free?                                    24        A. Sure, chocolate chip.
 25        A. No.                                        25        Q. Chocolate chip cookies are better for

                                         Page 132                                                 Page 133
  1               LAUREN HALL                             1                LAUREN HALL
  2   your kids than Welch's Fruit Snacks?                2       (There is a discussion off the record.)
  3        A. If I make -- I didn't say they're           3        Q. Chocolate chip cookies have more fat,
  4   "better." But I try not to give my kids a lot of    4   more sugar and more calories than Welch's Fruit
  5   processed foods. So everything in moderation and    5   Snacks, correct?
  6   if I make homemade cookies, I treat my kids to      6          MR. ANSELL: Object to form and
  7   homemade cookies.                                   7   assumes facts not in evidence.
  8        Q. So why not Welch's Fruit Snacks in          8        Q. Correct?
  9   moderation?                                         9        A. Everything in moderation for my
 10        A. Towards the end of my purchases, I         10   children and I try not to give them processed
 11   did and then with the, you know, the --            11   foods. I try to stay away from processed foods
 12   outweighing the sugar and the ingredients in it,   12   and I do it to the best of my ability. My kids
 13   I just chose not to give them to my kids because   13   don't eat cookies every day. It's a treat for
 14   in a cookie I can -- in a cookie I make, I know    14   them.
 15   everything that's goes into it. I don't know --    15        Q. Okay. But I asked you -- I
 16        Q. Sugar, right?                              16   understand you don't give it to them every day.
 17        A. -- what goes into this.                    17       But it's a true statement that chocolate
 18        Q. A lot of sugar goes into chocolate         18   chip cookies, even though the homemade ones you
 19   chip cookies, right?                               19   make, have more fat, more calories and more sugar
 20        A. Sure.                                      20   than Welch's Fruit Snacks?
 21        Q. More sugar than Welch's Fruit Snacks,      21          MR. ANSELL: Objection, that assumes
 22   right?                                             22   facts not in evidence. Do you know the content
 23        A. It depends.                                23   of her cookies and --
 24           MR. ANSELL: Objection.                     24        A. Or my recipe.
 25        Q. More fat --                                25          MR. ANSELL: -- have you done a test



                                                                                                            34
                          TSG Reporting - Worldwide              877-702-9580
Case 3:18-cv-10500-AET-LHG Document 90-6 Filed 01/25/19 Page 36 of 108 PageID: 1416

                                          Page 134                                                Page 135
  1               LAUREN HALL                              1                LAUREN HALL
  2   of the calorie count and fat makeup?                 2   maybe.
  3           MR. SILVERMAN: I have never seen a           3         Q. And how many do you pack in their
  4   chocolate chip cookie in all my years that has       4   lunch when you give them cookies?
  5   lower fat, lower calories and lower sugar content    5         A. One or two.
  6   that Welch's Fruit Snacks.                           6         Q. Is it, typically, chocolate chip or
  7           MR. ANSELL: I have.                          7   is it other types too?
  8           MR. SILVERMAN: But if she's got one          8         A. No, typically, chocolate chip.
  9   -- really?                                           9         Q. And they're all homemade by you?
 10           MR. ANSELL: Yeah.                           10         A. Most of the time. I don't buy
 11           MR. SILVERMAN: Great. Must taste            11   packaged cookies.
 12   awesome.                                            12         Q. And your homemade chocolate chip
 13           MR. ANSELL: Doesn't necessarily             13   cookies have no processed ingredients in them?
 14   taste awesome. But, I mean, you're saying you've    14         A. No.
 15   never seen one.                                     15         Q. What are the ingredients?
 16         Q. Welch's Fruit Snacks have zero fat.        16         A. Jesus; flour, sugar chocolate chips,
 17        Do your chocolate chip cookies have zero       17   butter, eggs.
 18   fat?                                                18         Q. Anything else?
 19         A. Fat isn't really -- fat isn't              19         A. Vanilla.
 20   something that I look at for my diet for me and     20         Q. Anything else?
 21   my children as a concern. And I eat it and give     21         A. Not that I can recall.
 22   it to my children in moderation.                    22         Q. It seems like the standard recipe
 23         Q. How often? What's "moderation?" How        23   that I'm familiar with. I just thought maybe
 24   often do you give them chocolate chip cookies?      24   yours was unusual, you're low fat, low calorie,
 25         A. I don't know; once every two weeks         25   low sugar cookies but, okay.

                                          Page 136                                                Page 137
  1              LAUREN HALL                               1                LAUREN HALL
  2          MR. ANSELL: Try to keep the argument          2   try to throw them away.
  3   to a minimum, counsel.                               3         Q. Do your kids trick or treat?
  4          MR. SILVERMAN: I will try.                    4         A. They do.
  5        Q. Do you ever buy candy?                       5         Q. Do they get to keep --
  6        A. No.                                          6         A. No.
  7        Q. Do your kids go to birthday parties?         7         Q. They don't get to keep any of the
  8        A. They do.                                     8   candy?
  9        Q. And do they serve candy, do they give        9         A. They do. Everything in moderation,
 10   candy at birthday parties?                          10   but they do not keep everything they have.
 11        A. Sometimes.                                  11         Q. Do you have any basis -- well, do you
 12        Q. Do they ever have, to your knowledge,       12   believe that fruit puree is not the -- or in the
 13   ever have Welch's Fruit Snacks or any other fruit   13   current formulation, that fruit puree is not the
 14   snacks products?                                    14   first ingredient in the Welch's Fruit Snacks?
 15        A. At parties?                                 15         A. Could you repeat that?
 16        Q. Yes.                                        16         Q. The current label of Welch's Fruit
 17        A. Not that I'm aware of.                      17   Snacks says on the box, "fruit is our first
 18        Q. Do they have cookies at parties?            18   ingredient." And in the ingredient list, it
 19        A. Yes.                                        19   says, "fruit puree." It lists "fruit puree" as
 20        Q. Cake at parties?                            20   the first ingredient.
 21        A. Yes.                                        21        Do you have any reason to believe that
 22        Q. You're okay with your kids having           22   that's not a true statement, that fruit is not
 23   cake and cookies?                                   23   more predominant than the other ingredients?
 24        A. I'm not okay with it. I try to limit        24           MR. ANSELL: Objection. You asked
 25   it. And when they come home with goodie bags, I     25   whether "fruit puree" was the first ingredient.



                                                                                                           35
                          TSG Reporting - Worldwide              877-702-9580
Case 3:18-cv-10500-AET-LHG Document 90-6 Filed 01/25/19 Page 37 of 108 PageID: 1417

                                          Page 138                                                 Page 139
  1                LAUREN HALL                             1                LAUREN HALL
  2           MR. SILVERMAN: Right.                        2       Do you have any -- and is it your
  3           MR. ANSELL: Now you just mentioned           3   understanding that the regulations require that
  4   whether fruit --                                     4   you list the ingredients in the order of
  5           MR. SILVERMAN: Fruit puree.                  5   predominance?
  6         Q. Do you have any reason to believe           6        A. Yes.
  7   that "fruit puree" is not more -- "fruit puree"      7        Q. Okay. And how did you learn that,
  8   in the product than any other ingredient?            8   outside of -- did you learn it outside of
  9         A. Do I have any -- I'm sorry. Can you         9   counsel?
 10   repeat the question one more time?                  10        A. No, that I know.
 11         Q. Okay. You did purchase a Welch's           11        Q. How did you learn that?
 12   Fruit Snacks product, Exhibit 16, you have          12        A. Through knowledge of what I eat. I
 13   purchased that product before, correct?             13   don't know where I learned that from.
 14         A. Yes.                                       14        Q. Do you have any reason to believe
 15         Q. With that exact label, correct?            15   that "fruit puree" is not the most prevalent
 16         A. Yes.                                       16   ingredient in Welch's Fruit Snacks?
 17         Q. And you looked at that ingredient          17        A. Yes.
 18   list before purchasing it --                        18        Q. You have reason to believe that that
 19         A. Yes.                                       19   is not the case?
 20         Q. -- at some point, right?                   20        A. Just through my counsel.
 21         A. Uh-huh.                                    21        Q. That "fruit puree" -- that there's
 22         Q. Yes?                                       22   more of some other ingredient in this product
 23         A. Yes.                                       23   than "fruit puree?"
 24         Q. And the first ingredient under the         24        A. In combination?
 25   ingredient list says, "fruit puree."                25        Q. Yes.

                                          Page 140                                                 Page 141
  1               LAUREN HALL                              1                LAUREN HALL
  2        A. Yes.                                         2        A. I would. But then you should combine
  3        Q. "Yes," what? It's "in combination."          3   your corn syrup, sugar and any other sugar listed
  4        A. Yes, it shouldn't be the first               4   as well.
  5   ingredient.                                          5        Q. Are you an expert -- are you an FDA
  6        Q. Why should it not be the first               6   regulatory expert?
  7   ingredient?                                          7        A. Nope.
  8        A. Because it's a combination of                8        Q. Okay. Corn syrup and sugar are the
  9   multiple different fruit purees.                     9   same ingredient to you?
 10        Q. Okay. But if there are -- I'm just          10        A. Well, neither is grape puree and
 11   going to use round numbers.                         11   strawberry puree.
 12       If there are five fruit purees in the           12        Q. They're fruit.
 13   product, apple, pear, grape, whatever, five         13       Does it make any difference to you whether
 14   constituent -- this one has -- this one says,       14   there's five ingredients, five purees -- do you
 15   grape, peach, orange strawberry and raspberry.      15   understand that the way -- I mean, it's a
 16   So there's five --                                  16   rhetorical question.
 17        A. Uh-huh.                                     17       But do you understand that the way puree
 18        Q. -- right?                                   18   comes it comes in one finished form as a puree,
 19       And just using round numbers, if there's        19   it doesn't come as here's the grape, here's the
 20   10 percent of each of those, so the total fruit     20   strawberry, here's the peach, it comes as a
 21   puree is 50 percent, and then let's just say the    21   blend, as a puree, all blended together?
 22   next ingredient is corn syrup and just for round    22        A. Okay.
 23   numbers let's just say that's 30 percent -- I'm     23        Q. And that's, again, using making up
 24   just making up numbers -- you would agree with me   24   numbers, I'm saying 50 percent.
 25   that 50 percent is more than 30 percent, right?     25           MR. ANSELL: I'm going to object,



                                                                                                             36
                          TSG Reporting - Worldwide              877-702-9580
Case 3:18-cv-10500-AET-LHG Document 90-6 Filed 01/25/19 Page 38 of 108 PageID: 1418

                                           Page 142                                                Page 143
  1                LAUREN HALL                             1                LAUREN HALL
  2   facts not in evidence. In fact, you've refused       2        Go ahead.
  3   to provide that information to us, as to what's      3        A. Does it makes a difference to me?
  4   within a fruit puree. So you can't --                4        Q. Yeah.
  5           MR. SILVERMAN: No, we have not.              5        A. Sure.
  6           MR. ANSELL: You can't testify as to          6        Q. Why?
  7   what the ingredients is when you've refused to       7        A. Because it's a combination of -- you
  8   provide it to us.                                    8   just said you don't know what it's in it. Isn't
  9           MR. SILVERMAN: We've told you it             9   the ingredients supposed to list what's in it?
 10   comes as a puree as a finished product and we do    10        Q. We know what it's in it. It says
 11   not know whether that -- again, making up numbers   11   exactly what's in it.
 12   -- whether that's 50 percent is a 5 ingredients     12        A. What's in the "fruit puree?" You
 13   is 10, 10, 10, 10, 10 or is it 20, 10, 5, 5,        13   just said it comes as a combined product.
 14   whatever the math adds up. We don't know that.      14        Q. Grape, peach, orange, strawberry and
 15   But we do know that it's 50. That's what we've      15   raspberry is what comes in this puree.
 16   said.                                               16        So I'm asking you --
 17        Q. And so I'm asking you, assuming it's        17        A. As a finished product.
 18   50 and let's just use round numbers that it's 5     18        Q. Right.
 19   ingredients, 5 fruit purees times 10, does it       19        A. And what are the percentages?
 20   make any difference to you whether it's still       20        Q. Does it matter to you whether it's --
 21   50 percent whether it's listed as -- how they       21   if the total is 50, does it matter to you whether
 22   listed it on the ingredient label as long as it's   22   the grape is 15 or 10 and the peach is 10 and 15
 23   50 percent?                                         23   and the orange is 5 or 10?
 24           MR. ANSELL: Object to form,                 24        A. Different fruit, no.
 25   objection as it assumes facts not in evidence.      25        Q. Okay. So that doesn't matter to you.

                                           Page 144                                                Page 145
  1                 LAUREN HALL                            1                LAUREN HALL
  2        What matters to you is what the total is,       2         A. Yes.
  3   right, which would be the 50?                        3         Q. Yet during the course of in the seven
  4        And, again, I'm making up numbers but --        4   years in which you purchased the product, you saw
  5   for rounding purposes but --                         5   the ingredient list, you saw that it said "fruit
  6         A. Sure, yes.                                  6   juice concentrate" or later "fruit puree" as the
  7         Q. So, if it's got 50 percent fruit            7   first ingredient, you saw the button that said,
  8   puree and the next ingredient, which is corn         8   "made with real fruit" you continued to purchase
  9   syrup, is something less than 50, isn't it           9   the product over and over and over again for
 10   accurate to say that fruit puree is the most        10   years after that, right?
 11   predominant ingredient?                             11           MR. ANSELL: Object to form.
 12            MR. ANSELL: Objection, assumes facts       12   Objection, it mischaracterizes her testimony as
 13   not in evidence.                                    13   to when she read the ingredient list.
 14         A. Can you repeat the question?               14         A. Which I don't recall.
 15         Q. If the fruit puree is 50 percent and       15         Q. Well, you bought it over seven years,
 16   the corn syrup is 30 percent, isn't it true that    16   about 350 times.
 17   fruit puree is the most predominant ingredient?     17        I'm assuming the first time you looked at
 18         A. Yes.                                       18   the ingredient list wasn't on time 349, was it?
 19         Q. And so your issue is that fruit puree      19         A. No.
 20   is not real fruit? You're saying the ingredient     20         Q. It was probably in the earlier years,
 21   list -- the list for puree is not consistent with   21   wasn't it?
 22   the button on the front, which says "made with      22         A. I don't recall.
 23   real fruit?"                                        23         Q. Do you, typically, look at the
 24         A. Yes.                                       24   ingredient list on products you purchase?
 25         Q. Is that what you're saying?                25         A. I do. More so now than I have in the



                                                                                                             37
                           TSG Reporting - Worldwide             877-702-9580
Case 3:18-cv-10500-AET-LHG Document 90-6 Filed 01/25/19 Page 39 of 108 PageID: 1419

                                          Page 146                                                 Page 147
  1             LAUREN HALL                                1               LAUREN HALL
  2   past.                                                2   purchasing the product for your two sons?
  3        Q. Okay. But were you doing it when --          3          MR. ANSELL: Objection, asked and
  4   eight, nine, ten years ago, when you first           4   answered.
  5   purchased Welch's Fruit Snacks, were you looking     5        A. I don't recall the first time I
  6   at the ingredients of products?                      6   looked at the ingredient list.
  7        A. I don't recall when I first looked at        7        Q. Okay. Was it -- do you believe it
  8   the ingredients.                                     8   was in the first half of the seven years that you
  9        Q. Did you start looking at them more           9   purchased Welch's Fruit Snacks or in the latter
 10   when you had kids?                                  10   half?
 11        A. Yes.                                        11          MR. ANSELL: Objection, asked and
 12        Q. Okay. So you had a child ten years          12   answered.
 13   ago and another eight years ago.                    13        A. I don't recall.
 14       Was it about that time that you started         14        Q. Was it in the last year?
 15   looking at the ingredient list more carefully?      15        A. No.
 16        A. I would say over the years, it's            16        Q. Before then?
 17   become more and more that I've read labels and      17        A. Before this last year?
 18   looked at ingredients.                              18        Q. Before the last year you purchased?
 19        Q. So it's, more likely, that you looked       19   You bought it for seven years; in the last year
 20   at the ingredient list for the Welch's Fruit        20   that you purchased Welch's Fruit Snacks?
 21   Snacks, you had two children, ten-year-old and      21        A. I don't recall.
 22   eight-year-old, you're buying it for the two of     22        Q. By the last time you purchased it,
 23   them and then you had girls later than that.        23   you had three children, right, or was it all four
 24       Is it likely that you were looking at the       24   of them?
 25   ingredient list sometime when you're first          25        A. No, three, about three, maybe the

                                          Page 148                                                 Page 149
  1               LAUREN HALL                              1                LAUREN HALL
  2   smallest one was a baby but...                       2   I gave them fruit snacks a few times a week,
  3        Q. Were you looking at labels at that           3   maybe once or twice a week. I don't...
  4   point, ingredient panels at that point?              4        Q. And you were purchasing the product
  5        A. Sure. I don't look at the label of           5   long before the label said fruit's our first
  6   every single item I purchase. I try to purchase      6   ingredient, correct?
  7   non-processed foods.                                 7        A. I don't recall.
  8        Q. But you did purchase Welch's Fruit           8        Q. Well, Exhibit 17 doesn't say fruit is
  9   Snacks several times after looking at the            9   the first ingredient, right?
 10   ingredient list on the product, right?              10        A. No.
 11        A. Yes.                                        11        Q. Okay. I'm going to show you what
 12        Q. And you did so after you saw the            12   we'll mark as Exhibit 18.
 13   ingredient list that said "fruit puree" or "fruit   13       (Deposition Exhibit Hall 18, color scan of
 14   juice concentrate," if that's when you first        14   Welch's 2014 label, was marked for
 15   looked at it and when you juxtapose that with the   15   identification.)
 16   "made the real fruit," seeing both of those, you    16        Q. Exhibit 18 is another label of the
 17   continued to buy the product?                       17   Welch's Fruit Snacks Mixed Fruit variety and the
 18        A. Yes.                                        18   copyright on it says 2014. But I'll represent
 19        Q. At that time you didn't see anything        19   for the record that this label was used, I
 20   "deceptive" or false or incorrect about the         20   believe, as early as 2012.
 21   label?                                              21       But do you recall seeing this label for
 22        A. No. But I gave them less of it. I           22   the product?
 23   cut back on the amount they ate.                    23        A. Yes.
 24        Q. How much less?                              24        Q. Doesn't say fruit is our first
 25        A. I don't know. I didn't -- I mean, if        25   ingredient, right?



                                                                                                             38
                          TSG Reporting - Worldwide              877-702-9580
Case 3:18-cv-10500-AET-LHG Document 90-6 Filed 01/25/19 Page 40 of 108 PageID: 1420

                                          Page 150                                                 Page 151
  1                LAUREN HALL                             1               LAUREN HALL
  2        A. No.                                          2   purchasing the product that contained this label,
  3        Q. So you didn't buy the product because        3   right?
  4   of the fruit is our first ingredient statement,      4        A. Yes.
  5   right?                                               5        Q. So you saw the ingredient list that
  6        A. No.                                          6   said "juice from concentrates." You saw the
  7        Q. And what about this label caused you         7   "made with real fruit" button on the front.
  8   to purchase the product? And let me back up.         8       Did you see anything false or "deceptive"
  9       If you look at the ingredient list, it           9   or misleading at that time?
 10   says, "juice from concentrates," and it lists       10        A. No.
 11   grape, pear, peach and pineapple as the fruit       11        Q. And it's your testimony that you
 12   juice concentrates.                                 12   believe that fruit puree and fruit juice are not
 13       So what about this label caused you to          13   real fruit?
 14   purchase the product?                               14        A. Yes.
 15        A. "Made with real fruit," "no                 15        Q. Are you aware whether the FDA has
 16   preservatives," vitamins.                           16   ever weighed in on that topic?
 17        Q. Anything else?                              17        A. No.
 18        A. No.                                         18           MR. ANSELL: Objection, calls for a
 19        Q. Okay. And you did look at this              19   legal conclusion.
 20   ingredient list panel at some point that said       20        A. No.
 21   "juice from concentrate" and the other              21        Q. I'm going to -- would you acknowledge
 22   ingredients including corn syrup, sugar, modified   22   that the FDA is more knowledgeable about these
 23   corn starch, et cetera, right?                      23   things than you are as to what constitutes fruit?
 24        A. Yes.                                        24        A. Yes.
 25        Q. You saw that at the time you were           25        Q. Would you acknowledge that a food

                                          Page 152                                                 Page 153
  1               LAUREN HALL                              1                 LAUREN HALL
  2   chemist who is an expert on food chemistry and,      2       I'm assuming you've never seen this
  3   specifically, on fruits would be more                3   document before, right?
  4   knowledgeable than you about whether fruit puree     4        A. Nope.
  5   and fruit juice concentrate are fruit?               5        Q. Okay. Turn to Question and Answer
  6          MR. ANSELL: Object to form.                   6   10.
  7        Go ahead.                                       7        A. Okay.
  8        A. Yes.                                         8        Q. And Question 10, it's about the top
  9          MR. SILVERMAN: Okay. Let's mark as            9   third of the page.
 10   Exhibit 19.                                         10        A. Uh-huh.
 11       (Deposition Exhibit Hall 19, Questions and      11        Q. It says, "The definition of added
 12   Answers on the Nutrition and Supplement Facts       12   sugars excludes the fruit component of fruit
 13   Labels Related to the Compliance Date, Added        13   spreads.
 14   Sugars, and Declaration of Quantitative Amounts     14       What constitutes the fruit component of a
 15   of Vitamins and Minerals: Guidance for Industry,    15   nonstandardized fruit spread?" And it says,
 16   was marked for identification.)                     16   "Please see our response to Question 5 above.
 17        Q. Exhibit 19 is a January 2017 document       17   The fruit component of a fruit spread would
 18   from the US Department of Health and Human          18   include whole fruit, pieces of fruit, dried
 19   Services, Food and Drug Administration, Center      19   fruit, fruit purees that have not been
 20   for Food Safety and Applied Nutrition. The          20   concentrated, fruit pulp, single strength fruit
 21   document is entitled, "Question and Answers on      21   juice or other fruit ingredients where a whole
 22   the Nutrition and Supplemental Facts Labels         22   fruit has been processed so that the plant
 23   Related to the Compliance Date, Added Sugars and    23   material is physically broken down into smaller
 24   Declaration of Quantitative Amounts of Vitamins     24   pieces, e.g., chopping, dicing, grinding,
 25   and Minerals: Guidance for Industry."               25   pureeing, et cetera, but the sugar and the



                                                                                                             39
                          TSG Reporting - Worldwide              877-702-9580
Case 3:18-cv-10500-AET-LHG Document 90-6 Filed 01/25/19 Page 41 of 108 PageID: 1421

                                          Page 154                                                 Page 155
  1               LAUREN HALL                              1                LAUREN HALL
  2   ingredients have not been concentrated." Do you      2   You are asking her to opine as to the validity of
  3   see that?                                            3   the statement, a fact to which you yourself said
  4         A. Yeah.                                       4   she is not qualified to testify to.
  5         Q. Based on reading that definition from       5           MR. SILVERMAN: I'm not asking her
  6   the Food and Drug Administration, doesn't that       6   that. I'm asking her --
  7   say that fruit juice concentrate and fruit puree     7           MR. ANSELL: Is that what it says?
  8   are considered fruit?                                8   If you want to ask her if that's what it says --
  9           MR. ANSELL: Objection, calls for a           9        Q. Yes. Is that what it says? Does
 10   legal conclusion. And I believe you yourself        10   this document say that fruit juice concentrate
 11   admonished the witness as not being an expert in    11   and fruit puree are fruit?
 12   ingredients or labeling. So the fact that you're    12           MR. ANSELL: Objection. It
 13   now asking her to opine on FDA definitions is a     13   mischaracterizes the quote from the document.
 14   little hypocritical and improper.                   14        A. Yeah.
 15           MR. SILVERMAN: I'm asking the               15        Q. Okay. Let me show you another label.
 16   witness to look at the words on the page and tell   16        A. But shouldn't the box say made with
 17   me if the words on the page say what I think they   17   real fruit component then?
 18   say. And I'm asking for a layperson's reading of    18        Q. The box has an ingredient list that
 19   the answer to Paragraph 10 and whether fruit        19   says, "fruit juice concentrate" or "fruit puree,"
 20   puree and fruit juice concentrate are considered    20   right?
 21   fruit under the answer to Paragraph 10.             21        A. Right. But on the front it says,
 22           MR. ANSELL: Objection. You are not          22   "made with real fruit." And if that is the
 23   asking -- you've read the question and answer       23   definition of fruit spread and fruit puree, then
 24   into the record. So you're not asking as to the     24   it should say --
 25   voracity as to what the document actually states.   25        Q. Would that have made the difference

                                          Page 156                                                 Page 157
  1                LAUREN HALL                             1                LAUREN HALL
  2   for you, if it said, made with real fruit            2   used in 2015 in which the formula was changed and
  3   components, rather than "made with real fruit"       3   the first ingredient was "fruit puree" rather
  4   and that would be all the difference for you?        4   than "fruit juice concentrate."
  5         A. Maybe.                                      5       Have you ever seen that label before?
  6         Q. Seriously?                                  6        A. Yes.
  7         A. I mean, fruit component, fruit              7        Q. Did you notice the -- any changes to
  8   spreads is not real fruit. So...                     8   the label?
  9         Q. But the ingredient list, which you          9        A. I didn't.
 10   read and continued to purchase the product, tells   10        Q. Did you notice any change to the
 11   you exactly what it is "fruit juice concentrate"    11   ingredient list?
 12   at one time and "fruit puree" or subsequently       12        A. Not that I recall, no.
 13   "fruit puree." You saw that you continued to buy    13        Q. So, despite the fact that you said
 14   it, right?                                          14   you saw the ingredient list when the product --
 15           MR. ANSELL: Objection, asked and            15   the first ingredient was "fruit juice
 16   answered.                                           16   concentrate" and you saw the label and the
 17         A. Yeah.                                      17   ingredient list when the first ingredient was
 18        (Deposition Exhibit Hall 20, color scan of     18   "fruit puree," you didn't notice the change?
 19   Welch's 2015 label, was marked for                  19           MR. ANSELL: Objection,
 20   identification.)                                    20   mischaracterizes testimony. She repeated -- she
 21        (There is a discussion off the record.)        21   testified repeatedly that she did not know when
 22         Q. Exhibit 20 is a label, a Welch's           22   she read the label.
 23   Fruit Snacks Mixed Fruit, again, ten pack label.    23        Q. You can answer.
 24   This is copyrighted at 2015. I'll represent to      24        A. I'm sorry, can you repeat the
 25   you that this was the label that was began to be    25   question?



                                                                                                             40
                          TSG Reporting - Worldwide               877-702-9580
Case 3:18-cv-10500-AET-LHG Document 90-6 Filed 01/25/19 Page 42 of 108 PageID: 1422

                                           Page 158                                                 Page 159
  1                LAUREN HALL                              1                LAUREN HALL
  2         Q. We all know what you said.                   2        A. No.
  3        Despite -- you looked at the label -- I          3        Q. When did you first become aware of
  4    think, you previously testified in the last          4   that?
  5    15 minutes that you did see the ingredient list      5        A. I don't recall.
  6    of Exhibit 18 in which "fruit juice concentrate"     6        Q. Was it before or after your lawsuit
  7    was the first ingredient, right?                     7   was filed?
  8         A. Uh-huh, yes.                                 8        A. I don't recall.
  9         Q. Yes?                                         9        Q. Was it before or after you were
 10         A. Yes.                                        10   purchasing -- stopped purchasing the product?
 11         Q. And you saw the ingredient list on          11        A. I don't recall.
 12    Exhibit 20, correct?                                12        Q. Did it make any difference to you
 13         A. Yes.                                        13   that the first ingredient was now "fruit puree"
 14         Q. And you did so at the time you were         14   versus "fruit juice concentrate?"
 15    purchasing the product, right?                      15        A. No.
 16         A. Yes.                                        16        Q. Why not?
 17         Q. And despite the fact that you saw the       17        A. I don't know.
 18    ingredient list that said "fruit juice              18        Q. Do you have any belief or opinion
 19    concentrate" and you saw the subsequent             19   whether fruit puree is, quote, "better" than
 20    ingredient list that said "fruit puree," you        20   fruit juice concentrate?
 21    didn't notice the difference?                       21        A. I don't.
 22         A. Not that I recall.                          22        Q. Do you know what percentage of fruit
 23         Q. Is this the first time sitting here         23   juice concentrate was in the product at the time
 24    this moment that you are aware that the             24   that was the first ingredient?
 25    ingredients -- ingredient list changed?             25        A. I don't.

                                           Page 160                                                 Page 161
  1                LAUREN HALL                              1               LAUREN HALL
  2         Q. Any idea? You don't know whether --          2        Q. Yeah.
  3         A. No.                                          3        A. A piece of fruit.
  4         Q. -- it was 2 percent, 50 percent, you         4        Q. Okay. But you knew you weren't
  5    have no idea?                                        5   buying a piece of fruit for your kids, right?
  6         A. No.                                          6        A. Correct.
  7         Q. Does it make any difference to you           7        Q. So, in terms of this product, what do
  8    whether it was 2 percent or 50 percent?              8   you consider a significant amount of fruit, 5
  9         A. Of the fruit content?                        9   percent, 10, 20, what's significant?
 10         Q. Of the total ingredients, whether the       10        A. I wasn't buying it for the fruit
 11    total percentage of -- the total, whether that is   11   content. I was buying it as a snack that was a
 12    2 percent fruit juice concentrate or 50 percent,    12   better alternative to the other fruit snacks that
 13    does that matter to you?                            13   were out there.
 14         A. Yes.                                        14        Q. "Better alternative" to other fruit
 15         Q. Why?                                        15   snacks?
 16         A. Cause if there's -- if something            16        A. Fruit snacks.
 17    contains more fruit than -- if something has        17        Q. What "other fruit snacks?"
 18    50 percent more fruit than not, of course. I        18        A. "Other fruit snacks" on the shelf.
 19    mean, if you're buying it for fruit and for         19        Q. Did you compare --
 20    health -- for healthier options than, yeah,         20        A. I wasn't buying --
 21    50 percent fruit is better than 1 percent fruit,    21        Q. -- the "other fruit snacks" labels?
 22    correct? I mean...                                  22        A. -- it to say this one has 75 percent
 23         Q. And how about -- so what do you             23   fruit versus 10 percent fruit in this one.
 24    consider a significant amount of fruit?             24        Q. Well, if you weren't buying it for
 25         A. For me?                                     25   the fruit content and you're saying it was a



                                                                                                             41
                           TSG Reporting - Worldwide              877-702-9580
Case 3:18-cv-10500-AET-LHG Document 90-6 Filed 01/25/19 Page 43 of 108 PageID: 1423

                                          Page 162                                                 Page 163
  1                LAUREN HALL                             1               LAUREN HALL
  2   "better alternative" to other fruit snacks, did      2   product that it was about 5 shelves and 12
  3   you take a box of -- and label of Welch's Fruit      3   varieties?
  4   Snacks and compare it to Annie's, Mott's or any      4        A. I don't recall; yes, yes.
  5   other fruit snacks at the times --                   5        Q. Okay. So assuming that the Mott's
  6        A. At the time, no.                             6   product was on the shelf when you bought it first
  7        Q. At the time, no.                             7   -- when you bought Welch's for the first time,
  8       So the first time you purchased the              8   did you compare the two?
  9   product, you weren't getting it because it was a     9           MR. ANSELL: Objection, assumes facts
 10   "better alternative" to other fruit snacks?         10   not in evidence.
 11        A. Well, I was. The advertising on the         11        A. Yes. That's assuming that it was
 12   box said "made with real fruit," "no                12   there and assuming the labels looked the same
 13   preservatives" and vitamins. So it attracted --     13   eight years ago. I did not compare when I first
 14        Q. And so does the Mott's box?                 14   purchased Welch's to the Mott's.
 15          MR. ANSELL: Objection. That                  15        Q. And when you first purchased the
 16   mischaracterizes her testimony as to whether the    16   Welch's, you didn't compare it to other fruit
 17   Mott's and the Annie's were on the shelf at the     17   snacks, right?
 18   time she first decided to purchase Welch's.         18        A. No.
 19        Q. You don't recall whether the Mott's         19        Q. Cause you just testified you didn't
 20   product was on the shelf when you purchased?        20   buy it for the fruit content, you bought it
 21          MR. ANSELL: Asked and answered.              21   because it was a "better alternative" to other
 22        A. I don't.                                    22   fruit snacks, but that wasn't the reasoning when
 23        Q. Okay. When I asked you earlier about        23   you first purchased it, right?
 24   the varieties and the number of shelves of fruit    24        A. There was advertising on it that made
 25   snacks, was it when you first purchased the         25   me look at it and say that this is a healthier

                                          Page 164                                                 Page 165
  1                LAUREN HALL                             1                LAUREN HALL
  2    alternative. It's "made with real fruit,"           2   they?
  3    there's "no preservatives" and there's vitamins.    3         A. I -- I don't know.
  4         Q. "Healthier alternative" to what?            4         Q. If you don't know, then what is your
  5         A. Other fruit snacks.                         5   basis for alleging that the label is false and
  6         Q. But you just said you weren't               6   misleading and "deceptive," if you don't know if
  7    comparing it to other fruit snacks at the time,     7   any of those three things are true or not?
  8    right? When you first purchased it, did you         8         A. I refer to my counsel and the
  9    compare it to other fruit snacks?                   9   investigation that has been -- I don't know.
 10         A. Label-wise, no. To the box and the         10         Q. And before the lawsuit was filed with
 11    advertisement, yes.                                11   your name on it, Lauren Hall against Welch's
 12         Q. What other fruit snacks did you            12   Fruit, Inc., and the Promotion in Motion
 13    compare it to?                                     13   Companies, before that lawsuit was filed for the
 14         A. My gosh. I don't recall; whatever          14   first time in April and amended again in June,
 15    was on the shelf.                                  15   you never saw it to confirm the accuracy of the
 16         Q. And what do you mean by "healthier         16   representations and allegations made, did you?
 17    alternative?"                                      17         A. No.
 18         A. A better option.                           18         Q. The first time you saw it was this
 19         Q. What does that mean?                       19   morning, right?
 20         A. It's "made with real fruit." It has        20         A. Yes.
 21    "no preservatives" and there's vitamins in it.     21         Q. And when you say, it's "a better
 22         Q. All of which are true, aren't they?        22   option," you say that's because it said, "made
 23            MR. ANSELL: Objection, calls for a         23   with real fruit," "no preservatives" and
 24    legal conclusion.                                  24   vitamins, right, that's the better option that
 25         Q. Those are all true statements, aren't      25   you're talking about?



                                                                                                             42
                           TSG Reporting - Worldwide             877-702-9580
Case 3:18-cv-10500-AET-LHG Document 90-6 Filed 01/25/19 Page 44 of 108 PageID: 1424

                                           Page 166                                                 Page 167
  1                 LAUREN HALL                             1               LAUREN HALL
  2         A. Yeah.                                        2         Q. Okay. So the first time you
  3         Q. So it wasn't the first time -- when          3   purchased the product, you bought it not for the
  4    you first purchased the product, you didn't buy      4   fruit snack content but rather it was a snack for
  5    it for the fruit content -- you said you didn't      5   your kids and because you thought it would be
  6    buy it for the fruit content, you bought it          6   something that they would like the taste, right?
  7    because it was a good snack for your kids and        7         A. Right.
  8    something that they would like, the taste, right?    8         Q. Subsequently, sometime later, you
  9            MR. ANSELL: Objection,                       9   don't recall when, you thought it was a better
 10    mischaracterizes testimony. She just testified      10   alternative to other fruit snacks.
 11    that she believed it was a "healthier               11           MR. ANSELL: Objection.
 12    alternative" literally a minute ago.                12         Q. Did you compare labels?
 13            MR. SILVERMAN: Okay. And I'm                13           MR. ANSELL: Objection,
 14    quoting her. I didn't buy it for the fruit          14   mischaracterizes her testimony. The question you
 15    content. I bought it because it was a "better       15   asked was why she bought it compared to others.
 16    alternative" to other fruit snacks. Then she        16           MR. SILVERMAN: No, no, no. I asked
 17    testified, but that she didn't -- the first time    17   why she bought it the first time. She just
 18    she purchased it, she wasn't looking at other       18   answered. Now I'm asking about her subsequent
 19    fruit snacks so...                                  19   purchases.
 20         So the first time you bought it -- she         20         Q. Sometime later you added in -- you
 21    previously testified as to the reasons she          21   still weren't buying it for the fruit content,
 22    purchased the product, it was a snack for her       22   but later on you said it was a "better
 23    kids and something they'd like the taste.           23   alternative" to other fruit snacks because you
 24         Q. Right, is that accurate?                    24   compared Welch's to some other fruit snacks later
 25         A. Yes.                                        25   on, right?

                                           Page 168                                                 Page 169
  1               LAUREN HALL                               1                LAUREN HALL
  2           MR. ANSELL: Objection. That                   2        Q. Okay.
  3   completely mischaracterizes the testimony. She        3        A. I went to buy a snack, fruit snacks
  4   did not say that she subsequently changed her         4   for my children. While I was there, you look at
  5   mind to purchase it because --                        5   the labels and I made my decision based on the
  6           MR. SILVERMAN: You're not                     6   advertising on the box.
  7   testifying, Michael. So please let the witness        7       I didn't -- I didn't later on change my
  8   answer the question. If she thinks --                 8   mind and decide to purchase it at a different
  9           MR. ANSELL: Then read back the                9   point. I was in the aisle buying fruit snacks
 10   transcript.                                          10   for my children. I looked at the boxes. This
 11           MR. SILVERMAN: If she thinks what            11   one advertised to me.
 12   I'm saying is wrong she should --                    12        Q. But you testified the "better
 13           MR. ANSELL: I'm objecting and saying         13   alternative" to other fruit snacks wasn't a
 14   it's mischaracterizing the testimony.                14   reason you first purchased it, right?
 15           MR. SILVERMAN: At the outset of this         15        A. I don't recall saying that. It
 16   deposition, I told the witness if there was          16   wasn't...
 17   anything about my question that she                  17        Q. Did you compare the Welch's Fruit
 18   misunderstands or miss recollects or I'm saying      18   Snack to other fruit snacks when you first
 19   it wrong, she should tell me and I'll re-ask the     19   purchased it?
 20   question.                                            20        A. Based on the box --
 21        Q. So, if you're telling me I'm saying          21           MR. ANSELL: Objection, asked and
 22   something that's not what you said, let me know      22   answered.
 23   that; otherwise, I'm going to assume what I'm        23        A. Based on the box, it has statements
 24   telling you -- what I'm saying is accurate.          24   that appeal to me more than other fruit snacks.
 25        A. It's not accurate.                           25        Q. What "other fruit snacks" did you



                                                                                                              43
                           TSG Reporting - Worldwide               877-702-9580
Case 3:18-cv-10500-AET-LHG Document 90-6 Filed 01/25/19 Page 45 of 108 PageID: 1425

                                          Page 170                                                 Page 171
  1               LAUREN HALL                              1               LAUREN HALL
  2   compare it to?                                       2        Q. Real quickly, we talked earlier about
  3        A. The ones that were there eight,              3   your discussion with Melanie Nobel.
  4   ten years ago in the store.                          4        A. Uh-huh.
  5        Q. Do you know a single brand, a single         5        Q. She was the one who told you that the
  6   product that you compared it to, whether it be       6   product was filled with sugar?
  7   Mott's, Annie's or anything else?                    7        A. Yeah.
  8        A. I don't.                                     8        Q. Had she ever purchased Welch's Fruit
  9        Q. And, subsequently, after you made            9   Snacks did she tell you?
 10   your first purchase, did you compare it to other    10        A. I don't know.
 11   fruit snack products, Mott's, Annie's or anything   11        Q. How long did your conversation with
 12   else?                                               12   Ms. Nobel last in which you discussed Welch's
 13        A. No.                                         13   Fruit Snacks?
 14           MR. ANSELL: I'm going to say that we        14        A. Couple seconds. She knew I purchased
 15   break for lunch now, if that's good with            15   them.
 16   everybody, unless you're nearing the end.           16        Q. So you made 350 odd purchases over
 17           MR. SILVERMAN: Well, I'm not                17   seven years both before and after reading the
 18   "nearing the end." No, we're definitely going to    18   ingredient list on Welch's Fruit Snacks and based
 19   need a lunch break.                                 19   upon a few second conversation with Ms. Nobel who
 20       I suppose, yeah, we can break.                  20   told you this product had sugar, you stopped
 21           THE VIDEOGRAPHER: Okay. The time is         21   buying the product completely; is that your
 22   12:40 p.m. We're off the record.                    22   testimony?
 23       (Lunch recess taken 12:40 to 1:40 p.m.)         23          MR. ANSELL: Objection, argumentative.
 24           THE VIDEOGRAPHER: The time is               24        You can answer
 25   1:41 p.m. We're on the record.                      25        Q. You can answer.

                                          Page 172                                                 Page 173
  1               LAUREN HALL                              1               LAUREN HALL
  2        A. Yes.                                         2        Q. So there was nothing that Ms. Nobel
  3        Q. What was it that she said -- what new        3   told you that the fact that it had sugar that was
  4   information did she provide you, if any, in that     4   news to you, correct?
  5   few second conversation that caused you to stop      5        A. No.
  6   buying the product after you had been buying it      6        Q. So what was it that she told you, if
  7   for seven years on a weekly basis?                   7   anything, that caused you to stop buying the
  8          MR. ANSELL: Objection, asked and              8   product cold turkey?
  9   answered.                                            9          MR. ANSELL: Objection, asked and
 10        A. The conversation was extremely brief.       10   answered.
 11   I think it was more of a brought to my attention    11        A. There was nothing in our conversation
 12   of something that I had been looking at over some   12   that made me stop buying the product with her.
 13   time.                                               13       The reason I stopped buying the product is
 14        Q. What do you mean, it was something          14   because I have become more knowledgeable about
 15   you had been looking at over time?                  15   the foods that I give my children and I try not
 16        A. Well, just becoming more aware of the       16   to give them as much processed and sugar.
 17   products that I was bringing into my home and it    17       But there was nothing that Melanie said to
 18   was, you know, maybe a comment that just made me    18   me that day that made me stop purchasing.
 19   more aware of the products I'm bringing into my     19   Melanie had nothing to do with me stopping
 20   home.                                               20   purchasing the product.
 21        Q. But you knew when you bought the            21        Q. It was just a coincidence that after
 22   product both from the ingredient panel and from     22   your conversation -- the week before your
 23   the front label that the product contained          23   conversation you bought it, but after you spoke
 24   11 grams of sugar, you knew that, right?            24   with her you never bought it again?
 25        A. Yes.                                        25        A. I never said I bought it the week



                                                                                                             44
                           TSG Reporting - Worldwide              877-702-9580
Case 3:18-cv-10500-AET-LHG Document 90-6 Filed 01/25/19 Page 46 of 108 PageID: 1426

                                           Page 174                                                Page 175
  1               LAUREN HALL                              1               LAUREN HALL
  2   before I spoke with her.                             2        A. No, I mean it definitely gave me
  3        Q. Oh. When did you stop purchasing it?         3   thought.
  4        A. A few years ago. I mean, maybe one           4        Q. So what "thought" did it give you?
  5   to two years ago. I don't know the exact week        5        A. I don't know. Just a reminder of the
  6   that I stopped purchasing the product.               6   things that I'm bringing into my house to give my
  7        Q. But you had been purchasing -- I had         7   kids and maybe I should be more aware of it. I
  8   understood your testimony to be that at the time     8   don't know. I mean...
  9   you had the conversation with her, you were still    9        Q. Okay. The amount of sugar in the
 10   buying the product; otherwise, why would you have   10   product, you knew that from the label, in two
 11   the conversation?                                   11   different places on the label, right?
 12        A. Yeah, I'm not exactly sure when this        12        A. Correct.
 13   conversation with her happened. I don't recall.     13        Q. So what was it the label that caused
 14        Q. Well, had you stopped buying it by          14   you to -- what was it about the product that
 15   the time you had the conversation with her or       15   caused you to no longer purchase it?
 16   were you still buying it?                           16        A. I'm sorry, could you repeat the
 17        A. I guess I was buying it, but what she       17   question?
 18   said that day was not me stating that I'm never     18        Q. What was it about the product that
 19   buying this again based on what she had said to     19   caused you to no longer purchase it?
 20   me. She had nothing to do with me.                  20        A. Just that there's better options to
 21        Q. It was just a coincidence you were          21   give my kids for snacks than fruit snacks that I
 22   buying it when you spoke to her, and after you      22   don't believe are made with real fruit and, yes,
 23   spoke with her, you weren't buying it, but your     23   they're high in sugar, which I know. But I'm
 24   discussion with her had no impact on that           24   over time making better decisions and I don't
 25   decision?                                           25   give my kids processed stuff anymore.

                                           Page 176                                                Page 177
  1                 LAUREN HALL                            1                LAUREN HALL
  2          Q. Okay. So tell me everything on this        2   it's "a better alternative?"
  3    label that is false or "deceptive."                 3         A. It says, "made with real fruit."
  4             MR. ANSELL: Objection, asked and           4         Q. And you have no --
  5    answered a thousand times.                          5         A. So, to me, the assumption was that if
  6         Do you have anything to add to that to any     6   it's "made with real fruit," it's something
  7    of your prior 20 answers to this same exact         7   that's better that's processed and has no fruit.
  8    question?                                           8         Q. And yet you have no basis sitting
  9             THE WITNESS: No.                           9   here today to say that it's not made with real
 10          Q. Okay. Well, before the break you          10   fruit, do you?
 11    said that you didn't buy it for the fruit snack    11            MR. ANSELL: Objection, calls for a
 12    content because I was asking you about what        12   legal conclusion.
 13    percentage of fruit you considered to be           13         You can answer.
 14    significant.                                       14         A. No.
 15         And you said, I didn't buy it either the      15         Q. Okay. Let's talk about -- I think
 16    first time or any subsequent time for the fruit    16   earlier you talked about the vitamins. It says,
 17    content; is that right?                            17   "100% Vitamin C," "25% Vitamins A and E."
 18          A. No. If I wanted my kids to have           18        Is there anything false about that
 19    fruit, I would give them fruit. The fact that it   19   statement?
 20    was advertised as "a better alternative" because   20         A. I don't know.
 21    there was fruit, yes, swayed my decision into      21         Q. And it says, "no preservatives."
 22    purchasing that over something that didn't say     22        Is there anything false about that
 23    there was fruit in it.                             23   statement?
 24          Q. Where does it say it's "a better          24         A. No, not that I -- no, not that I know
 25    alternative?" Where on this label does it say      25   of. I mean preservatives are processed foods



                                                                                                            45
                           TSG Reporting - Worldwide             877-702-9580
Case 3:18-cv-10500-AET-LHG Document 90-6 Filed 01/25/19 Page 47 of 108 PageID: 1427

                                          Page 178                                                 Page 179
  1                LAUREN HALL                             1               LAUREN HALL
  2   that you -- chemicals that you put in foods to       2   Exhibit 7, which is your Answers to
  3   preserve them. There's lots of chemicals on that     3   Interrogatories, Promotion in Motion's
  4   ingredient list. I don't know if any of those        4   interrogatories.
  5   are preservatives or chemicals or for what.          5         A. (The witness complies.)
  6        Q. You don't know if any of the                 6         Q. You have them?
  7   ingredients in this product are used to preserve     7         A. Uh-huh.
  8   the product, right?                                  8         Q. Take a first look at response to No.
  9        A. I don't know.                                9   1.
 10        Q. So isn't a product that contains            10           MR. ANSELL: It's the responses, not
 11   "fruit juice concentrate" or "fruit puree" and      11   general objections, right?
 12   contains a "100 percent Vitamin C" and              12           MR. SILVERMAN: What? No, the
 13   "25 percent Vitamin A and E" a better option than   13   response to No. 1.
 14   other snacks?                                       14           MR. ANSELL: Okay. Just if you turn
 15           MR. ANSELL: Objection, assumes facts        15   to --
 16   not in evidence.                                    16         Q. "Subject to and without waiving the
 17        A. It depends on which snack. Sure, if         17   objections, Plaintiff responds that she purchased
 18   it does, yeah.                                      18   several flavored varieties of fruit snacks."
 19        Q. And if it does -- and sitting here          19           MR. ANSELL: Response.
 20   today you've testified several times that you       20         A. Okay.
 21   have no basis for saying that it doesn't, right?    21         Q. Several varieties.
 22           MR. ANSELL: Objection,                      22       You testified earlier today that
 23   mischaracterizes testimony.                         23   99 percent of your purchases were the mixed fruit
 24        A. Yes.                                        24   and less than a half dozen times was a cherries
 25        Q. If you could take a look at                 25   variety, right?

                                          Page 180                                                 Page 181
  1               LAUREN HALL                              1                LAUREN HALL
  2        A. Yes.                                         2        Q. More than two. Webster's would
  3        Q. So is that several varieties, is that        3   define "several" as more than two for sure. A
  4   consistent with that answer?                         4   couple would be two.
  5        A. Yes. I mean, I mostly purchased that         5        A. Okay. I definitely know of two.
  6   and occasionally the mixed berries. I guess if       6   Mostly the mixed fruit, sometimes the red box.
  7   that's --                                            7   If there was one or two in there, I don't recall.
  8        Q. You earlier -- I'm sorry.                    8   But it depends on your definition of "several."
  9       You earlier testified that this response         9   Yes, I bought "several" cause I bought more than
 10   was served on March 7th and you earlier testified   10   the mixed fruit box.
 11   you didn't see them until the week of the 19th.     11        Q. And did you provide the answer to C
 12       So you never even looked at this response       12   that says, approximately, that you paid $4 for a
 13   before it was served, did you?                      13   10 pack -- $4 for a pack of 10 and $10 for a pack
 14        A. This -- no, I did. I had this               14   of 40?
 15   response. I didn't -- I didn't sign it until the    15        A. An estimate.
 16   week of the 19th.                                   16        Q. Because your testimony earlier today
 17        Q. You said you didn't look at them            17   was it was more like $3 and 8 to $9?
 18   until that week either?                             18        A. Yeah, over an eight-year period.
 19        A. So could you rephrase the question?         19           MR. ANSELL: Objection,
 20        Q. Is buying -- is it consistent with          20   mischaracterizes testimony. I believe she
 21   what you testified today that you bought several    21   testified that it was 3 to $4 for a pack of 10
 22   varieties or you bought predominantly one variety   22   and 8 to $9 for a pack of 40.
 23   and a few times a second variety?                   23        Q. And yet you haven't kept a single
 24        A. What is your definition of "several?"       24   receipt of your 350 purchases to know how much
 25           MR. ANSELL: Objection.                      25   you paid, did you?



                                                                                                             46
                           TSG Reporting - Worldwide              877-702-9580
Case 3:18-cv-10500-AET-LHG Document 90-6 Filed 01/25/19 Page 48 of 108 PageID: 1428

                                          Page 182                                                 Page 183
  1               LAUREN HALL                              1                LAUREN HALL
  2        A. No.                                          2           MR. ANSELL: Objection, assumes facts
  3        Q. I know you're laughing. But that's           3   not in evidence.
  4   actually kind of critical to this case.              4        Q. At your Acme store, which I visited
  5        A. Okay.                                        5   last night --
  6        Q. You have no proof that you ever              6        A. Last night but not eight years ago.
  7   bought the product.                                  7           MR. ANSELL: And objection again.
  8        A. You can go on my A&P card and look at        8   Are you --
  9   my purchase history, if you'd like.                  9        Q. I did not visit your Acme store eight
 10        Q. So these are just estimates since you       10   years ago.
 11   hadn't bought the product in a year or two and      11           MR. ANSELL: Objection. Are you
 12   you bought it over the course of about seven        12   testifying here today? Are you providing
 13   years, you're just estimating how much you paid     13   evidence.
 14   for it?                                             14           MR. SILVERMAN: No, I'm asking the
 15        A. Prices change, coupons, sales. Yes,         15   witness.
 16   it was an estimate.                                 16           MR. ANSELL: Okay.
 17        Q. And you don't know whether Welch's          17           MR. SILVERMAN: She just said, I
 18   Fruit Snacks cost more or less than any other       18   assume they cost more than some and less than
 19   fruit snack products that you could have            19   some.
 20   purchased, right?                                   20        Q. I'm telling her would it surprise you
 21        A. I'm sure they cost more than some and       21   to learn that they cost less than virtually every
 22   I'm sure they cost less than some.                  22   other option you could have purchased?
 23        Q. Would it surprise you to learn that         23        A. Last night on one night.
 24   they cost less than virtually every other option    24        Q. But you have no proof that they ever
 25   you could have had?                                 25   cost more than any other Welch's -- amy other

                                          Page 184                                                 Page 185
  1                LAUREN HALL                             1               LAUREN HALL
  2   fruit snack, right?                                  2   and relied upon prior to purchasing the products,
  3           MR. ANSELL: Objection. You just              3   including but not limited to representations on
  4   said "virtually" all. So you've admitted they        4   the product's packaging and labeling."
  5   cost more than some.                                 5       And you say, you relied upon the following
  6        Q. Actually, last night when I shopped,         6   representations, "A, the fruit snacks contain the
  7   they cost less than every single fruit snack on      7   fruit depicted on the package."
  8   the shelf. All five shelves, all dozen plus          8       That's a true statement, isn't it?
  9   varieties, they cost less than every single one      9           MR. ANSELL: I'm sorry. What's "a
 10   of them.                                            10   true statement?"
 11           MR. ANSELL: So, if you want to make         11           MR. SILVERMAN: "That the fruit
 12   that statement, then produce the records from the   12   snacks contain the fruit depicted on the
 13   Acme for the past last eight years to show that     13   package."
 14   Welch's was always the lowest.                      14           MR. ANSELL: Do you want to read
 15           MR. SILVERMAN: It's not my burden of        15   through the fruit ingredients and go through the
 16   proof. It's yours and you can't meet it.            16   fruit snack that are pictured on the package?
 17        Q. You don't know? You don't know over         17           MR. SILVERMAN: Sure.
 18   the course of the seven years you bought the        18           MR. ANSELL: Okay.
 19   product whether Welch's cost more or less than      19           MR. SILVERMAN: Yep. They're all
 20   the alternative, than the other fruit snack         20   there, strawberries, orange, raspberry, grape,
 21   products, do you?                                   21   blueberry.
 22        A. No.                                         22           MR. ANSELL: There's no blueberry in
 23        Q. Okay. Let's look your response to           23   the ingredients.
 24   Interrogatory No. 2 where it asks you to "state     24           MR. SILVERMAN: That's a grape.
 25   all facts concerning each representation you saw    25   That's a grape, not a blueberry.



                                                                                                             47
                          TSG Reporting - Worldwide              877-702-9580
Case 3:18-cv-10500-AET-LHG Document 90-6 Filed 01/25/19 Page 49 of 108 PageID: 1429

                                         Page 186                                                 Page 187
  1               LAUREN HALL                             1                LAUREN HALL
  2           MR. ANSELL: Is that a grape?                2   not the other package, which you testified was
  3        A. Those are grapes, the green one.            3   for the majority of the time that she would have
  4           MR. SILVERMAN: Those are grapes.            4   purchased the product.
  5           MR. ANSELL: I thought grapes are            5           MR. SILVERMAN: Actually, it wasn't
  6   green ones.                                         6   "for the majority of the time." The label has
  7           MR. SILVERMAN: There are two types          7   been changed four times and she's bought it over
  8   of grapes.                                          8   the course of seven years, all four labels. So I
  9           MR. ANSELL: There's also looks like         9   don't know if it's "the majority of the time."
 10   a blackberry to me.                                10           MR. ANSELL: I'm saying you're
 11        Q. Okay. Well, I'll ask you the               11   referring to one which was not the labeling, not
 12   question.                                          12   the ingredient list or the labeling for the
 13       Is it your testimony that the fruits           13   entire time that she purchased the product.
 14   depicted are not in the product?                   14       So, if you ask her to make a claim
 15        A. No.                                        15   regarding the entirety of the time she purchased
 16        Q. And do you have any basis for saying       16   the product, then please.
 17   that the products -- that the fruits depicted on   17        Q. Alright. Is it your testimony that
 18   the package were not in the product?               18   the fruits contained -- that the fruits did not
 19        A. Aren't they listed?                        19   contain the fruits depicted on the package at
 20        Q. Yes, they're listed. There's a             20   anytime during the time you purchased it?
 21   picture and then there's the ingredient list       21        A. I'm sorry, repeat that again.
 22   which shows you all the fruits that are in the     22        Q. You say that you relied upon the
 23   package.                                           23   following representation in making your purchase
 24           MR. ANSELL: Objection. For the             24   that the first -- the fruit snacks contained the
 25   record, you're showing her the latest package,     25   fruits -- the fruit depicted on the package.

                                         Page 188                                                 Page 189
  1                  LAUREN HALL                          1                LAUREN HALL
  2        Is it -- do you believe that at anytime        2   the first time you're actually looking at the
  3    during which you bought the product that the       3   button --
  4    product did not contain the fruits depicted on     4        A. Oh, no, it's not the first time I'm
  5    the package?                                       5   looking at it.
  6            MR. ANSELL: Object to form.                6        Q. Okay. So is that your testimony
  7        But...                                         7   because you think that's a blueberry --
  8         A. Yes.                                       8        A. You asked me -- you asked me if the
  9         Q. "Yes," what? That it didn't?               9   fruit displayed on there are what is listed and
 10         A. I don't know if it's yes.                 10   to me they are not. And I answered your
 11            MR. ANSELL: You just asked a              11   question.
 12    question. Is it her contention, yes.              12        Q. Because you think that's a blueberry,
 13         Q. Is it your contention -- not your         13   not a grape?
 14    contention.                                       14        A. The grapes are green.
 15            MR. ANSELL: You asked the question.       15        Q. Do you understand there's two kinds
 16    She said, "yes."                                  16   of grapes?
 17         Q. Is it your contention that the fruit      17        A. I do.
 18    depicted on the label are not in the product?     18        Q. Okay.
 19         A. Yes.                                      19           MR. ANSELL: Again, objection,
 20         Q. What's your basis for that?               20   argumentative. And, also, again, you're asking
 21         A. Because there's -- I mean, is that a      21   her about eight-year time period in which there
 22    blueberry? A blueberry is not listed in the       22   were multiple ingredient lists and multiple
 23    ingredients.                                      23   packaging labels.
 24         Q. It's not a blueberry.                     24       So, if you are going to rely upon a single
 25        Did you see that as a blueberry or is this    25   ingredient list and single packaging, then your



                                                                                                           48
                          TSG Reporting - Worldwide             877-702-9580
Case 3:18-cv-10500-AET-LHG Document 90-6 Filed 01/25/19 Page 50 of 108 PageID: 1430

                                           Page 190                                                 Page 191
  1                 LAUREN HALL                             1                LAUREN HALL
  2    question has no basis in fact.                       2        A. Yes.
  3         Q. Is it your testimony that the product        3           MR. ANSELL: Objection.
  4    does not contain the fruits depicted in the          4        Q. What is your basis for saying that
  5    ingredient list?                                     5   the ingredient list is false, as it listed a
  6            MR. ANSELL: Objection, asked and             6   fruit puree or a fruit juice that's not in the
  7    answered.                                            7   product?
  8         Q. At anytime whether it was a fruit            8           MR. ANSELL: Objection. Again,
  9    puree or fruit juice concentrate, is it your         9   you're referring to a singular -- a single label
 10    testimony that the ingredient list was not          10   that you keep referencing on this.
 11    accurate?                                           11           MR. SILVERMAN: I'm not going to show
 12         A. Yes.                                        12   her -- I'm not asking her about a label. I'm
 13         Q. Really? Based on what?                      13   asking about -- she looked at the ingredient list
 14         A. Based on the advertising on the box         14   over the course of seven years.
 15    and then the list of ingredients.                   15        Q. You tell me what ingredient was ever
 16         Q. I'm, specifically, asking you about         16   in the mixed fruit product or the berries product
 17    the "fruit juice concentrate" ingredients and the   17   that you purchased in which the ingredient list
 18    "fruit puree" ingredients. It says, "fruit juice    18   listed a "fruit juice concentrate" or a "fruit
 19    concentrate," and in parentheses it list the        19   puree" that wasn't in the product?
 20    fruit juice concentrate; "fruit puree,"             20        A. You didn't ask me if it was in the
 21    parentheses, what the puree is, what is the         21   product. You asked me if it was on the box;
 22    constituents.                                       22   correct?
 23        Are you telling -- is it your testimony         23        Q. Oh, okay. So --
 24    that it would say grape puree but there's no        24        A. I'm just clarifying because I'm
 25    grape puree in the product?                         25   confused now.

                                           Page 192                                                 Page 193
  1                LAUREN HALL                              1                LAUREN HALL
  2         Q. And you read the ingredient list,            2   product, is there ever a time in which the "fruit
  3    right?                                               3   puree" or "fruit juice concentrate" listed on the
  4         A. Yes.                                         4   ingredient list was not in the product, to your
  5         Q. That's part of the box, isn't it?            5   knowledge?
  6         A. Okay.                                        6         A. Not to my knowledge. I don't know.
  7         Q. Is the ingredient list part of the           7         Q. Okay. And with respect to -- and
  8    box?                                                 8   with respect to the button that's in the bottom
  9         A. Yes.                                         9   left, was there ever a time in which the fruits
 10         Q. And it's something you read, right?         10   listed in the button were not in the product?
 11         A. Yes.                                        11           MR. ANSELL: I'm sorry. Object to
 12            MR. ANSELL: Objection, asked and            12   form.
 13    answered.                                           13        Where are we looking?
 14         Q. And is there something in the               14           MR. SILVERMAN: The left-hand corner
 15    ingredient list over seven years you purchased      15   of the front package where it says, "made with
 16    the product in which there was a "fruit juice       16   real fruit."
 17    concentrate" or "fruit puree" listed that was not   17         Q. (Indicating.)
 18    in the product?                                     18         A. Ask your question again.
 19         A. You didn't ask me if it was in the          19         Q. Was there ever a time in which the
 20    product. You asked me if it was on the box.         20   fruit shown in the button of the products you
 21         Q. I asked a new question. We'll get           21   purchased weren't in the product?
 22    back to "on the box."                               22         A. I don't recall. I don't know.
 23         A. Then it's a new question.                   23         Q. Okay. Your second representation
 24         Q. Okay. It's a new question.                  24   that you say you saw and relied upon prior to
 25        In the seven years you purchased the            25   purchasing says, "The fruit snacks were made with



                                                                                                              49
                           TSG Reporting - Worldwide               877-702-9580
Case 3:18-cv-10500-AET-LHG Document 90-6 Filed 01/25/19 Page 51 of 108 PageID: 1431

                                           Page 194                                                 Page 195
  1                 LAUREN HALL                             1                LAUREN HALL
  2    real fruit," right?                                  2   snacks contained significant amounts of natural
  3          A. Yes.                                        3   Vitamins A, C and E."
  4          Q. And you've already testified that you       4        A. Yes.
  5    don't know whether "fruit puree" or "fruit juice     5        Q. Where does it say that? Where does
  6    concentrate" are real fruit, right?                  6   it say it contains "significant amounts of
  7          A. Yes.                                        7   natural Vitamins A, C and E?" Where does it say
  8          Q. Okay. Look at number -- C. "The             8   it?
  9    first ingredient in the fruit snacks was fruit."     9        A. It says, "Vitamin C, Vitamins A and
 10         You read and relied upon that?                 10   E" on the front of the box.
 11          A. Yes.                                       11        Q. Is the word "natural" there?
 12          Q. The first time you bought it?              12        A. No.
 13          A. No.                                        13        Q. What do you mean by "natural?"
 14          Q. And where did you see the first time       14        A. I don't know.
 15    that the first ingredient in the fruit snacks was   15        Q. And you have no reason to believe
 16    fruit, was that when you first looked at the        16   that the product doesn't contain 25 percent
 17    ingredient list, whenever that first time was       17   Vitamins A and E and 100 percent Vitamin C,
 18    when you saw them?                                  18   correct?
 19          A. Yes.                                       19        A. I don't know.
 20          Q. It wasn't the box saying fruit is our      20        Q. What do you consider to be a
 21    first ingredient?                                   21   "significant amount?" You used the word
 22          A. No.                                        22   "significant amount." What does that mean?
 23          Q. And then the last D, the                   23        A. I don't know.
 24    representation you relied upon -- saw and relied    24        Q. Well, is 25 percent "significant" in
 25    upon prior to purchasing it was D, "The fruit       25   your mind? It says, "25% Vitamins A and E."

                                           Page 196                                                 Page 197
  1               LAUREN HALL                               1                 LAUREN HALL
  2        A. I guess -- I don't know.                      2   "significant" percentage of fruit in the product?
  3        Q. Well, you testified that you relied           3         A. In the product?
  4   upon it containing a "significant amount." Those      4         Q. Yeah. Or you never thought of it?
  5   were your words or, at least, your counsel's          5         A. Well, I mean, if I want "significant"
  6   words that you attested to.                           6   fruit content, I'm going to give my kids fruit
  7        A. "Significant" is a hundred percent.           7   and I give my kids fruit.
  8   That's a lot, a hundred percent of Vitamin C.         8         Q. Right.
  9        Q. Yeah, but you said a "significant             9         A. So the reason the fruit appealed to
 10   amount" of Vitamins A, C and E.                      10   me is "made with real fruit" is the first
 11        A. Yes.                                         11   ingredient or whatever the claim is because it
 12        Q. There are 25 percent Vitamins A and          12   appealed to me as something better than the
 13   E.                                                   13   alternative. I never really thought about what a
 14       Do you consider 25 percent to be a               14   "significant" fruit content in a fruit snack is.
 15   "significant amount" of Vitamins A and E?            15   But if someone is going to advertise more fruit
 16        A. No.                                          16   or "made with real fruit," it's going appeal to
 17        Q. Then why does your answer say that it        17   me as a shopper.
 18   represented to be significant amounts of Vitamins    18         Q. And I understand the representations
 19   A --                                                 19   may have appealed to you. But I want to know
 20        A. Maybe I should have gone into more           20   what representations were false and "deceptive."
 21   detail; a hundred percent of Vitamin C, a hundred    21   It's all fine and good to say that the label says
 22   percent is "significant" to me.                      22   it has real fruit and there's vitamins. But if
 23        Q. And I know you didn't buy the product        23   it has real fruit and there's vitamins, there's
 24   because of the fruit content.                        24   nothing false or deceptive about it, is there?
 25       But what do you consider to be a                 25         A. I don't know if real fruit -- I mean,



                                                                                                              50
                           TSG Reporting - Worldwide              877-702-9580
Case 3:18-cv-10500-AET-LHG Document 90-6 Filed 01/25/19 Page 52 of 108 PageID: 1432

                                           Page 198                                                 Page 199
  1               LAUREN HALL                               1                LAUREN HALL
  2    okay.                                                2   what the FDA regulations acquire.
  3          Q. I'm asking you. I'm asking you to           3         A. Good.
  4    give your answer. If it says, "made with real        4         Q. We'll let the lawyers and the expert
  5    fruit," and it says it has vitamins and it has       5   address those issues.
  6    real fruit and it has vitamins, there's nothing      6        But I'm asking you as a layperson, if it's
  7    false or "deceptive," is it?                         7   50 percent fruit, whether that says "fruit puree"
  8          A. Maybe the way it's listed as an             8   or lists grape puree then separated by peach
  9    ingredient. I mean, before you had even said         9   puree separated by strawberry puree and they all
 10    like a fruit concentrate or, you know, it's         10   adds up to 50, it's still 50, isn't it?
 11    manufactured. You guys get it as a whole            11           MR. ANSELL: Object to form.
 12    product. Should it be the first ingredient?         12   Especially, to the extent that you now don't want
 13    There's, obviously, multiple ingredients in that    13   to talk about FDA regs, although they're before
 14    product puree that you get.                         14   you. You brought out --
 15          Q. Whether the -- whether the fruit           15           MR. SILVERMAN: Oh, if she wants to
 16    ingredients are listed separately or together, if   16   talk about FDA regs, please. I didn't know she
 17    they list five different fruit ingredients          17   was an expert.
 18    separately that are each 10 percent or list them    18         Q. So if you want to talk about them,
 19    altogether because it's total of 50 percent,        19   please do. Tell me everything you know about FDA
 20    isn't it still 50 percent?                          20   regs.
 21          A. If they list three different sugars        21        I'm assuming you don't know anything about
 22    at 10 percent, but it all equals more than          22   FDA regs, right?
 23    30 percent, shouldn't it be in a different order    23         A. No.
 24    on the ingredient list?                             24         Q. Right. So I'm going to go back to
 25          Q. I'm not going to get into with you         25   the layperson question.

                                           Page 200                                                 Page 201
  1                  LAUREN HALL                            1                 LAUREN HALL
  2         If it adds up to 50, does it make any           2   all that's important?
  3    difference whether it's listed as 10, 10, 10, 10,    3           MR. ANSELL: Objection to form and
  4    10, or 50, if it's still 50 percent fruit puree?     4   point of clarification. Are we now saying that
  5          A. If the sugar adds up to 30, why are         5   the puree is, in fact, 50 percent or is it still
  6    we listing it in three different ways? So that       6   the hypothetical?
  7    it's lower on the ingredient list.                   7           MR. SILVERMAN: It's a hypothetical.
  8          Q. Thirty is less than fifty.                  8           MR. ANSELL: Okay.
  9          A. I'm just saying. You have a puree,          9         A. Repeat the question.
 10    which is a mixture of what you just said before.    10         Q. I couldn't even begin to...
 11    You don't know what the mixture is.                 11        (There is a discussion off the record.)
 12          Q. No, I know --                              12        (Whereupon, the question is read back as
 13          A. Okay.                                      13   follows:
 14          Q. I represent to you that I know the         14        "Question: Does that percentage of grape
 15    total of the mixture. And, again, I'm making up     15   versus peach versus strawberry, or is it okay as
 16    the number. But the total is 50. Just it's a --     16   long as it has grape, peach and strawberry and
 17    it's a proprietary formula of the supplier and      17   it's more predominant than any other ingredient;
 18    they tell us it's 50 and they tell us what is in    18   isn't that all that's important?")
 19    it but don't know the exact percentages of each.    19         A. There's two questions in there so...
 20         But does that matter to you?                   20         Q. Okay. My question to you is, if the
 21             MR. ANSELL: Objection.                     21   total is 50 hypothetically, does it matter to you
 22          Q. Does that percentage of grape versus       22   whether that 50 is made up of 5 ingredient purees
 23    peach versus strawberry, or is it okay as long as   23   that are 10 each --
 24    it has grape, peach and strawberry and it's more    24         A. No.
 25    predominant than any other ingredient; isn't that   25         Q. -- versus 20 and 5 and 7 and 12?



                                                                                                             51
                           TSG Reporting - Worldwide               877-702-9580
Case 3:18-cv-10500-AET-LHG Document 90-6 Filed 01/25/19 Page 53 of 108 PageID: 1433

                                          Page 202                                                Page 203
  1                  LAUREN HALL                           1               LAUREN HALL
  2          A. No.                                        2   Welch's 2016 label, was marked for
  3          Q. Okay. As long as it has the fruits         3   identification.)
  4    listed on the ingredient list and that it's more    4        Q. Have you ever seen Exhibit 21 or the
  5    predominant than any other ingredient, that's       5   product that's being depicted by Exhibit 21?
  6    what's important to you?                            6        A. Yes.
  7          A. Yes.                                       7        Q. Notice any differences between this
  8          Q. Do you know what percentage of fruit       8   and the other -- the prior labels I showed you,
  9    puree is in Welch's Fruit Snacks?                   9   17, 18 and 20?
 10          A. No.                                       10        A. "Gluten free."
 11          Q. Do you know what percentage of fruit      11        Q. What's that?
 12    juice concentrate was in it under the prior        12        A. It says, "gluten free." I don't
 13    formula?                                           13   know, is that different. "Fruit is our first
 14          A. No.                                       14   ingredient."
 15          Q. So you don't know whether it's two        15        Q. That was also on 20?
 16    percent, 20 percent, 50 percent, you have no       16        A. No, I don't notice anything different
 17    idea?                                              17   then.
 18          A. No.                                       18           MR. ANSELL: Do you have 20 out in
 19          Q. And you didn't buy the product for        19   front?
 20    the fruit content, did you?                        20        A. No.
 21          A. No.                                       21        Q. "No" what?
 22          Q. I'll show you another label. This is      22        A. I don't notice anything different.
 23    the, I believe, the current label that's used on   23        Q. Okay. Take a look at Exhibit 3.
 24    the product.                                       24        A. (The witness complies.)
 25         (Deposition Exhibit Hall 21, color scan of    25        Q. It's the Amended Complaint. And this

                                          Page 204                                                Page 205
  1                 LAUREN HALL                            1                LAUREN HALL
  2   was a document that was filed in June of 2017,       2   that it's "no more healthful than candy?"
  3   but you don't -- but you never saw it until this     3        A. I don't know.
  4   morning, right?                                      4        Q. You never saw this allegation before
  5        A. I don't recall.                              5   today, did you, or did you even see it?
  6        Q. Well, your testimony earlier was that        6            MR. ANSELL: Objection.
  7   the first time you saw it was this morning; is       7        Q. Let me rephrase that.
  8   that accurate?                                       8        A. No, I did. I just don't recall. But
  9        A. Again, I don't recall.                       9   I did. I mean, I have it. Yeah, I did. I did
 10        Q. Okay.                                       10   see this. I don't know.
 11        A. This exact document, I don't recall.        11        Q. You don't know when?
 12        Q. Okay. Take a look at Paragraph 4.           12        A. I don't know when.
 13        A. (The witness complies.)                     13        Q. Well, you earlier testified that you
 14        Q. It is says, "However, Defendant's           14   didn't see it until this morning with all the
 15   fruit snacks contain only minimal amounts of the    15   pictures in it and you confused what you thought
 16   vibrantly depicted fruits and are no more           16   you saw with the interrogatories --
 17   healthful than candy."                              17        A. Yes.
 18       What is your basis saying that Welch's          18        Q. -- and the interrogatories
 19   "fruit snacks contain only minimal amounts of the   19   responses --
 20   vibrantly depicted fruits?" Since you just          20        A. Yes, I was confused. Yes, I was
 21   testified you had no idea what percentage of        21   confused.
 22   fruit is in the product, what is your basis for     22        Q. Right. And then I showed it to you.
 23   saying that?                                        23   You said, yeah, that this -- this document you
 24        A. I don't know.                               24   didn't see, this and the original complaint,
 25        Q. And what is your basis for saying           25   Exhibit 2, you didn't see until this morning or



                                                                                                            52
                           TSG Reporting - Worldwide             877-702-9580
Case 3:18-cv-10500-AET-LHG Document 90-6 Filed 01/25/19 Page 54 of 108 PageID: 1434

                                         Page 206                                                  Page 207
  1               LAUREN HALL                              1               LAUREN HALL
  2   one of them you saw this morning.                    2   candy?"
  3        A. Right. I was confused. I'm sorry.            3        A. No. I mean --
  4        Q. Okay. So the one you saw this                4        Q. So it's not "more healthful than
  5   morning was either the original complaint or this    5   candy?"
  6   complaint?                                           6        A. No. I don't know. I don't know.
  7        A. Yes.                                         7   What candy? I mean-
  8        Q. And you don't have any basis for             8        Q. I'm asking you. This is your
  9   saying it contains a minimal amount of vibrantly     9   complaint that has your name on it that says,
 10   depicted fruits" and "no more healthful than        10   Lauren Hall versus Welch Foods and Promotion in
 11   candy," right?                                      11   Motion Companies and these are supposedly your
 12        A. I don't know.                               12   allegations, despite the fact that you didn't see
 13        Q. Have you compared Welch's Fruit             13   this complaint until about a year after it was
 14   Snacks to various candy products to see if -- how   14   filed.
 15   they compare?                                       15       I'm asking you what candy are you
 16        A. No.                                         16   referring to when it says, "no more healthful
 17        Q. And when you -- when -- I know you          17   than candy?"
 18   don't know what -- I don't even know what to say,   18        A. Like a gummy bear, a sugar filled
 19   since you don't know if that's your words or not.   19   gummy bear.
 20       But are you comparing Welch's Fruit Snacks      20        Q. Okay.
 21   to candy?                                           21        A. No. Is it more healthful than there,
 22        A. No. I mean, I don't buy candy that          22   no.
 23   says "made with real fruit." I don't buy candy.     23        Q. Let's take a look at some gummy
 24        Q. So is it your belief that Welch's           24   bears. Take a look at that and you compare them
 25   Fruit Snacks are, quote, "more healthful than       25   and you tell me whether it's your belief that...

                                         Page 208                                                  Page 209
  1                LAUREN HALL                             1               LAUREN HALL
  2           MR. ANSELL: Objection. First of              2   not qualified to make conclusions about the
  3   all, you said you're not a FDA specialist or an      3   ingredients in a comparison that's just being put
  4   ingredient specialist. And now you're asking her     4   forth her between two different product labels.
  5   to sit here for the first time and do a              5          MR. SILVERMAN: It was her allegation
  6   comparison between ingredient list. There is         6   and she, specifically, said "gummy bears" when I
  7   just absolutely no basis for her to testify to       7   asked her what I candy she was referring to.
  8   those sorts of conclusions.                          8        A. Right.
  9           MR. SILVERMAN: Let's give it a shot          9          MR. SILVERMAN: And so I'm showing
 10   anyway.                                             10   her a gummy bear.
 11         Q. Take a look at the Haribo Gummi            11        A. And when I was purchasing these for
 12   bears. It says, "gummi candy."                      12   my kids, I wasn't in a candy aisle looking for
 13           MR. ANSELL: Did you bring one for           13   candy. I was in a fruit snack aisle looking for
 14   me?                                                 14   snack options.
 15           MR. SILVERMAN: Nope.                        15        Q. Okay.
 16           MR. ANSELL: Well, how am I supposed         16        A. And this box appealed to me more than
 17   to look at it?                                      17   others because of what it said.
 18           MR. SILVERMAN: You can share. I             18        Q. Okay.
 19   didn't bring three of all the candy.                19        A. If I wanted to get gummy bears and
 20         Q. Why don't you compare the                  20   candy for my kids, I would go down the candy
 21   ingredients, sugar content, calorie content and     21   aisle and get them candy.
 22   tell me if, in fact, Welch's Fruit Snacks are a     22        Q. Whether you were going to buy it for
 23   better alternative than Haribo Gold Bears gummi     23   them or not, that's not the question.
 24   candy?                                              24       You said in your complaint that Welch's
 25           MR. ANSELL: Objection. Again, she's         25   "Fruit Snacks are no more healthful than candy."



                                                                                                            53
                          TSG Reporting - Worldwide              877-702-9580
Case 3:18-cv-10500-AET-LHG Document 90-6 Filed 01/25/19 Page 55 of 108 PageID: 1435

                                          Page 210                                                Page 211
  1                LAUREN HALL                             1                 LAUREN HALL
  2   And when I asked you what candy, you said, "gummy    2   keep going?
  3   bear."                                               3         Q. Yes.
  4        So I'm asking you, isn't it, in fact, true      4         A. Okay. (Continuing.) "Carnauba wax,
  5   when you look at Welch's Fruit Snacks and you        5   white beeswax, yellow beeswax, Yellow 5, Red 40,
  6   look at the gummy bears that Welch's Fruit Snacks    6   Blue 1?
  7   are, in fact, more healthful than Haribo Gold        7         Q. No fruit whatsoever, right, no fruit
  8   Bear gummi candy?                                    8   juice, no fruit puree, no fruit of any kind,
  9         A. I don't know.                               9   right?
 10            MR. ANSELL: Objection. Her                 10         A. No.
 11   testimony is not that they were "more healthful     11         Q. Right?
 12   than Haribo" gold candy. So do you have every       12         A. Right.
 13   gummy bear here to compare?                         13         Q. And the sugars, 18 grams versus
 14            MR. SILVERMAN: No, I don't.                14   11 grams in the Welch's Fruit Snacks, right, per
 15            MR. ANSELL: Okay.                          15   serving?
 16            MR. SILVERMAN: But at trial, I'll          16         A. Yes.
 17   have enough of them that that will be               17         Q. Calories 140 versus 80, right?
 18   satisfactory to the jury. I'm quite confident.      18         A. Right.
 19         Q. Well, take a look at the ingredient        19           MR. ANSELL: Objection. Can you
 20   list of the gummy bears.                            20   testify as to -- is there any evidence as to how
 21         A. (The witness complies.)                    21   many pieces of the fruit snacks are in a pouch?
 22         Q. What do the ingredients say?               22           MR. SILVERMAN: I don't know the
 23         A. "Glucose syrup, sugar, gelatin,            23   number. It's a serving size.
 24   dextrose, citric acid, cornstarch, artificial and   24           MR. ANSELL: Alright. Well, then
 25   natural flavors, palm kernel" -- do I have to       25   it's not -- that's 17 pieces.

                                          Page 212                                                Page 213
  1               LAUREN HALL                              1               LAUREN HALL
  2       So how many pieces is in a pouch?                2        A. Right.
  3           MR. SILVERMAN: Fifteen.                      3        Q. Is it your testimony that Welch's
  4           MR. ANSELL: I'd like to double               4   Fruit Snacks is "no more healthful" than Haribo
  5   count.                                               5   gummi candy?
  6           MR. SILVERMAN: I dropped.                    6        A. I don't know.
  7           MR. ANSELL: We have plenty.                  7        Q. Well, when you say it's "no more
  8           MR. SILVERMAN: It's alright.                 8   healthful than candy," what candy are you
  9           MR. ANSELL: I don't trust the math           9   referring to than it's "no more healthful than?"
 10   skill of any lawyer. Don't take it personally.      10        A. I don't know.
 11           MR. SILVERMAN: Three, six -- no, see        11        Q. Twizzlers?
 12   I dropped. There's only 12 here. I know I           12        A. I don't know.
 13   dropped some. Anyway, I'm not going to add up       13        Q. Starburst?
 14   the number of fruit snacks. Oh, they're real        14        A. I don't know. I...
 15   good.                                               15        Q. Skittles?
 16           MR. ANSELL: They do taste good;             16        A. I don't know.
 17   twelve for the record.                              17        Q. Does Starbursts, Skittles and those
 18           MR. SILVERMAN: Twelve in that bag,          18   are Twizzlers, do they have any fruit, to your
 19   okay.                                               19   knowledge?
 20           MR. ANSELL: We can go through all of        20        A. I don't know.
 21   them.                                               21        Q. Okay. Take a look at some Skittles.
 22           MR. SILVERMAN: I'm not going to open        22   Take a look at some Starbursts. Take a look at
 23   every pack.                                         23   some Twizzlers. Take a look at those products
 24        Q. So is it your testimony there is no         24   and tell me if you think -- is it your testimony
 25   fruit whatsoever in the Haribo product, right?      25   that Welch's Fruit Snacks is not a better



                                                                                                            54
                          TSG Reporting - Worldwide              877-702-9580
Case 3:18-cv-10500-AET-LHG Document 90-6 Filed 01/25/19 Page 56 of 108 PageID: 1436

                                           Page 214                                                 Page 215
  1                  LAUREN HALL                            1               LAUREN HALL
  2    alternative than Skittles, Twizzlers and             2   one. It's per serving. For example, the
  3    Starbursts?                                          3       Starbursts, 240 calories, 33 grams of
  4             MR. ANSELL: Again, objection. First         4   sugar. That's three times the calories and three
  5    of all, it assumes facts not in evidence. Second     5   times the sugar as a serving of Welch's Fruit
  6    of all, Plaintiff is not an expert to testify as     6   Snacks, correct?
  7    to the ingredients or nutritional value of each      7           MR. ANSELL: And it's double the
  8    ingredient.                                          8   grams per serving as the fruit snack. So you're
  9          Q. You can answer.                             9   asking her to make a comparison where they're not
 10          A. I don't know.                              10   equal and you can't provide the appropriate
 11          Q. The sugar content is higher in all         11   serving size to make the comparison.
 12    three of these products than Welch's Fruit          12        Q. Starburst, take a look at the
 13    Snacks, isn't it?                                   13   ingredient list in Starbursts and tell me if I'm
 14             MR. ANSELL: Objection.                     14   reading it correctly.
 15          Q. And the calorie content is higher,         15       Calories 240, grams of sugar 33 and total
 16    isn't it?                                           16   fat 5 grams, is that accurate?
 17             MR. ANSELL: Objection. You're not          17        A. Yes.
 18    doing -- as we already established with the prior   18        Q. And that's for one serving, isn't it?
 19    fruit snacks, you don't know the serving size of    19        A. Yes.
 20    each of these in comparison to the fruit snacks.    20        Q. Welch's Fruit Snacks one serving,
 21             MR. SILVERMAN: It says the package         21   80 calories, 0 fat and 11 grams of sugar,
 22    serving size one.                                   22   correct?
 23             MR. ANSELL: So what weight of that?        23        A. Yes.
 24    How many pieces? You just --                        24        Q. And the Starbursts has no fruit and
 25             MR. SILVERMAN: It says, serving size       25   the Welch's Fruit Snacks has fruit puree or prior

                                           Page 216                                                 Page 217
  1                 LAUREN HALL                             1                 LAUREN HALL
  2    to that it had fruit juice concentrate, correct?     2   grams of fat versus zero.
  3         A. Yes.                                         3           MR. ANSELL: Objection.
  4         Q. Is it your -- are you telling us --          4        A. It's one candy.
  5    are you asking the jury to believe that it's your    5           MR. ANSELL: First of all, objection.
  6    view that Welch's Fruit Snacks is not a better       6   You're asserting facts not in evidence.
  7    alternative to Starbursts?                           7       The serving size of the Starbucks -- of
  8         A. Again, I mean, when I'm shopping for         8   the Starbursts is double that of --
  9    fruit snacks, I'm not shopping for candy for my      9           MR. SILVERMAN: Please, please, make
 10    kids.                                               10   that argument to the jury, please do that, that
 11        So, if we're comparing all of these to          11   the only difference is the serving -- is how many
 12    fruit snacks -- I mean, I bought it because it      12   pieces are in it. Please do that.
 13    looked like a "better alternative" to other items   13           MR. ANSELL: I'm just saying you're
 14    similar on the shelf next to it.                    14   making an assertion here that isn't accurate.
 15         Q. No. Your allegation in your                 15           MR. SILVERMAN: I'm going by serving
 16    complaint is that it's "no more healthful than      16   size.
 17    candy." It doesn't say no more healthful than       17           MR. ANSELL: So, if you want to
 18    alternative fruit snacks. So I'm asking you         18   testify, you should be accurate.
 19    about candy.                                        19           MR. SILVERMAN: I am. Serving
 20        You identified "gummy bears." I asked you       20   size -- let's look at the Skittles. Serving
 21    about gummy bears.                                  21   size, one pack.
 22        Now I'm asking you about Skittles,              22        Q. Take a look at the Skittles.
 23    Starbursts and Twizzlers. We've already             23           MR. ANSELL: How many grams?
 24    established that Starbursts is three times the      24           MR. SILVERMAN: She's the witness,
 25    calories, three times the sugars and has five       25   not you.



                                                                                                             55
                           TSG Reporting - Worldwide              877-702-9580
Case 3:18-cv-10500-AET-LHG Document 90-6 Filed 01/25/19 Page 57 of 108 PageID: 1437

                                           Page 218                                                 Page 219
  1                LAUREN HALL                              1                LAUREN HALL
  2        Q. Serving size 1, calories 250,                 2         A. Yep.
  3    correct?                                             3         Q. About three times, just a little less
  4        A. Yep.                                          4   than three times the amount in Welch's Fruit
  5        Q. That's more than three times the              5   Snacks, correct?
  6    calories in a Welch's Fruit Snacks pouch,            6         A. Yep.
  7    correct?                                             7         Q. So I'll ask the question again since
  8        A. Yep.                                          8   it's your allegation in your complaint that says
  9        Q. Sugars 40 -- what does that say, 46,          9   it's "no more healthful than candy."
 10    46 grams of sugar; is that correct?                 10        Is it your testimony that Welch's Fruit
 11        A. Yeah.                                        11   Snacks is no more healthful than Haribo gummi
 12        Q. That's more than four times the              12   bears, Skittles, Twizzlers and Starbursts?
 13    sugars in Welch's Fruit Snacks, isn't it?           13         A. -- every --
 14        A. Yep.                                         14            MR. ANSELL: Objection, asked and
 15        Q. And 25 calories from fat versus              15   answered. And it is also different than the
 16    0 calories from fat in Welch's Fruit Snacks,        16   original question asked, which was generic candy
 17    correct?                                            17   versus these specific items that you have chosen
 18        A. Yep.                                         18   to present.
 19        Q. Okay. Twizzlers, Twizzlers has 240           19            MR. SILVERMAN: Well, I asked her to
 20    calories, correct, per serving?                     20   define candy. She said Haribo -- she said,
 21        A. Yes.                                         21   "gummy bears."
 22        Q. Three times the amount of Welch's            22            MR. ANSELL: No, she did not.
 23    Fruit Snacks, right?                                23            MR. SILVERMAN: She said, "gummy
 24        A. Yep.                                         24   bears."
 25        Q. Sugars 30 grams, correct?                    25            MR. ANSELL: Okay.

                                           Page 220                                                 Page 221
  1                 LAUREN HALL                             1               LAUREN HALL
  2            MR. SILVERMAN: So I pulled out a             2        Q. I will represent to you that these
  3    gummy bear.                                          3   four candies are not every candy that's ever been
  4            MR. ANSELL: There are other gummy            4   made. You're right.
  5    bears, are there not? There are other candy.         5        A. Then I don't know. I don't know.
  6            MR. SILVERMAN: Please go to trial            6        Q. Well, name a candy --
  7    with a gummy bear that's low calorie, low fat,       7          MR. ANSELL: Objection.
  8    low sugar gummy bear, please do that.                8        Q. -- that is no more healthful than.
  9          Q. So tell me what candy -- you're             9   Since I've shown you four that, I think, you
 10    saying it's "no more healthful than candy."         10   would agree that Welch's Fruit Snacks is more
 11         Name another candy other than these that       11   healthful than these four, the gummy bear, the
 12    it's "no more healthful than."                      12   Starbursts, the Twizzlers and the Skittles.
 13          A. When I go to the store to buy fruit        13       Would you agree that it's more healthful
 14    snacks, this looked like a "better alternative"     14   than those four?
 15    than other fruit snacks.                            15          MR. ANSELL: Objection, asked and
 16          Q. And isn't it? Oh, so now you're            16   answered.
 17    saying it's a "better alternative" to other fruit   17        A. I don't know.
 18    snacks, not a better alternative --                 18        Q. You don't know based on what?
 19          A. It appealed to me.                         19        A. Based on --
 20          Q. -- to other candy?                         20        Q. No fruit, three times, four times the
 21          A. I don't know.                              21   sugar, three times the calories, some have fat,
 22          Q. Well, are Welch's Fruit Snacks more        22   but you don't know whether they're more healthful
 23    healthful than candy?                               23   or a "better alternative" --
 24          A. Is this every candy that was in that       24          MR. ANSELL: Objection, you're miss
 25    aisle?                                              25   -- objection to your mischaracterization of facts



                                                                                                             56
                           TSG Reporting - Worldwide               877-702-9580
Case 3:18-cv-10500-AET-LHG Document 90-6 Filed 01/25/19 Page 58 of 108 PageID: 1438

                                         Page 222                                                 Page 223
  1                LAUREN HALL                            1                LAUREN HALL
  2   not even in evidence.                               2   back, side, ever says "healthful and nutritious?"
  3        Q. So what's your basis for saying it's        3        A. No.
  4   "no more healthful than candy?"                     4        Q. And the marketing -- when you say
  5        A. I don't know.                               5   "Defendants market" them, you're talking about
  6        Q. Okay. Let's go to Paragraph 8 of            6   the product itself, not television, radio,
  7   your -- of the Amended Complaint and looking at     7   newspaper --
  8   Exhibit 3/Paragraph 8. You say --                   8        A. Correct.
  9           MR. ANSELL: Do you have it?                 9        Q. -- et cetera?
 10           THE WITNESS: This one?                     10        A. Yes.
 11           MR. ANSELL: Exhibit 3.                     11        Q. So, based upon the box, it's implied
 12        Q. Exhibit 3, the same thing we were          12   that it's "healthful and nutritious?"
 13   just looking at. I'm looking at Paragraph 8. It    13        A. Yes.
 14   says, "Thus although Defendants market their       14        Q. And what do you mean by "healthful
 15   fruit snacks as healthful and nutritious, these    15   and nutritious," what does that mean?
 16   products are devoid of the health benefits         16        A. Fruits are healthfully for you.
 17   Plaintiffs and other reasonable consumers          17        Q. "Fruits" as in an apple, a peach, an
 18   associate with consuming real fruit." Let's        18   orange?
 19   break that down.                                   19        A. Yes.
 20       Where does -- where do "Defendants market      20        Q. But you already have testified you
 21   their fruit snacks as healthful and nutritious?"   21   knew you weren't buying an apple, a peach --
 22        A. There are certain sayings on the box       22        A. Yeah.
 23   which leads you to believe that they're            23        Q. -- a piece of real fruit?
 24   "healthful and nutritious."                        24        A. Yes.
 25        Q. So nowhere on the box anywhere front,      25        Q. So how was that -- so what is

                                         Page 224                                                 Page 225
  1               LAUREN HALL                             1                LAUREN HALL
  2   "healthful and nutritious?" You say this is         2       None of those have vitamins, do they?
  3   marketed as "healthful and nutritious."             3        A. I don't know.
  4        A. Right.                                      4        Q. Well, take a look at them.
  5        Q. What do you mean by "healthful and          5       Do any of them say they have vitamins?
  6   nutritious?"                                        6        A. On the packaging?
  7        A. So if you have two products and one         7        Q. Yes.
  8   says it contains a healthier ingredient, then       8        A. No.
  9   that's what it does. It says it contains real       9        Q. And your counsel had made a comment
 10   fruit.                                             10   that if there's other gummy bears than Haribo.
 11        Q. Okay.                                      11   So this is your lucky day. I have another gummy
 12           MR. ANSELL: So, dan, before you get        12   bear product to show you. Take a look at that
 13   to the next question, I think it's time for a      13   one and compare it to Haribo, if you want.
 14   break.                                             14       This serving size is 14 pieces and it has
 15           MR. SILVERMAN: Okay. We've been            15   140 calories, 20 grams of sugar. So it,
 16   going less than an hour, but okay. Fine, we'll     16   actually, has higher calorie and higher sugar
 17   take break.                                        17   content then the Haribo; is that correct?
 18           THE VIDEOGRAPHER: The time is              18        A. Yes.
 19   2:37 p.m. We're off the record.                    19            MR. ANSELL: For the record, the
 20       (Recess taken 2:37 to 2:42 p.m.)               20   serving weight is 40 grams.
 21           THE VIDEOGRAPHER: The time is              21        Q. And no vitamins in these Orchard
 22   2:42 p.m. We're on the record.                     22   Snacks gummy bears either, right?
 23        Q. I was remiss in asking you before the      23        A. No.
 24   break about the various candy products comparing   24        Q. Is it your testimony that Welch's
 25   the calories and the sugars and the fat content.   25   Fruit Snacks are "no more healthful than" Orchard



                                                                                                            57
                          TSG Reporting - Worldwide              877-702-9580
Case 3:18-cv-10500-AET-LHG Document 90-6 Filed 01/25/19 Page 59 of 108 PageID: 1439

                                           Page 226                                                 Page 227
  1                LAUREN HALL                              1                LAUREN HALL
  2   Snacks gummy bear?                                    2        (Deposition Exhibit Hall 24, color scan of
  3         A. No.                                          3   Skittles (physical exhibit retained by
  4         Q. Is it your testimony that Welch's            4   Silverman), was marked for identification.)
  5   Fruit Snacks is "no more healthful than"              5        (Deposition Exhibit Hall 25, color scan of
  6   Starbursts, Skittles, Twizzlers or Haribo Gold        6   Twizzlers (physical exhibit retained by
  7   Bear gummi candy?                                     7   Silverman), was marked for identification.)
  8           MR. ANSELL: Objection, asked and              8        (Deposition Exhibit Hall 26, Exhibit Hall
  9   answered.                                             9   26color scan of Orchard Snacks Gummy Bears
 10         A. No.                                         10   (physical exhibit retained by Silverman), was
 11           MR. SILVERMAN: I'm going to mark as          11   marked for identification.)
 12   exhibits -- what are we on 20?                       12        (There is a discussion off the record.)
 13           THE STENOGRAPHER: Twenty-two.                13         Q. Okay. So let's go back to
 14           MR. SILVERMAN: So I'm going to mark          14   Exhibit 23, the Starbursts, because your counsel
 15   all the candy as exhibits and we can just            15   made some crack that they don't make any
 16   photograph them. We'll make Haribo 22;               16   "deceptive" claims.
 17   Starbursts 23; Skittles 24; Twizzlers 25 and the     17        Starbursts, is this a candy -- you
 18   Orchard Snacks gummy bears 26.                       18   consider this a candy product?
 19        (Deposition Exhibit Hall 22, color scan of      19         A. Yes.
 20   Haribo Gold-Bears Gummi Candy (physical exhibit      20         Q. It says, "Starbursts great fruit
 21   retained by Silverman), was marked for               21   taste! Real fruit juice! Cherry, orange,
 22   identification.)                                     22   strawberry and lemon, natural and artificial
 23        (Deposition Exhibit Hall 23, color scan of      23   flavors." And when you look at the ingredient
 24   Starburst (physical exhibit retained by              24   list, somewhere down the line it does have --
 25   Silverman), was marked for identification.)          25   after listing corn syrup and sugar and other

                                           Page 228                                                 Page 229
  1                 LAUREN HALL                             1                LAUREN HALL
  2    nonfood ingredients, it says, "fruit juice from      2        Q. Well, this is really the only time
  3    concentrate."                                        3   you're going to be given the opportunity to give
  4         So do you consider this label to be             4   that answer.
  5    "deceptive?"                                         5        A. I'm not here for Starbursts. But I
  6          A. I don't -- I never really thought of        6   couldn't give that answer right now.
  7    it. I don't buy Starbursts.                          7        Q. Yeah, but I'm comparing labels
  8          Q. But now that you're looking at it, it       8   between the Welch's Fruit Snacks that says, "made
  9    does say it does contain "real fruit juice?"         9   with real fruit." You're suing them because
 10             MR. ANSELL: Objection. You're              10   somehow that label is false or "deceptive."
 11    asking for her to make a legal conclusion. She      11       But you haven't given any thought as to
 12    testified she doesn't buy Starbursts. She never     12   whether the Starbursts label that says "real
 13    believed it to be a healthful alternative or have   13   fruit juice" is false or "deceptive?"
 14    deceptive claims so...                              14        A. I wasn't buying Starbursts. If there
 15          Q. Is there a difference between saying       15   were two Starbursts there and one said Starbursts
 16    "real fruit juice" versus saying "made with real    16   and one said Starbursts made with real fruit, I
 17    fruit?"                                             17   would probably buy the one that said Starbursts
 18          A. I haven't given it much thought. I         18   made with real fruit. But I wasn't buying
 19    have -- you just put a Starbursts in front of me    19   Starbursts.
 20    for the first time so...                            20        Q. What about if it said Starburst real
 21          Q. I'm asking you now to give it              21   fruit juice versus Starburst made with real
 22    thought.                                            22   fruit, any difference between those two?
 23         Is there a difference by saying it has         23        A. I couldn't answer that right now.
 24    "real fruit juice" versus "made with real fruit?"   24        Q. Okay. Let's go back to Paragraph 8
 25          A. I can't give that answer right now.        25   of Exhibit 3. First sentence -- first part of



                                                                                                             58
                           TSG Reporting - Worldwide              877-702-9580
Case 3:18-cv-10500-AET-LHG Document 90-6 Filed 01/25/19 Page 60 of 108 PageID: 1440

                                          Page 230                                                 Page 231
  1                LAUREN HALL                             1                LAUREN HALL
  2   that sentence we already asked -- we already went    2        A. Yes.
  3   over in talking about marketing the fruit snacks     3        Q. So what is false or misleading about
  4   as "healthful and nutritious."                       4   the product given that you knew you weren't
  5        And then it says, "These products are           5   buying whole fruit, you knew you weren't buying
  6   devoid of the health benefits Plaintiff and other    6   something that had the same "health benefits" as
  7   reasonable consumers associate with consuming        7   a piece of whole fruit? What's false and
  8   real fruit."                                         8   misleading?
  9        Did you expect when you purchased Welch's       9           MR. ANSELL: Objection,
 10   Fruit Snacks to be getting the same "health         10   mischaracterization of the allegation. It
 11   benefits" as buying an apple or a peach or an       11   doesn't say a "whole fruit."
 12   orange or a piece of whole fruit?                   12        A. I'm sorry. Could you repeat the
 13         A. No.                                        13   question?
 14         Q. So is there anything misleading or         14        Q. When you say in this sentence, it's
 15   false about the Welch's product in that record?     15   "devoid of the health benefits Plaintiff and
 16         A. Could you repeat that?                     16   other reasonable consumers associate with
 17         Q. You're saying the Welch's Fruit            17   consuming real fruit," do you mean a piece of
 18   Snacks is "devoid of the health benefits" that      18   whole fruit; is that what you mean when you say
 19   you and other reasonable consumers associate with   19   "real fruit?"
 20   consuming a piece of fruit, right? Is that what     20        A. No.
 21   you mean by saying "consuming real fruit," a        21        Q. What do you mean?
 22   piece of fruit?                                     22        A. I don't know; the real fruit part of
 23         A. It says it's "made with real fruit."       23   real fruit. If you ask me what's healthier, a
 24   It's not the equivalent to eating an apple.         24   package of fruit snacks or an apple, I'm going to
 25         Q. And you knew that when you bought it?      25   tell you an apple.

                                          Page 232                                                 Page 233
  1                LAUREN HALL                             1               LAUREN HALL
  2        Q. And you knew that the entire seven           2        A. I don't. I, honestly, don't know. I
  3   years you bought the product, didn't you?            3   didn't buy it often.
  4        A. Yeah.                                        4        Q. Isn't the five pack of Annie's about
  5        Q. Okay. Paragraph 9, "The amount of            5   5 bucks?
  6   fruit in the fruit snacks has a material bearing     6           MR. ANSELL: Objection, assumes facts
  7   on price and consumer acceptance."                   7   not in evidence.
  8       What is your basis for that statement?           8        A. I don't know.
  9        A. I don't know.                                9        Q. You have no recollection? You just
 10        Q. And you did not compare -- either           10   know it cost more?
 11   during the seven years you bought Welch's Fruit     11        A. Yeah, I mean, I -- yes.
 12   Snacks or after, you never compared price of        12        Q. So what is your basis for saying the
 13   Welch's Fruit Snacks to any other fruit snack       13   amount of fruit in the fruit snacks has a
 14   product or any other snack product at all, did      14   material bearing on price and consumer
 15   you?                                                15   acceptance?
 16        A. I mean, I've seen the price                 16        A. I don't know.
 17   difference, but I don't -- I mean, it was never     17        Q. Okay. Next sentence of Paragraph 9,
 18   the basis of my decision.                           18   "Through the marketing, labeling and overall
 19        Q. But the only price difference that          19   appearance of the fruit snacks, Defendants create
 20   you recall seeing is that Annie's cost a lot more   20   the false impression that the fruit named and
 21   than Welch's Fruit Snacks, that was the only        21   depicted on the labeling is present in an amount
 22   other fruit snack that you purchased, right?        22   greater than is actually the case."
 23        A. Yes.                                        23       First of all, what "marketing" are you
 24        Q. What do you recall paying for               24   referring to there?
 25   Annie's?                                            25        A. "Made with real fruit," "no



                                                                                                             59
                          TSG Reporting - Worldwide              877-702-9580
Case 3:18-cv-10500-AET-LHG Document 90-6 Filed 01/25/19 Page 61 of 108 PageID: 1441

                                           Page 234                                                 Page 235
  1                 LAUREN HALL                             1               LAUREN HALL
  2    preservatives," vitamins.                            2        Q. You've already testified that you
  3         Q. Are you talking about "marketing"            3   didn't -- you never bought the product for the
  4    other than the label itself?                         4   fruit content, correct?
  5         A. Then the box or the label.                   5        A. For the actual -- have I sat there
  6         Q. Well, you say, "the marketing,               6   with the percentage, no.
  7    labeling and overall appearance." So I want to       7        Q. Your testimony repeatedly has been, I
  8    get the an --                                        8   did not buy the product the first time or any
  9         A. Yes, the appearance.                         9   subsequent time for the fruit content; is that
 10         Q. -- understanding whether you mean           10   correct?
 11    some other marketing, print, radio?                 11        A. Correct.
 12         A. No.                                         12        Q. Okay. And you don't know what
 13         Q. Just the product itself?                    13   percentage is in it, correct?
 14         A. Yes.                                        14        A. Correct.
 15         Q. So, based upon the product itself and       15        Q. Then how do you make the statement
 16    the appearance of it, "Defendant's create a false   16   without knowing what percentage of fruit is in
 17    impression that the fruit named and depicted on     17   the product to say that there's a false
 18    the labeling is present in an amount greater than   18   impression that the amount present is greater
 19    is actually the case."                              19   than actually is the case?
 20        What is your basis for that statement?          20        A. I don't know.
 21         A. Yes, the ingredients -- the first           21        Q. Look at Paragraph 11. "Defendants
 22    ingredient is a mixture of purees and then it       22   have been able to convince consumers to buy their
 23    should be listed separately per the ingredients     23   products over similar snacks by deceiving
 24    in that puree in order of the ingredients in the    24   consumers."
 25    product.                                            25       What "similar snacks" are you referring

                                           Page 236                                                 Page 237
  1             LAUREN HALL                                 1                LAUREN HALL
  2   to?                                                   2   they done that?
  3        A. Other fruit snacks.                           3        A. Advertising on the box. I mean,
  4        Q. And how have they deceived the                4   they're -- I mean...
  5   consumers to buy Welch's Fruit Snacks versus          5        Q. Versus what like Mott's, the one that
  6   other fruit snacks?                                   6   says, "made with real fruit and veggie juice 100%
  7           MR. ANSELL: Objection, asked and              7   Vitamin C"; is that the one --
  8   answered about a million times.                       8        A. Again, I don't know if that was there
  9        Do you have anything to add?                     9   eight years ago. I don't know if that was the
 10           THE WITNESS: No.                             10   box that was there eight years ago. But the box
 11           MR. SILVERMAN: Okay. But I'm asking          11   with the Welch's with the real fruit and vitamins
 12   the questions, not you.                              12   and everything appealed to me as a consumer.
 13           MR. ANSELL: Well, you've asked it a          13        Q. How about Annie's, was it --
 14   million times.                                       14        A. I don't know if Annie's was out eight
 15           MR. SILVERMAN: Okay. Well, I'm now           15   years ago.
                                                           16        Q. Okay. Let's just assume it was.
 16   going through her allegations in the Complaint
                                                           17        A. Okay.
 17   that shockingly she never saw until this morning
                                                           18        Q. Well, so you bought it at some point.
 18   a year after it was filed.
                                                           19        A. Right. I didn't --
 19        A. Not true.
                                                           20        Q. You bought --
 20        Q. Well, the record will speak for
                                                           21        A. -- buy eight years ago --
 21   itself upteen times.
                                                           22       (There is a discussion off the record.)
 22       How have they -- how has Welch's Fruit
                                                           23        Q. It was out. At some point during the
 23   Snacks -- how have Defendants convinced consumers
                                                           24   seven years you purchased it, you said you bought
 24   to buy their products over similar snacks --
                                                           25   it on about a dozen occasions.
 25   similar fruit snacks by deceiving them, how have



                                                                                                              60
                           TSG Reporting - Worldwide               877-702-9580
Case 3:18-cv-10500-AET-LHG Document 90-6 Filed 01/25/19 Page 62 of 108 PageID: 1442

                                          Page 238                                                 Page 239
  1                LAUREN HALL                             1                LAUREN HALL
  2        So how is Welch's Fruit Snacks convincing       2           MR. ANSELL: Objection, again.
  3   consumers to buy their product over Annie's by       3   You're asking her to testify as to facts not in
  4   deceiving consumers?                                 4   evidence and this box was not available to her at
  5        A. Certain advertising clauses, like I          5   the time that she was making the purchases.
  6   just said, "made with real fruit."                   6        A. I've never seen that box.
  7        Q. Annie's says, "made with real fruit          7        Q. Okay. Well, I'm asking about Black
  8   and vegetable juice." And then it says, "natural     8   Forest Fruit Flavored Snack Juicy Centered Fruit
  9   strawberry, raspberry and orange flavors," in the    9   Medleys. It has a picture of a grape, the word
 10   front and then it says, made -- again, it says in   10   "grape, apple, lemon, cherry," "made with real
 11   two places in the front, "made with real fruit      11   fruit juice" on the front and then you go to the
 12   juice and vegetable juice, no artificial flavors,   12   panel, "corn syrup, sugar, apple juice
 13   synthetic colors or preservatives," and then you    13   concentrate, gelatin, modified food starch."
 14   go back in the ingredient list and it says,         14   Those are the first five ingredients and then it
 15   "Tapioca syrup, cane sugar," and then it says,      15   says, "mixed fruit."
 16   pear juice concentrate and vegetable juice."        16       Anything misleading about the Black
 17        So is the Welch's "deceptive" compared to      17   Forest?
 18   Annie's?                                            18           MR. ANSELL: Objection, assumes facts
 19        A. I don't know.                               19   not in evidence.
 20        Q. And you don't know how it was               20        A. I don't know.
 21   "deceptive" compared to Mott's either, right?       21           MR. SILVERMAN: Let's mark that as
 22        A. I don't know.                               22   the next exhibit.
 23        Q. How about versus Black Forest Juicy         23       (Deposition Exhibit Hall 27, Color scan of
 24   Center Fruit Medleys, take a look at that one and   24   Black Forest Juicy Center Fruity Medleys
 25   tell me if that's one "deceptive."                  25   (physical exhibit retained by Silverman), was

                                          Page 240                                                 Page 241
  1               LAUREN HALL                              1                LAUREN HALL
  2   marked for identification.)                          2   Tapioca syrup, organic cane sugar, organic
  3       (There is a discussion off the record.)          3   Tapioca, Maltodextrin," and then you got "organic
  4        Q. Okay. Let's look at the next one,            4   apple juice concentrate, pectin," et cetera.
  5   Simply Truth Organic Fruit Flavored Snacks,          5       Another fruit snack product, right, a
  6   "contains 100% percent daily value of Vitamin C      6   competitor of Welch's?
  7   per serving." It's got various pictures of fruit     7        A. Yes.
  8   on the front. It says, "grape, cherry, apple and     8        Q. Okay. Let's go to Go Orgnically
  9   strawberry."                                         9   Fruit Snacks that says, "100% percent Vitamin C
 10       Have you ever seen that one before?             10   per serving, excellent source of vitamins A and
 11           MR. ANSELL: Object to the extent            11   E. Made with real fruit." With the ingredients,
 12   that it assumes facts not in evidence.              12   "organic cane sugar, organic Tapioca syrup," as
 13        A. No.                                         13   the first two ingredients.
 14           MR. SILVERMAN: I'm going to mark            14       Is that a competitor of Welch's Fruit
 15   that as the next exhibit.                           15   Snacks?
 16           MR. ANSELL: I hope you are going to         16        A. Yes.
 17   have time to copy all these.                        17           MR. SILVERMAN: We'll mark that as
 18           MR. SILVERMAN: We'll have the               18   the next one.
 19   reporter do it. She can take them with her. It      19       (Deposition Exhibit Hall 29, color scan of
 20   will save me lugging it back, if need be.           20   Go Organically Fruit Snacks (physical exhibit
 21       (Deposition Exhibit Hall 28, color scan         21   retained by Silverman), was marked for
 22   Simple Truth Organic Fruit Flavored Snacks          22   identification.)
 23   (physical exhibit retained by Silverman), was       23        Q. Next one is O Organics, "Organic
 24   marked for identification.)                         24   fruit snacks mixed berry, flavored fruit snacks
 25        Q. Ingredients on this one, "organic           25   with other natural flavors." And the ingredients



                                                                                                             61
                          TSG Reporting - Worldwide               877-702-9580
Case 3:18-cv-10500-AET-LHG Document 90-6 Filed 01/25/19 Page 63 of 108 PageID: 1443

                                          Page 242                                                 Page 243
  1                LAUREN HALL                             1                LAUREN HALL
  2   have -- this one has "puree" as the first            2           THE STENOGRAPHER: Thirty.
  3   ingredient.                                          3        Q. I've got Hello Kitty, Shimmer and
  4        Have you ever seen that one? That one I         4   Shine, Scooby-Doo, and Sponge Bob.
  5   know, at least, currently sold at Acme.              5           MR. ANSELL: I'm going to object to
  6        A. Right. But I don't know if any of            6   this entire line of questioning now. It's going
  7   these -- I mean, some of these I haven't seen. I     7   solely for the purpose of harassing the client.
  8   don't know if some of these were available when I    8   It in no way represents the entirety of the
  9   was purchasing fruit snacks.                         9   similar fruit snacks and is merely a choosing of
 10        Q. That one cost for a pack of -- what         10   Plaintiff's counsel as to what products he picked
 11   is that a six pack? I purchased it last night       11   out and brought here today to harass the client
 12   for $3.49 for a six pack versus the Welch's Fruit   12   with.
 13   Snacks I purchased last night for a 1.99 for a      13           MR. SILVERMAN: I'm defense counsel
 14   ten pack. So --                                     14   and I can represent to you that I bought
 15           MR. ANSELL: Objection, assumes facts        15   virtually every single thing on the shelf.
 16   not in evidence.                                    16           MR. ANSELL: In the entire fruit
 17           MR. SILVERMAN: Okay.                        17   snack category?
 18        Q. Have you ever priced that product?          18           MR. SILVERMAN: Yep, bought almost
 19        A. No.                                         19   every single they had.
 20        Q. You don't know that it cost more than       20           MR. ANSELL: Where?
 21   Welch's Fruit Snacks?                               21           MR. SILVERMAN: At two stores in
 22        A. No.                                         22   California and at the Acme store last night that
 23        Q. And then I'm going to mark as               23   she purchased her product for seven years.
 24   Exhibits 30 to 34.                                  24           MR. ANSELL: And so that's every
 25           MR. SILVERMAN: We on 30?                    25   fruit snack --

                                          Page 244                                                 Page 245
  1               LAUREN HALL                              1               LAUREN HALL
  2          MR. SILVERMAN: Virtually every                2   Shimmer and Shine Fruit Flavored Snacks (physical
  3   single one.                                          3   exhibit retained by Silverman), was marked for
  4          MR. ANSELL: -- competitor possible?           4   identification.)
  5          MR. SILVERMAN: Virtually every                5       (Deposition Exhibit Hall 32, color scan of
  6   single one. And you please do your --                6   Scooby-Doo! Fruit Flavored Snacks (physical
  7          MR. ANSELL: We will.                          7   exhibit retained by Silverman), was marked for
  8          MR. SILVERMAN: Go do what you need            8   identification.)
  9   to do to find something else. But I've now shown     9       (Deposition Exhibit Hall 33, color scan of
 10   about a dozen different varieties. In fact, the     10   Sponge Bob Square Pants Fruit Flavored Snacks
 11   witness earlier testified that the product was      11   (physical exhibit retained by Silverman), was
 12   sold on five shelves and about a dozen varieties    12   marked for identification.)
 13   and I think I'm showing about a dozen varieties     13        Q. Take a look at Exhibits 30 through
 14   so...                                               14   34; Hello Kitty, Shimmer and Shine, Sponge Bob
 15       Pardon the pun, but I didn't cherry pick.       15   and Scooby-Doo.
 16   I picked every on. And every single one of these    16       Would you agree that these are all fruit
 17   cost as much if not more than Welch's Fruit         17   snacks?
 18   Snacks.                                             18        A. Yep.
 19       But let's mark them and then ask about          19        Q. And these are targeted for children,
 20   them.                                               20   aren't they?
 21       (Deposition Exhibit Hall 30, color scan of      21        A. Yep.
 22   Hello Kitty Fruit Flavored Snacks (physical         22        Q. Welch's Fruit Snacks is not targeted
 23   exhibit retained by Silverman), was marked for      23   to children, correct?
 24   identification.)                                    24        A. Correct.
 25       (Deposition Exhibit Hall 31, color scan of      25        Q. And the top two, the Hello Kitty and



                                                                                                             62
                           TSG Reporting - Worldwide              877-702-9580
Case 3:18-cv-10500-AET-LHG Document 90-6 Filed 01/25/19 Page 64 of 108 PageID: 1444

                                          Page 246                                                 Page 247
  1               LAUREN HALL                              1                LAUREN HALL
  2   Shimmer and Shine, those -- would it be fair to      2   would be a hard question for me to ask -- to
  3   say that those are probably more directed towards    3   answer.
  4   girls?                                               4        Q. Well, you're looking at them now.
  5        A. Yes.                                         5       Is there anything false or "deceptive"
  6        Q. And Scooby-Doo and the Sponge Bob            6   about these products?
  7   might be more directed towards boys?                 7           MR. ANSELL: Object. It assumes
  8        A. Yes.                                         8   facts not in evidence.
  9        Q. Have your kids ever shopped with you         9        A. I don't know.
 10   in the store and been attracted to advertisement    10        Q. Can I have -- give me anyone of them.
 11   like this?                                          11   I don't care.
 12        A. Yes.                                        12       Sponge Bob, it says, "excellent source of
 13        Q. Have they ever asked you to buy one         13   Vitamin C, assorted fruit flavors, fruit flavor
 14   of these products?                                  14   snack," isn't that intended to imply that this
 15        A. No.                                         15   product has fruit?
 16        Q. So you have no issue with Welch's           16        A. I don't know.
 17   Fruit Snacks in terms of its targeting of           17           MR. SILVERMAN: Are we blocking you
 18   children, right?                                    18   now that we've got literally --
 19        A. No.                                         19           THE VIDEOGRAPHER: You're not
 20        Q. Did you find anything false or              20   blocking me. They're in the frame. They're part
 21   "deceptive" about any of these children targeted    21   of the frame.
 22   fruit snacks products?                              22           MR. SILVERMAN: Well, let's put these
 23        A. At the time that I was shopping, I          23   down.
 24   don't know if they were on the shelf. I don't       24        Q. Okay. Let's look at paragraph --
 25   know if their packages looked like that. That       25   strike that.

                                          Page 248                                                 Page 249
  1               LAUREN HALL                              1               LAUREN HALL
  2        Paragraph 15 of your complaint,                 2   contained significant amounts of the actual fruit
  3   Exhibit 3. "Plaintiff wished to purchase healthy     3   Defendants emphasized in the marketing and on the
  4   snacks for her family."                              4   labeling of the products were nutritious and
  5       And when you say your family, you're             5   healthful and were more healthful than similar
  6   referring to your kids?                              6   products." So let's break that down.
  7        A. Yes.                                         7        You say that Defendant made
  8        Q. And what do you mean by "healthy             8   representations about the fruit snacks containing
  9   snacks?"                                             9   significant amounts of the actual fruit
 10        A. Snacks that have some nutritional           10   emphasized in the marketing and on the labeling.
 11   value, to the best of my ability, that's not        11       What "emphasis of significant amounts of
 12   complete junk.                                      12   actual fruit?"
 13        Q. And doesn't -- don't Welch's Fruit          13        A. It says, "made with real fruit."
 14   Snacks have some nutritional value?                 14        Q. But you don't know what a
 15        A. I don't know.                               15   "significant" amount is?
 16        Q. It has Vitamin A, C and E and it has        16        A. I don't know.
 17   "fruit puree" or "fruit juice concentrate,"         17        Q. You didn't buy it for fruit content,
 18   right?                                              18   right?
 19        A. Yes.                                        19        A. Right.
 20        Q. Doesn't that have nutritional value?        20        Q. And you don't know what a
 21        A. I don't know.                               21   "significant" amount is?
 22        Q. It next says, "When Plaintiffs saw          22        A. No.
 23   Defendants' misrepresentations prior to and at      23        Q. And you don't know whether Welch's
 24   the time of purchase, she relied on Defendants'     24   Fruit Snacks didn't have a "significant" amount
 25   representations and claimed that the fruit snacks   25   of the actual fruit?



                                                                                                             63
                          TSG Reporting - Worldwide               877-702-9580
Case 3:18-cv-10500-AET-LHG Document 90-6 Filed 01/25/19 Page 65 of 108 PageID: 1445

                                           Page 250                                                Page 251
  1                 LAUREN HALL                            1                LAUREN HALL
  2         A. I don't know.                               2   these fruit snacks were just purchased and do not
  3         Q. And you say that there were                 3   represent the fruit snacks that were available
  4    representations that the product was "nutritious    4   beginning eight years ago up until the date that
  5    and healthful and were more healthful than          5   this complaint was filed.
  6    similar products."                                  6           MR. SILVERMAN: I didn't say they
  7        And when you say "similar products,"            7   were just bought. These products have been
  8    you're referring to other fruit snacks products,    8   bought -- some of them were bought last night,
  9    right?                                              9   some of them were bought about a year ago, some
 10         A. Yes.                                       10   of them were bought before then.
 11         Q. The whole panoply that's on the            11       The original lawsuit, as you well know,
 12    table, there's about a dozen alternative fruit     12   was filed two and a half years ago. So these
 13    snacks products --                                 13   purchases have been over time including during
 14            MR. ANSELL: Objection to your              14   the time this witness bought them.
 15    characterization of the entire realm of "similar   15       So anyway --
 16    products" --                                       16           MR. ANSELL: Your characterization is
 17            MR. SILVERMAN: The realm --                17   not accurate so --
 18            MR. ANSELL: -- that's being                18        Q. My characterization is, when you say,
 19    represented solely here on this table.             19   "similar products," you're referring to other
 20         Q. The ones on the table, the dozen or        20   fruit snacks products, right?
 21    so alternative fruit snack products on this        21        A. Right.
 22    table, are the -- at least, a subset of what       22        Q. You're not talking about cookies and
 23    you're referring to when you say, "similar         23   goldfish and crackers and fruit, you know, pieces
 24    products," right?                                  24   of fruit, you're talking about fruit snack
 25            MR. ANSELL: Objection, as well as          25   products, right?

                                           Page 252                                                Page 253
  1                LAUREN HALL                             1                LAUREN HALL
  2        A. Yeah.                                        2   the table?
  3        Q. And what is not true -- well, you say        3           MR. ANSELL: Objection, assumes facts
  4   that -- let me strike that.                          4   in evidence and your testimony as to what or what
  5        "The emphasis and the marketing and             5   is not represented in a variety of fruit snacks
  6   labeling was that the product was more healthful     6   that are on this table and not necessarily anyway
  7   than alternative fruit snack products," correct?     7   related to the fruit snacks comparable at the
  8        A. Yes.                                         8   time that the purchases were made.
  9        Q. What's your basis for saying that's          9         A. I relied on my counsel.
 10   not true?                                           10         Q. So you don't know whether, in fact,
 11        A. The "emphasis" was more on that box         11   Welch's fruit snacks are not more healthful than
 12   and more appealing as a consumer than on the        12   all the other fruit snacks on the market?
 13   other boxes.                                        13         A. I relied on my counsel.
 14        Q. Well, other than the O Organic's            14         Q. So the answer is you don't know,
 15   products that actually does have -- I think, it's   15   right?
 16   the O Organics product -- that actually does have   16         A. My answer was, I rely on my answer.
 17   fruit puree as the first ingredient, every single   17         Q. Okay. And I'm asking do you know or
 18   other one has corn syrup and sugar as the first     18   do you not know, yes or no?
 19   ingredient and has no fruit in them or minimal      19           MR. ANSELL: Objection, asked and
 20   fruit of them because they're down in the           20   answered.
 21   ingredient label. Most if not all of them don't     21         A. Can I not say I relied on my counsel?
 22   have Vitamins A and E and some don't even have      22   Am I not allowed to say that?
 23   Vitamin C.                                          23         Q. You can say it, but that's not
 24       So what is your basis for saying it's not       24   answering my question.
 25   more healthful than the fruit snacks that are on    25        I'm asking you -- I mean, it's implying



                                                                                                             64
                           TSG Reporting - Worldwide              877-702-9580
Case 3:18-cv-10500-AET-LHG Document 90-6 Filed 01/25/19 Page 66 of 108 PageID: 1446

                                          Page 254                                                 Page 255
  1                LAUREN HALL                             1                LAUREN HALL
  2   that you don't know. But I want to know whether      2        Q. There's "fruit puree" and previously
  3   you know.                                            3   there was "fruit juice concentrate."
  4        Do you know whether Welch's Fruit Snacks        4       Do you know whether any of the vitamins
  5   are more healthful than alternative fruit snack      5   that are -- the Vitamins A, E and C whether any
  6   products?                                            6   of those vitamins come from the "fruit puree" or
  7         A. No.                                         7   "fruit juice concentrate?"
  8         Q. Okay. Take a look at Paragraph 50 of        8        A. I don't know.
  9   your complaint, the Amended Complaint, Exhibit 3.    9        Q. And you then say, "These synthetic
 10         A. (The witness complies.)                    10   vitamins don't provide the same health benefits
 11         Q. It says, "In addition to Defendants'       11   as vitamins obtained when eating fruit."
 12   marketing and labeling deceived Plaintiffs and      12       What is your basis for saying that?
 13   other reasonable consumers and caused them to       13        A. Isn't real fruit better than "fruit
 14   believe that these vitamins are present in the      14   puree" and "concentrate?"
 15   fruit snacks due to the product's fruit content.    15        Q. I'm asking, specifically, about the
 16   Unfortunately, for consumers, the synthetic         16   vitamins.
 17   vitamins that Defendants add to the fruit snacks    17       Does the body know the difference between
 18   do not provide the same health benefits as          18   vitamins from a whole fruit versus vitamins that
 19   vitamins obtained by eating fruit."                 19   are added, do you know?
 20        First of all, what is your basis for           20        A. I don't know.
 21   saying that there's "synthetic vitamins?"           21        Q. And I'm assuming you -- I already
 22         A. Well, if they're not real fruit in         22   asked you earlier about Dr. Pegg and you never
 23   it, then they're not real vitamins. Is that         23   heard of him?
 24   where the vitamins contents is fruits come from,    24        A. No.
 25   the real fruit that's advertised on that box?       25        Q. So you don't know that he provided an

                                          Page 256                                                 Page 257
  1                LAUREN HALL                             1                LAUREN HALL
  2   expert opinion that the body doesn't know the        2        A. Because it's "fruit puree" and fruit
  3   difference and whether the fruit -- whether the      3   "concentrate" or whatever, fruit juice. Fruit is
  4   vitamins come from the fruit itself or whether it    4   not the first ingredient.
  5   comes from vitamin enrichment that's added later,    5        Q. Because "fruit puree" and fruit juice
  6   they have the same health benefits, you weren't      6   aren't fruit?
  7   aware of that, right?                                7        A. I don't know.
  8        A. No.                                          8        Q. And then you say, "The minimal fruit
  9        Q. Paragraph 51. It says, "In short,            9   like ingredients in the products bear very little
 10   vitamins are illegally added to the products.       10   resemblance to real fruit."
 11   Fruit is not their first ingredient and the         11       What do you mean by "minimal fruit like
 12   minimal fruit like ingredient in the product bear   12   ingredients," what does that mean?
 13   very little resemblance to real fruit."             13        A. Just what I said, puree, concentrate
 14       What is your basis for saying that the          14   juice.
 15   "vitamins are illegally added?"                     15        Q. But you don't have any idea what
 16           MR. ANSELL: Objection, calls for a          16   percentage of fruit juice concentrate --
 17   legal conclusion.                                   17        A. No.
 18        You can answer.                                18        Q. -- or fruit puree --
 19        A. I relied on my counsel for that.            19        A. No.
 20        Q. So you don't know?                          20        Q. -- were in the product?
 21        A. I relied on my counsel for that.            21        A. No.
 22        Q. So you don't know?                          22           MR. ANSELL: Let's make sure that he
 23        A. No.                                         23   finishes his answer before you answer.
 24        Q. And what is your basis for saying           24        A. Sorry.
 25   fruit is not the first ingredient?                  25        Q. And what do you mean by saying that,



                                                                                                             65
                           TSG Reporting - Worldwide             877-702-9580
Case 3:18-cv-10500-AET-LHG Document 90-6 Filed 01/25/19 Page 67 of 108 PageID: 1447

                                          Page 258                                                 Page 259
  1                LAUREN HALL                             1               LAUREN HALL
  2   "these minimal fruit like ingredients bear very      2   or the responses?
  3   little resemblance to real fruit?"                   3        A. I don't know.
  4         A. I don't know.                               4        Q. Were you asked to gather documents?
  5         Q. I asked you earlier about proof of          5        A. I don't know.
  6   purchase, whether you have any proof of buying       6        Q. You don't know?
  7   the product.                                         7           THE WITNESS: Can I take a break?
  8        You said you have no receipts, you have no      8           MR. ANSELL: I believe there is a
  9   packaging, right?                                    9   question pending, but once you answer it, we can
 10         A. No.                                        10   take a break.
 11         Q. You told me to go look at your Acme        11        A. I don't know.
 12   or A&P loyalty card history, right?                 12        Q. Okay.
 13         A. Yes.                                       13           THE VIDEOGRAPHER: The time is
 14         Q. Are you aware that one of the 64           14   3:19 p.m. and we're off the record.
 15   document requests that I asked you for was proof    15       (Recess taken 3:19 to 3:25 p.m.)
 16   of purchase?                                        16       (Deposition Exhibit Hall 34, color scan of
 17         A. No.                                        17   O Organics Fruit Snacks Mixed Berry (physical
 18         Q. And that's because you never saw the       18   exhibit retained by Silverman), was marked for
 19   requests or your responses to the document          19   identification.)
 20   requests until I showed them to you this morning,   20           THE VIDEOGRAPHER: The time is
 21   right?                                              21   3:26 p.m. We're on the record.
 22         A. That's not true.                           22        Q. Ms. Hall, if you could take a look at
 23         Q. What's that?                               23   Paragraph 12 of your -- f the Amended Complaint,
 24         A. That's not true.                           24   Exhibit 3.
 25         Q. When did you see the document request      25        A. (The witness complies.)

                                          Page 260                                                 Page 261
  1               LAUREN HALL                              1                LAUREN HALL
  2        Q. It says, Defendants' depictions --           2        Q. So, not other sweet snacks like candy
  3   I'm sorry. "Defendants' deceptions plays a           3   or cookies or something like that?
  4   substantial part in influencing Plaintiff's          4        A. No.
  5   decision to purchase the fruit snacks."              5        Q. You next say, "If Plaintiff had known
  6       What "deceptions?"                               6   the true fruit snack content."
  7          MR. ANSELL: Objection, asked and              7        Okay. What is "the true fruit content?"
  8   answered a thousand times, including this            8        A. I don't know.
  9   specific allegation.                                 9        Q. So, since you don't know what "the
 10        Q. What "deceptions?"                          10   true fruit content" is, how do you know that --
 11        A. The advertising on the box as a             11   had you known it, it would have affected you?
 12   consumer led me to purchase that over other         12        A. I do not know.
 13   options at the time.                                13        Q. For all you know, the product has
 14        Q. Specifically, what "deceptions" on          14   90 percent fruit.
 15   the box?                                            15        What if it had 90 percent fruit, would
 16        A. "Made with real fruit," vitamins, "no       16   that be "deceptive" to you, less than you would
 17   preservatives."                                     17   have expected?
 18        Q. Anything else?                              18        A. I don't know.
 19        A. No.                                         19        Q. How about 50 percent?
 20        Q. Then you say, "These representations        20        A. I don't know.
 21   caused you to form your belief that the fruit       21        Q. How about 30 percent?
 22   snacks were a more healthful alternative to other   22        A. I don't know.
 23   sweet snacks."                                      23        Q. If you were to find out sitting here
 24       What do you mean by "other sweet snacks?"       24   today that the product has 30 percent fruit puree
 25        A. Other fruit snacks.                         25   -- I'm just making up numbers.



                                                                                                             66
                          TSG Reporting - Worldwide              877-702-9580
Case 3:18-cv-10500-AET-LHG Document 90-6 Filed 01/25/19 Page 68 of 108 PageID: 1448

                                          Page 262                                                 Page 263
  1                LAUREN HALL                             1               LAUREN HALL
  2       But if it had 30 percent fruit puree,            2   morning you put 11 legal documents in front of
  3   would that be a significant percentage to you?       3   me.
  4           MR. ANSELL: Objection, assumes facts         4        Q. One at a time.
  5   not in evidence.                                     5        A. I'm not an attorney. I don't look at
  6        A. I don't know.                                6   these all the time. So I was confused this
  7        Q. Then what do you mean when you say,          7   morning.
  8   "if Plaintiff had known the true fruit snack         8        Q. Well, when I showed it to you this
  9   content?"                                            9   morning, you said you had not seen the documents
 10        A. I don't know.                               10   that had all the pictures, Paragraph 11 --
 11        Q. It says, "If Plaintiff had known the        11   Page 11 has pictures, Page 12 has pictures,
 12   true fruit content, she would not have purchased    12   Page 13 has pictures.
 13   the fruit snacks."                                  13       You said you hadn't seen that document,
 14        A. I don't know.                               14   the one with pictures, which was the complaint
 15        Q. But you don't know what "the true           15   until this morning.
 16   fruit content" is, so how can you say you           16        A. I was confused.
 17   wouldn't have bought it had you known the true      17        Q. So you did see this document with
 18   fruit content?                                      18   pictures before today?
 19        A. I don't know.                               19        A. Yes, at some point, yes. I don't
 20        Q. And you did not review this complaint       20   recall when.
 21   before it was filed in 2017, did you?               21        Q. If you had known about all these
 22        A. I have seen this complaint.                 22   "deceptions" about Welch's Fruit Snacks, would
 23        Q. This morning?                               23   you have bought a different fruit snack product
 24        A. I was confused.                             24   instead?
 25       No, I have recollection of seeing -- this       25        A. I don't know.

                                          Page 264                                                 Page 265
  1                LAUREN HALL                             1               LAUREN HALL
  2        Q. Would you have bought Welch's Fruit          2   it anymore, it was just your lifestyle had
  3   Snacks but for less amount of money?                 3   changed --
  4        A. No.                                          4        A. Not necessarily.
  5        Q. You just wouldn't have bought it at          5        Q. -- you had four kids instead of one?
  6   all?                                                 6        A. No. I mean, when I was buying snacks
  7        A. Probably, no.                                7   for my kids, that advertised to me as a healthier
  8        Q. So what would you have had to know           8   option than the other fruit snacks there. That's
  9   about Welch's Fruit Snacks to cause you not to       9   why I bought them.
 10   buy the product? What was it that you learned at    10        Q. Right. But then you were buying them
 11   some point that made you say, you know what, I'm    11   at the time you met with your friend Melanie and
 12   not buying this product anymore?                    12   then you never bought them again after you had
 13        A. I don't know. I mean, I just at the         13   your few second conversation with Melanie and the
 14   time I bought it. The advertising seemed like a     14   only thing Melanie said to you, was this product
 15   better alternative to what else was on the shelf.   15   had sugar, was something you had already knew
 16   I try not to feed my kids fruit snacks anymore;     16   because you had looked at the ingredient list and
 17   especially, those. But it appealed to me to be a    17   you saw the front panel that said 11 grams of
 18   better option.                                      18   sugar, right?
 19        Q. But you over the course of time were,       19           MR. ANSELL: Objection,
 20   as you say, making what, better choices,            20   mischaracterizes her testimony.
 21   healthier options? What were you doing over the     21        A. I don't know.
 22   course of time?                                     22        Q. Well, when did you learn that of
 23        A. Yeah.                                       23   these alleged "deceptions" about the Welch's
 24        Q. So there was nothing that you learned       24   Fruit Snacks?
 25   about the fruit snacks that caused you to not buy   25        A. Through my counsel.



                                                                                                             67
                          TSG Reporting - Worldwide               877-702-9580
Case 3:18-cv-10500-AET-LHG Document 90-6 Filed 01/25/19 Page 69 of 108 PageID: 1449

                                         Page 266                                                 Page 267
  1               LAUREN HALL                             1               LAUREN HALL
  2        Q. But you had already stopped buying          2   her I stopped. I never said that.
  3   the product before meeting with counsel or          3        Q. You said you didn't buy it after you
  4   speaking with counsel, correct?                     4   spoke with her.
  5        A. I don't really recall. Around --            5        A. I don't know.
  6   yeah, I don't really recall.                        6        Q. And you were buying it when you spoke
  7        Q. Well, you never bought the product          7   with her, right?
  8   after you met -- after you spoke with Melanie on    8        A. I don't recall.
  9   that one occasion, right?                           9        Q. Do you believe that Welch's charges a
 10        A. I never said I "never bought the           10   price premium? You know what that term means?
 11   product" after I spoke with Melanie.               11        A. I do.
 12        Q. Well, you did buy Welch's fruit            12        Q. Do you believe they charge a price
 13   snacks --                                          13   premium?
 14        A. I don't know when the last time I          14        A. I don't know. I never really thought
 15   bought the Welch's Fruit Snacks was. If you        15   about it.
 16   would like me to go get my records, sure. I        16        Q. And I think we've discussed before,
 17   don't -- I mean --                                 17   but you don't know whether Welch's Fruit Snacks
 18        Q. Unless you can remember -- unless you      18   cost more than any other fruit snacks product, do
 19   have a calendar --                                 19   you?
 20        A. I did. I told you earlier one to           20           MR. ANSELL: Objection, asked and
 21   two years ago.                                     21   answered.
 22        Q. Right. And you said you met with --        22        A. I think I answered that question
 23   you had that discussion with Melanie one to        23   earlier.
 24   two years ago and your previous testimony --       24        Q. What was your answer?
 25        A. But I never said the day I spoke with      25        A. That sometimes they may cost more,

                                         Page 268                                                 Page 269
  1                LAUREN HALL                            1                 LAUREN HALL
  2   sometimes they may cost less.                       2        Q. There's an 800 number?
  3         Q. Do you have any proof that they ever       3        A. Yes.
  4   cost more than any other fruit snacks product?      4        Q. Did you ever call it?
  5         A. No.                                        5        A. No.
  6         Q. Now, after you spoke with Melanie or       6        Q. Why not?
  7   at anytime, quite frankly, did you ever seek a      7        A. Cause I have a full-time job and four
  8   refund of any of your purchases of Welch's Fruit    8   kids.
  9   Snacks?                                             9        Q. Wouldn't it have been faster to call
 10         A. No.                                       10   them and ask for a refund or call them to
 11         Q. Did you ever call Promotion in            11   complain rather than sit here for eight hours?
 12   Motion?                                            12        A. I didn't know it was an option. This
 13         A. No.                                       13   is the first I'm seeing it.
 14         Q. Did you ever call Welch's?                14        Q. First time you seeing you had an 800
 15         A. No.                                       15   option to call?
 16         Q. You see there is 1-800 number on --       16        A. I never noticed it before.
 17   why is that the one box that's missing?            17        Q. You're aware there is a website,
 18           MR. ANSELL: You took it away.              18   Promotion in Motion and Welch's each have
 19        (There is a discussion off the record.)       19   websites, right?
 20         Q. So you see there is a 1-800 number.       20        A. I'm sure they do.
 21   It says, customer -- it says -- consumer -- I      21        Q. But --
 22   don't know if I'm memorizing it.                   22        A. I was never on their website.
 23        Does it say consumer questions or             23        Q. Never picked up the phone to request
 24   comments?                                          24   a refund, to complain, to comment about the
 25         A. Yes.                                      25   product?



                                                                                                           68
                          TSG Reporting - Worldwide             877-702-9580
Case 3:18-cv-10500-AET-LHG Document 90-6 Filed 01/25/19 Page 70 of 108 PageID: 1450

                                          Page 270                                                 Page 271
  1               LAUREN HALL                              1               LAUREN HALL
  2          MR. ANSELL: Objection, asked and              2        A. I don't -- no.
  3   answered.                                            3        Q. No benefit at all?
  4        A. No.                                          4        A. It was a snack that I gave my child.
  5        Q. Never wrote a letter?                        5        Q. Okay. So it had calories?
  6        A. No.                                          6        A. Yes.
  7        Q. Did you ever go on either Welch's or         7        Q. And it provided -- it satisfied their
  8   Promotion in Motion's website?                       8   hunger?
  9        A. No.                                          9        A. Yes.
 10        Q. Did you contact anyone other than           10        Q. They liked it, right?
 11   your attorney about this lawsuit, other than --     11        A. Yes.
 12   well, you said you told your husband about it       12        Q. You bought it 350 times, right?
 13   last week and Melanie doesn't know anything about   13        A. Yes.
 14   it.                                                 14        Q. And there are benefits from vitamins,
 15       So, other than your lawyers, have you           15   correct?
 16   spoken with anybody about this lawsuit --           16        A. Yes.
 17        A. No.                                         17        Q. Specifically, there's benefits from
 18        Q. -- other than mentioning to your            18   Vitamins A, C and E, correct?
 19   husband that you were coming here today?            19        A. Yep.
 20        A. Nope.                                       20        Q. Are you asking by this lawsuit for a
 21        Q. And you would agree that there were         21   full refund of your purchases?
 22   some benefits from consuming the product in terms   22        A. I don't know.
 23   of calories and alike, correct, some nutritious     23        Q. Well what are you asking for? You
 24   benefits from Welch's fruit snacks, correct?        24   filed a lawsuit. What are you asking for?
 25          MR. ANSELL: Object to form.                  25        A. Ah, yes.

                                          Page 272                                                 Page 273
  1                LAUREN HALL                             1                LAUREN HALL
  2         Q. You want all your money back for all        2   to represent -- you say you think you should get
  3   350 purchases for all seven years?                   3   a full refund.
  4         A. Yes.                                        4       I'm asking you whether every single person
  5         Q. And do you think everybody who              5   who purchased the product should get a full
  6   purchased Welch's Fruit Snacks should get a full     6   refund?
  7   refund?                                              7        A. Yes.
  8         A. I don't know.                               8        Q. Even if they wrote to Welch's or
  9         Q. Well, what about somebody who enjoyed       9   Promotion in Motion saying, I love your product,
 10   the product?                                        10   this is great, they should get a full refund?
 11           MR. ANSELL: Objection to form.              11        A. I don't know.
 12         Q. Should they get a full refund?             12        Q. What about somebody who said that's
 13         A. I don't know.                              13   completely satisfied with the product, should
 14         Q. How about somebody who doesn't             14   they get a full refund?
 15   believe they were deceived or harmed, should they   15        A. I don't know.
 16   get a full refund?                                  16        Q. And despite the fact that the product
 17         A. I don't know.                              17   provided vitamins and fruit juice concentrate and
 18         Q. You understand that this lawsuit --        18   puree and calories and satisfied your kids'
 19   it's what's called a punitive class                 19   hunger, you want all your money back for all 350
 20   representative, which means that you're acting on   20   purchases; is that right?
 21   behalf of other people who bought Welch's Fruit     21        A. I don't know.
 22   Snacks?                                             22        Q. You don't know?
 23         A. Yes.                                       23        A. Yes.
 24         Q. So I'm asking you whether you think        24        Q. "Yes," what?
 25   the people that you're representing or purporting   25        A. Can you ask the question again?



                                                                                                            69
                          TSG Reporting - Worldwide              877-702-9580
Case 3:18-cv-10500-AET-LHG Document 90-6 Filed 01/25/19 Page 71 of 108 PageID: 1451

                                          Page 274                                                 Page 275
  1                LAUREN HALL                             1               LAUREN HALL
  2        Q. Despite the fact that you've                 2          MR. ANSELL: Objection, asked and
  3   testified that the product contains calories,        3   answered.
  4   satisfied your kids' hunger, contains Vitamins A,    4        Q. Never once asked for a refund?
  5   C, E, has fruit juice concentrate, has fruit         5          MR. ANSELL: Objection.
  6   puree, had caloric value, you're saying despite      6        A. No.
  7   the fact that it provided all that, you're           7        Q. You just filed a lawsuit instead,
  8   entitled to a full refund of all 350 purchases;      8   right?
  9   is that right?                                       9        A. Yes.
 10        A. Yes.                                        10        Q. And the first time you ever met with
 11        Q. Why, why do you think you're entitled       11   your lawyers was this morning, right?
 12   to a full refund?                                   12        A. We've spoken before.
 13        A. I don't know.                               13        Q. Met in person the first time was this
 14        Q. You don't know?                             14   morning, right?
 15        A. I just... I don't know. I think it's        15        A. Yes.
 16   deceptive to what is actually in the ingredients.   16        Q. And the only lawyer that you've ever
 17   I don't know.                                       17   spoken with or met with at the Ansell Grimm firm
 18        Q. But you don't know whether everybody        18   is Michael Ansell that's sitting in the room
 19   else who you purport to represent are entitled to   19   today?
 20   a full refund?                                      20        A. Yes.
 21        A. I don't know.                               21        Q. And the other lawyer representing
 22        Q. And you never contacted the company,        22   yourself -- did you understand that Kim Richmond,
 23   either Welch's or Promotion in Motion, seeking a    23   who you called Nick, but Kim Richmond who you
 24   full refund or a refund of a subset of your         24   spoke with earlier this week represents you as
 25   purchases or anything?                              25   well?

                                          Page 276                                                 Page 277
  1               LAUREN HALL                              1               LAUREN HALL
  2       A. Yes.                                          2        Q. Well, let's quickly go through a few
  3       Q. When did you learn he represents you?         3   of them. I'm not going to go through all 64.
  4       A. I don't recall.                               4   But suffice it to say, in response to 63 of them,
  5       Q. What's that?                                  5   you said you had no documents. And the only one
  6       A. I don't recall.                               6   that there was a responsive document was a letter
  7       Q. Was it before Monday when you spoke           7   that your lawyer wrote to the New Jersey Attorney
  8   with him for the first time?                         8   General who wrote back and said we're, not
  9       A. I don't recall.                               9   interested, essentially. That's the summary.
 10       Q. I'm going to have you to take a look         10   But in terms of the documents that came from you,
 11   at Exhibit 13, which is your responses to the       11   not a single piece of paper.
 12   document requests.                                  12        So let me go through these and ask you to
 13       A. (The witness complies.)                      13   look your response to Request No. 1, "all
 14       Q. When did you see these? I thought            14   documents supporting your responses to the
 15   you testified earlier that the first time you saw   15   interrogatories."
 16   them was when I showed it to you this morning.      16       You said you have no documents; is that
 17   But tell me if you...                               17   true?
 18       A. I don't know. I don't remember.              18        A. Yes.
 19       Q. Were you ever asked whether you had          19        Q. No. 2, "all documents concerning all
 20   any documents relevant to the issues in this        20   factual bases for each and every allegation set
 21   case?                                               21   forth in the complaint."
 22       A. Yes, in those questions.                     22       You said you had no documents; is that
 23       Q. In what "questions?" The document            23   true?
 24   request?                                            24        A. Yes.
 25       A. I don't know. I don't recall.                25        Q. So you have no documents that support



                                                                                                            70
                          TSG Reporting - Worldwide              877-702-9580
Case 3:18-cv-10500-AET-LHG Document 90-6 Filed 01/25/19 Page 72 of 108 PageID: 1452

                                          Page 278                                                  Page 279
  1               LAUREN HALL                              1                LAUREN HALL
  2   the allegations in your complaint, right?            2        A. Yes.
  3        A. Yes.                                         3        Q. "All photographs of each product you
  4        Q. And, just so that we're clear,               4   purchased." "Plaintiff has no responsive
  5   Exhibit 6 is the document request and the            5   documents"; is that true?
  6   definition of you when we ask about all documents    6        A. Yes.
  7   that you have or all documents identified in your    7        Q. All documents -- No. 5, "all
  8   complaint includes your attorneys. Did you           8   documents concerning purchase of any product
  9   understand that?                                     9   including but not limited to receipts, invoices
 10        A. Yes.                                        10   or other proof of purchase."
 11        Q. So, to the best of your knowledge,          11        Response, "Plaintiff had no responsive
 12   neither you nor your attorneys have any documents   12   documents in her possession, custody or control";
 13   supporting the factual allegations in your          13   is that true?
 14   complaint; is that right?                           14        A. Yes.
 15        A. I don't know.                               15        Q. All documents concerning
 16        Q. Well, that's what you said. Is that         16   communications between you and any of the
 17   true?                                               17   defendants. That's No. 6.
 18        A. I don't know.                               18        Did you have any communications between
 19        Q. Well, you didn't say, "I don't know."       19   you and Promotion in Motion or Welch's?
 20   You said, Plaintiff had no responsive documents.    20        A. No.
 21        A. Yes.                                        21        Q. And, again, I'm not going go through
 22        Q. Okay. Paragraph -- Request No. 3,           22   all 64 of them.
 23   "all documents identified in your complaint." It    23        But my question to you is, did you go
 24   says, "Plaintiff has no responsive documents"; is   24   through all 64 of them before saying you have no
 25   that true?                                          25   documents to every single one of them with one

                                          Page 280                                                  Page 281
  1               LAUREN HALL                              1                LAUREN HALL
  2    exception?                                          2   talking about whole fruit. I'm now asking about
  3         A. No.                                         3   apple juice.
  4            THE WITNESS: Can I get another              4       I'm just asking you whether you think
  5    water?                                              5   Welch's Fruit Snacks is more healthful and
  6            MR. SILVERMAN: Uh-huh.                      6   nutritious than apple juice?
  7         Q. I want to make sure we marked as            7           MR. ANSELL: Objection.
  8    Exhibit 34 the O Organics fruit snacks.             8        A. What kind of juice? What brand of
  9        I asked you earlier, but I don't think it       9   juice?
 10    got marked, so the reporter has marked it.         10        Q. Minute Maid 100% apple juice.
 11        Do you buy fruit juice?                        11        A. I've never seen that label. I don't
 12         A. I don't.                                   12   know. I don't know.
 13         Q. Do you think fruit juice is healthy        13        Q. And you don't ever buy fruit juice?
 14    and nutritious?                                    14        A. I don't buy juice.
 15         A. No.                                        15        Q. Why is that?
 16         Q. Do you believe that Welch's Fruit          16        A. Cause of sugar, additives. My kids
 17    Snacks is more healthful and nutritious, as you    17   can drink water and milk.
 18    understand those terms, than apple juice?          18        Q. So no orange juice, no apple juice?
 19            MR. ANSELL: Objection. You're              19        A. No.
 20    extremely far removed from any allegations of      20        Q. No pineapple juice, no grape juice?
 21    this complaint and are assuming facts not in       21        A. No.
 22    evidence.                                          22        Q. Because you don't -- because you
 23         A. And you're comparing two totally           23   think it's unhealthy?
 24    different products so...                           24        A. They just don't need it. My kids
 25         Q. Well, you're comparing it -- you were      25   drink water and milk.



                                                                                                             71
                          TSG Reporting - Worldwide               877-702-9580
Case 3:18-cv-10500-AET-LHG Document 90-6 Filed 01/25/19 Page 73 of 108 PageID: 1453

                                          Page 282                                                 Page 283
  1                LAUREN HALL                             1               LAUREN HALL
  2        Q. Take a look at Minute Maid 100% apple        2        A. No.
  3   juice label.                                         3        Q. Because?
  4           MR. SILVERMAN: We're going to mark           4        A. Because it's juice. It probably has
  5   this -- what are we up to --                         5   additives. And I don't buy juice because they
  6           THE STENOGRAPHER: Thirty-five.               6   put other things other than fruit juice in it.
  7           MR. SILVERMAN: -- Exhibit 35.                7   So I don't purchase it.
  8        Q. Tell me if there's any -- it says,           8       (Deposition Exhibit Hall 35, color scan of
  9   "100% apple juice from concentrate with Vitamin      9   empty bottle of Minute Maid 100% Apple juice
 10   C," and then under the nutrition facts it says      10   (physical exhibit retained by Silverman), was
 11   there's 49 grams of sugar, which is more than       11   marked for identification.)
 12   four times the amount of sugar in Welch's Fruit     12          MR. SILVERMAN: Why don't we take
 13   Snacks.                                             13   five minutes. I'm going to try to wrap it up in
 14           MR. ANSELL: Objection, assumes facts        14   the next 15 minutes after the break. I just need
 15   not in evidence. I mean, you're really              15   to collect my thoughts. We can come back in
 16   presenting your lunch drink here.                   16   three minutes, if you want. Rather than having
 17           MR. SILVERMAN: This was not my lunch        17   dead space, I want to collect my thoughts.
 18   drink. I purchased this product about a year        18        A. Okay.
 19   ago, as you can see by the fact that it's not       19          THE VIDEOGRAPHER: The time is
 20   fresh.                                              20   3:53 p.m. We're off the record.
 21        Q. Anyway, take a look at that. Tell me        21       (Recess taken 3:53 to 4:03 p.m.)
 22   if there's anything "deceptive" about that label.   22          THE VIDEOGRAPHER: The time is
 23        A. I don't know. I don't know.                 23   4:03 p.m. We're on the record.
 24        Q. Does it surprise you that there's           24        Q. I think I had asked you earlier about
 25   49 grams of sugar?                                  25   the 11 grams of sugar that has always been on the

                                          Page 284                                                 Page 285
  1                LAUREN HALL                             1               LAUREN HALL
  2   ingredient panel and Exhibits 20 and 21 on the       2   always been an ingredient list. The 11 grams of
  3   labels just confirm that the 11 grams of sugar is    3   the sugar wasn't always on the front label.
  4   also on the front of the label, correct?             4       So I'm asking you, even before you saw it
  5         A. Yes.                                        5   on the front label, you saw the fact that there
  6         Q. And you saw those when you made the         6   was 11 grams of sugar by looking at the nutrition
  7   purchases, right?                                    7   facts panel, right?
  8         A. Yes.                                        8           MR. ANSELL: Objection,
  9         Q. And you continued to purchase it            9   mischaracterizes the testimony, which was that
 10   after seeing that, right?                           10   she doesn't recall when she first viewed the
 11         A. Yes.                                       11   nutritional label.
 12         Q. So you knew that the sugar content of      12        A. I don't recall.
 13   the product during the time that you purchased      13        Q. You have no idea what year you first
 14   it, right?                                          14   saw the ingredient list and the nutrition fact
 15         A. Yes.                                       15   panel?
 16         Q. And you knew the sugar content before      16        A. I don't recall.
 17   it was on the front of the labels because you saw   17        Q. Do you know if it was within the year
 18   -- you read the nutrition facts and the             18   prior to your last purchase, two years,
 19   ingredient list prior to that, correct?             19   three years, four years?
 20           MR. ANSELL: Objection, asked and            20        A. I don't recall.
 21   answered and I think you have it backwards. The     21           MR. ANSELL: Objection, asked and
 22   ingredient list you're saying was read first.       22   answered.
 23   That's not her testimony.                           23        Q. During the time you purchased the
 24         Q. It was read before the 11 grams of         24   product, you knew there were 11 grams of sugar in
 25   sugars was on the front of the label. There's       25   the product?



                                                                                                            72
                          TSG Reporting - Worldwide              877-702-9580
Case 3:18-cv-10500-AET-LHG Document 90-6 Filed 01/25/19 Page 74 of 108 PageID: 1454

                                          Page 286                                                 Page 287
  1                LAUREN HALL                             1                LAUREN HALL
  2        A. Yes.                                         2   Variety Pack of Fruit Roll-ups, Fruit by the Foot
  3        Q. And you continued to purchase it             3   and Fruit Gushers (physical exhibit retained by
  4   after knowing that, right?                           4   Silverman), was marked for identification.)
  5        A. Yes.                                         5        Q. Thirty-six. This is a variety pack
  6        Q. And I think I had asked you this.            6   of fruit Roll-ups, Fruit By the Foot and Fruit
  7   I'm just trying to do some cleanup to make sure      7   Gushers that's sold in the same area as the fruit
  8   that I -- rather than having the transcript read     8   snacks.
  9   back, I think, it would be faster to ask the         9       Have you ever seen Fruit Roll-ups, Fruit
 10   question.                                           10   By the Foot and Fruit Gushers?
 11       You don't know whether the Welch's Fruit        11        A. Yes.
 12   Snacks are sold at a price premium, do you?         12        Q. You've seen it on the aisle that has
 13           MR. ANSELL: Objection to form and           13   the -- in the section of the fruit snacks?
 14   objection, asked and answered.                      14        A. Yes.
 15        A. I don't know.                               15        Q. Have you ever bought either any of
 16        Q. And I believe you testified the most        16   these products?
 17   important reason you purchased the product was      17        A. No.
 18   you wanted a snack for your kids and something      18        Q. Why not?
 19   your kids would like to taste, right?               19        A. They don't look appealing to me. I
 20        A. Yes.                                        20   don't...
 21        Q. I'll show you one more product. I           21        Q. They all say fruit.
 22   missed it in my -- we'll mark it as exhibit         22        A. They all say fruit. It doesn't say
 23   Exhibit 35.                                         23   real fruit.
 24           THE STENOGRAPHER: Exhibit 36.               24        Q. So because it doesn't say "real
 25       (Deposition Exhibit Hall 36, color scan of      25   fruit," you assume that there's no fruit?

                                          Page 288                                                 Page 289
  1                LAUREN HALL                             1                LAUREN HALL
  2           MR. ANSELL: Objection.                       2         Q. And you understand if this case were
  3        A. I didn't say that.                           3   to go to trial, you'd be called to testify at
  4        Q. Was in reading -- in reading this            4   trial?
  5   label for the fruit Roll-ups, Fruit by the Foot      5         A. Yes.
  6   and Fruit Gushers, does it have imply to you that    6         Q. Were you aware that there was a --
  7   there is fruit in the product -- products?           7   that Defendants had a survey conducted about
  8        A. Fruit could mean lots of different           8   reasons why people purchased the product?
  9   things, fruit flavoring and it doesn't say "made     9         A. No.
 10   with real fruit." I wasn't in the market for        10         Q. Never heard of it, never seen it?
 11   this. I didn't buy this.                            11         A. No.
 12        Q. Is there anything "deceptive" in your       12         Q. And in terms of the reason -- most
 13   view about this labeling?                           13   important reason that you bought the product, you
 14        A. I couldn't answer that at this time.        14   wanted a snack and you wanted something that your
 15        Q. So you don't know one way or the            15   kids would like the taste of, right?
 16   other?                                              16         A. Yes.
 17        A. I couldn't answer that at this time.        17         Q. That's why you bought it to begin
 18        Q. Have you ever been in a lawsuit --          18   with the first time and that's why you bought it
 19   involved in a lawsuit prior to this?                19   after that, right?
 20           MR. ANSELL: Objection, asked and            20         A. Yes.
 21   answered.                                           21        (There is a discussion off the record.)
 22        A. No.                                         22         Q. Do you shop anywhere else other than
 23        Q. Has your husband ever been involved         23   what was A&P now the Acme? Do you do any other
 24   in a lawsuit, to your knowledge?                    24   grocery shopping other than that store?
 25        A. Nope.                                       25         A. Sometimes, not often.



                                                                                                             73
                          TSG Reporting - Worldwide               877-702-9580
Case 3:18-cv-10500-AET-LHG Document 90-6 Filed 01/25/19 Page 75 of 108 PageID: 1455

                                          Page 290                                                 Page 291
  1                LAUREN HALL                             1                LAUREN HALL
  2         Q. Do you shop at Whole Foods?                 2   Welch's fruit snacks, which you said you did
  3         A. Yes.                                        3   about a year or two ago, have you ever purchased
  4         Q. How often?                                  4   Welch's Fruit Snacks?
  5         A. Maybe once a month.                         5        A. No.
  6         Q. And what do you buy, typically, at          6        Q. Have you ever eaten Welch's Fruit
  7    Whole Foods?                                        7   Snacks?
  8         A. We'll go for soup for lunch and meat        8        A. No.
  9    products. I don't buy standard every week           9        Q. Have your kids ever eaten Welch's
 10    groceries there.                                   10   Fruit Snacks?
 11         Q. What about Traders Joe's, do you ever      11        A. No.
 12    shop there?                                        12        Q. Have you ever purchased or eaten any
 13         A. I ever, not regularly, not often,          13   other fruit snack other than Welch's?
 14    maybe two or three times.                          14        A. No.
 15         Q. How about Costco?                          15          MR. SILVERMAN: I have nothing
 16         A. No.                                        16   further.
 17         Q. Anywhere else you shop for groceries?      17          MR. ANSELL: Okay. Lauren, I just
 18         A. Regularly? No.                             18   have a few quick follow-ups.
 19         Q. Not regularly, other than --               19   EXAMINATION BY MR. ANSELL:
 20         A. I mean, I've shopped at Shop Rite.         20        Q. I think earlier you testified you
 21         Q. Approximately, how far do you live         21   weren't sure whether you had seen the Complaint
 22    from the Acme food store that you bought the       22   previous to today. I'm just going to show you
 23    fruit snacks at for seven years?                   23   this document to see if it refreshes your
 24         A. About a mile.                              24   recollection.
 25         Q. And since the last time you bought         25          MR. SILVERMAN: What's "this

                                          Page 292                                                 Page 293
  1                LAUREN HALL                             1               LAUREN HALL
  2   document?"                                           2         A. I guess in April of 2017.
  3           MR. ANSELL: It is an e-mail attaching        3         Q. Okay. And at the time the Complaint
  4   the --                                               4   was filed, you reviewed -- you reviewed that you
  5           MR. SILVERMAN: So are we marking             5   received and reviewed the Complaint?
  6   that as an exhibit?                                  6         A. Yes.
  7           MR. ANSELL: It's just to refresh her         7         Q. Okay. And in your review of the
  8   recollection. She's not going to be testifying       8   Complaint, did you have any basis -- or strike
  9   about the document itself.                           9   that.
 10           MR. SILVERMAN: Well, I want to see          10         Did you believe that all of the
 11   the e-mail.                                         11   allegations in the Complaint were true, to the
 12           MR. ANSELL: Okay.                           12   best of your knowledge?
 13        Q. And does this refresh your                  13         A. Yes.
 14   recollection of whether you had ever seen the       14         Q. And you also earlier testified and
 15   Complaint previously prior to today or this week?   15   you were "confused" or unsure about when you saw
 16        A. Yes.                                        16   certain written questions and document demands
 17        Q. Okay. And I think you testified             17   from the Defendants.
 18   earlier too that you provided information to        18       Do you recall having received those
 19   counsel sometime last year. You believed it was     19   documents from my office sometime in the end of
 20   "in the summer."                                    20   February 2018, early March 2018, just a few weeks
 21       Does this document refresh your                 21   ago?
 22   recollection as to when you provided information    22         A. Yes.
 23   to counsel?                                         23         Q. And do you recall whether those were
 24        A. Yes.                                        24   draft documents with comments for your review?
 25        Q. And when was that?                          25           MR. SILVERMAN: Objection, leading.



                                                                                                             74
                          TSG Reporting - Worldwide               877-702-9580
Case 3:18-cv-10500-AET-LHG Document 90-6 Filed 01/25/19 Page 76 of 108 PageID: 1456

                                         Page 294                                                   Page 295
  1               LAUREN HALL                            1               LAUREN HALL
  2   Every question is leading.                         2        Q. -- sending back the verification
  3          MR. ANSELL: Okay.                           3   until a few weeks after that?
  4          MR. SILVERMAN: It's improper.               4        A. Yes.
  5          MR. ANSELL: I'll try.                       5        Q. Okay.
  6        A. I'm sorry, could you repeat the            6           MR. SILVERMAN: Objection, leading.
  7   question?                                          7   I can lead on cross. You can't lead on direct.
  8        Q. Did you recall receiving draft             8           MR. ANSELL: I'm not on direct. I'm
  9   responses of interrogatories -- to the             9   on cross.
 10   interrogatories in the document?                  10           MR. SILVERMAN: No, you're on direct.
 11        A. Yes.                                      11   This is a direct examination of your witness.
 12        Q. And did you review those?                 12           MR. ANSELL: This is a deposition.
 13        A. Yes.                                      13           MR. SILVERMAN: That's right. I'm
 14        Q. Okay. And do you recall whether that      14   doing cross. You're doing direct. Just like we
 15   was prior to the date that they were actually     15   were in trial, you're doing direct. It's
 16   submitted to Defendants' counsel, which, I        16   improper to lead.
 17   believe, based on the documents themselves were   17        Q. So, as you sit here today in having
 18   March 7th?                                        18   gone through the Complaint with or the specific
 19        A. Yes.                                      19   questions posed by defense counsel regarding the
 20        Q. Okay. And then you didn't -- is it        20   Complaint, do you have any reason to believe that
 21   true then that you didn't get --                  21   the allegations in the Complaint are untrue, to
 22          MR. SILVERMAN: Objection, leading.         22   the best of your knowledge?
 23        Q. Is it true then that you did not get      23        A. No.
 24   around to --                                      24           MR. SILVERMAN: Objection, leading.
 25          MR. SILVERMAN: Objection, leading.         25        Q. Did you provide information to be

                                         Page 296                                                   Page 297
  1               LAUREN HALL                            1                LAUREN HALL
  2   used in the Complaint?                             2     CERTIFICATE OF REPORTER
  3           MR. SILVERMAN: Vague.                      3          I, SILVIA P. WAGE, a Certified Shorthand
  4        A. Yes.                                       4   Reporter, Certified Realtime Reporter and Registered
  5        Q. Okay. And you reviewed the complaint       5   Reporter, herby certify that the witness in the
  6   at the time it was filed?                          6   foregoing deposition was by me duly sworn to tell
  7        A. Yes.                                       7   the truth, the whole truth, and nothing but the truth
  8        Q. Okay. And did you review the Answers
                                                         8   in the within-entitled cause; that said deposition
  9   to Interrogatories and document demands before
                                                         9   was taken down in shorthand by me, a disinterested
 10   they were produced?
                                                        10   person, at the time and place therein stated, and
 11        A. Yes.
                                                        11   that the testimony of the said witness was
 12        Q. Okay. Alright. I have no further
                                                        12   thereafter reduced to typewriting, by computer,
 13   questions.
                                                        13   under my direction and supervision; that before
 14
                                                        14   completion of the deposition, review of the
              MR. SILVERMAN: I just one.
 15
                                                        15   transcript [X] was [ ] was not requested. If
          The e-mail that counsel provided you is
 16
                                                        16   requested, any changes made by the deponent (and
      dated April 24th. The Complaint was filed three
 17
                                                        17   provided to the reporter) during the period
      weeks before.
 18
                                                        18   allowed are appended hereto.
          Did you see the Complaint before it was
 19
                                                        19          I further certify that I am not of
      filed?                                            20   counsel or attorney for either or any of the
 20           THE WITNESS: I don't recall.              21   parties to the said deposition, nor in any way
 21           MR. SILVERMAN: No further questions.      22   interested in the event of this cause, and that I
 22           THE VIDEOGRAPHER: This concludes          23   am not related to any of the parties thereto.
 23   today's deposition. The time is 4:17 p.m. We're   24   Dated: 4-9-2018
 24   off the record.                                                        __________________________
 25           (Time noted: 4:17 p.m.)                   25                     SILVIA P. WAGE



                                                                                                              75
                          TSG Reporting - Worldwide             877-702-9580
Case 3:18-cv-10500-AET-LHG Document 90-6 Filed 01/25/19 Page 77 of 108 PageID: 1457

                                                                 Page 298                                                                Page 299
  1               ERRATA SHEET                                                    1           LAUREN HALL
                                                                                  2            INDEX
  2     Case Name:                                                                3   WITNESS: LAUREN HALL         PAGE
                                                                                  4   EXAMINATION BY MR. SILVERMAN       5
  3     Deposition Date:                                                              EXAMINATION BY MR. ANSELL       291
                                                                                  5
  4     Deponent:                                                                               EXHIBITS
  5                                                                               6
        Pg. No. Now Reads Should Read                    Reason
                                                                                      EXHIBIT NO.        DESCRIPTION           PAGE
  6     ___ ___ __________ __________                     ____________________    7
                                                                                      Exhibit Hall 1 Defendants' Amended      18
  7     ___ ___ __________ __________                     ____________________    8              Notice of Deposition of
  8                                                                                              Plaintiff Lauren Hall
        ___ ___ __________ __________                     ____________________    9   Exhibit Hall 2 Class Action Complaint 23
  9     ___ ___ __________ __________                     ____________________                   and Jury Demand
                                                                                 10   Exhibit Hall 3 First Amended Class     25
 10     ___ ___ __________ __________                     ____________________                   Action Complaint and
                                                                                 11              Jury Demand
 11     ___ ___ __________ __________                     ____________________        Exhibit Hall 4 Defendant the Promotion 29
 12                                                                              12              in Motion Companies,
        ___ ___ __________ __________                     ____________________                   Inc.'s Interrogatories,
 13     ___ ___ __________ __________                     ____________________   13              Set One, to Plaintiff
                                                                                                 Lauren Hall
 14     ___ ___ __________ __________                     ____________________   14   Exhibit Hall 5 Defendant the Welch     29
                                                                                                 Foods Inc., a
 15     ___ ___ __________ __________                     ____________________   15              Cooperative's
 16                                                                                              Interrogatories, Set
        ___ ___ __________ __________                     ____________________   16              One, to Plaintiff Lauren
 17     ___ ___ __________ __________                     ____________________                   Hall
                                                                                 17   Exhibit Hall 6 Defendants Welch Foods 29
 18     ___ ___ __________ __________                     ____________________                   Inc., a Cooperative and
                                                                                 18              the Promotion in Motion
 19     ___ ___ __________ __________                     ____________________                   Companies, Inc.'s
 20                                                                              19              Request for Production
                                                                                                 of Documents, Set One,
                         _____________________                                   20              to Plaintiff Lauren Hall
                                                                                      Exhibit Hall 7 Plaintiff's Answers to 31
 21                      Signature of Deponent                                   21              Defendant's Fir7st Set
                                                                                                 of Interrogatories
 22     SUBSCRIBED AND SWORN BEFORE ME                                           22   Exhibit Hall 8 Verification signed by 32
 23                                                                                              Lauren Hall 3/23/18
        THIS ____ DAY OF __________, 2018.                                       23   Exhibit Hall 9 Plaintiff's Answers to 34
 24     ____________________                                                                     Defendant's First Set of
                                                                                 24              Interrogatories
 25     (Notary Public) MY COMMISSION EXPIRES:__________                              Exhibit Hall 10 Verification signed by 35
                                                                                 25              Lauren Hall 3/23/18


                                                                 Page 300                                                                Page 301
  1               LAUREN HALL                                                     1               LAUREN HALL
  2              EXHIBITS                                                         2              EXHIBITS
  3   EXHIBIT NO.          DESCRIPTION            PAGE                            3   EXHIBIT NO.          DESCRIPTION            PAGE
  4   Exhibit Hall 11 Plaintiff's Supplemental 36                                 4   Exhibit Hall 20 color scan of Welch's 156
                 Answers to Defendant's                                                          2015 label
  5              First Set of                                                     5   Exhibit Hall 21 color scan of Welch's 202
                 Interrogatories                                                                 2016 label
  6   Exhibit Hall 12 Verification signed by 37                                   6   Exhibit Hall 22 color scan of Haribo     226
                 Lauren Hall 3/26/18                                                             Gold-Bears Gummi Candy
  7   Exhibit Hall 13 Plaintiff Lauren Hall 's 42                                 7              (physical exhibit
                 Responses and Objections                                                        retained by Silverman)
  8              to Defendants' First Set                                         8   Exhibit Hall 23 color scan of Starburst 226
                 of Request for                                                                  (physical exhibit
  9              Production of Documents                                          9              retained by Silverman)
      Exhibit Hall 14 color scan of Mott's     85                                     Exhibit Hall 24 color scan of Skittles 226
 10              Fruit Flavored Snacks                                           10              (physical exhibit
                 Assorted Fruit box and                                                          retained by Silverman)
 11              nutritional label                                               11   Exhibit Hall 25 color scan of Twizzlers 227
                 (physical exhibit                                                               (physical exhibit
 12              retained by Silverman)                                          12              retained by Silverman)
      Exhibit Hall 15 color scan of Annie's 86                                        Exhibit Hall 26 color scan of Orchard 227
 13              Organic Bernie's Farm                                           13              Snacks Gummy Bears
                 Fruit Snacks box and                                                            (physical exhibit
 14              nutritional                                                     14              retained by Silverman)
                 label(physical exhibit                                               Exhibit Hall 27 Color scan of Black      23
 15              retained by Silverman)                                          15              Forest Juicy Center
      Exhibit Hall 16 color scan of Welch's 88                                                   Fruity Medleys (physical
 16              Mixed Fruit Fruit Snacks                                        16              exhibit retained by
                 box and nutritional                                                             Silverman)
 17              label (physical exhibit                                         17   Exhibit Hall 28 color scan Simple Truth 240
                 retained by Silverman)                                                          Organic Fruit Flavored
 18   Exhibit Hall 17 color scan of Welch's 113                                  18              Snacks (physical exhibit
                 2004 label                                                                      retained by Silverman)
 19   Exhibit Hall 18 color scan of Welch's 149                                  19   Exhibit Hall 29 color scan of Go       241
                 2014 label                                                                      Organically Fruit Snacks
 20   Exhibit Hall 19 Questions and Answers on 152                               20              (physical exhibit
                 the Nutrition and                                                               retained by Silverman)
 21              Supplement Facts Labels                                         21   Exhibit Hall 30 color scan of Hello     244
                 Related to the                                                                  Kitty Fruit Flavored
 22              Compliance Date, Added                                          22              Snacks (physical exhibit
                 Sugars, and Declaration                                                         retained by Silverman)
 23              of Quantitative Amounts                                         23   Exhibit Hall 31 color scan of Shimmer 244
                 of Vitamins and                                                                 and Shine Fruit Flavored
 24              Minerals: Guidance for                                          24              Snacks (physical exhibit
                 Industry                                                                        retained by Silverman)
 25                                                                              25




                                                                                                                                               76
                                            TSG Reporting - Worldwide                          877-702-9580
Case 3:18-cv-10500-AET-LHG Document 90-6 Filed 01/25/19 Page 78 of 108 PageID: 1458

                                                       Page 302                                    Page 303
  1               LAUREN HALL
  2
                                                                   1           LAUREN HALL
                 EXHIBITS
  3   EXHIBIT NO.          DESCRIPTION          PAGE
                                                                   2            - - -
  4   Exhibit Hall 32 color scan of        245                     3         DEPOSITION SUPPORT INDEX
                 Scooby-Doo! Fruit
  5              Flavored Snacks
                                                                   4            - - -
                 (physical exhibit                                 5
  6              retained by Silverman)
      Exhibit Hall 33 color scan of Sponge Bob 245
                                                                   6   Direction to Witness Not to Answer
  7              Square Pants Fruit                                7   Page Line Page Line Page Line Page Line
                 7Flavored Snacks
  8              (physical exhibit
                                                                   8   9 10 14 19 19 9              29 2
                 retained by Silverman)                            9   44 10
  9   Exhibit Hall 34 color scan of O Organics 259                10
                 Fruit Snacks Mixed Berry
 10              (physical exhibit                                11
                 retained by Silverman)                           12   Request for Production of Documents
 11   Exhibit Hall 35 color scan of empty     283
                 bottle of Minute Maid                            13   Page Line Page Line Page Line Page Line
 12              100% Apple juice                                 14   NONE
                 (physical exhibit
 13                                                               15
                 retained by Silverman)
      Exhibit Hall 36 color scan of Variety 286                   16
 14              Pack of Fruit Roll-ups,
                 Fruit by the Foot and
                                                                  17   Stipulations
 15              Fruit Gushers (physical                          18   Page Line Page Line Page Line Page Line
                 exhibit retained by
 16              Silverman)
                                                                  19   NONE
 17                                                               20
 18
 19
                                                                  21
 20                                                               22   Question Marked
 21
 22
                                                                  23   Page Line Page Line Page Line Page Line
 23                                                               24   NONE
 24
                                                                  25
 25




                                                                                                           77
                                 TSG Reporting - Worldwide              877-702-9580
Case 3:18-cv-10500-AET-LHG Document 90-6 Filed 01/25/19 Page 79 of 108 PageID: 1459

                                                                                                         Page 1

         A               184:13 242:5          advertisement (2)       270:23                  106:19,21 148:23
$10 (2)                  243:22 258:11         164:11 246:10           allegation (7)            160:24 161:8 175:9
121:12 181:13            289:23 290:22         advertisements (1)      205:4 209:5 216:15        195:21,22 196:4,10
$16 (1)                acquire (1)             111:13                    219:8 231:10 260:9      196:15 206:9
121:24                 199:2                   advertising (14)          277:20                  218:22 219:4 232:5
$3 (2)                 acting (1)              45:10,17,25 47:17       allegations (14)          233:13,21 234:18
121:3 181:17           272:20                    84:25 112:5 162:11    23:5,6 45:5,9 46:3,13     235:18 249:15,21
$3.49 (1)              action (13)               163:24 169:6            165:16 207:12           249:24 264:3
242:12                 23:23,25 25:11,14         190:14 237:3 238:5      236:16 278:2,13         282:12
$4 (5)                   32:25 52:10,13 53:9     260:11 264:14           280:20 293:11         amounts (12)
121:3,22 181:12,13       53:17 60:16,18        advising (1)              295:21                108:10 152:14,24
  181:21                 299:9,10              64:3                    allege (1)                195:2,6 196:18
$9 (3)                 actual (10)             age (1)                 48:4                      204:15,19 249:2,9
121:22 181:17,22       20:25 66:10 112:7       60:25                   alleged (2)               249:11 300:23
A&P (8)                  123:25 124:9 235:5    ages (1)                46:14 265:23            amy (1)
80:23 115:2,2,3          249:2,9,12,25         66:16                   alleges (1)             183:25
  116:18 182:8         add (4)                 ago (49)                48:4                    and/or (2)
  258:12 289:23        176:6 212:13 236:9      23:8 31:21 36:24        alleging (2)            74:17 123:25
a.m (12)                 254:17                  37:16 38:8 40:17      47:16 165:5             Angles (1)
2:4 4:12 11:22 21:23   added (11)                48:9,10,17 50:17      allow (1)               3:11
  21:24 22:2 49:7,8    96:22 97:2 152:13,23      51:14 53:23 67:10     59:23                   Annie's (33)
  49:10 102:15,17,19     153:11 167:20           73:5 79:21,23 80:2    allowed (2)             82:2,6,9,18,24 83:4,7
Aaron (3)                255:19 256:5,10,15      80:6 90:9,10 99:7     253:22 297:18             83:12,17 84:3,17,18
2:6 3:2 4:20             300:22                  99:15 100:5 116:4,9   alright (6)               84:19,22 85:22 86:4
ability (2)            addition (1)              116:12,15 146:4,13    22:3 43:12 187:17         87:2,3,8 108:14
133:12 248:11          254:11                    146:13 163:13           211:24 212:8            162:4,17 170:7,11
able (1)               additives (2)             166:12 170:4 174:4      296:12                  232:20,25 233:4
235:22                 281:16 283:5              174:5 183:6,10        alternative (39)          237:13,14 238:3,7
absolutely (2)         Addox (1)                 237:9,10,15,21        80:17 87:12,14 96:23      238:18 300:12
69:20 208:7            125:6                     251:4,9,12 266:21       99:24 161:12,14       Ansell (261)
acceptance (2)         Addox's (1)               266:24 282:19           162:2,10 163:21       2:6 3:2,6 4:19,19,19
232:7 233:15           59:19                     291:3 293:21            164:2,4,17 166:12       6:17,20,23 7:12 9:6
accompanied (1)        address (3)             agree (5)                 166:16 167:10,23        9:17,23 10:14 12:9
37:19                  61:5 115:9 199:5        140:24 221:10,13          169:13 176:20,25        14:2,8,10,18,20
account (1)            adds (4)                  245:16 270:21           177:2 184:20            19:8,14,17,25 21:11
63:22                  142:14 199:10 200:2     agreement (1)             197:13 208:23           22:19 23:15 39:24
accounting (1)           200:5                 2:8                       214:2 216:7,13,18       40:22,24 44:9,15,20
61:19                  adjusted (1)            Ah (1)                    220:14,17,18            46:10 47:10 49:3
accounts (1)           98:20                   271:25                    221:23 228:13           50:2,5 51:10 52:3
63:24                  Administration (2)      ahead (3)                 250:12,21 252:7         52:19,25 53:5,18
accuracy (6)           152:19 154:6            119:17 143:2 152:7        254:5 260:22            54:14,19,23 56:8,11
23:6 32:5 34:21 35:2   admitted (1)            air (1)                   264:15                  56:25 57:5,9,16,20
  39:13 165:15         184:4                   112:6                   alternatives (3)          59:8,13,21 60:3
accurate (10)          admonished (1)          aisle (29)              45:12 79:3 111:5          70:6,12,25 74:14,18
144:10 166:24 168:24   154:11                  67:15 69:23 72:14       altogether (3)            74:24 76:5 78:4
  168:25 190:11        ads (3)                   115:17,19 116:2,6     38:9 99:10 198:19         79:15 83:19 85:3,9
  204:8 215:16         111:17,19,21              116:10,11,13          amended (21)              85:13 86:18 93:21
  217:14,18 251:17     adult (1)                 117:24,25 118:9,13    18:4,7 25:10,13,24        94:19 96:9 98:10
acid (2)               79:2                      118:18,23 119:8,9       26:16 28:11,15          102:9,12 103:2
92:3 210:24            advance (2)               119:19 120:6,19,21      40:11,19 41:12,25       107:24 109:22,24
acknowledge (2)        61:20 65:11               120:22 169:9            45:3 75:6 165:14        110:9,11 113:21
151:21,25              advertise (1)             209:12,13,21            203:25 222:7 254:9      117:11 118:5,25
Acme (15)              197:15                    220:25 287:12           259:23 299:7,10         127:15,24 132:24
71:3,5 78:2 79:17      advertised (4)          aisles (3)              America (1)               133:6,21,25 134:7
  114:25 115:3         169:11 176:20 254:25    119:22 120:5,13         33:7                      134:10,13 136:2
  116:19 183:4,9         265:7                 alike (1)               amount (24)               137:24 138:3


                                    TSG Reporting - Worldwide     877-702-9580
Case 3:18-cv-10500-AET-LHG Document 90-6 Filed 01/25/19 Page 80 of 108 PageID: 1460

                                                                                                          Page 2

  141:25 142:6,24         52:4 54:21 59:25        253:6 282:21            42:25 44:5,13,21      4:16
  144:12 145:11           74:20 85:5 86:20      appeal (4)                51:10 53:6 54:23      assorted (4)
  147:3,11 151:18         93:22 103:4 117:13    78:25 79:2 169:24         57:20 60:13 74:18     70:23 85:24 247:13
  152:6 154:9,22          153:5 154:19,21,23      197:16                  74:24 76:5 83:19        300:10
  155:7,12 156:15         157:23 168:8          appealed (7)              96:9 98:10 109:24     assume (4)
  157:19 162:15,21        171:24,25 177:13      197:9,12,19 209:16        129:3 133:15          168:23 183:18 237:16
  163:9 164:23 166:9      180:4 181:11            220:19 237:12           137:24 147:3,11         287:25
  167:11,13 168:2,9       196:17 198:4 214:9      264:17                  156:15 162:21,23      assumes (23)
  168:13 169:21           228:25 229:4,6,23     appealing (2)             167:15,16 169:21      70:25 71:3 79:15
  170:14 171:23           247:3 253:14,16,16    252:12 287:19             172:8 173:9 176:4       107:24 113:22
  172:8 173:9 176:4       256:18 257:23,23      appearance (4)            188:11,15 189:8,8       117:11 118:5 133:7
  177:11 178:15,22        259:9 267:24          233:19 234:7,9,16         190:6 191:21            133:21 142:25
  179:10,14,19            288:14,17 303:6       appended (1)              192:12,20,21 209:7      144:12 163:9
  180:25 181:19         answered (40)           297:18                    210:2 216:20            178:15 183:2 214:5
  183:2,7,11,16 184:3   20:21 39:25 51:11       apple (20)                219:14,16,19            233:6 239:18
  184:11 185:9,14,18      53:6 54:24 57:21      140:13 223:17,21          221:15 226:8 230:2      240:12 242:15
  185:22 186:2,5,9,24     74:19,25 76:6 83:20     230:11,24 231:24        236:7,13 246:13         247:7 253:3 262:4
  187:10 188:6,11,15      96:10,15 98:11          231:25 239:10,12        253:19 255:22           282:14
  189:19 190:6 191:3      109:24 147:4,12         240:8 241:4 280:18      258:5,15 259:4        assuming (12)
  191:8 192:12            156:16 162:21           281:3,6,10,18 282:2     260:7 267:20 270:2    73:7 114:10 119:5
  193:11 199:11           167:18 169:22           282:9 283:9 302:12      275:2,4 276:19          142:17 145:17
  200:21 201:3,8          172:9 173:10 176:5    Applied (1)               280:9 283:24            153:2 163:5,11,12
  203:18 205:6 208:2      189:10 190:7          152:20                    284:20 285:21           199:21 255:21
  208:13,16,25            192:13 219:15         appropriate (2)           286:6,14 288:20         280:21
  210:10,15 211:19        221:16 226:9 236:8    113:25 215:10           asking (61)             assumption (2)
  211:24 212:4,7,9,16     253:20 260:8          approximate (2)         9:7,11,21,23 22:6       74:15 177:5
  212:20 214:4,14,17      267:21,22 270:3       16:22,22                  39:11 42:10 58:2      assure (1)
  214:23 215:7 217:3      275:3 284:21          approximately (11)        80:5 86:15 89:8       59:17
  217:5,13,17,23          285:22 286:14         4:12 10:2 54:3 63:3       92:22 99:9 100:24     ate (2)
  219:14,22,25 220:4      288:21                  67:11 75:17 78:10       102:20 106:19         76:15 148:23
  221:7,15,24 222:9     answering (2)             78:11 95:8 181:12       142:17 143:16         attaching (1)
  222:11 224:12         16:13 253:24              290:21                  154:13,15,18,23,24    292:3
  225:19 226:8          answers (26)            apricots (3)              155:2,5,6 167:18      attention (6)
  228:10 231:9 233:6    7:14,16 10:16 18:18     118:3,17 119:7            176:12 183:14         70:2 80:2,11,14 94:14
  236:7,13 239:2,18       20:6 21:4,7 28:5      April (8)                 189:20 190:16           172:11
  240:11,16 242:15        30:23 31:2,13 33:5    24:15,19 25:3,6 54:2      191:12,13 198:3,3     attested (1)
  243:5,16,20,24          34:5 36:6,9 39:12       165:14 293:2            199:6 207:8,15        196:6
  244:4,7 247:7           39:15 152:12,21         296:16                  208:4 210:4 215:9     attorney (4)
  250:14,18,25            176:7 179:2 296:8     area (1)                  216:5,18,22 224:23    263:5 270:11 277:7
  251:16 253:3,19         299:20,23 300:4,20    287:7                     228:11,21 236:11        297:20
  256:16 257:22         anticipate (1)          argument (2)              239:3,7 253:17,25     attorney-client (6)
  259:8 260:7 262:4     16:10                   136:2 217:10              255:15 271:20,23      9:18 10:15 14:19 19:9
  265:19 267:20         anybody (9)             argumentative (5)         271:24 272:24           20:2 44:10
  268:18 270:2,25       6:23 14:6,21 23:12      21:12 56:9 94:20          273:4 281:2,4 285:4   attorneys (4)
  272:11 275:2,5,17       44:6 58:10 67:19        171:23 189:20         asks (1)                3:3,9 278:8,12
  275:18 280:19           93:25 270:16          arrested (1)            184:24                  attracted (4)
  281:7 282:14          anymore (7)             66:25                   asserting (1)           83:15,17 162:13
  284:20 285:8,21       108:8 110:22 131:19     artificial (9)          217:6                     246:10
  286:13 288:2,20         175:25 264:12,16      70:20,21 83:21 86:25    assertion (1)           availability (1)
  291:17,19 292:3,7       265:2                   92:2,8 210:24         217:14                  130:4
  292:12 294:3,5        anytime (7)               227:22 238:12         assistant (4)           available (3)
  295:8,12 299:4        22:15 78:5 81:17        ascorbic (1)            62:12,25 63:3,6         239:4 242:8 251:3
answer (50)               187:20 188:2 190:8    92:2                    associate (7)           Avenue (4)
9:19 15:14,18,19,22       268:7                 asked (75)              3:22 64:2,5 222:18      2:7 4:11 5:11 61:6
  16:12 20:3 34:25      anyway (5)              16:21 18:15 26:18         230:7,19 231:16       aware (23)
  40:2 46:11 51:12      208:10 212:13 251:15      38:10 39:24 40:8      association (1)         58:16 68:9 93:12,16


                                     TSG Reporting - Worldwide     877-702-9580
Case 3:18-cv-10500-AET-LHG Document 90-6 Filed 01/25/19 Page 81 of 108 PageID: 1461

                                                                                                        Page 3

  93:20 107:12 108:2      137:11 165:5 172:7   believed (3)           40:17 71:10 99:8          187:7 188:3 194:12
  125:8,15,17 128:15      177:8 178:21         166:11 228:13 292:19     111:24                  216:12 230:25
  128:23 136:17           186:16 188:20        bell (1)               Black (5)                 232:3,11 235:3
  151:15 158:24           190:2 191:4 204:18   93:14                  238:23 239:7,16,24        237:18,20,24
  159:3 172:16,19         204:22,25 206:8      benefit (1)              301:14                  243:14,18 251:7,8,8
  175:7 256:7 258:14      208:7 222:3 232:8    271:3                  blackberries (1)          251:9,10,14 262:17
  269:17 289:6            232:18 233:12        benefits (14)          104:16                    263:23 264:2,5,14
awesome (2)               234:20 252:9,24      102:4 222:16 230:6     blackberry (1)            265:9,12 266:7,10
134:12,14                 254:20 255:12          230:11,18 231:6,15   186:10                    266:15 271:12
awful (2)                 256:14,24 293:8        254:18 255:10        BLECHNER (1)              272:21 287:15
98:23 99:2              bear (16)                256:6 270:22,24      3:21                      289:13,17,18
                        207:18,19 209:10         271:14,17            blend (1)                 290:22,25
           B              210:3,8,13 220:3,7   Bernie's (2)           141:21                  box (53)
B (4)                     220:8 221:11         86:4 300:13            blended (1)             70:19 79:23 81:11,14
299:5 300:2 301:2         225:12 226:2,7       berries (5)            141:21                    82:11 83:3 85:24
  302:2                   256:12 257:9 258:2   104:19 105:22 106:5    block (1)                 86:4 88:17 91:17
baby (1)                bearing (2)              180:6 191:16         59:19                     104:18 109:4
148:2                   232:6 233:14           berry (6)              blocking (2)              119:24 128:3 130:2
baby-sitter (2)         bears (19)             104:11,14,15 241:24    247:17,20                 137:17 155:16,18
126:20,21               37:4 207:24 208:12       259:17 302:9         Blue (2)                  162:3,12,14 164:10
back (26)                 208:23 209:6,19      best (19)              92:3 211:6                169:6,20,23 181:6
11:12 22:3 26:23          210:6,20 216:20,21   15:24,24 16:20,23      blueberry (9)             181:10 190:14
  56:15,16 60:2 87:21     219:12,21,24 220:5     17:5,9 21:18 53:23   185:21,22,25 188:22       191:21 192:5,8,20
  108:12 110:15           225:10,22 226:18       53:24 54:8,9 55:16     188:22,24,25 189:7      192:22 194:20
  148:23 150:8 168:9      227:9 301:13           112:4 115:12           189:12                  195:10 209:16
  192:22 199:24         becoming (1)             133:12 248:11        Bob (8)                   222:22,25 223:11
  201:12 223:2          172:16                   278:11 293:12        78:15 94:17 243:4         234:5 237:3,10,10
  227:13 229:24         beeswax (2)              295:22                 245:10,14 246:6         239:4,6 252:11
  238:14 240:20         211:5,5                better (45)              247:12 302:6            254:25 260:11,15
  272:2 273:19 277:8    began (3)              45:12 79:3 80:17       body (2)                  268:17 300:10,13
  283:15 286:9 295:2    69:8 84:20 156:25        82:13,14 87:12,14    255:17 256:2              300:16
background (2)          beginning (2)            96:23 131:15,25      book (1)                boxes (6)
61:11 65:6              98:7 251:4               132:4 159:19         64:7                    79:8,19 81:2,4 169:10
backwards (1)           begins (1)               160:21 161:12,14     born (1)                  252:13
284:21                  4:2                      162:2,10 163:21      73:13                   boys (4)
bag (2)                 behalf (5)               164:18 165:21,24     bottle (2)              66:18,19,21 246:7
100:25 212:18           1:3 4:5,20,23 272:21     166:15 167:9,22      283:9 302:11            brand (13)
bags (1)                belief (5)               169:12 175:20,24     bottom (1)              71:9 80:3,17 81:24
136:25                  108:22 159:18 206:24     176:20,24 177:2,7    193:8                     82:12 83:10,11
baking (2)                207:25 260:21          178:13 197:12        bought (92)               84:21 94:13 114:18
118:23 120:22           believe (35)             208:23 213:25        8:23,23,24 14:14,15       129:15 170:5 281:8
bankruptcy (1)          33:4 68:2 89:5 91:10     216:6,13 220:14,17     57:15 74:21 75:15     brands (4)
67:5                      105:22 113:18          220:18 221:23          75:22 76:3 80:3       72:19 78:10,12 81:24
bars (4)                  114:3,24 131:13        255:13 264:15,18       81:5,7 84:22 95:7     break (19)
115:20 116:17 117:2       137:12,21 138:6        264:20                 99:14,16 101:4,9,11   48:12,14 49:4,11,15
  117:6                   139:14,18 147:7      big (1)                  101:19 103:5,7          102:10,20 170:15
based (16)                149:20 151:12        69:24                    104:23 112:21           170:19,20 176:10
21:7 46:17 96:2 154:5     154:10 175:22        biology (1)              121:18 122:13           222:19 224:14,17
  169:5,20,23 171:18      181:20 188:2         65:8                     123:2 129:5 130:11      224:24 249:6 259:7
  174:19 190:13,14        195:15 202:23        biotechs (1)             131:7,8 145:15          259:10 283:14
  221:18,19 223:11        216:5 222:23         66:4                     147:19 163:6,7,20     brief (1)
  234:15 294:17           254:14 259:8 267:9   birth (2)                166:6,15,20 167:3     172:10
bases (1)                 267:12 272:15        61:3 65:3                167:15,17 172:21      briefly (1)
277:20                    280:16 286:16        birthday (2)             173:23,24,25          9:4
basis (30)                293:10 294:17        136:7,10                 180:21,22 181:9,9     bring (8)
46:8 87:13 89:9 95:2      295:20               bit (4)                  182:7,11,12 184:18    60:2 77:18,19 98:21


                                    TSG Reporting - Worldwide    877-702-9580
Case 3:18-cv-10500-AET-LHG Document 90-6 Filed 01/25/19 Page 82 of 108 PageID: 1462

                                                                                                          Page 4

  99:6 111:3 208:13     buyer (1)               calorie (8)            78:16                    changed (13)
  208:19                80:15                   127:18,19 134:2        cartoon (2)              78:7 90:22 112:14,19
bringing (3)            buying (48)               135:24 208:21        78:13,24                   112:23 116:6,7,21
172:17,19 175:6         68:14 69:5 73:16 87:7     214:15 220:7         cartoons (1)               157:2 158:25 168:4
broken (1)                108:8 110:21 122:9      225:16               78:16                      187:7 265:3
153:23                    122:12,15,15,16,18    calories (22)          case (22)                changes (3)
brought (4)               122:25 146:22         130:14 133:4,19        1:2 5:18 7:15,17 9:3,5   123:19 157:7 297:16
77:23 172:11 199:14       160:19 161:5,10,11      134:5 211:17 215:3     22:18 23:14,20         characterization (4)
  243:11                  161:20,24 167:21        215:4,15,21 216:25     42:11 44:6 50:11       44:18 250:15 251:16
bucks (1)                 169:9 171:21 172:6      218:2,6,15,16,20       68:3 93:13 139:19        251:18
233:5                     172:6 173:7,12,13       221:21 224:25          182:4 233:22           characters (2)
budgeting (1)             174:10,14,16,17,19      225:15 270:23          234:19 235:19          78:13,25
63:13                     174:22,23 180:20        271:5 273:18 274:3     276:21 289:2 298:2     charge (1)
bulk (1)                  223:21 229:14,18      Camp (1)               category (1)             267:12
122:6                     230:11 231:5,5        3:4                    243:17                   charges (1)
bunch (5)                 258:6 264:12 265:6    candies (1)            caught (1)               267:9
23:4 28:5 40:10,12        265:10 266:2 267:6    221:3                  114:15                   cheese (1)
  92:16                                         candy (66)             cause (15)               120:13
burden (1)                       C              69:16 99:24 100:23     15:22 59:4,25 97:9       chemicals (3)
184:15                  C (27)                    101:3,4,16,22          101:6 103:19 108:7     178:2,3,5
business (8)            3:1 45:24 70:22 96:17     120:14,18 136:5,9      160:16 163:19          chemist (3)
56:5,6,18 62:24 63:5      177:17 178:12           136:10 137:8           181:9 264:9 269:7      93:13,17 152:2
  63:6,14 65:13           181:11 194:8 195:3      204:17 205:2           281:16 297:8,22        chemistry (2)
butter (1)                195:7,9,17 196:8,10     206:11,14,21,22,23   caused (13)              93:18 152:2
135:17                    196:21 237:7 240:6      207:2,5,7,15,17      52:2 97:14 114:12        cherries (2)
button (7)                241:9 247:13            208:12,19,24 209:7     150:7,13 172:5         104:20 179:24
144:22 145:7 151:7        248:16 252:23           209:12,13,20,20,21     173:7 175:13,15,19     cherry (4)
  189:3 193:8,10,20       255:5 271:18 274:5      209:25 210:2,8,12      254:13 260:21          227:21 239:10 240:8
buy (78)                  282:10 297:2,2          213:5,8,8 216:9,17     264:25                   244:15
48:3,7 51:7 67:7        caffeine-free (1)         216:19 217:4 219:9   CCR (1)                  child (8)
  68:23 69:16 70:24     130:24                    219:16,20 220:5,9    1:24                     73:2,8 122:23,24
  71:8 72:9 74:16       cake (2)                  220:10,11,20,23,24   Center (4)                 123:2 124:3 146:12
  75:20 76:8,9 78:22    136:20,23                 221:3,6 222:4        152:19 238:24 239:24       271:4
  82:6,9,12 100:9,10    calendar (1)              224:24 226:7,15,20     301:15                 children (25)
  101:20,21,21          266:19                    227:17,18 261:2      Centered (1)             45:20 69:15 72:25
  103:22 105:2          calendars (1)             301:6                239:8                      74:21 78:20,25 90:8
  108:19 110:23         62:14                   cane (5)               Century (1)                96:23 97:7 98:21
  111:7,10 112:24       California (2)          84:4,10 238:15 241:2   3:10                       100:8 108:10 124:6
  121:17,18 122:4,6,7   3:11 243:22               241:12               cereal (5)                 133:10 134:21,22
  122:19 123:8          call (14)               capital (1)            115:20 116:10,16           146:21 147:23
  131:19 135:10         10:7,9,10 13:23 14:17   80:9                     117:4 120:21             169:4,10 173:15
  136:5 148:17 150:3      23:17 57:18,23        caption (1)            certain (7)                245:19,23 246:18
  156:13 163:20           268:11,14 269:4,9     45:7                   58:24 59:2 71:20           246:21
  166:4,6,14 169:3        269:10,15             captioned (1)            72:10 222:22 238:5     chip (12)
  176:11,15 196:23      called (7)              32:25                    293:16                 131:23,24,25 132:19
  202:19 206:22,23      5:12 7:25 57:12 94:17   card (2)               Certified (4)              133:3,18 134:4,17
  209:22 220:13           272:19 275:23         182:8 258:12           2:9,9 297:3,4              134:24 135:6,8,12
  228:7,12 229:17         289:3                 care (1)               certify (3)              chips (2)
  233:3 235:8,22        calls (14)              247:11                 33:6 297:5,19            120:14 135:16
  236:5,24 237:21       14:18 15:2 19:8,25      carefully (1)          cetera (4)               chocolate (13)
  238:3 246:13            20:3 44:9 85:4,13     146:15                 150:23 153:25 223:9      131:23,24,25 132:18
  249:17 264:10,25        86:18 151:18 154:9    Carnauba (1)             241:4                    133:3,17 134:4,17
  266:12 267:3            164:23 177:11         211:4                  change (7)                 134:24 135:6,8,12
  280:11 281:13,14        256:16                carried (2)            62:20 79:19 112:10         135:16
  283:5 288:11 290:6    caloric (1)             104:13,18                157:10,18 169:7        choices (1)
  290:9                 274:6                   Cars (1)                 182:15                 264:20


                                     TSG Reporting - Worldwide    877-702-9580
Case 3:18-cv-10500-AET-LHG Document 90-6 Filed 01/25/19 Page 83 of 108 PageID: 1463

                                                                                                           Page 5

choose (1)              61:25                    comparable (1)          compliance (5)          conclusions (2)
119:9                   color (43)               253:7                   63:16,20 152:13,23      208:8 209:2
choosing (1)            85:23 86:3 88:16         compare (19)              300:22                conducted (1)
243:9                     113:3 149:13           71:17 82:19 161:19      complies (12)           289:7
chopping (1)              156:18 202:25            162:4 163:8,13,16     36:23 43:4 75:8,12      confident (1)
153:24                    226:19,23 227:2,5        164:9,13 167:12         113:8 179:5 203:24    210:18
chose (1)                 239:23 240:21            169:17 170:2,10         204:13 210:21         confirm (5)
132:13                    241:19 244:21,25         206:15 207:24           254:10 259:25         23:5 32:5 35:2 165:15
chosen (1)                245:5,9 259:16           208:20 210:13           276:13                  284:3
219:17                    283:8 286:25 300:9       225:13 232:10         component (5)           Confirming (1)
citizen (1)               300:12,15,18,19        compared (8)            153:12,14,17 155:17     34:21
75:14                     301:4,5,6,8,9,11,12    97:13 167:15,24           156:7                 confused (9)
citric (1)                301:14,17,19,21,23       170:6 206:13          components (1)          191:25 205:15,20,21
210:24                    302:4,6,9,11,13          232:12 238:17,21      156:3                     206:3 262:24 263:6
claim (5)               colors (3)               compares (1)            computer (1)              263:16 293:15
47:17,20,21 187:14      70:20 86:24 238:13       131:14                  297:12                  confusing (1)
   197:11               combination (4)          comparing (7)           concentrate (61)        41:3
claimed (1)             139:24 140:3,8 143:7     164:7 206:20 216:11     46:19 47:3,8,19 84:5    connected (1)
248:25                  combine (1)                224:24 229:7            84:6,14 87:21 88:5    48:20
claims (2)              141:2                      280:23,25               90:21 91:2,8,12       connection (1)
227:16 228:14           combined (1)             comparison (5)            93:6,19 94:2 108:24   57:11
clarification (1)       143:13                   208:6 209:3 214:20        109:7 145:6 148:14    conscious (1)
201:4                   come (10)                  215:9,11                150:21 152:5 154:7    80:15
clarifying (1)          47:25,25 50:23 109:9     competitor (3)            154:20 155:10,19      consequences (3)
191:24                    136:25 141:19          241:6,14 244:4            156:11 157:4,16       17:20,21,23
class (14)                254:24 255:6 256:4     compiles (1)              158:6,19 159:14,20    consider (7)
23:23,25 25:11,14         283:15                 66:10                     159:23 160:12         160:24 161:8 195:20
   52:10,13 53:9,17     comes (7)                complain (2)              178:11 190:9,17,19      196:14,25 227:18
   60:15,18 75:17       141:18,18,20 142:10      269:11,24                 190:20 191:18           228:4
   272:19 299:9,10        143:13,15 256:5        complaint (75)            192:17 193:3 194:6    considered (5)
clauses (1)             coming (7)               22:20,21 23:4,24 24:2     198:10 202:12         107:6,8 154:8,20
238:5                   60:10,16 96:21,25          25:11,14,24,24 26:5     216:2 228:3 238:16      176:13
cleanup (1)               97:5,7 270:19            26:15,16,19 27:4,17     239:13 241:4          consistent (3)
286:7                   comment (5)                28:2 40:11,12,18,19     248:17 255:3,7,14     144:21 180:4,20
clear (5)               50:12,14 172:18            40:19 41:3,11,16,17     257:3,13,16 273:17    constituent (1)
23:11 28:7,20 94:12       225:9 269:24             41:25 45:2,3,6          274:5 282:9           140:14
   278:4                comments (2)               46:14 48:3 54:2,2     concentrated (2)        constituents (1)
client (5)              268:24 293:24              74:9 75:7 203:25      153:20 154:2            190:22
63:23 64:2,5 243:7,11   COMMISSION (1)             205:24 206:5,6        concentrates (3)        constitutes (2)
clients (4)             298:25                     207:9,13 209:24       150:10,12 151:6         151:23 153:14
46:15 64:6,7 92:24      communicated (1)           216:16 219:8 222:7    concern (3)             consumed (2)
clinical (1)            19:7                       236:16 248:2 251:5    106:13 107:5 134:21     76:7,12
65:24                   communication (6)          254:9,9 259:23        concerning (4)          consumer (7)
closer (1)              9:22 10:17 19:9 20:2       262:20,22 263:14      184:25 277:19 279:8     232:7 233:14 237:12
121:11                    20:4 44:10               277:21 278:2,8,14       279:15                  252:12 260:12
closest (1)             communications (7)         278:23 280:21         concerns (1)              268:21,23
116:23                  9:8,8,24 10:3,6            291:21 292:15         108:8                   consumers (12)
coffee (2)                279:16,18                293:3,5,8,11 295:18   concluded (1)           222:17 230:7,19
115:21 116:16           Companies (15)             295:20,21 296:2,5     97:22                     231:16 235:22,24
coincidence (2)         1:8 3:20,23 4:7,24 5:5     296:16,18 299:9,10    concludes (1)             236:5,23 238:3,4
173:21 174:21             29:4,22 36:14 67:23    complete (2)            296:22                    254:13,16
cold (2)                  68:7 165:13 207:11     16:24 248:12            conclusion (9)          consuming (6)
110:20 173:8              299:12,18              completely (3)          85:4,14 86:19 151:19    222:18 230:7,20,21
collect (2)             company (7)              168:3 171:21 273:13       154:10 164:24           231:17 270:22
283:15,17               28:24 29:17 52:8,21      completion (1)            177:12 228:11         contact (1)
college (1)               66:10 82:15 274:22     297:14                    256:17                270:10


                                     TSG Reporting - Worldwide     877-702-9580
Case 3:18-cv-10500-AET-LHG Document 90-6 Filed 01/25/19 Page 84 of 108 PageID: 1464

                                                                                                          Page 6

contacted (1)             172:5,10 173:11,22     138:13,15 149:6          187:8 191:14          date (11)
274:22                    173:23 174:9,11,13     158:12 160:22            264:19,22             19:6 53:25 54:4 61:3
contain (9)               174:15 265:13          161:6 173:4 175:12     court (8)                 65:3 152:13,23
185:6,12 187:19         conversations (2)        191:22 195:18          1:1 4:8,15 15:14 16:7     251:4 294:15 298:3
  188:4 190:4 195:16    14:24 55:4               215:6,22 216:2           16:14 27:15 59:23       300:22
  204:15,19 228:9       Convicted (1)            218:3,7,10,17,20,25    crack (1)               dated (10)
contained (10)          67:3                     219:5 223:8 225:17     227:15                  24:15,19 31:23 35:5
23:4 128:20,21,24       convince (1)             235:4,10,11,13,14      cracked (1)               35:16 36:21,22
  151:2 172:23          235:22                   245:23,24 252:7        118:25                    37:11 296:16
  187:18,24 195:2       convinced (1)            266:4 270:23,24        crackers (2)              297:24
  249:2                 236:23                   271:15,18 284:4,19     101:16 251:23           dates (6)
containing (3)          convincing (1)         correctly (1)            cracking (1)            16:20,21,22 118:3,17
120:7 196:4 249:8       238:2                  215:14                   119:2                     119:6
contains (10)           cookie (4)             cost (24)                Craisins (3)            day (15)
160:17 178:10,12        123:21 132:14,14       71:22 82:24,24           118:2,16 119:6          16:25 19:18 33:9,16
  195:6 206:9 224:8,9     134:4                  121:23 182:18,21       create (2)                76:15 110:20
  240:6 274:3,4         cookies (26)             182:22,24 183:18       233:19 234:16             123:11 124:6
content (42)            101:16,22 123:21,25      183:21,25 184:5,7,9    critical (1)              133:13,16 173:18
9:7,21 10:17 33:4         124:12 131:21,22       184:19 232:20          182:4                     174:18 225:11
  106:10,18 133:22        131:23,25 132:6,7      233:10 242:10,20       CRO (1)                   266:25 298:23
  134:5 160:9 161:11      132:19 133:3,13,18     244:17 267:18,25       66:10                   days (6)
  161:25 163:20           133:23 134:17,24       268:2,4                cross (3)               36:24,25 37:16
  166:5,6,15 167:4,21     135:4,11,13,25       Costco (1)               295:7,9,14                123:12 124:19
  176:12,17 196:24        136:18,23 251:22     290:15                   CRR (1)                   126:22
  197:6,14 202:20         261:3                counsel (51)             1:24                    dead (1)
  208:21,21 214:11      cooperative (5)        3:19,22 4:17 5:4 6:5,6   current (6)             283:17
  214:15 224:25         1:7 4:6 29:17,21         9:3 10:20 11:13,25     88:20,22 114:16         deceived (3)
  225:17 235:4,9          299:17                 12:17,20 14:11           137:13,16 202:23      236:4 254:12 272:15
  249:17 254:15         Cooperative's (3)        15:16 19:7 22:21       currently (3)           deceiving (3)
  261:6,7,10 262:9,12   29:8,12 299:15           46:12,22,23 47:23      118:8 131:17 242:5      235:23 236:25 238:4
  262:16,18 284:12      copy (1)                 47:25 48:18 49:16      custody (1)             deceptions (6)
  284:16                240:17                   58:12 89:7,16 92:18    279:12                  260:3,6,10,14 263:22
contention (4)          copyright (1)            92:21 93:24 136:3      customer (2)              265:23
188:12,13,14,17         149:18                   139:9,20 165:8         80:24 268:21            deceptive (45)
contents (1)            copyrighted (2)          225:9 227:14           cut (2)                 45:10,16,24 47:17
254:24                  113:16 156:24            243:10,13 253:9,13     108:12 148:23             84:25 85:2,7,12
context (1)             corn (15)                253:21 256:19,21       cv-05828-MKB-V...         86:13,17,22 87:3
68:16                   86:11,11 87:19           265:25 266:3,4         1:2                       89:12 91:18,20 94:8
continue (2)              128:21,24 140:22       292:19,23 294:16                                 96:4,12,20 97:5,14
99:11 110:16              141:3,8 144:8,16       295:19 296:15                    D               97:15,23 109:10
continued (14)            150:22,23 227:25       297:20                 D (3)                     148:20 151:8 165:6
97:17,21 100:9 107:9      239:12 252:18        counsel's (3)            194:23,25 299:2           176:3 197:20,24
  108:19 128:14,18      corner (1)             6:24 12:25 196:5         daily (3)                 198:7 227:16 228:5
  128:25 145:8          193:14                 count (3)                45:23 96:18 240:6         228:14 229:10,13
  148:17 156:10,13      cornstarch (1)         127:18 134:2 212:5       dairy (1)                 238:17,21,25
  284:9 286:3           210:24                 County (2)               120:12                    246:21 247:5
continuing (2)          correct (65)           75:15,16                 dairy-free (1)            261:16 274:16
22:4 211:4              18:19 20:10,19 33:8    couple (4)               130:21                    282:22 288:12
control (2)               35:10 38:13,22       7:8 123:12 171:14        Dale (3)                decide (2)
72:9 279:12               39:21 40:21 42:20      181:4                  3:18 5:3,4              109:2 169:8
conversation (30)         49:21 72:21,22       coupons (1)              dan (3)                 decided (5)
10:23 11:5,6 12:3,5       74:13 77:24 78:14    182:15                   4:22 5:17 224:12        48:11 77:10 98:23
  14:5,13,25 24:23        84:12 95:22 102:3    course (11)              DANIEL (1)                99:2 162:18
  50:9,11 51:6,8,14       105:9 106:7 114:25   9:25 75:16 95:23         3:12                    decision (5)
  53:22 60:7 109:14       119:5 120:4 124:10     145:3 160:18           data (2)                169:5 174:25 176:21
  110:17 171:11,19        124:11 133:5,8         182:12 184:18          66:3,11                   232:18 260:5


                                    TSG Reporting - Worldwide     877-702-9580
Case 3:18-cv-10500-AET-LHG Document 90-6 Filed 01/25/19 Page 85 of 108 PageID: 1465

                                                                                                           Page 7

decisions (1)            depicted (15)           dicing (1)             189:9                     153:18
175:24                   185:7,12 186:14,17      153:24                 dissecting (1)          drink (4)
Declaration (3)            187:19,25 188:4,18    diet (1)               98:3                    281:17,25 282:16,18
152:14,24 300:22           190:4 203:5 204:16    134:20                 distributed (3)         dropped (3)
declare (2)                204:20 206:10         difference (17)        68:6 95:4,16            212:6,12,13
32:24 33:6                 233:21 234:17         141:13 142:20 143:3    District (4)            drug (3)
Defendant (9)            depictions (7)            155:25 156:4         1:1,1 4:8,9             66:4 152:19 154:6
28:23 29:3,8,11,16       27:19,19,21 40:23         158:21 159:12        disturbing (1)          due (1)
  31:4 249:7 299:11        41:7,16 260:2           160:7 200:3 217:11   119:3                   254:15
  299:14                 deponent (3)              228:15,23 229:22     document (38)           duly (2)
Defendant's (16)         297:16 298:4,21           232:17,19 255:17     18:9 20:11,16 36:15     5:13 297:6
30:23 31:2,13 33:2       deposed (1)               256:3                  37:22,23 38:15,16     duties (3)
  34:5 36:6,9 43:15      15:11                   differences (1)          42:9,13 43:3 70:14    62:13 63:11,20
  43:20 75:15,18         deposition (74)         203:7                    70:18 152:17,21       DV (1)
  204:14 234:16          1:12 2:5 4:3,10 5:23    different (26)           153:3 154:25          70:22
  299:21,23 300:4          6:3,5,11 10:13 14:2   13:16 31:6 63:13         155:10,13 204:2,11    dye (1)
defendants (28)            15:10 17:25 18:2,3      72:19 81:7 98:15       205:23 258:15,19      92:17
1:9 3:9 4:23 5:18 18:3     18:4,7,17 19:3,6,20     99:6 117:25 119:8      258:25 263:13,17      dyes (1)
  18:7 29:20 42:18         23:25 25:10 29:3,11     140:9 143:24 169:8     276:12,23 277:6       92:3
  222:14,20 223:5          29:20 31:12 32:20       175:11 198:17,21       278:5 291:23 292:2
  233:19 235:21            34:4 35:13 36:5         198:23 200:6           292:9,21 293:16                  E
  236:23 248:23,24         37:5 40:9 42:16         203:13,16,22 209:4     294:10 296:9          E (31)
  249:3 254:11,17          43:18 59:19,20          219:15 244:10        documents (52)          3:1,1,17,17 5:10
  260:2,3 279:17           60:10,16,23 85:23       263:23 280:24        7:12,13 18:16 25:20       96:18 177:17
  289:7 293:17             86:3 88:16 92:23        288:8                  29:18,23 30:20 39:4     178:13 195:3,7,10
  294:16 299:7,17          113:3 114:2 149:13    direct (6)               40:8,10,14 42:4,10      195:17,25 196:10
  300:8                    152:11 156:18         295:7,8,10,11,14,15      42:19 43:9,17,21        196:13,15 241:11
defense (2)                168:16 202:25         directed (2)             44:3,6,7,7,12,23        248:16 252:22
243:13 295:19              226:19,23 227:2,5,8   246:3,7                  259:4 263:2,9           255:5 271:18 274:5
define (2)                 239:23 240:21         direction (2)            276:20 277:5,10,14      297:2,2,2,2 299:2,5
181:3 219:20               241:19 244:21,25      297:13 303:6             277:16,19,22,25         300:2 301:2 302:2
definitely (6)             245:5,9 259:16        director (2)             278:6,7,12,20,23,24   e-mail (4)
30:12 100:8 120:20         283:8 286:25          62:18 65:24              279:5,7,8,12,15,25    19:23 292:3,11
  170:18 175:2 181:5       295:12 296:23         discovery (3)            293:19,24 294:17        296:15
definition (7)             297:6,8,14,21 298:3   28:22 37:18 40:12        299:19 300:9          E-mailed (1)
74:15 153:11 154:5         299:8 303:3           discuss (1)              303:12                18:14
  155:23 180:24          describe (3)            14:14                  doing (8)               e.g (1)
  181:8 278:6            61:10 79:22 119:12      discussed (2)          115:8 121:20 146:3      153:24
definitions (1)          DESCRIPTION (4)         171:12 267:16            214:18 264:21         earlier (29)
154:13                   299:6 300:3 301:3       discussion (21)          295:14,14,15          14:16 18:15 20:17
degree (1)                 302:3                 5:2 7:9 35:4 42:23     door (1)                  26:18 40:8 127:10
65:7                     desk (1)                  43:22 50:15 59:5     119:14                    145:20 162:23
degrees (2)              57:14                     76:2 85:19 97:20     double (4)                171:2 177:16
61:20 65:11              despite (8)               133:2 156:21 171:3   82:22 212:4 215:7         179:22 180:8,9,10
Demand (6)               108:17 157:13 158:3       174:24 201:11          217:8                   181:16 204:6
23:24 24:2 25:11,14        158:17 207:12           227:12 237:22        dozen (11)                205:13 244:11
  299:9,11                 273:16 274:2,6          240:3 266:23         82:8 84:22 87:4           255:22 258:5
demands (2)              detail (2)                268:19 289:21          179:24 184:8            266:20 267:23
293:16 296:9             46:7 196:21             discussions (5)          237:25 244:10,12        275:24 276:15
Department (1)           development (1)         7:8 59:14,16 60:20       244:13 250:12,20        280:9 283:24
152:18                   66:4                      100:11               Dr (4)                    291:20 292:18
depending (2)            devoid (4)              disinterested (1)      93:10,12,16 255:22        293:14
121:7,10                 222:16 230:6,18         297:9                  draft (2)               early (5)
depends (5)                231:15                dismissed (1)          293:24 294:8            10:12,18,23 149:20
72:3,6 132:23 178:17     dextrose (1)            125:18                 dried (6)                 293:20
  181:8                  210:24                  displayed (1)          118:2,3,16,17 119:7     easier (1)


                                      TSG Reporting - Worldwide    877-702-9580
Case 3:18-cv-10500-AET-LHG Document 90-6 Filed 01/25/19 Page 86 of 108 PageID: 1466

                                                                                                           Page 8

   16:15                 emphasis (3)           Eventually (1)            75:7 85:21,23,25      EXPIRES (1)
East (1)                 249:11 252:5,11        107:3                     86:3,5 88:14,16,18    298:25
3:10                     emphasized (2)         everybody (3)             103:20,25 104:24      extent (7)
Eastern (2)              249:3,10               170:16 272:5 274:18       113:2,3,6 127:7       15:19 40:24 59:8 85:3
1:1 4:8                  employment (1)         evidence (29)             138:12 149:8,12,13      113:21 199:12
eat (11)                 61:24                  71:4 79:16 107:25         149:16 152:10,11        240:11
73:18,25 76:13 101:2     empty (2)                113:22 117:12           152:17 156:18,22      extremely (2)
   122:8 123:2,3,18      283:9 302:11             118:6 133:7,22          158:6,12 179:2        172:10 280:20
   133:13 134:21         enjoyed (1)              142:2,25 144:13         202:25 203:4,5,23     eye (1)
   139:12                272:9                    163:10 178:16           205:25 222:8,11,12    114:16
eaten (4)                enrichment (1)           183:3,13 211:20         226:19,20,23,24
73:23 291:6,9,12         256:5                    214:5 217:6 222:2       227:2,3,5,6,8,8,10               F
eating (7)               entail (2)               233:7 239:4,19          227:14 229:25         f (3)
51:2,3 73:15 123:10      62:13 63:11              240:12 242:16           239:22,23,25           259:23 297:2,2
   230:24 254:19         entire (7)               247:8 253:4 262:5       240:15,21,23          FA (1)
   255:11                116:2,5 187:13 232:2     280:22 282:15           241:19,20 244:21       63:22
economical (1)              243:6,16 250:15     ex-husband (1)            244:23,25 245:3,5,7   fact (33)
121:21                   entirety (2)           59:20                     245:9,11 248:3         55:25 87:11 108:5,18
educated (1)             187:15 243:8           exact (10)                254:9 259:16,18,24       110:7 128:6,23
99:8                     entitled (15)          16:25 44:18 79:16         276:11 278:5 280:8       130:10,17,20,23
educational (2)          16:20,23 17:3 18:6       94:18 111:2 138:15      282:7 283:8,10           131:2 142:2 154:12
61:10 65:5                  19:10 23:23 25:13     174:5 176:7 200:19      286:22,23,24,25          155:3 157:13
eggs (1)                    32:23 36:8 43:14      204:11                  287:3 292:6 299:6,7      158:17 173:3
135:17                      70:9 152:21 274:8   exactly (7)               299:9,10,11,14,17        176:19 190:2 201:5
eight (29)                  274:11,19           41:4 81:23 97:6 100:7     299:20,22,23,24          207:12 208:22
66:17,21 67:10 73:4      epiphany (1)             143:11 156:11           300:3,4,6,7,9,11,12      210:4,7 244:10
   79:21,23 80:2,6       48:10                    174:12                  300:14,15,17,18,19       253:10 273:16
   87:10 90:9 99:7,15    equal (1)              examination (5)           300:20 301:3,4,5,6       274:2,7 282:19
   100:5 116:9,9,11      215:10                 5:15 291:19 295:11        301:7,8,8,9,10,11        285:5,14
   146:4,13 163:13       equals (1)               299:4,4                 301:11,12,13,14,16    facts (36)
   170:3 183:6,9         198:22                 examined (1)              301:17,18,19,20,21     71:3 79:16 83:24,25
   184:13 237:9,10,14    equivalent (2)         5:14                      301:22,23,24 302:3       107:24 113:22
   237:21 251:4          70:13 230:24           example (1)               302:4,5,6,8,9,10,11      117:11 118:5 133:7
   269:11                ERRATA (1)             215:2                     302:12,13,15             133:22 142:2,25
eight-year (3)           298:1                  excellent (2)           exhibits (6)               144:12 152:12,22
73:6 181:18 189:21       especially (2)         241:10 247:12           29:25 226:12,15            163:9 178:15 183:2
eight-year-old (1)       199:12 264:17          exception (1)             242:24 245:13            184:25 214:5 217:6
146:22                   ESQ (4)                280:2                     284:2                    221:25 233:6 239:3
either (24)              3:6,12,18,21           excludes (1)            existed (2)                239:18 240:12
6:22 25:23 26:9,15       essentially (1)        153:12                  113:19 114:10              242:15 247:8 253:3
   27:4 28:10 45:2       277:9                  executed (1)            existing (1)               262:4 280:21
   58:3 87:20 90:24,25   established (2)        33:8                    52:13                      282:10,14 284:18
   91:8 108:23 126:3     214:18 216:24          executive (4)           expect (3)                 285:7 300:21
   176:15 180:18         estimate (3)           62:12,15,17 63:2        15:22 121:23 230:9      factual (2)
   206:5 225:22          105:14 181:15 182:16   exhibit (191)           expected (1)             277:20 278:13
   232:10 238:21         Estimated (1)          17:25 18:3,6 23:23,25   261:17                  fair (2)
   270:7 274:23          78:9                     25:9,10,13 26:7,7     expecting (1)            16:17 246:2
   287:15 297:20         estimates (1)            26:19 27:5,5 28:21    102:2                   false (22)
Eleven (1)               182:10                   28:23 29:2,3,7,11     expense (1)              91:23 109:11 148:20
38:4                     estimating (1)           29:15,20 30:23        63:13                      151:8 165:5 176:3
Elisa (1)                182:13                   31:11,12,15 32:12     expensive (2)              177:18,22 191:5
125:5                    et (4)                   32:17,20,23 34:2,4    82:21 121:17               197:20,24 198:7
Eliza (1)                150:23 153:25 223:9      35:11,13 36:4,5,8     expert (9)                 229:10,13 230:15
125:5                       241:4                 37:3,5 38:2,16 39:7   93:13 141:5,6 152:2        231:3,7 233:20
Ellen (2)                event (1)                39:14 42:16,21,22       154:11 199:4,17          234:16 235:17
3:18 5:3                 297:22                   42:24 43:3,13,18,23     214:6 256:2              246:20 247:5


                                     TSG Reporting - Worldwide    877-702-9580
Case 3:18-cv-10500-AET-LHG Document 90-6 Filed 01/25/19 Page 87 of 108 PageID: 1467

                                                                                                               Page 9

familiar (1)              61:19                      163:13,15,23 164:8    following (3)             268:7
 135:23                  financial (1)               165:14,18 166:3,4      59:9 185:5 187:23       free (2)
family (13)               64:2                       166:17,20 167:2,17    follows (3)               203:10,12
 8:24 74:11,15 75:4,19   find (6)                    169:14,18 170:10       5:14 56:17 201:13       fresh (3)
   75:21,23 76:9,13       97:14 120:2,6 244:9        176:16 179:8          food (15)                 119:15 120:2 282:20
   92:7 126:14 248:4,5      246:20 261:23            187:24 189:2,4         59:4 77:18,19 93:12     Friday (1)
far (3)                  fine (3)                    194:9,12,14,15,16        93:17,18 99:8 115:3    33:21
 15:17 280:20 290:21      84:8 197:21 224:16         194:17,21 197:10         151:25 152:2,19,20    friend (14)
Farm (2)                 finish (2)                  198:12 203:13            154:6 239:13           48:18,21 49:16,20,21
 86:4 300:13              16:11,13                   204:7 208:2,5 214:4      290:22                   49:23 52:18,21
farmer (1)               finished (3)                217:5 228:20          foods (24)                  53:12 55:16 58:6,7
 92:8                     141:18 142:10 143:17       229:25,25 233:23       1:7 4:6,23 29:8,12,16      109:15 265:11
faster (2)               finishes (1)                234:21 235:8             29:21 45:8 69:14,16   friends (1)
 269:9 286:9              257:23                     239:14 241:13            99:5 111:4 132:5       52:22
fat (19)                 Fir7st (1)                  242:2 252:17,18          133:11,11 148:7       front (33)
 127:19 132:25 133:3      299:21                     254:20 256:11,25         173:15 177:25          37:24 39:4 51:2,3
   133:19 134:2,5,16     firm (16)                   257:4 269:13,14          178:2 207:10 290:2       57:14 91:6,20 92:9
   134:18,19,19           12:20 13:2,9,13,16         275:10,13 276:8,15       290:7 299:14,17          109:4,12 127:6,11
   135:24 215:16,21         14:21 48:19 50:3         284:22 285:10,13      Foot (5)                    127:13 144:22
   217:2 218:15,16          53:2,2,12 57:5,9,19      289:18 299:10,23       287:2,6,10 288:5           151:7 155:21
   220:7 221:21             58:8 275:17              300:5,8                  302:14                   172:23 193:15
   224:25                first (187)              fish (1)                 foregoing (2)               195:10 203:19
fat-free (1)              6:9,10 18:11 24:23       101:18                   33:2 297:6                 222:25 228:19
 131:3                      25:10,13 26:16,20     five (22)                Forest (5)                  238:10,11 239:11
FDA (10)                    26:24 27:6 30:24       10:25 11:8 66:17,21      238:23 239:8,17,24         240:8 263:2 265:17
 141:5 151:15,22            31:2,13,18,19 33:3       78:9 83:6,7 90:11        301:15                   284:4,17,25 285:3,5
   154:13 199:2,13,16       33:16 34:5,15 36:6       119:22 120:5          forget (1)               fruit (801)
   199:19,22 208:3          36:9 39:23 40:20         140:12,13,16           115:7                    7:20 45:13,14,19 46:9
February (5)                41:20 42:18 43:16        141:14,14 184:8       form (17)                   46:16,18,19,20,21
 10:12,18,23 15:5           43:20 45:3 47:24         198:17 216:25          22:19 46:10 47:10          47:2,2,2,3,8,8,9,13
   293:20                   58:18 67:7,14,25         233:4 239:14             52:3 133:6 141:18        47:15,18,18,19,19
feed (2)                    72:13 73:7 74:4          244:12 283:13            142:24 145:11            47:20 48:17 50:23
 98:20 264:16               75:6 76:22,23 77:4    flavor (5)                  152:6 188:6 193:12       51:7,17,17,24 53:3
feel (1)                    77:6,21 78:5,7,8       83:11 125:23 129:6         199:11 201:3             55:5 58:11,21 60:21
 96:3                       79:18 80:14 84:9         131:8 247:13             260:21 270:25            67:7,14,21 68:21,24
field (1)                   87:7,17,23,25 88:4    flavored (21)               272:11 286:13            68:25 69:4,5,9,10
 66:9                       88:6,23 89:21 90:2     69:5,11 70:22,23        formula (4)                 69:11,17,21,24,25
Fifteen (1)                 90:15,20,24,25           81:20 85:24 87:15      90:22 157:2 200:17         70:17,19,22,23
 212:3                      91:16 95:20 97:15        179:18 239:8 240:5       202:13                   71:18,18,22,24
fifty (1)                   99:14 100:4 102:21       240:22 241:24         formulation (1)             72:14,15,17 73:15
 200:8                      103:8 106:24 107:2       244:22 245:2,6,10      137:13                     73:18,25 74:8 75:18
file (2)                    107:16 108:24            300:10 301:17,21      forth (2)                   76:8 77:7 78:2 79:4
 48:11 52:2                 109:7 112:21             301:23 302:5           209:4 277:21               79:6,9,13,23,25
filed (28)                  113:12,19 114:5,11    flavoring (1)            found (1)                   80:8 81:19,20,21
 22:18,21 23:4,8,9          114:22 122:14,22       288:9                    97:13                      82:16,18 83:13,16
   24:15 26:3 55:8,11       122:25 126:7,14       flavors (11)             four (18)                   84:14,15 85:24,24
   56:2 67:5 90:6           127:21 128:3,9         70:21 83:21 86:25        66:15 90:11 100:12         86:4,24 87:7,15,15
   125:9 159:7 165:10       129:4,8,20 130:7         92:2,9 210:25            119:22 120:5             87:18,20,22 88:5,8
   165:13 204:2             137:14,17,20,25          227:23 238:9,12          147:23 187:7,8           88:14,17,17,23 89:5
   207:14 236:18            138:24 140:4,6           241:25 247:13            218:12 221:3,9,11        89:10,14,15,15 90:3
   251:5,12 262:21          145:7,17 146:4,7,25   Floor (1)                   221:14,20 265:5          90:21,21,25 91:2,7
   271:24 275:7 293:4       147:5,8 148:14         2:7                        269:7 282:12             91:8,9,12,12,13,19
   296:6,16,19              149:5,9,24 150:4      flour (1)                   285:19                   92:8 93:6,6,7,18,19
filled (3)                  157:3,15,17 158:7      135:16                  frame (2)                   93:19 94:2,2,3,6,7
 50:13 171:6 207:18         158:23 159:3,13,24    follow-ups (1)            247:20,21                  94:17,17 96:15,21
Finance (1)                 162:8,18,25 163:6,7    291:18                  frankly (1)                 97:2,19 100:13,13


                                      TSG Reporting - Worldwide      877-702-9580
Case 3:18-cv-10500-AET-LHG Document 90-6 Filed 01/25/19 Page 88 of 108 PageID: 1468

                                                                                                       Page 10

  100:15 101:2,23,24    163:20,22 164:2,5,7     237:6,11 238:2,6,7    full (13)               gluten-free (1)
  101:25 102:7,22       164:9,12,20 165:12      238:11,24 239:8,8      5:19 271:21 272:6,12   130:18
  103:21,23 104:2,10    165:23 166:5,6,14       239:11,15 240:5,7        272:16 273:3,5,10    go (39)
  104:12,17,23 105:7    166:16,19 167:4,10      240:22 241:5,9,11        273:14 274:8,12,20   6:2 11:13 15:9 21:19
  105:8,13,16 106:3,3   167:21,23,24 169:3      241:14,20,24,24          274:24                 51:23 57:3 102:12
  106:8 107:12,13,19    169:9,13,17,18,24       242:9,12,21 243:9     full-time (1)             122:21 123:4 136:7
  108:24,25 109:2,5,6   169:25 170:11           243:16,25 244:17       269:7                    143:2 152:7 182:8
  109:7,11,20 110:17    171:8,13,18 175:21      244:22 245:2,6,10     further (4)               185:15 199:24
  110:21 111:7,8,10     175:22 176:11,13        245:16,22 246:17       291:16 296:12,21         209:20 212:20
  111:13 112:6 113:7    176:16,19,19,21,23      246:22 247:13,13         297:19                 220:6,13 222:6
  114:13,14,16          177:3,6,7,10 178:11     247:15 248:13,17                                227:13 229:24
  115:13,17 116:22      178:11 179:18,23        248:17,25 249:2,8,9              G              238:14 239:11
  116:24,25 117:9,18    181:6,10 182:18,19      249:12,13,17,24,25    gather (2)                241:8,8,20 244:8
  117:18 118:15,18      184:2,7,20 185:6,7      250:8,12,21 251:2,3   44:6 259:4                258:11 266:16
  119:8,13,19 120:7     185:11,12,15,16         251:20,23,24,24       geared (1)                270:7 277:2,3,12
  120:25 122:7,8        187:24,25 188:17        252:7,17,19,20,25     78:19                     279:21,23 289:3
  123:15,22,24,25       189:9 190:8,9,17,18     253:5,7,11,12 254:4   gelatin (3)               290:8 301:19
  124:2,3,4,5,6,8,10    190:18,20,20 191:6      254:5,15,15,17,19     70:21 210:23 239:13     goes (3)
  124:17,20 125:10      191:6,16,18,18          254:22,25 255:2,3,6   general (7)             132:15,17,18
  125:13,19,21,23,24    192:16,17 193:2,3       255:7,11,13,13,18     3:19,22 5:4 57:13       going (72)
  126:11,22 127:7,8     193:16,20,25 194:2      256:3,4,11,12,13,25     82:15 179:11 277:8    9:6 15:12,13,14 16:3
  128:20 130:12         194:5,5,6,9,9,15,16     257:2,2,3,3,5,5,6,8   generally (3)             16:14 17:24 20:3
  131:13,19 132:2,8     194:20,25 196:24        257:10,11,16,18       44:25 45:5 57:23          23:22 25:8,9 28:23
  132:21 133:4,20       197:2,6,6,7,9,10,14     258:2,3 259:17        generic (1)               28:25 29:7,16 30:20
  134:6,16 136:13,13    197:14,15,16,22,23      260:5,16,21,25        219:16                    32:11 33:25 35:11
  137:12,13,14,16,17    197:25 198:5,6,10       261:6,7,10,14,15,24   Georgia (1)               36:3 42:13 43:12
  137:19,19,22,25       198:15,17 199:7,7       262:2,8,12,13,16,18   93:18                     51:24 53:5 59:24
  138:4,5,7,7,12,25     200:4 202:8,9,11,20     263:22,23 264:2,9     getting (4)               60:14,22 70:3,6
  139:15,16,21,23       203:13 204:15,19        264:16,25 265:8,24    123:7 124:4 162:9         72:9 84:7 88:13
  140:9,12,20 141:12    204:22 206:13,20        266:12,15 267:17        230:10                  101:7,8 103:2
  142:4,19 143:12,24    206:23,25 208:22        267:18 268:4,8        girls (5)                 140:11 141:25
  144:7,10,15,17,19     209:13,25 210:5,6       270:24 272:6,21       66:18,19,21 146:23        149:11 151:21
  144:20,23 145:5,6,8   211:7,7,8,8,14,21       273:17 274:5,5          246:4                   168:23 170:14,18
  146:5,20 147:9,20     212:14,25 213:4,18      280:8,11,13,16        give (40)                 189:24 191:11
  148:8,13,13,16        213:25 214:12,19        281:2,5,13 282:12     16:4,24 17:5,8 57:24      197:6,15,16 198:25
  149:2,8,17,17,24      214:20 215:5,8,20       283:6 286:11 287:2      73:8 95:11 101:7,22     199:24 209:22
  150:4,11,15 151:7     215:24,25,25 216:2      287:2,3,6,6,6,7,9,9     105:10 106:4 111:4      211:2 212:13,22
  151:12,12,13,23       216:6,9,12,18 218:6     287:10,13,21,22,23      126:22,24 131:20        217:15 224:16
  152:4,5,5 153:12,12   218:13,16,23 219:4      287:25,25 288:5,5,6     131:21 132:4,13         226:11,14 229:3
  153:14,15,17,17,18    219:10 220:13,15        288:7,8,9,10 290:23     133:10,16 134:21        231:24 236:16
  153:18,19,19,20,20    220:17,22 221:10        291:2,4,6,10,13         134:24 135:4 136:9      240:14,16 242:23
  153:21,22 154:7,7,8   221:20 222:15,18        300:10,10,13,16,16      173:15,16 175:4,6       243:5,6 276:10
  154:19,20,21          222:21 223:23           301:17,19,21,23         175:21,25 176:19        277:3 279:21 282:4
  155:10,11,11,17,19    224:10 225:25           302:4,7,9,14,14,15      197:6,7 198:4 208:9     283:13 291:22
  155:19,22,23,23       226:5 227:20,21       fruit's (1)               228:21,25 229:3,6       292:8
  156:2,3,7,7,8,11,12   228:2,9,16,17,24,24    149:5                    247:10                gold (5)
  156:13,23,23 157:3    229:8,9,13,16,18,21   fruits (23)             given (5)               101:18 208:23 210:7
  157:4,15,18 158:6     229:22 230:3,8,10      119:7,15,15 120:2,12   42:21 228:18 229:3        210:12 226:6
  158:18,20 159:13      230:12,17,20,21,22      152:3 186:13,17,22      229:11 231:4          Gold-Bears (2)
  159:14,19,20,22       230:23 231:5,7,11       187:18,18,19,25       giving (4)              226:20 301:6
  160:9,12,17,18,19     231:17,18,19,22,23      188:4 190:4 193:9     15:23 97:6 102:2        goldfish (1)
  160:21,21,24 161:3    231:24 232:6,6,11       202:3 204:16,20         108:11                251:23
  161:5,8,10,12,14,16   232:13,13,21,22         206:10 223:16,17      Glucose (1)             good (13)
  161:17,18,21,23,23    233:13,13,19,20,25      254:24                210:23                  5:16 100:18,22
  161:25 162:2,3,5,10   234:17 235:4,9,16     Fruity (2)              gluten (3)                102:25 111:4
  162:12,24 163:16      236:3,5,6,22,25        239:24 301:15          70:21 203:10,12           114:18 131:16


                                   TSG Reporting - Worldwide     877-702-9580
Case 3:18-cv-10500-AET-LHG Document 90-6 Filed 01/25/19 Page 89 of 108 PageID: 1469

                                                                                                        Page 11

  166:7 170:15           27:13                    52:1 53:1 54:1 55:1     222:1 223:1 224:1       212:25 213:4
  197:21 199:3           grunts (2)               56:1 57:1 58:1,15       225:1 226:1,19,23       219:11,20 225:10
  212:15,16              16:6,8                   59:1 60:1 61:1 62:1     227:1,2,5,8,8 228:1     225:13,17 226:6,16
goodie (1)               guess (7)                63:1 64:1 65:1 66:1     229:1 230:1 231:1       226:20 301:6
136:25                   16:24 47:6 51:22         67:1 68:1 69:1 70:1     232:1 233:1 234:1     harmed (1)
gosh (1)                   174:17 180:6 196:2     71:1 72:1 73:1 74:1     235:1 236:1 237:1     272:15
164:14                     293:2                  75:1,13,18 76:1         238:1 239:1,23        health (11)
grabbed (3)              Guidance (3)             77:1 78:1 79:1 80:1     240:1,21 241:1,19     152:18 160:20 222:16
80:2,10,14               152:15,25 300:24         81:1 82:1 83:1 84:1     242:1 243:1 244:1       230:6,10,18 231:6
grabs (2)                gummi (9)                85:1,23 86:1,3 87:1     244:21,25 245:1,5,9     231:15 254:18
70:2 94:14               208:11,12,23 210:8       88:1,16 89:1 90:1       246:1 247:1 248:1       255:10 256:6
graduate (1)               213:5 219:11 226:7     91:1 92:1 93:1 94:1     249:1 250:1 251:1     healthful (49)
61:16                      226:20 301:6           95:1 96:1 97:1 98:1     252:1 253:1 254:1     204:17 205:2 206:10
graduated (1)            gummy (26)               99:1 100:1 101:1        255:1 256:1 257:1       206:25 207:4,16,21
65:7                     207:18,19,23 209:6       102:1 103:1 104:1       258:1 259:1,16,22       209:25 210:7,11
grams (32)                 209:10,19 210:2,6      105:1 106:1 107:1       260:1 261:1 262:1       213:4,8,9 216:16,17
106:22 107:6 108:6         210:13,20 216:20       108:1 109:1 110:1       263:1 264:1 265:1       219:9,11 220:10,12
  108:15,18 127:11         216:21 219:21,23       111:1 112:1 113:1,3     266:1 267:1 268:1       220:23 221:8,11,13
  127:19,20 128:8          220:3,4,7,8 221:11     114:1 115:1 116:1       269:1 270:1 271:1       221:22 222:4,15,21
  172:24 211:13,14         225:10,11,22 226:2     117:1 118:1 119:1       272:1 273:1 274:1       222:24 223:2,12,14
  215:3,8,15,16,21         226:18 227:9           120:1 121:1 122:1       275:1 276:1 277:1       224:2,3,5 225:25
  217:2,23 218:10,25       301:13                 123:1 124:1 125:1       278:1 279:1 280:1       226:5 228:13 230:4
  225:15,20 265:17       Gushers (5)              126:1 127:1 128:1       281:1 282:1 283:1,8     249:5,5 250:5,5
  282:11,25 283:25       287:3,7,10 288:6         129:1 130:1 131:1       284:1 285:1 286:1       252:6,25 253:11
  284:3,24 285:2,6,24      302:15                 132:1 133:1 134:1       286:25 287:1 288:1      254:5 260:22
granola (4)              guys (2)                 135:1 136:1 137:1       289:1 290:1 291:1       280:17 281:5
115:20 116:16 117:2      59:18 198:11             138:1 139:1 140:1       292:1 293:1 294:1     healthfully (1)
  117:6                                           141:1 142:1 143:1       295:1 296:1 297:1     223:16
grape (23)                         H              144:1 145:1 146:1       299:1,3,7,8,9,10,11   healthier (10)
140:13,15 141:10,19      H (5)                    147:1 148:1 149:1       299:13,14,16,17,20    79:3 160:20 163:25
  143:14,22 150:11       5:10 299:5 300:2         149:13 150:1 151:1      299:20,22,22,23,24      164:4,16 166:11
  185:20,24,25 186:2       301:2 302:2            152:1,11 153:1          299:25 300:1,4,6,6      224:8 231:23
  189:13 190:24,25       H-a-l-l (1)              154:1 155:1 156:1       300:7,7,9,12,15,18      264:21 265:7
  199:8 200:22,24        5:22                     156:18 157:1 158:1      300:19,20 301:1,4,5   healthy (4)
  201:14,16 239:9,10     half (6)                 159:1 160:1 161:1       301:6,8,9,11,12,14    111:3 248:3,8 280:13
  240:8 281:20           105:3,3 147:8,10         162:1 163:1 164:1       301:17,19,21,23       hear (1)
grapes (6)                 179:24 251:12          165:1,11 166:1          302:1,4,6,9,11,13     67:25
186:3,4,5,8 189:14,16    Hall (412)               167:1 168:1 169:1       303:1                 heard (11)
great (3)                1:3,13 2:1,5 4:1,4,4     170:1 171:1 172:1     Hall's (3)              67:13,22 68:3,13,16
134:11 227:20 273:10       4:21 5:1,16,21,21      173:1 174:1 175:1     42:17 43:15,19            93:9 124:24 125:5,9
greater (3)                6:1 7:1 8:1 9:1 10:1   176:1 177:1 178:1     handful (1)               255:23 289:10
233:22 234:18 235:18       11:1,23 12:1 13:1      179:1 180:1 181:1     87:10                   hearing (1)
green (3)                  14:1 15:1 16:1 17:1    182:1 183:1 184:1     Hang (1)                107:16
186:3,6 189:14             18:1,3,5,8 19:1 20:1   185:1 186:1 187:1     27:10                   Heights (3)
Grimm (7)                  21:1 22:1 23:1,25      188:1 189:1 190:1     happen (1)              5:11 61:7,9
2:6 3:2 4:20 50:2 57:5     24:1 25:1,10 26:1      191:1 192:1 193:1     15:12                   held (2)
  57:9 275:17              27:1 28:1,25 29:1,3    194:1 195:1 196:1     happened (3)            2:6 4:10
grinding (1)               29:6,10,11,14,19,20    197:1 198:1 199:1     17:2 53:11 174:13       Hello (5)
153:24                     29:24 30:1 31:1,12     200:1 201:1 202:1     harass (1)              243:3 244:22 245:14
groceries (2)              32:1,20,21,24 33:1     202:25 203:1 204:1    243:11                    245:25 301:21
290:10,17                  34:1,4 35:1,13,14      205:1 206:1 207:1     harassing (1)           herby (1)
grocery (1)                36:1,5 37:1,5,6 38:1   207:10 208:1 209:1    243:7                   297:5
289:24                     39:1 40:1 41:1 42:1    210:1 211:1 212:1     hard (1)                hereto (1)
ground (4)                 42:16 43:1,18 44:1     213:1 214:1 215:1     247:2                   297:18
6:2 15:10 16:9 33:5        45:1 46:1 47:1 48:1    216:1 217:1 218:1     Haribo (15)             hey (4)
grunt (1)                  49:1,11 50:1 51:1      219:1 220:1 221:1     208:11,23 210:7,12      52:6 109:2,20,20


                                       TSG Reporting - Worldwide   877-702-9580
Case 3:18-cv-10500-AET-LHG Document 90-6 Filed 01/25/19 Page 90 of 108 PageID: 1470

                                                                                                            Page 12

high (3)                          I              incorrect (1)               265:16 284:2,19,22       205:16,18 277:15
107:7,8 175:23          idea (6)                  148:20                     285:2,14                 294:9,10 296:9
higher (4)               160:2,5 202:17          INDEX (1)                ingredients (65)            299:12,15,21,24
214:11,15 225:16,16        204:21 257:15          303:3                    83:25 84:2,3,9 85:10       300:5
Highway (1)                285:13                Indicating (1)              86:8,9 88:11 92:16    interrogatory (8)
115:10                  identical (1)             193:17                     92:20 93:3 95:3,15     20:18 22:7,9 28:24
history (5)              94:16                   Industry (3)                97:9,12 112:13,19        42:6 48:4 74:10
8:19,22 61:25 182:9     identification (37)       152:15,25 300:24           113:15 128:6             184:24
  258:12                 18:5 24:3 25:12 29:6    influencing (1)             132:12 135:13,15      introduce (1)
home (5)                   29:14,24 31:14         260:4                      137:23 139:4           4:17
98:21 126:18 136:25        32:22 34:6 35:15      information (11)            141:14 142:7,12,19    investigation (2)
  172:17,20                36:7 37:7 42:19        8:8,12,18 14:15 20:24      143:9 146:6,8,18       46:23 165:9
homemade (5)               43:21 86:2,6 88:19       24:25 142:3 172:4        150:22 153:21         invoices (1)
132:6,7 133:18 135:9       113:5 149:15             292:18,22 295:25         154:2,12 158:25        279:9
  135:12                   152:16 156:20         ingredient (155)            160:10 178:7          involved (2)
Homestead (2)              203:3 226:22,25        46:18 87:17,23 88:4,6      185:15,23 188:23       288:19,23
5:11 61:6                  227:4,7,11 240:2,24      88:7,23 89:18 90:12      190:15,17,18          involves (1)
honestly (4)               241:22 244:24            90:18,19,25 91:7         198:13,16,17           59:9
57:10 58:4 60:9 233:2      245:4,8,12 259:19        94:24 95:21,24 96:3      208:21 209:3          Island (1)
hope (1)                   283:11 287:4             96:5,13 97:10,22         210:22 214:7 228:2     65:10
240:16                  identified (3)              98:2,4,5,8,14,16         234:21,23,24          issue (10)
Horowitz (4)             216:20 278:7,23            99:2,12 106:9,17,20      239:14 240:25          54:5 59:12,18 94:6
3:18 5:3,3,8            illegally (2)               108:5,23,25 109:6,8      241:11,13,25 257:9       106:12,14 122:3,5
hour (1)                 256:10,15                  110:6 112:17,21          257:12 258:2             144:19 246:16
224:16                  illustrations (1)           114:5 127:10             274:16                issues (2)
hours (1)                27:22                      128:17,19,19          initial (2)               199:5 276:20
269:11                  impact (1)                  137:14,18,18,20,25     12:5 14:13              item (1)
house (9)                174:24                     138:8,17,24,25        initially (1)             148:6
50:19,20,24,25 76:7     impair (1)                  139:16,22 140:5,7      81:12                   items (3)
  99:6 111:4 127:2       17:12                      140:22 141:9          inside (1)                92:6 216:13 219:17
  175:6                 implied (1)                 142:22 144:8,11,17     120:17
household (1)                                       144:20 145:5,7,13     instruct (1)                         J
                         223:11
94:14                   imply (2)                   145:18,24 146:15       59:25                   January (1)
Human (1)                247:14 288:6               146:20,25 147:6       INSTRUCTION (5)           152:17
152:18                  implying (1)                148:4,10,13 149:6,9    9:19 14:19 19:9 20:2    jellies (1)
hundred (10)             253:25                     149:25 150:4,9,20        44:10                  68:22
45:15,19,21,23 96:16    important (7)               151:5 155:18 156:9    instructs (1)            Jersey (11)
  96:17 196:7,8,21,21    72:2,7 201:2,18 202:6      157:3,11,14,15,17      15:18                    1:14 2:7,11 3:5 4:11
hunger (3)                 286:17 289:13            157:17 158:5,7,11     intake (5)                  5:12 61:7 75:14,15
271:8 273:19 274:4      impression (3)              158:18,20,25           45:20,22,24 99:9           115:11 277:7
husband (21)             233:20 234:17 235:18       159:13,24 171:18         108:12                Jesus (1)
58:13 60:8 65:22        improper (3)                172:22 178:4          intended (1)              135:16
  72:24 73:17,18,23      154:14 294:4 295:16        186:21 187:12          247:14                  job (6)
  74:12,17,22 75:3,24   include (1)                 189:22,25 190:5,10    interested (2)            1:25 62:13,20,23
  76:4,8 77:14,15,19     153:18                     191:5,13,15,17         277:9 297:22               63:11 269:7
  123:3 270:12,19       included (1)                192:2,7,15 193:4      Internet (1)             Joe's (1)
  288:23                 78:13                      194:9,15,17,21         111:23                   290:11
husband's (2)           includes (2)                197:11 198:9,12,24    interrogatories (45)     John (2)
58:14 64:24              126:7 278:8                200:7,25 201:17,22     7:25 8:6,9 18:19 20:7    58:15 64:25
hypocritical (1)        including (6)               202:4,5 203:14           24:25 27:25,25        joined (2)
154:14                   94:24 150:22 185:3         208:4,6 210:19           28:17 29:5,9,13        23:17 62:10
hypothetical (2)           251:13 260:8 279:9       214:8 215:13 224:8       30:19,24 31:3,5,14    Jones's (1)
201:6,7                 inconsistency (1)           227:23 234:22            33:3 34:3,6,9 36:7     94:17
hypothetically (1)       91:11                      238:14 242:3             36:10,13 37:19 41:4   JOSHUA (1)
201:21                  Incorporated (3)            252:17,19,21             41:9,13 42:6,25        3:21
                         4:6,7,14                   256:11,12,25 257:4       43:2 81:6 179:3,4     Judge (1)


                                      TSG Reporting - Worldwide     877-702-9580
Case 3:18-cv-10500-AET-LHG Document 90-6 Filed 01/25/19 Page 91 of 108 PageID: 1471

                                                                                                         Page 13

  59:12                  kernel (1)              38:2 44:2,11,22,24      251:11,23 253:10          142:22 148:5,21
juice (101)              210:25                  47:11,12,14,18,21       253:14,17,18 254:2        149:5,14,16,19,21
 47:2,8,19 70:20 79:14   kid (2)                 50:7 51:6,7,19 52:6     254:2,3,4 255:4,8         150:7,13 151:2
  84:5,14 86:12,24       99:19 102:2             52:11,14,20,22,22       255:17,19,20,25           155:15 156:19,22
  87:20 90:21 91:2,8     kid's (1)               53:11,19 55:10 58:5     256:2,20,22 257:7         156:23,25 157:5,8
  91:12 93:6,19,19       123:16                  58:7 59:3 65:6 66:8     258:4 259:3,5,6,11        157:16,22 158:3
  94:2 108:24 109:6      kids (73)               68:5,8 69:18 71:13      261:8,9,10,12,13,18       162:3 165:5 172:23
  145:6 148:14           51:3 66:12 69:16        71:21 77:13 79:16       261:20,22 262:6,10        175:10,11,13 176:3
  150:10,12,21 151:6       74:13,16 75:21 76:4   79:20 80:9,10,13        262:14,15,19              176:25 187:6
  151:12 152:5             76:4,13,15 77:18      82:13,15,20 83:14       263:25 264:8,11,13        188:18 191:9,12
  153:21 154:7,20          99:17 100:12 101:5    85:5,17 87:9,24         265:21 266:14             197:21 202:22,23
  155:10,19 156:11         101:8,10,22 102:24    88:2 92:19 93:2,5       267:5,10,14,17            203:2 228:4 229:10
  157:4,15 158:6,18        103:8,15,17 106:15    96:25 97:4,7 98:3,9     268:22 269:12             229:12 234:4,5
  159:14,20,23             111:4 119:10 122:8    98:22 101:24 104:8      270:13 271:22             252:21 281:11
  160:12 178:11            122:14,21 123:14      104:15,19 111:5,12      272:8,13,17 273:11        282:3,22 284:4,25
  190:9,17,18,20           123:18 124:9 126:2    112:13 114:17           273:15,21,22              285:3,5,11 288:5
  191:6,18 192:16          126:5,6,12 129:5      115:9 116:5,11          274:13,14,15,17,18        300:11,17,18,19
  193:3 194:5 202:12       131:8,20 132:2,4,6    117:10 119:11           274:21 276:18,25          301:4,5
  211:8 216:2 227:21       132:13 133:12         121:16 127:25           278:15,18,19           Label-wise (1)
  228:2,9,16,24            136:7,22 137:3        128:3 132:11,14,15      281:12,12 282:23        164:10
  229:13,21 237:6          146:10 161:5 166:7    133:22 134:25           282:23 285:17          label(physical (2)
  238:8,12,12,16,16        166:23 167:5 175:7    139:10,13 142:11        286:11,15 288:15        86:5 300:14
  239:11,12 241:4          175:21,25 176:18      142:14,15 143:8,10    knowing (3)              labeled (1)
  248:17 255:3,7           197:6,7 209:12,20     148:25 157:21         101:4 235:16 286:4        4:3
  257:3,5,14,16            216:10 246:9 248:6    158:2 159:17,22       knowledge (16)           labeling (15)
  273:17 274:5             264:16 265:5,7        160:2 165:3,4,6,9     12:23 54:8,9 55:10        79:17 114:4 154:12
  280:11,13,18 281:3       269:8 273:18 274:4    168:22 170:5            58:24 65:12 82:12         185:4 187:11,12
  281:6,8,9,10,13,14       281:16,24 286:18      171:10 172:18           136:12 139:12             233:18,21 234:7,18
  281:18,18,20,20          286:19 289:15         174:5 175:5,8,23        193:5,6 213:19            249:4,10 252:6
  282:3,9 283:4,5,6,9      291:9                 177:20,24 178:4,6,9     278:11 288:24             254:12 288:13
  302:12                 Kim (5)                 181:5,24 182:3,17       293:12 295:22          labels (21)
juices (1)               13:18,21 14:2 275:22    184:17,17 187:9       knowledgeable (3)         90:7,8 94:23,24
 84:5                      275:23                188:10 193:6,22       151:22 152:4 173:14         112:25 146:17
Juicy (4)                kind (8)                194:5 195:14,19,23    known (7)                   148:3 152:13,22
 238:23 239:8,24         15:11 27:11,13          196:2,23 197:19,25    71:9 261:5,11 262:8         161:21 163:12
  301:15                   105:22 131:23         198:10 199:16,19        262:11,17 263:21          167:12 169:5 187:8
jumped (2)                 182:4 211:8 281:8     199:21 200:11,12      knows (2)                   189:23 203:8 209:4
 71:10 72:15             kinds (1)               200:14,19 202:8,11    48:19 52:21                 229:7 284:3,17
June (4)                 189:15                  202:15 203:13                                     300:21
 26:3 65:4 165:14        Kitty (5)               204:24 205:3,10,11               L             Lake (3)
  204:2                  243:3 244:22 245:14     205:12 206:12,17      L (4)                     5:11 61:6,9
junk (1)                   245:25 301:21         206:18,18,19 207:6     3:17 5:10,10,10         large (1)
 248:12                  knew (18)               207:6 210:9 211:22    L-a-u (1)                 94:12
jury (9)                 50:25 58:6 110:5,25     212:12 213:6,10,12     125:3                   larger (1)
 23:24 24:2 25:11,14       161:4 171:14          213:14,16,20          L-a-u-r-e-n (1)           121:12
  210:18 216:5             172:21,24 175:10      214:10,19 220:21       5:21                    latest (1)
  217:10 299:9,11          223:21 230:25         221:5,5,17,18,22      label (93)                186:25
juxtapose (1)              231:4,5 232:2         222:5 225:3 231:22     68:5 69:24 85:2,7,12    Lau (2)
 148:15                    265:15 284:12,16      232:9 233:2,8,10,16      85:25 86:7,13 88:12    124:25 125:3
                           285:24                235:12,20 237:8,9        88:18 89:13 90:16     laughing (1)
         K               know (296)              237:14 238:19,20         91:17,19,21 94:7       182:3
keep (7)                 13:13,15,17 15:21       238:22 239:20            96:4 97:9,13 107:3    Lauren (335)
84:7 136:2 137:5,7,10      16:25 17:2 19:11,13   242:5,6,8,20 246:24      112:8,10 113:4,7,12    1:3,13 2:1,5 4:1,4,4
  191:10 211:2             21:13,18 26:6,8       246:25 247:9,16          113:16,18,18 114:4       4:20 5:1,21 6:1 7:1
kept (1)                   27:14 28:10,14,15     248:15,21 249:14         114:9,10,12 127:6        8:1 9:1 10:1 11:1
181:23                     30:25 33:3 37:24      249:16,20,23 250:2       137:16 138:15            12:1 13:1 14:1 15:1


                                      TSG Reporting - Worldwide   877-702-9580
Case 3:18-cv-10500-AET-LHG Document 90-6 Filed 01/25/19 Page 92 of 108 PageID: 1472

                                                                                                            Page 14

  16:1 17:1 18:1,4,8       193:1 194:1 195:1        23:13 49:23 50:2      letter (2)                  186:19,20 188:22
  19:1 20:1 21:1 22:1      196:1 197:1 198:1        52:7 53:4 56:7,20      270:5 277:6                189:9 191:5,18
  23:1 24:1 25:1 26:1      199:1 200:1 201:1        56:23 57:3,5,14,25    letters (1)                 192:17 193:3,10
  27:1 28:1,25 29:1,5      202:1 203:1 204:1        58:2,6 212:10          80:9                       198:8,16 200:3
  29:9,13,19,24 30:1       205:1 206:1 207:1        275:16,21 277:7       life (2)                    202:4 234:23
  31:1 32:1,21,24          207:10 208:1 209:1    lawyers (4)               16:14 129:17            listing (2)
  33:1 34:1 35:1,14        210:1 211:1 212:1      23:19 199:4 270:15      lifestyle (1)             200:6 227:25
  36:1 37:1,6 38:1         213:1 214:1 215:1        275:11                 265:2                   lists (4)
  39:1 40:1 41:1 42:1      216:1 217:1 218:1     layperson (2)            liked (6)                 137:19 150:10 189:22
  42:17 43:1,14,19         219:1 220:1 221:1      199:6,25                 100:6,8,8,13,14            199:8
  44:1 45:1 46:1 47:1      222:1 223:1 224:1     layperson's (1)             271:10                literally (2)
  48:1 49:1 50:1 51:1      225:1 226:1 227:1      154:18                  limit (2)                 166:12 247:18
  52:1 53:1 54:1 55:1      228:1 229:1 230:1     lead (3)                  108:12 136:24           litigation (1)
  56:1 57:1 58:1 59:1      231:1 232:1 233:1      295:7,7,16              limited (3)               59:10
  60:1 61:1 62:1 63:1      234:1 235:1 236:1     leading (6)               82:8 185:3 279:9        little (9)
  64:1 65:1 66:1 67:1      237:1 238:1 239:1      293:25 294:2,22,25      line (18)                 40:17 71:10 99:8
  68:1 69:1 70:1 71:1      240:1 241:1 242:1        295:6,24               227:24 243:6 303:7,7       121:7 154:14 219:3
  72:1 73:1 74:1 75:1      243:1 244:1 245:1     leads (1)                   303:7,7,13,13,13,13      256:13 257:9 258:3
  75:13 76:1 77:1          246:1 247:1 248:1      222:23                     303:18,18,18,18,23    live (1)
  78:1 79:1 80:1 81:1      249:1 250:1 251:1     leap (1)                    303:23,23,23           290:21
  82:1 83:1 84:1 85:1      252:1 253:1 254:1      52:2                    lines (1)                local (1)
  86:1 87:1 88:1 89:1      255:1 256:1 257:1     learn (8)                 109:17                   130:5
  90:1 91:1 92:1 93:1      258:1 259:1 260:1      48:2 139:7,8,11         list (100)               located (1)
  94:1 95:1 96:1 97:1      261:1 262:1 263:1        182:23 183:21          87:20 88:8 89:18         71:2
  98:1 99:1 100:1          264:1 265:1 266:1        265:22 276:3             90:12,18,19 91:7      location (2)
  101:1 102:1 103:1        267:1 268:1 269:1     learned (6)                 94:24 95:21,24 96:3    19:7 115:5
  104:1 105:1 106:1        270:1 271:1 272:1      53:14 58:18 59:6           96:5,13 97:10,22      long (20)
  107:1 108:1 109:1        273:1 274:1 275:1        139:13 264:10,24         98:2,4,5,8,14,16,22    6:19 7:5,7,20 9:10
  110:1 111:1 112:1        276:1 277:1 278:1     led (1)                     99:2,12 106:9,17         10:22 11:6 12:3
  113:1 114:1 115:1        279:1 280:1 281:1      260:12                     108:5,23 109:6           48:14 54:3 62:8
  116:1 117:1 118:1        282:1 283:1 284:1     left (5)                    110:6 112:17,21          63:2 66:5 110:14
  119:1 120:1 121:1        285:1 286:1 287:1      7:9 119:23 120:6,21        114:5 127:10             142:22 149:5
  122:1 123:1 124:1        288:1 289:1 290:1        193:9                    128:17,19,19             171:11 200:23
  125:1 126:1 127:1        291:1,17 292:1        left-hand (1)               137:18 138:18,25         201:16 202:3
  128:1 129:1 130:1        293:1 294:1 295:1      193:14                     139:4 143:9 144:21    longer (2)
  131:1 132:1 133:1        296:1 297:1 299:1,3   legal (13)                  144:21 145:5,13,18     175:15,19
  134:1 135:1 136:1        299:8,13,16,20,22      4:14 17:23 25:20 85:4      145:24 146:15,20      look (86)
  137:1 138:1 139:1        299:25 300:1,6,7         85:13 86:19 151:19       146:25 147:6           18:21,24 24:4 29:25
  140:1 141:1 142:1        301:1 302:1 303:1        154:10 164:24            148:10,13 150:9,20       34:7 35:16 36:11,21
  143:1 144:1 145:1     law (5)                     177:12 228:11            151:5 155:18 156:9       39:5 42:24 43:23
  146:1 147:1 148:1      13:13 50:3 57:5,9,19       256:17 263:2             157:11,14,17 158:5       72:11 75:6 79:3
  149:1 150:1 151:1     Lawrence (2)             lemon (2)                   158:11,18,20,25          83:7,23 85:8,10
  152:1 153:1 154:1      2:7 4:11                 227:22 239:10              171:18 178:4             86:7 88:7,11 89:19
  155:1 156:1 157:1     laws (1)                 let's (33)                  186:21 187:12            90:2,7,8,12 96:22
  158:1 159:1 160:1      33:7                     45:12 48:8,16 62:24        189:25 190:5,10,15       97:8 98:5,8 106:9
  161:1 162:1 163:1     lawsuit (28)                63:22 66:6 67:9          190:19 191:5,13,17       108:14 112:20,24
  164:1 165:1,11         22:17 23:3 48:11 52:2      79:12 85:20 86:23        192:2,7,15 193:4         113:6,15 116:13
  166:1 167:1 168:1        55:8,11 56:2 57:25       140:21,23 142:18         194:17 198:17,18         117:15 128:5
  169:1 170:1 171:1        58:16,19 59:7 66:23      152:9 177:15             198:21,24 200:7          134:20 145:23
  172:1 173:1 174:1        90:5 125:9,18 159:6      184:23 207:23            202:4 208:6 210:20       148:5 150:9,19
  175:1 176:1 177:1        165:10,13 251:11         208:9 217:20 222:6       215:13 227:24            154:16 163:25
  178:1 179:1 180:1        270:11,16 271:20         222:18 227:13            238:14 265:16            169:4 178:25 179:8
  181:1 182:1 183:1        271:24 272:18            229:24 237:16            284:19,22 285:2,14       180:17 182:8
  184:1 185:1 186:1        275:7 288:18,19,24       239:21 240:4 241:8    listed (20)                 184:23 194:8
  187:1 188:1 189:1     lawyer (22)                 244:19 247:22,24       87:17 88:6 106:16          203:23 204:12
  190:1 191:1 192:1      12:23 13:8,11 14:21        249:6 257:22 277:2       141:3 142:21,22          207:23,24 208:11


                                     TSG Reporting - Worldwide      877-702-9580
Case 3:18-cv-10500-AET-LHG Document 90-6 Filed 01/25/19 Page 93 of 108 PageID: 1473

                                                                                                         Page 15

   208:17 210:5,6,19     lucky (1)                 294:18                33:4 144:2              7:2,5 23:19 47:25
   213:21,22,22,23        225:11                 mark (30)               Matthew (2)               184:16
   215:12 217:20,22      lugging (1)             23:22 25:9 28:21        3:24 4:13               meeting (1)
   225:4,12 227:23        240:20                   30:22 31:10 32:11     MBA (2)                 266:3
   235:21 238:24         lunch (14)                32:16 36:4 37:3       65:14,20                meetings (1)
   240:4 245:13           123:16,23 124:7,9        42:20 43:12 56:21     mean (103)              62:14
   247:24 254:8            126:25,25 127:4         85:18,18,20,21,22     7:16,18 8:22 17:18      Melanie (16)
   258:11 259:22           135:4 170:15,19,23      88:14 113:2 149:12      20:21 25:16 27:21     48:22,23,24 49:16
   263:5 276:10            282:16,17 290:8         152:9 226:11,14         38:19 39:2 51:8         109:15 171:3
   277:13 282:2,21       lunchbox (1)              239:21 240:14           53:16 62:16 64:4        173:17,19 265:11
   287:19                 123:22                   241:17 242:23           66:2 72:6 74:3,7        265:13,14 266:8,11
looked (41)              lunches (5)               244:19 282:4            75:25 76:18 79:20       266:23 268:6
 18:25 79:5,20 89:17      76:17,18 100:3 123:7     286:22                  83:11 91:15,16 92:3     270:13
   89:24 90:9,16,17,18     124:16                marked (44)               94:10,12 96:14,22     member (1)
   90:20 97:10,12,22     Lynch (3)               17:25 18:5 24:2 25:12     98:2,19,19 99:7,25    75:3
   97:25 98:14,16,22      62:2,3 63:14             29:6,14,24 31:14        100:2,14,24 101:6,7   memorizing (1)
   98:25 106:9 108:23                              32:21 34:6 35:14        104:14 106:14         268:22
   110:6 111:23                    M               36:7 37:6 42:19         111:3 116:6,10        memory (3)
   112:16 116:11         magic (2)                 43:21 86:2,6 88:19      117:22 118:4,10       17:12 115:8 117:22
   138:17 145:17         19:15,17                  103:20,25 113:4         121:16 122:11         mentioned (3)
   146:7,18,19 147:6     Maid (4)                  149:14 152:16           123:18 124:15         52:14 55:25 138:3
   148:15 158:3          281:10 282:2 283:9        156:19 203:2            134:14 141:15         mentioning (1)
   163:12 169:10           302:11                  226:21,25 227:4,7       148:25 156:7          270:18
   180:12 191:13         mailed (1)                227:11 240:2,24         160:19,22 164:16      merely (1)
   194:16 216:13         18:13                     241:21 244:23           164:19 172:14         243:9
   220:14 246:25         main (4)                  245:3,7,12 259:18       174:4 175:2,8         Merrill (3)
   265:16                99:16,20 102:21           280:7,10,10 283:11      177:25 180:5          62:2,3 63:14
looking (23)               103:11                  287:4 303:22            188:21 195:13,22      met (14)
 69:24 98:15 127:7       major (1)               marker (1)                197:5,25 198:9        6:4,23 7:7,11 9:2
   146:5,9,15,24 148:3   61:18                   54:3                      205:9 206:22 207:3      12:19 14:10 23:12
   148:9 166:18          majority (4)            market (8)                207:7 216:8,12          265:11 266:8,22
   172:12,15 189:2,5     105:6 187:3,6,9         62:15,16 69:19            223:14,15 224:5         275:10,13,17
   193:13 209:12,13      makeup (1)                222:14,20 223:5         230:21 231:17,18      Michael (18)
   222:7,13,13 228:8     134:2                     253:12 288:10           231:21 232:16,17      3:6 4:19 6:16,17 7:4
   247:4 285:6           making (13)             marketed (1)              233:11 234:10           12:8,9 13:7 14:2
looks (3)                74:7 113:24 140:24      224:3                     237:3,4 242:7 248:8     50:10 52:16,17,18
 20:13 25:16 186:9         141:23 142:11         marketing (11)            253:25 257:11,12        52:25 53:10,15
Los (1)                    144:4 175:24          223:4 230:3 233:18        257:25 260:24           168:7 275:18
 3:11                      187:23 200:15           233:23 234:3,6,11       262:7 264:13 265:6    Michael's (1)
lot (10)                   217:14 239:5            249:3,10 252:5          266:17 282:15         13:8
 51:8 82:12,24,25 99:6     261:25 264:20           254:12                  288:8 290:20          middle (2)
   122:12 132:4,18       Maltodextrin (1)        marking (2)             means (4)               120:10,13
   196:8 232:20          241:3                   85:16 292:5             17:16,19 267:10         mile (1)
lots (2)                 management (1)          married (1)               272:20                290:24
 178:3 288:8             63:13                   64:22                   meat (1)                milk (2)
love (1)                 manager (7)             Master's (1)            290:8                   281:17,25
 273:9                   62:19,24 63:6,6,14,17   65:13                   meats (1)               milligrams (1)
low (7)                    63:21                 material (3)            120:13                  127:19
 107:7 135:24,24,25      manufactured (4)        153:23 232:6 233:14     media (1)               million (2)
   220:7,7,8             68:6 95:4,16 198:11     math (3)                4:2                     236:8,14
lower (4)                March (22)              121:20 142:14 212:9     medication (1)          Mills (1)
 134:5,5,5 200:7         1:15 2:3 4:11 31:23     matter (7)              17:11                   82:15
lowest (1)                 32:2,3,8,9,13,18      4:4 143:20,21,25        Medleys (4)             mind (3)
 184:14                    33:9,14 35:5,9,17       160:13 200:20         238:24 239:9,24         168:5 169:8 195:25
loyalty (1)                35:24 36:22 37:11       201:21                  301:15                Minerals (3)
 258:12                    40:5 180:10 293:20    matters (2)             meet (5)                152:15,25 300:24


                                      TSG Reporting - Worldwide    877-702-9580
Case 3:18-cv-10500-AET-LHG Document 90-6 Filed 01/25/19 Page 94 of 108 PageID: 1474

                                                                                                           Page 16

minimal (8)              modified (3)              163:5,14 170:7,11        59:2 68:3,11 70:14      270:20 288:25
204:15,19 206:9          86:11 150:22 239:13       237:5 238:21 300:9       73:23 77:19 134:3     nos (1)
  252:19 256:12          moment (4)               Mott'ses (1)              134:15 153:2          16:4
  257:8,11 258:2         11:14 21:20 102:14       80:10                     165:15 173:24,25      Notary (3)
minimize (2)               158:24                 move (3)                  174:18 180:12         2:11 5:13 298:25
69:14 108:10             Monday (9)               21:17 60:4 64:7           197:4,13 204:3        noted (1)
minimum (1)              6:14 10:6 13:4,6,25      moved (1)                 205:4 228:6,12        296:25
136:3                      14:6 15:2 23:17        22:3                      232:12,17 235:3       notice (18)
minute (5)                 276:7                  multiple (4)              236:17 239:6          17:25 18:4,7 19:3,6
166:12 281:10 282:2      Monday's (2)             140:9 189:22,22           255:22 258:18           19:12,20 95:14
  283:9 302:11           10:9,10                   198:13                   265:12 266:7,10,10      112:18 127:23
minutes (11)             money (5)                mutual (9)                266:25 267:2,14         157:7,10,18 158:21
6:21 7:10 10:8,24        64:8 120:24 264:3        48:18,21 49:16,20         269:16,22,23 270:5      203:7,16,22 299:8
  11:25 12:4,4 158:5       272:2 273:19            52:18,20 53:12 58:5      274:22 275:4          noticed (4)
  283:13,14,16           Monmouth (4)              58:7                     281:11 289:10,10      19:19 117:20,21
mischaracterizatio...    61:13,15 75:14,16                                new (18)                  269:16
44:16 54:15 103:3        month (2)                          N             1:1,14 2:7,11,11 3:5    November (7)
  221:25 231:10          17:2 290:5               N (4)                     4:9,11 5:12 61:7      10:21 11:6,24,25
mischaracterizes (13)    months (2)               3:1,17 5:10 299:2         75:14,15 115:11         12:12 15:2,6
54:20 110:11 145:12      10:21 54:6               N-o-b-e-l (1)             172:3 192:21,23,24    number (12)
  155:13 157:20          morning (53)             49:2                      277:7                 38:2 57:13 80:24
  162:16 166:10          5:16 6:25 7:3,11 8:6     name (24)               news (1)                  129:25 162:24
  167:14 168:3             14:25 18:18 20:5,19    4:13 5:17,20 12:22      173:4                     194:8 200:16
  178:23 181:20            21:2 22:8,10 23:20       13:3,18 45:6 48:25    newspaper (2)             211:23 212:14
  265:20 285:9             24:10,12 25:21,22        57:4,8 58:14 64:24    112:2 223:7               268:16,20 269:2
mischaracterizing (2)      25:25 26:6,14,20,21      68:18 83:21 93:14     Nick (3)                numbers (9)
40:25 168:14               26:24 27:2 28:10,13      94:9,11,14 129:15     12:21 13:5 275:23       140:11,19,23,24
misleading (10)            28:15 30:7,10,13         165:11 207:9          night (10)                141:24 142:11,18
89:13 91:24 92:13          40:21 41:19,21 42:2      220:11 221:6 298:2    118:20 183:5,6,23,23      144:4 261:25
  109:10 151:9 165:6       42:5 45:4 165:19       named (4)                 184:6 242:11,13       nutrition (14)
  230:14 231:3,8           204:4,7 205:14,25      13:5 93:9 233:20          243:22 251:8          83:24,24 108:5,18
  239:16                   206:2,5 236:17           234:17                nine (5)                  110:6 128:6 152:12
misrepresentations ...     258:20 262:23          natural (10)            67:10 73:4 99:15          152:20,22 282:10
248:23                     263:2,7,9,15 275:11    92:6,8 195:2,7,11,13      100:5 146:4             284:18 285:6,14
missed (1)                 275:14 276:16            210:25 227:22         NJ (1)                    300:20
286:22                   mother (1)                 238:8 241:25          115:7                   nutritional (11)
missing (1)              94:15                    Naturally (1)           Nobel (21)              85:25 86:5 88:18
268:17                   Motion (30)              70:23                   48:22,24 49:17,18,19      214:7 248:10,14,20
misunderstands (1)       1:8 3:20,23 4:7,24 5:4   near (1)                  49:20 50:9,23 52:24     285:11 300:11,14
168:18                     28:24 29:4,17,22       117:6                     53:22 54:4,12 55:5      300:16
mix (2)                    31:4,7 36:14 45:8      nearing (2)               55:14 58:12 109:15    nutritious (16)
92:7,8                     51:25 67:23 68:7       170:16,18                 110:18 171:3,12,19    222:15,21,24 223:2
mixed (23)                 94:13 95:5,17          necessarily (3)           173:2                   223:12,15 224:2,3,6
88:17 104:2,9,12,23        125:13 165:12          134:13 253:6 265:4      nodding (1)               230:4 249:4 250:4
  105:7,12,16 106:3        207:11 268:12          need (10)               16:6                      270:23 280:14,17
  107:13,19 149:17         269:18 273:9           57:14 84:6 120:22,23    nods (1)                  281:6
  156:23 179:23            274:23 279:19            130:11 170:19         16:8
  180:6 181:6,10           299:12,18                240:20 244:8          non-processed (1)                O
  191:16 239:15          Motion's (3)               281:24 283:14         148:7                   O (9)
  241:24 259:17          31:8 179:3 270:8         neither (4)             nonfood (1)             3:17 241:23 252:14
  300:16 302:9           Mott's (30)              25:19 81:17 141:10      228:2                     252:16 259:17
mixture (4)              70:4,17,19,24 71:2,2       278:12                nonstandardized (1)       280:8 297:2,2 302:9
200:10,11,15 234:22        71:5,8,18 79:9 85:7    never (55)              153:15                  oath (1)
moderation (6)             85:11,21,24 86:7,9     15:10 19:5,12,20 41:6   Nope (7)                17:15
132:5,9 133:9 134:22       86:14 87:2 119:24        41:23 43:9 44:13,20   67:6 95:18 141:7        oatmeal (2)
  134:23 137:9             162:4,14,17,19           56:22 57:2 58:25        153:4 208:15          115:20 116:16


                                      TSG Reporting - Worldwide     877-702-9580
Case 3:18-cv-10500-AET-LHG Document 90-6 Filed 01/25/19 Page 95 of 108 PageID: 1475

                                                                                                       Page 17

object (22)               282:14 284:20           138:11 139:7         154:13 155:2            168:15
9:6 10:14 22:19 46:10     285:8,21 286:13,14      140:10 141:8,22      opined (1)              outside (3)
  47:10 52:3 53:5         288:2,20 293:25         143:25 146:3,12      93:18                   120:16 139:8,8
  70:6 85:3 103:2         294:22,25 295:6,24      147:7 149:11         opinion (6)             outweighing (1)
  133:6 141:25          objections (7)            150:19 152:9 153:5   94:8 97:23 100:25       132:12
  142:24 145:11         33:2 42:17 43:15,19       153:7 155:15 161:4     109:9 159:18 256:2    overall (2)
  152:6 188:6 193:11      179:11,17 300:7         162:23 163:5         opinions (1)            233:18 234:7
  199:11 240:11         objects (1)               166:13 167:2 169:2   98:13                   owned (1)
  243:5 247:7 270:25    15:16                     170:21 175:9 176:2   opportunity (1)         92:8
objecting (1)           obtained (2)              176:10 177:15        229:3
168:13                  254:19 255:11             179:14,20 181:5      option (14)                       P
objection (139)         obvious (1)               182:5 183:16         99:23,25 102:24         P (8)
9:17 10:15 14:18 19:8   21:6                      184:23 185:18          103:5 164:18          1:24 2:8 3:1,1,17
  19:25 21:11 39:24     obviously (3)             186:11 189:6,18        165:22,24 178:13        297:2,3,25
  40:22,24 44:9,15      21:3 72:9 198:13          191:23 192:6,24        182:24 183:22         p.m (16)
  51:10 53:18 54:14     occasion (1)              193:7,23 194:8         264:18 265:8          11:18,20 170:22,23
  54:19,23 56:8,11,25   266:9                     198:2 200:13,23        269:12,15               170:25 224:19,20
  57:16,20 59:8,22      occasionally (2)          201:8,15,20 202:3    options (10)              224:22 259:14,15
  60:4 70:25 74:14,18   105:4 180:6               203:23 204:10,12     79:3 82:13,14 103:13      259:21 283:20,21
  74:24 76:5 78:4       occasions (2)             206:4 207:20           103:14 160:20           283:23 296:23,25
  79:15 83:19 85:9      55:23 237:25              209:15,18 210:15       175:20 209:14         pack (37)
  86:18 93:21 94:19     Ocean (3)                 211:4 212:19           260:13 264:21         81:7 83:5,7 88:15
  96:9 98:10 107:24     1:14 2:7 4:11             213:21 218:19        orange (9)                100:2 103:21 105:2
  109:22 110:9          odd (1)                   219:25 222:6         140:15 143:14,23          105:3,4,7 120:25
  113:21 117:11         171:16                    224:11,15,16           185:20 223:18           121:4,18,23 122:4
  118:5 127:24          offhand (1)               227:13 229:24          227:21 230:12           122:10,10,16,17,18
  132:24 133:21         80:23                     232:5 233:17           238:9 281:18            135:3 156:23
  137:24 142:25         office (2)                235:12 236:11,15     Orchard (5)               181:13,13,13,21,22
  144:12 145:12         62:15 293:19              237:16,17 239:7      225:21,25 226:18          212:23 217:21
  147:3,11 151:18       offices (1)               240:4 241:8 242:17     227:9 301:12            233:4 242:10,11,12
  154:9,22 155:12       2:6                       247:24 253:17        order (3)                 242:14 287:2,5
  156:15 157:19         oh (10)                   254:8 259:12 261:7   139:4 198:23 234:24       302:14
  162:15 163:9          44:17 51:6 115:10         271:5 278:22         organic (16)            package (13)
  164:23 166:9            127:15 174:3 189:4      283:18 291:17        82:2,11 83:18,22 86:4   185:7,13,16 186:18
  167:11,13 168:2         191:23 199:15           292:12,17 293:3,7      240:5,22,25 241:2,2     186:23,25 187:2,19
  169:21 171:23           212:14 220:16           294:3,14,20 295:5      241:3,12,12,23          187:25 188:5
  172:8 173:9 176:4     okay (165)                296:5,8,12             300:13 301:17           193:15 214:21
  177:11 178:15,22      5:9 6:2 9:10 10:13,18   old (5)                Organic's (1)             231:24
  180:25 181:19           15:9 16:16 17:4,24    73:6,7,9,21,22         252:14                  packaged (1)
  183:2,7,11 184:3        19:5 21:16 28:7,19    oldest (1)             Organically (2)         135:11
  186:24 189:19           29:25 30:25 32:15     67:9                   241:20 301:19           packages (1)
  190:6 191:3,8           32:23 33:25 34:18     once (9)               Organics (7)            246:25
  192:12 200:21           34:23 36:3 42:24      55:19,21 95:8,13       82:7,18 241:23          packaging (6)
  201:3 205:6 208:2       46:2 49:5,11 51:23      134:25 149:3 259:9     252:16 259:17         114:4 185:4 189:23
  208:25 210:10           60:6 63:5 70:17         275:4 290:5            280:8 302:9             189:25 225:6 258:9
  211:19 214:4,14,17      76:11 79:22 80:5      one-page (1)           Orgnically (1)          packed (4)
  217:3,5 219:14          85:20 87:2 88:13      20:15                  241:8                   123:7,8 126:24 127:4
  221:7,15,24,25          89:8 90:14,17 91:4    ones (5)               original (14)           packs (7)
  226:8 228:10 231:9      91:23 92:12,15 93:5   104:4 133:18 170:3     25:24 26:15 38:7,7      103:22 121:2,5,12,19
  233:6 236:7 239:2       94:5 97:8 98:13,25      186:6 250:20           40:11,19 41:12,25       121:21,22
  239:18 242:15           99:4,14 102:9,11,20   open (4)                 45:2 54:2 205:24      page (38)
  250:14,25 253:3,19      113:23 114:9 116:8    100:25 118:25 119:3      206:5 219:16          24:18,19 27:23,23,23
  256:16 260:7 262:4      117:16 118:22,24        212:22                 251:11                  31:22 36:22 38:12
  265:19 267:20           119:5,18 124:17       operations (1)         originally (1)            38:14,20,21 153:9
  270:2 272:11 275:2      128:5 133:15          65:25                  38:13                     154:16,17 263:11
  275:5 280:19 281:7      135:25 136:22,24      opine (2)              outset (1)                263:11,12 299:3,6


                                     TSG Reporting - Worldwide    877-702-9580
Case 3:18-cv-10500-AET-LHG Document 90-6 Filed 01/25/19 Page 96 of 108 PageID: 1476

                                                                                                     Page 18

  300:3 301:3 302:3    232:24                 perjury (3)              251:23                possible (2)
  303:7,7,7,7,13,13    peach (13)             17:15 33:6 49:13       pineapple (2)           57:25 244:4
  303:13,13,18,18,18   140:15 141:20 143:14   permitted (1)          150:11 281:20           possibly (4)
  303:18,23,23,23,23     143:22 150:11        59:20                  place (3)               42:5 68:22,22 81:22
pages (1)                199:8 200:23,24      person (11)            14:16 51:9 297:10       post-high (2)
25:22                    201:15,16 223:17     6:7,10 12:11,14,19     placement (1)           61:12,13
paid (3)                 223:21 230:11          57:19 73:20 126:14   80:8                    pouch (3)
181:12,25 182:13       pear (5)                 273:4 275:13         places (2)              211:21 212:2 218:6
palm (1)               84:4 86:12 140:13        297:10               175:11 238:11           pouches (1)
210:25                   150:11 238:16        personally (1)         Plaintiff (36)          129:25
panel (12)             pectin (1)             212:10                 1:5 4:20 18:4,8 28:25   power (1)
83:24 108:6,18 110:7   241:4                  Pg (1)                   29:5,9,13,19,23       22:4
  128:6 150:20         Pegg (4)               298:5                    32:24 42:16 43:14     pre-litigation (2)
  172:22 239:12        93:10,12,16 255:22     phone (7)                43:18 46:14 60:17     59:14,16
  265:17 284:2 285:7   penalty (3)            5:7 6:7,10,12 13:6       75:13,18 92:23        predominance (1)
  285:15               17:15 33:6 49:13         15:2 269:23            179:17 214:6 230:6    139:5
panels (1)             pending (4)            phonetic (2)             231:15 248:3 261:5    predominant (6)
148:4                  48:13,15 49:4 259:9    59:19 125:6              262:8,11 278:20,24    137:23 144:11,17
panoply (1)            Pennsylvania (1)       photograph (1)           279:4,11 299:8,13       200:25 201:17
250:11                 2:12                   226:16                   299:16,20 300:7         202:5
Pants (2)              people (4)             photographs (1)        Plaintiff's (17)        predominantly (2)
245:10 302:7           23:11 272:21,25        279:3                  6:24 9:3 12:17,20,25    104:23 180:22
paper (1)                289:8                physical (34)            14:11 30:23,25        premium (3)
277:11                 percent (65)           85:25 88:18 226:20       31:12 34:4 36:5,8     267:10,13 286:12
paragraph (17)         45:15,20,21,23 70:22     226:24 227:3,6,10      243:10 260:4          prep (1)
75:11 154:19,21          96:16,17,17 106:4      239:25 240:23          299:20,23 300:4       13:23
  204:12 222:6,13        107:23 140:20,21       241:20 244:22        Plaintiffs (4)          prepare (5)
  229:24 232:5           140:23,25,25           245:2,6,11 259:17    3:3 222:17 248:22       6:5,11 10:8 18:16
  233:17 235:21          141:24 142:12,21       283:10 287:3           254:12                  40:9
  247:24 248:2 254:8     142:23 144:7,15,16     300:11,17 301:7,8    plant (1)               prepared (2)
  256:9 259:23           160:4,4,8,8,12,12      301:10,11,13,15,18   153:22                  10:7 21:9
  263:10 278:22          160:18,21,21 161:9     301:20,22,24 302:5   plays (1)               preschool (1)
Pardon (1)               161:22,23 178:12       302:8,10,12,15       260:3                   126:18
244:15                   178:13 179:23        physically (1)         please (17)             present (5)
parent (1)               195:16,17,24 196:7   153:23                 4:17 5:19 15:20 45:11   219:18 233:21 234:18
94:15                    196:8,12,14,21,22    pick (1)                 61:11 153:16 168:7      235:18 254:14
parentheses (2)          198:18,19,20,22,23   244:15                   187:16 199:16,19      presenting (1)
190:19,21                199:7 200:4 201:5    picked (3)               217:9,9,10,12 220:6   282:16
Park (2)                 202:16,16,16 240:6   243:10 244:16 269:23     220:8 244:6           presently (1)
3:5,10                   241:9 261:14,15,19   picture (2)            plenty (1)              5:7
part (8)                 261:21,24 262:2      186:21 239:9           212:7                   preservative (1)
60:15 119:8 192:5,7    percentage (14)        pictured (1)           plus (1)                94:6
  229:25 231:22        159:22 160:11 176:13   185:16                 184:8                   preservatives (23)
  247:20 260:4           197:2 200:22         pictures (10)          point (16)              45:13,18 70:2 80:7
particular (1)           201:14 202:8,11      27:22 41:7 205:15      85:15 90:18 97:8,10       91:22 92:5,17,20
58:2                     204:21 235:6,13,16     240:7 263:10,11,11     107:3 128:5 138:20      93:3 96:16 109:21
parties (7)              257:16 262:3           263:12,14,18           148:4,4 150:20          114:17 150:16
136:7,10,15,18,20      percentages (2)        piece (11)               169:9 201:4 237:18      162:13 164:3,21
  297:21,23            143:19 200:19          124:2,10 161:3,5         237:23 263:19           165:23 177:21,25
party (2)              perfect (1)              223:23 230:12,20       264:11                  178:5 234:2 238:13
50:19 66:22            69:15                    230:22 231:7,17      Pop (6)                   260:17
passed (1)             perimeter (2)            277:11               117:5,7,8,14,20,23      preserve (2)
120:21                 120:9,11               pieces (9)             posed (1)               178:3,7
pay (1)                period (5)             153:18,24 211:21,25    295:19                  pretty (5)
120:24                 62:25 75:18 181:18       212:2 214:24         possession (1)          26:23 39:5 60:9,14
paying (1)               189:21 297:17          217:12 225:14        279:12                    63:12


                                   TSG Reporting - Worldwide    877-702-9580
Case 3:18-cv-10500-AET-LHG Document 90-6 Filed 01/25/19 Page 97 of 108 PageID: 1477

                                                                                                         Page 19

pretzel (1)             42:10 44:5 70:17          250:4 252:6,16           268:11 269:18           248:24 258:6,16
101:22                    119:20 184:12           256:12 257:20            270:8 273:9 274:23      260:5,12 279:8,10
pretzels (3)            produced (5)              258:7 261:13,24          279:19 299:11,18        283:7 284:9 285:18
123:18,24 124:12        44:3 70:7,11,15           263:23 264:10,12       promotions (3)            286:3
prevalent (1)             296:10                  265:14 266:3,7,11      121:8,11 122:19         purchased (117)
139:15                  product (202)             267:18 268:4           proof (11)              7:20,21 48:5,16 50:12
previous (4)            46:9,16 48:3,5,8          269:25 270:22          80:19,21 113:25           50:25 67:14,17
40:25 70:14 266:24        57:15 68:6,14 70:3      272:10 273:5,9,13        182:6 183:24            68:20,21,25 69:4
  291:22                  71:19,24 72:11 78:3     273:16 274:3 279:3       184:16 258:5,6,15       73:20 74:4,10 75:18
previously (6)            79:17 80:20 81:20       279:8 282:18             268:3 279:10            78:3 79:18 80:11,20
70:7,11 158:4 166:21      83:12 84:3 85:11        284:13 285:24,25       proprietary (1)           80:21,25 81:3,12,15
  255:2 292:15            86:10 88:20,22 89:6     286:17,21 288:7        200:17                    81:19 83:4,9 86:15
price (16)                89:10 90:3 94:16,18     289:8,13               provide (14)              87:3,9 95:10 97:11
71:11,15 72:2,7 82:17     95:11,15 99:12,15     product's (2)            8:8,11 10:16 38:10        99:20 101:14
  122:3,5 129:12          105:23 108:8,19       185:4 254:15               57:4 113:24 142:3,8     102:21,23 103:12
  232:7,12,16,19          109:16,19 110:8,24    Production (8)             172:4 181:11            104:4,6,9,9 105:7
  233:14 267:10,12        111:14 112:7,8,11     29:18,23 42:18 43:16       215:10 254:18           105:16 106:5,25
  286:12                  113:12,16,19            43:20 299:19 300:9       255:10 295:25           107:2 112:11
priced (1)                114:11,14 116:14        303:12                 provided (21)             113:13,19 114:6,11
242:18                    127:22 128:7,10,24    products (60)            7:13 8:18 20:23 21:3      115:13 116:2,14
prices (2)                129:4,13 130:4,10     68:21 69:2,11,11           21:4,7,8 24:24          119:13 125:24
71:17 182:15              130:17 131:6 138:8      70:10 75:16 78:13        37:18 38:22,23          127:22 128:4,9,12
primarily (7)             138:12,13 139:22        83:16 87:16 115:18       39:12,18 255:25         129:4,8,13 131:6
80:3 104:12,18            140:13 142:10           115:25 116:25            271:7 273:17 274:7      138:13 145:4 146:5
  116:10 120:9,10,16      143:13,17 145:4,9       118:2 119:10             292:18,22 296:15        147:9,18,20,22
print (2)                 147:2 148:10,17         136:14 145:24            297:17                  162:8,20,25 163:14
111:17 234:11             149:4,22 150:3,8,14     146:6 170:11           providing (1)             163:15,23 164:8
prior (29)                151:2 156:10            172:17,19 182:19       183:12                    166:4,18,22 167:3
10:6,19,21 14:5,22        157:14 158:15           184:21 185:2           proximity (1)             169:14,19 171:8,14
  21:14 23:20 24:11       159:10,23 161:7         186:17 193:20          116:23                    179:17 180:5
  26:14,25 50:10          162:9,20 163:2,6        206:14 213:23          Public (3)                182:20 183:22
  64:13 67:21 68:24       166:4,22 167:3          214:12 222:16          2:11 5:13 298:25          187:4,13,15,20
  74:7 176:7 185:2        170:6 171:6,20,21       224:7,24 230:5         pulled (1)                191:17 192:15,25
  193:24 194:25           172:6,22,23 173:8       235:23 236:24          220:2                     193:21 230:9
  202:12 203:8            173:12,13,20 174:6      243:10 246:14,22       pulp (1)                  232:22 237:24
  214:18 215:25           174:10 175:10,14        247:6 249:4,6 250:6    153:20                    242:11,13 243:23
  248:23 284:19           175:18 178:7,8,10       250:7,8,13,16,21,24    pun (1)                   251:2 262:12 272:6
  285:18 288:19           182:7,11 184:19         251:7,19,20,25         244:15                    273:5 279:4 282:18
  292:15 294:15           186:14,18 187:4,13      252:7,15 254:6         punitive (1)              284:13 285:23
privilege (4)             187:16 188:3,4,18       256:10 257:9           272:19                    286:17 289:8 291:3
9:18 10:15 14:19 59:9     190:3,25 191:7,16       280:24 287:16          purchase (62)             291:12
privileged (2)            191:16,19,21            288:7 290:9            8:19,22 58:21 69:10     purchases (21)
9:9 59:11                 192:16,18,20 193:2    Professional (1)           73:7 74:7 76:22,23    95:13,20 103:11
probably (11)             193:4,10,21 195:16    2:10                       77:3,4,10 80:16         105:11 106:2
48:9 66:6 67:10 83:6      196:23 197:2,3        professor (1)              82:5 84:18 86:14        114:24 132:10
  114:15 123:5            198:12,14 202:19      93:17                      89:22 97:17,19,21       167:19 171:16
  145:20 229:17           202:24 203:5          promise (1)                98:3,6 99:11 104:3      179:23 181:24
  246:3 264:7 283:4       204:22 209:4          11:17                      106:15 107:9 110:8      239:5 251:13 253:8
problem (1)               212:25 223:6          Promotion (33)             110:16 114:13,21        268:8 271:21 272:3
44:19                     225:12 227:18         1:8 3:20,23 4:7,24 5:4     128:14,18,25            273:20 274:8,25
processed (10)            230:15 231:4 232:3      28:24 29:4,17,21         129:18 138:11           284:7
69:14 132:5 133:10        232:14,14 234:13        31:4,7,8 36:13 45:8      145:8,24 148:6,6,8    purchasing (32)
  133:11 135:13           234:15,25 235:3,8       51:25 67:22 68:7         150:8,14 156:10       7:19 14:14 52:15
  153:22 173:16           235:17 238:3 241:5      94:13 95:4,16            162:18 168:5 169:8      67:21 68:24 69:9
  175:25 177:7,25         242:18 243:23           125:13 165:12            170:10 175:15,19        84:20 87:11,21,25
produce (5)               244:11 247:15           179:3 207:10             182:9 187:23 248:3      88:8 95:2 116:3


                                     TSG Reporting - Worldwide     877-702-9580
Case 3:18-cv-10500-AET-LHG Document 90-6 Filed 01/25/19 Page 98 of 108 PageID: 1478

                                                                                                         Page 20

  128:7 138:18 147:2      209:3 228:19          112:6                     171:2 175:22 177:3      36:17,18,24 37:2,13
  149:4 151:2 158:15      247:22 263:2 283:6    quoting (1)               177:6,9 193:16          39:22 40:3 42:9
  159:10,10 173:18      putting (2)             166:14                    194:2,6 197:10,16       44:14 46:2 50:21
  173:20 174:3,6,7      123:15,17                                         197:22,23,25 198:4      51:4,13,15,19,20,21
  176:22 185:2          puzzled (1)                        R              198:6 206:23            52:5,5,11 53:10,20
  193:25 194:25         18:21                   R (7)                     212:14 222:18           53:23,24 54:11,12
  209:11 242:9                                  3:1,17 5:10 297:2,2,2     223:23 224:9            55:3 57:2,7,10,11
puree (103)                        Q              297:2                   227:21 228:9,16,16      57:12,22 58:2,4
46:18,20 47:2,8,18      qualified (2)           radio (3)                 228:24,24 229:9,12      60:24 68:23 71:14
  84:15 87:22 88:5,23   155:4 209:2             111:21 223:6 234:11       229:16,18,20,21         71:16 74:6 76:25
  89:5,10,14,15 90:21   quality (1)             raise (1)                 230:8,21,23 231:17      77:12,16,22 78:2,8
  90:25 91:9,12 93:6    72:11                   59:22                     231:19,22,23            79:11 81:23,24
  94:2 108:25 109:7     Quantitative (3)        raisins (3)               233:25 237:6,11         82:17,20,23 83:2,5
  137:12,13,19,19,25    152:14,24 300:23        118:2,16 119:6            238:6,7,11 239:10       90:4,7,8,15,19,23
  138:5,7,7,25 139:15   question (63)           range (4)                 241:11 249:13           91:5,14,15 95:19
  139:21,23 140:21      9:21 15:18,20,23        72:10 121:3,8,10          254:22,23,25            97:16,16,24 98:2,12
  141:10,11,17,18,21      16:11,12,13 34:25     raspberries (1)           255:13 256:13           98:17 99:10 100:7
  142:4,10 143:12,15      39:10 48:13,14 49:4   104:16                    257:10 258:3            104:7 109:13 110:2
  144:8,10,15,17,19       56:12,14,15,16,18     raspberry (4)             260:16 287:23,24        111:2,6,12,16,18
  144:21 145:6            56:21 138:10          140:15 143:15 185:20      288:10                  112:12,15,23
  148:13 151:12           141:16 144:14           238:9                 really (16)               113:11 114:7,8,23
  152:4 154:7,20          152:21 153:5,8,16     re-ask (2)              9:5 11:9 12:24 39:9       115:16 116:20,22
  155:11,19,23            154:23 157:25         15:21 168:19              89:16 122:14 134:9      117:7,8,24 135:21
  156:12,13 157:3,18      167:14 168:8,17,20    read (32)                 134:19 190:13           145:14,22 146:7
  158:20 159:13,19        175:17 176:8          25:21 26:23 32:25         197:13 228:6 229:2      147:5,13,21 149:7
  178:11 190:9,18,20      180:19 186:12           56:15,16 84:2 91:17     266:5,6 267:14          149:21 157:12
  190:21,24,25 191:6      188:12,15 189:11        92:15 94:23,24          282:15                  158:22 159:5,8,11
  191:19 192:17           190:2 192:21,23,24      95:20,24 96:5 107:3   realm (2)                 162:19 163:4
  193:3 194:5 198:14      193:18 199:25           128:17,18 145:13      250:15,17                 164:14 167:9
  199:7,8,9,9 200:4,9     201:9,12,14,20          146:17 154:23         Realtime (2)              169:15 174:13
  201:5 202:9 211:8       209:23 219:7,16         156:10 157:22         2:9 297:4                 181:7 193:22 204:5
  215:25 234:24           224:13 231:13           168:9 185:14 192:2    reason (32)               204:9,11 205:8
  242:2 248:17            247:2 253:24 259:9      192:10 194:10         17:8 46:25 70:24 89:4     232:20,24 263:20
  252:17 255:2,6,14       267:22 273:25           201:12 284:18,22        99:16,20 102:21         266:5,6 267:8 276:4
  257:2,5,13,18           279:23 286:10           284:24 286:8 298:5      103:11,13 111:3         276:6,9,25 285:10
  261:24 262:2            294:2,7 303:22        reading (6)               125:24 129:13,18        285:12,16,20
  273:18 274:6          questioning (1)         154:5,18 171:17           130:2,5,7,11,15,18      293:18,23 294:8,14
pureeing (1)            243:6                     215:14 288:4,4          137:21 138:6            296:20
153:25                  questions (24)          Reads (1)                 139:14,18 169:14      receipt (1)
purees (7)              7:14,17,19,22,24        298:5                     173:13 195:15         181:24
140:9,12 141:14           15:13,14 20:13,22     real (114)                197:9 286:17          receipts (2)
  142:19 153:19           20:22 28:5 30:19      45:14,19 46:9,16,19       289:12,13 295:20      258:8 279:9
  201:22 234:22           38:7 152:11 201:19      46:21,25 47:3,9,12      298:5                 receive (1)
purport (1)               236:12 268:23           47:14,17,19,20        reasonable (5)          19:23
274:19                    276:22,23 293:16        69:25 70:19 79:4,6    222:17 230:7,19         received (5)
purporting (1)            295:19 296:13,21        79:9,13 80:8 83:12      231:16 254:13         38:8,9,10 293:5,18
272:25                    300:20                  86:23 87:18 89:15     reasoning (1)           receiving (1)
purpose (1)             quick (2)                 91:7,13 93:7,19       163:22                  294:8
243:7                   11:16 291:18              94:3,6 96:15,21       reasons (8)             receptionist (1)
purposes (2)            quickly (2)               109:2,5,11,20         103:7 129:3,7 131:5,9   57:24
114:2 144:5             171:2 277:2               114:16 127:8            131:11 166:21         recess (8)
pursuant (1)            quite (2)                 144:20,23 145:8         289:8                 11:20 21:24 49:8
2:8                     210:18 268:7              148:16 150:15         recall (150)              102:17 170:23
put (11)                quote (3)                 151:7,13 155:17,22    10:4 11:9 12:22 15:8      224:20 259:15
53:9 91:19 99:9         155:13 159:19 206:25      156:2,3,8 162:12        20:20 24:13 25:4,18     283:21
  123:14,21 178:2       quotes (1)                164:2,20 165:23         30:8,8,10 31:25       recipe (2)


                                     TSG Reporting - Worldwide    877-702-9580
Case 3:18-cv-10500-AET-LHG Document 90-6 Filed 01/25/19 Page 99 of 108 PageID: 1479

                                                                                                       Page 21

  133:24 135:22         refreshes (3)           repeat (12)              258:20 276:12         8:5 18:16,18 20:6,12
recognition (1)         42:14 83:8 291:23       40:4 56:15 137:15      require (1)               23:5 32:6 35:23
68:18                   refrigeration (1)         138:10 144:14        139:3                     40:6,9 293:4,4,5
recognize (1)           130:11                    157:24 175:16        research (1)              296:5
113:9                   refund (17)               187:21 201:9         66:3                    reviews (1)
recollection (20)       268:8 269:10,24           230:16 231:12        resemblance (3)         63:22
15:24 16:21,23 17:6       271:21 272:7,12,16      294:6                256:13 257:10 258:3     rhetorical (1)
  24:22 40:13 41:14       273:3,6,10,14 274:8   repeated (1)           RESERVATION (1)         141:16
  42:15 79:13 83:8        274:12,20,24,24       157:20                 59:21                   Rhode (1)
  105:25 112:5            275:4                 repeatedly (2)         reserve (2)             65:10
  115:12,25 233:9       refused (2)             157:21 235:7           59:22 60:4              Richmond (5)
  262:25 291:24         142:2,7                 rephrase (3)           resides (1)             13:21 14:3 23:17
  292:8,14,22           regard (1)              15:21 180:19 205:7     75:14                     275:22,23
recollects (1)          10:15                   REPORTED (1)           respect (2)             Rider (2)
168:18                  regarding (4)           1:24                   193:7,8                 65:17,19
record (46)             10:16 74:15 187:15      reporter (14)          responds (1)            Rifle (1)
4:18 5:2,20 11:14,19      295:19                2:9,10,10 4:15 15:15   179:17                  3:4
  11:22 21:20,23 22:2   Registered (2)            16:7 26:23 27:16     response (16)           right (180)
  26:4 35:4 42:23       2:10 297:4                240:19 280:10        34:22 61:23 68:10       8:16 32:11 35:9 44:23
  43:8,22 49:7,10       regs (4)                  297:4,4,5,17           72:20 96:11 153:16      56:10 69:19 72:17
  76:2 85:19 97:20      199:13,16,20,22         reporter's (1)           179:8,13,19 180:9       72:18,19 74:23
  102:13,16,19 133:2    regularly (5)           16:14                    180:12,15 184:23        78:16 79:10 81:12
  149:19 154:24         68:23 76:13 290:13      Reporting (2)            277:4,13 279:11         81:15,17 82:22,25
  156:21 170:22,25        290:18,19             4:14,16                responses (45)            84:15,23 87:4,19
  186:25 201:11         regulations (2)         represent (10)         20:12,18,24,25 21:9       88:24 91:2 92:9,11
  212:17 224:19,22      139:3 199:2             5:17 113:17 149:18       21:14 22:7,9 30:17      94:18,21 95:3,8,11
  225:19 227:12         regulatory (1)            156:24 200:14          30:21 32:4 33:2,17      95:15,21 96:18,19
  230:15 236:20         141:6                     221:2 243:14 251:3     33:19 34:2,8,10,18      99:12 100:20
  237:22 240:3          related (5)               273:2 274:19           35:21,23 36:16          101:14,25 102:6,7
  259:14,21 268:19      152:13,23 253:7         representation (5)       37:19,21 38:5,6,18      106:17,18 107:10
  283:20,23 289:21        297:23 300:21         113:24 184:25 187:23     40:6 41:13 42:7,17      107:11 108:15,18
  296:24                relation (2)              193:23 194:24          43:2,3,15,19 48:4       108:20 109:16
recorded (1)            119:18,20               representations (9)      74:10 81:6 179:10       110:8 112:22 114:7
4:3                     relevant (2)            165:16 185:3,6           205:19 258:19           117:9,19 120:2
records (2)             44:7 276:20               197:18,20 248:25       259:2 276:11            127:8,11,12,14
184:12 266:16           relied (18)               249:8 250:4 260:20     277:14 294:9 300:7      128:8,15,21,25
red (5)                 89:7,16 92:18,21        representative (1)     responsive (8)            129:8 131:21
92:3,17 104:17 181:6      185:2,5 187:22        272:20                 36:12 44:12,23 277:6      132:16,19,22 138:2
  211:5                   193:24 194:10,24      represented (3)          278:20,24 279:4,11      138:20 140:18,25
reduced (3)               194:24 196:3          196:18 250:19 253:5    retained (36)             143:18 144:3
107:13,21 297:12          248:24 253:9,13,21    representing (3)       85:25 86:5 88:18          145:10 147:23
refer (3)                 256:19,21             114:3 272:25 275:21      226:21,24 227:3,6       148:10 149:9,25
46:12,22 165:8          rely (2)                represents (3)           227:10 239:25           150:5,23 151:3
reference (1)           189:24 253:16           243:8 275:24 276:3       240:23 241:21           153:3 155:20,21
85:15                   relying (1)             request (14)             244:23 245:3,7,11       156:14 158:7,15
referencing (1)         47:23                   29:18,22 30:19 42:14     259:18 283:10           161:5 163:17,23
191:10                  remember (8)              42:18 258:25           287:3 300:12,15,17      164:8 165:19,24
referring (12)          25:5,25 54:17 83:3        269:23 276:24          301:7,9,10,12,14,16     166:8,24 167:6,7,25
41:15 187:11 191:9        91:16 118:7 266:18      277:13 278:5,22        301:18,20,22,24         169:14 172:24
  207:16 209:7 213:9      276:18                  299:19 300:8           302:6,8,10,13,15        175:11 176:17
  233:24 235:25         reminder (1)              303:12               review (11)               178:8,21 179:11,25
  248:6 250:8,23        175:5                   requested (3)          7:12 32:4 34:18 63:23     182:20 184:2 192:3
  251:19                remiss (1)              44:3 297:15,16           96:2 262:20 293:7       192:10 194:2,6
refresh (7)             224:23                  requests (11)            293:24 294:12           197:8 199:22,24
24:21 40:13 41:14       removed (1)             42:10 43:3,8,16,20       296:8 297:14            204:4 205:22 206:3
  79:12 292:7,13,21     280:20                    44:12,23 258:15,19   reviewed (14)             206:11 209:8 211:7


                                     TSG Reporting - Worldwide    877-702-9580
Case 3:18-cv-10500-AET-LHG Document 90-6 Filed 01/25/19 Page 100 of 108 PageID: 1480

                                                                                                           Page 22

   211:9,11,12,14,17              S                161:25 168:12,13         301:4,5,6,8,9,11,12    268:7
   211:18 212:25        s (12)                     168:18,21,24             301:14,17,19,21,23    seeking (1)
   213:2 218:23 221:4    3:1,17,17 29:4,22         169:15 178:21            302:4,6,9,11,13        274:23
   224:4 225:22            299:5,12,18 300:2,7     186:16 187:10         Scanlon's (1)            seen (55)
   228:25 229:6,23         301:2 302:2             191:4 194:20 200:9     59:12                    18:9 20:9,14,17,22,25
   230:20 232:22        Safety (1)                 201:4 204:18,23,25    scanned (1)                21:10 22:7,9,17,20
   237:19 238:21         152:20                    206:9 217:13           79:8                      22:25 23:9 24:5,11
   241:5 242:6 246:18   sales (2)                  220:10,17 222:3       Scheduling (1)             25:15,20 26:15 30:2
   248:18 249:18,19      121:7 182:15              228:15,16,23           62:14                     30:13 31:15 34:9
   250:9,24 251:20,21   sandwich (2)               230:17,21 233:12      school (4)                 36:15,19,25 39:6,7
   251:25 253:15         123:23 124:22             252:9,24 254:21        61:12,13 76:18 123:6      40:14 41:6,11,23
   256:7 258:9,12,21    sat (1)                    255:12 256:14,24      Scooby-Doo (7)             42:2 43:5,9,24 70:5
   265:10,18 266:9,22    235:5                     257:25 273:9 274:6     79:4,6 243:4 245:6,15     134:3,15 153:2
   267:7 269:19         satisfactory (1)           279:24 284:22            246:6 302:4             157:5 203:4 232:16
   271:10,12 273:20      210:18                  sayings (1)             season (1)                 239:6 240:10 242:4
   274:9 275:8,11,14    satisfied (4)             222:22                  17:2                      242:7 262:22 263:9
   278:2,14 284:7,10     271:7 273:13,18         says (90)               second (7)                 263:13 281:11
   284:14 285:7 286:4      274:4                  24:14 30:25 32:24       2:7 171:19 172:5          287:9,12 289:10
   286:19 289:15,19     saturated (1)              68:5 69:25 70:19         180:23 193:23           291:21 292:14
   295:13                127:19                    75:13 88:22,23           214:5 265:13          self-education (1)
 ring (1)               save (1)                   89:13,13 92:9 95:2    seconds (1)               98:24
 93:14                   240:20                    95:3 108:6,15,18       171:14                  sell (1)
 Rite (1)               saw (95)                   113:16 127:9,11,18    section (2)               72:14
 290:20                  19:6,12,20 21:3,13,15     137:17,19 138:25       117:25 287:13           sending (1)
 Road (1)                  23:7 24:7 25:21,23      140:14 143:10         securities (3)            295:2
 3:4                       26:5,10,20,21,24,25     144:22 149:18          64:7,13,17              sentence (4)
 role (1)                  27:4,6,18,25 28:4       150:10 153:11,15      see (65)                  229:25 230:2 231:14
 63:13                     28:12,14,16 30:4        155:7,8,9,19,21        10:12 18:11 19:4          233:17
 Roll-ups (5)              31:25 32:3,14 33:16     177:3,16,21 181:12       20:21 22:12,23 24:9   separated (2)
 287:2,6,9 288:5           33:23 34:15 39:23       190:18 193:15,25         24:14 27:17,19 28:9    199:8,9
   302:14                  40:20 41:15,19,20       195:9,25 197:21          30:6,12 31:18,22      separately (3)
 rolls (1)                 42:5 45:2 68:11         198:4,5 199:7            32:18 33:19 34:12      198:16,18 234:23
 111:10                    71:2 77:9,25 79:6       203:12 204:14            35:5,8 38:6 42:14     Series (1)
 Ronald (1)                90:18,24 91:6,7         206:23 207:9,16          45:12 48:16 62:24      64:9
 93:10                     96:12 97:18 99:12       208:12 214:21,25         63:22 66:6 67:9       Seriously (1)
 room (2)                  108:4,5,7,23 109:4      219:8 222:14 223:2       71:5 79:12 80:25       156:6
 122:6 275:18              109:5 127:21 128:7      224:8,9 227:20           84:2 86:23 95:2       serve (1)
 rooms (1)                 128:19 145:4,5,7        228:2 229:8,12           106:24 107:4           136:9
 22:4                      148:12 150:25           230:5,23 237:6           111:13,19 127:6,17    served (5)
 roughly (1)               151:5,6 156:13          238:7,8,10,10,14,15      148:19 151:8           31:6 32:5 36:13
 105:12                    157:14,16 158:11        239:15 240:8 241:9       153:16 154:3 158:5      180:10,13
 round (4)                 158:17,19 165:15        247:12 248:22            180:11 188:25         service (1)
 140:11,19,22 142:18       165:18 184:25           249:13 254:11            194:14 205:5,10,14     64:6
 rounding (1)              193:24 194:18,24        256:9 260:2 262:11       205:24,25 206:14      Services (1)
 144:5                     204:3,7 205:4,16        268:21,21 278:24         207:12 212:11          152:19
 RPR (1)                   206:2,4 236:17          282:8,10                 258:25 263:17         serving (27)
 1:24                      248:22 258:18         scan (44)                  268:16,20 276:14       106:22 127:16 128:8
 rule (1)                  265:17 276:15          85:23 86:3 88:16          282:19 291:23           129:23 130:14
 16:9                      284:6,17 285:4,5,14     113:3 149:13             292:10 296:18           211:15,23 214:19
 ruled (1)                 293:15                  156:18 202:25         seeing (12)                214:22,25 215:2,5,8
 59:12                  saying (51)                226:19,23 227:2,5,9    25:18 42:9 107:10         215:11,18,20 217:7
 rules (2)               26:25 39:3 46:8,20        239:23 240:21            108:17 117:7            217:11,15,19,20
 6:3 15:10                 47:7 87:14 92:4         241:19 244:21,25         148:16 149:21           218:2,20 225:14,20
 running (1)               119:25 134:14           245:5,9 259:16           232:20 262:25           240:7 241:10
 62:15                     141:24 144:20,25        283:8 286:25 300:9       269:13,14 284:10      set (25)
                                                   300:12,15,18,19       seek (1)                  28:24 29:5,9,13,18,23


                                      TSG Reporting - Worldwide     877-702-9580
Case 3:18-cv-10500-AET-LHG Document 90-6 Filed 01/25/19 Page 101 of 108 PageID: 1481

                                                                                                             Page 23

   30:24 31:2,8,13          216:8,9 246:23         37:13                      250:6,7,15,23          153:23
   33:3 34:5 36:6,9         289:24                Silverman (168)             251:19                smallest (1)
   42:18 43:16,20        short (4)                 3:12 4:22,22 5:15,17    similarly (2)             148:2
   277:20 299:13,15       10:24 11:7 62:25           9:20 11:15 19:10,15    1:4 4:5                 Smith (2)
   299:19,21,23 300:5       256:9                    19:18 21:17,21 29:7   Simple (2)                3:24 4:13
   300:8                 shorthand (3)               29:15 30:22 31:10      240:22 301:17           snack (68)
 sets (1)                 2:9 297:3,9                32:16 41:2 44:17      Simply (1)                69:2,11 71:19,24 74:8
  31:6                   shot (1)                    49:5 56:13 59:11,15    240:5                      76:8 81:20,20 87:15
 seven (30)               208:9                      59:24 60:6 70:9,16    single (19)                 87:15 97:19 99:23
  48:6,7 75:17 87:10     show (24)                   78:6 85:17,20 86:2     148:6 153:20 170:5,5       99:23,25 100:2,3
   90:11 94:25 95:7,24    17:24 23:22 25:8 28:8      86:6 88:19 102:11        181:23 184:7,9           101:2,12 102:24
   97:11 98:6,7 112:11      28:19,20 30:17,20        113:2,23 119:2           189:24,25 191:9          103:5,13,14 114:14
   145:3,15 147:8,19        33:25 35:11 36:3         134:3,8,11 136:4         243:15,19 244:3,6        123:17,22 124:4,7
   171:17 172:7             42:13 70:3 72:4          138:2,5 142:5,9          244:16 252:17            124:10 129:5 131:7
   182:12 184:18            88:13 112:25             152:9 154:15 155:5       273:4 277:11             161:11 166:7,22
   187:8 191:14             149:11 155:15            166:13 167:16            279:25                   167:4,4 169:3,18
   192:15,25 232:2,11       184:13 191:11            168:6,11,15 170:17    singular (1)                170:11 176:11
   237:24 243:23            202:22 225:12            179:12 183:14,17       191:9                      178:17 182:19
   272:3 290:23             286:21 291:22            184:15 185:11,17      sit (4)                     184:2,7,20 185:16
 share (1)               showed (8)                  185:19,24 186:4,7      117:22 208:5 269:11        197:14 209:13,14
  208:18                  30:18 40:11 127:10         187:5 191:11             295:17                   215:8 232:13,14,22
 SHEET (1)                  203:8 205:22             193:14 199:15         sitter (1)                  239:8 241:5 243:17
  298:1                     258:20 263:8             201:7 208:9,15,18      126:20                     243:25 247:14
 shelf (16)                 276:16                   209:5,9 210:14,16     sitter's (1)                250:21 251:24
  77:9 79:17 80:18       showing (9)                 211:22 212:3,6,8,11    127:2                      252:7 254:5 261:6
   112:7 117:17           40:10 70:13,18,18          212:18,22 214:21      sitting (11)                262:8 263:23 271:4
   129:17 161:18            113:7 117:17             214:25 217:9,15,19     23:15 44:2 46:24 50:5      286:18 289:14
   162:17,20 163:6          186:25 209:9             217:24 219:19,23         105:25 112:4             291:13
   164:15 184:8             244:13                   220:2,6 224:15           158:23 177:8          snacks (328)
   216:14 243:15         shown (3)                   226:11,14,21,25          178:19 261:23          7:20 48:17 50:23 51:7
   246:24 264:15          193:20 221:9 244:9         227:4,7,10 236:11        275:18                   51:17,17,24 53:3
 shelves (7)             shows (1)                   236:15 239:21,25      situated (2)                55:5 58:11,22 60:21
  72:16 77:25 78:9        186:22                     240:14,18,23           1:4 4:5                    67:8,14,22 68:21,25
   162:24 163:2 184:8    side (3)                    241:17,21 242:17      six (10)                    69:5,6,9,10,17,21
   244:12                 83:24 120:2 223:2          242:25 243:13,18       36:24,25 90:11             69:24 70:17,22
 Shimmer (5)             sign (6)                    243:21 244:2,5,8,23      105:14,18,18,21          71:18,22 72:14,15
  243:3 245:2,14 246:2    18:23 32:9 33:10,14        245:3,7,11 247:17        212:11 242:11,12         72:17 73:15,19 74:2
   301:23                   38:21 180:15             247:22 250:17         size (14)                   75:19 77:7 78:2
 Shine (5)               signature (10)              251:6 259:18 280:6     83:3,5 129:23 211:23       79:23,25 81:21
  243:4 245:2,14 246:2    24:19 33:9,12 35:18        282:4,7,17 283:10        214:19,22,25             82:16,18 83:17
   301:23                   37:4,9 38:12,14,20       283:12 287:4             215:11 217:7,16,20       85:24 86:4 87:8
 shockingly (1)             298:21                   291:15,25 292:5,10       217:21 218:2             88:8,15,17 90:3
  236:17                 signed (19)                 293:25 294:4,22,25       225:14                   91:19 94:7,17,18
 shop (15)                18:25 19:2 20:11,16        295:6,10,13,24        skill (1)                   100:13,13,15 101:2
  59:4 71:15 88:12          30:16 32:6,7,10,12       296:3,14,21 299:4      212:10                     101:13,25 102:22
   115:4 117:14,23          32:21 33:24 35:14        300:12,15,17 301:7    Skittles (13)               103:21,23 105:8
   118:10 120:9,10,17       35:20,25 37:6 38:9       301:9,10,12,14,16      213:15,17,21 214:2         106:3,8 107:13
   289:22 290:2,12,17       299:22,24 300:6          301:18,20,22,24          216:22 217:20,22         110:17,21 111:8,14
   290:20                significant (25)            302:6,8,10,13,16         219:12 221:12            112:6 113:7 114:13
 shopped (5)              160:24 161:8,9          Silvia (5)                  226:6,17 227:3           115:13,17 116:23
  71:3,6 184:6 246:9        176:14 195:2,6,21      1:24 2:8 4:15 297:3        301:9                    116:24,25 117:9,18
   290:20                   195:22,24 196:4,7,9      297:25                smacks (1)                  117:18 118:15,18
 shopper (1)                196:15,18,22 197:2    similar (14)              45:13                      119:8,13,19 120:7
  197:17                    197:5,14 249:2,9,11    18:25 39:5 216:14       small (1)                   120:14,25 122:7,8
 shopping (9)               249:15,21,24 262:3       235:23,25 236:24       66:4                       123:13,16,24 124:8
  72:12,23,24 77:19,20   signing (1)                 236:25 243:9 249:5    smaller (1)                 124:20 125:10,13


                                      TSG Reporting - Worldwide      877-702-9580
Case 3:18-cv-10500-AET-LHG Document 90-6 Filed 01/25/19 Page 102 of 108 PageID: 1482

                                                                                                           Page 24

  125:19,21,24,25          266:13,15 267:17         53:8 54:4 55:13,18    Starburst (6)            stopping (2)
  126:11,22 127:7          267:18 268:4,9           56:7,19,22 57:5        213:13 215:12 226:24     110:7 173:19
  128:20 130:12            270:24 272:6,22          236:20                   229:20,21 301:8       store (28)
  131:14,14,16,19          280:8,17 281:5        speaking (2)             Starbursts (28)           68:19 104:13,18
  132:2,8,21 133:5,20      282:13 286:12          50:10 266:4              213:17,22 214:3            105:5 111:14 112:7
  134:6,16 136:13,14       287:8,13 290:23       specialist (3)              215:3,13,24 216:7        114:25 116:6
  137:14,17 138:12         291:2,4,7,10 300:10    4:15 208:3,4               216:23,24 217:8          117:17 118:9,21
  139:16 146:5,21          300:13,16 301:13      specific (5)                219:12 221:12            119:12,24,25
  147:9,20 148:9           301:18,19,22,24        45:11 57:18 219:17         226:6,17 227:14,17       120:10,11,18,21
  149:2,17 156:23          302:5,7,9                260:9 295:18             227:20 228:7,12,19       121:10 130:5 170:4
  161:12,15,16,17,18    so-to-speak (1)          specifically (11)           229:5,12,14,15,15        183:4,9 220:13
  161:21 162:2,4,5,10    27:15                    31:3 36:12 76:9 83:25      229:16,17,19             243:22 246:10
  162:25 163:17,22      sodas (1)                   127:9 152:3 190:16    starch (3)                  289:24 290:22
  164:5,7,9,12 166:16    120:14                     209:6 255:15           86:12 150:23 239:13     stores (1)
  166:19 167:10,23      sodium (1)                  260:14 271:17         start (3)                 243:21
  167:24 169:3,9,13      127:20                  spell (2)                 48:8 68:2 146:9         Straight (1)
  169:18,24,25 171:9    sold (8)                  5:19 48:25              started (9)               119:17
  171:13,18 175:21       115:18,18,25 120:18     spent (1)                 7:15,17 51:15 87:7,21   strawberries (2)
  175:21 178:14            242:5 244:12           87:10                      87:25 122:14,25        104:16 185:20
  179:18 182:18            286:12 287:7          spoke (25)                  146:14                strawberry (12)
  185:6,12 187:24       solely (2)                6:23 9:13 10:20 12:11   starting (2)              140:15 141:11,20
  193:25 194:9,15        243:7 250:19               13:5 14:2,6 23:16      61:11 64:16                143:14 199:9
  195:2 202:9 204:15    solids (1)                  49:15 52:16 53:15     state (2)                   200:23,24 201:15
  204:19 206:14,20       84:6                       57:13 110:14           5:19 184:24                201:16 227:22
  206:25 208:22         somebody (6)                173:23 174:2,22,23    stated (2)                  238:9 240:9
  209:25 210:5,6         13:5 57:13 93:9 272:9      266:8,11,25 267:4,6    33:4 297:10             stray (1)
  211:14,21 212:14         272:14 273:12            268:6 275:24 276:7    statement (15)            82:3
  213:4,25 214:13,19    son (10)                 spoken (18)               91:24,25 109:11         strength (1)
  214:20 215:6,20,25     72:24 73:13 76:20        6:6 9:2,4,10 11:24         133:17 137:22          153:20
  216:6,9,12,18 218:6      77:11,17,23 100:5        12:14,21 23:12,13        150:4 155:3 177:19    strike (5)
  218:13,16,23 219:5       123:3 126:12,15          23:14 55:7,21 58:9       177:23 184:12          60:4 110:15 247:25
  219:11 220:14,15      sons (1)                    58:10 93:25 270:16       185:8,10 232:8           252:4 293:8
  220:18,22 221:10       147:2                      275:12,17                234:20 235:15         string (1)
  222:15,21 225:22      sorry (24)               Sponge (7)               statements (2)            117:19
  225:25 226:2,5,18      13:4,19,20 15:5 18:24    78:15 243:4 245:10       164:25 169:23           stuck (1)
  227:9 229:8 230:3        30:8 32:14 34:24         245:14 246:6          states (5)                84:21
  230:10,18 231:24         40:4 53:2 116:19         247:12 302:6           1:1 2:11 4:8 33:7       stuff (3)
  232:6,12,13,21           125:12 138:9          spousal (1)                 154:25                 106:15 121:11 175:25
  233:13,19 235:23         157:24 175:16          59:9                    stating (1)              subject (2)
  235:25 236:3,5,6,23      180:8 185:9 187:21    spread (3)                174:18                   50:22 179:16
  236:24,25 238:2          193:11 206:3           153:15,17 155:23        stay (2)                 submitted (1)
  240:5,22 241:9,15        231:12 257:24         spreads (2)               120:16 133:11            294:16
  241:20,24,24 242:9       260:3 294:6            153:13 156:8            STENOGRAPHER...          SUBSCRIBED (1)
  242:13,21 243:9       sorts (1)                Spring (4)                34:24 226:13 243:2       298:22
  244:18,22 245:2,6      208:8                    5:11 61:6,8,9              282:6 286:24          subsequent (7)
  245:10,17,22          soup (1)                 Square (2)               Stipulations (1)          103:10 126:9 130:8
  246:17,22 248:4,9      290:8                    245:10 302:7             303:17                     158:19 167:18
  248:10,14,25 249:8    source (2)               standard (4)             stood (1)                   176:16 235:9
  249:24 250:8,13        241:10 247:12            121:15 124:7 135:22      114:12                  subsequently (8)
  251:2,3,20 252:25     sources (2)                 290:9                 stop (6)                  87:22 108:25 125:18
  253:5,7,11,12 254:4    70:20 86:25             standards (1)             97:25 172:5 173:7,12       129:10 156:12
  254:15,17 259:17      space (1)                 99:5                       173:18 174:3             167:8 168:4 170:9
  260:5,22,23,24,25      283:17                  standing (1)             stopped (8)              subset (2)
  261:2 262:13          speak (18)                69:23                    116:3 159:10 171:20      250:22 274:24
  263:22 264:3,9,16      6:9,15,19 11:10 12:7    Starbucks (1)               173:13 174:6,14       substance (1)
  264:25 265:6,8,24        14:20 52:16,25 53:4    217:7                      266:2 267:2            9:25


                                     TSG Reporting - Worldwide      877-702-9580
Case 3:18-cv-10500-AET-LHG Document 90-6 Filed 01/25/19 Page 103 of 108 PageID: 1483

                                                                                                              Page 25

 substantial (1)             20:24 21:4,8 22:13      128:21,24 140:22       targeting (1)             69:15
  260:4                      24:24,25 25:3           141:3,8 144:9,16        246:17                  term (1)
 substantive (1)             292:20                  150:22 210:23          Tart (1)                  267:10
  9:15                    supervision (2)            227:25 238:15           117:5                   terms (10)
 substitute (1)            63:23 297:13              239:12 241:2,12        Tarts (5)                 72:7 80:11 82:13
  124:9                   Supplement (2)             252:18                  117:7,8,14,20,23           131:14 161:7
 sue (4)                   152:12 300:21                                    taste (22)                  246:17 270:22
  51:24 52:7 84:17 87:6   supplemental (11)                  T               99:21 100:18,22,23         277:10 280:18
 sued (1)                  36:6,9 38:5,6,18        T (8)                       101:3,4 102:24           289:12
  92:23                      39:12,14 40:6 43:2     3:17 297:2,2,2 299:5       103:18,19 125:23      test (1)
 suffice (1)                 152:22 300:4             300:2 301:2 302:2        129:5,6 131:8          133:25
  277:4                   supplier (1)             table (6)                   134:11,14 166:8,23    testified (33)
 sugar (86)                200:17                   250:12,19,20,22            167:6 212:16           5:14 20:17 24:22
  50:13 51:8,18,24 53:4   support (3)                 253:2,6                  227:21 286:19            40:17 46:15 157:21
    54:17,25 84:4,10       63:14 277:25 303:3      take (56)                   289:15                   158:4 163:19
    86:11 87:20 106:10    supporting (2)            16:7 17:11 24:4 34:7    team (2)                    166:10,17,21
    106:14,18,19,20,21     277:14 278:13              35:16 36:11,21         64:3,6                     169:12 178:20
    106:22 107:6,13,21    suppose (1)                 42:24 43:23 48:12     television (2)              179:22 180:9,10,21
    107:23 108:15,19       170:20                     48:14 51:9 73:8        111:19 223:6               181:21 187:2 194:4
    109:16,20 110:3,25    supposed (3)                75:6 83:7,23 85:8     tell (48)                   196:3 204:21
    127:12 128:8,21,24     19:13 143:9 208:16         85:10 86:7 95:11       15:11 17:19 24:4           205:13 223:20
    132:12,16,18,21       supposedly (1)              105:10 106:5             25:15 30:2 31:15         228:12 235:2
    133:4,19 134:5         207:11                     108:10,14 113:6,15       34:9 36:11,15 42:21      244:11 274:3
    135:16,25 141:3,3,8   sure (48)                   162:3 178:25 179:8       43:5,23 44:25 45:5       276:15 286:16
    150:22 153:25          11:4 18:22 26:11,23        203:23 204:12            50:8 55:2 59:5 60:7      291:20 292:17
    171:6,20 172:24          27:5 28:3,20 38:19       207:23,24 208:11         60:17 61:24 67:19        293:14
    173:3,16 175:9,23        39:8,9 40:18 42:20       210:19 212:10            83:8 85:11 91:20      testify (9)
    200:5 207:18             49:25 64:18 77:5         213:21,22,22,23          100:5,16 113:9         17:15 142:6 155:4
    208:21 210:23            81:23 83:10 84:24        215:12 217:22            126:21 131:5             208:7 211:20 214:6
    214:11 215:4,5,15        85:6 88:9 90:13          224:17 225:4,12          154:16 168:19            217:18 239:3 289:3
    215:21 218:10            91:3 94:22 99:13         238:24 240:19            171:9 176:2 191:15    testifying (4)
    220:8 221:21             101:7,17 104:21          245:13 254:8 259:7       199:19 200:18,18       49:12 168:7 183:12
    225:15,16 227:25         116:20,21 126:4          259:10,22 276:10         207:25 208:22            292:8
    238:15 239:12            131:22,24 132:20         282:2,21 283:12          213:24 215:13         testimony (46)
    241:2,12 252:18          143:5 144:6 148:5     taken (11)                  220:9 231:25           15:24,25 17:9 40:25
    265:15,18 281:16         174:12 178:17          5:24 11:20 21:24 49:8      238:25 276:17            44:16,18 46:24 47:7
    282:11,12,25             181:3 182:21,22          60:23 102:17             282:8,21 297:6           54:15,20 103:3
    283:25 284:3,12,16       185:17 257:22            170:23 224:20         telling (8)                 110:12 145:12
    285:3,6,24               266:16 269:20            259:15 283:21          51:20,21 60:22             151:11 157:20
 sugars (16)                 280:7 286:7 291:21       297:9                    168:21,24 183:20         162:16 166:10
  106:16 108:4,6          surprise (3)             talk (5)                    190:23 216:4             167:14 168:3,14
    127:20 152:14,23       182:23 183:20 282:24     52:7 177:15 199:13      tells (1)                   171:22 174:8
    153:12 198:21         survey (1)                  199:16,18              156:10                     178:23 181:16,20
    211:13 216:25          289:7                   talked (3)               ten (19)                    186:13 187:17
    218:9,13,25 224:25    swayed (1)                94:5 171:2 177:16        7:10 11:7,25 66:17,21      189:6 190:3,10,23
    284:25 300:22          176:21                  talking (15)                67:9 88:15 103:21        204:6 210:11
 sugary (1)               sweet (7)                 8:3 38:3 45:22 77:6        105:7 120:25             212:24 213:3,24
  69:16                    100:24 101:6,8,11          77:21 78:5,6 120:12      121:18 122:9,10          219:10 225:24
 suing (3)                   260:23,24 261:2          165:25 223:5 230:3       123:4 146:4,12           226:4 235:7 253:4
  45:7 46:15 229:9        sworn (3)                   234:3 251:22,24          156:23 170:4             265:20 266:24
 summary (1)               5:13 297:6 298:22          281:2                    242:14                   284:23 285:9
  277:9                   synthetic (4)            Tapioca (7)              ten-year (1)                297:11
 summer (21)               238:13 254:16,21         84:4,6,9 238:15 241:2    73:6                    thank (1)
  8:13,14,14,14,17,18        255:9                    241:3,12              ten-year-old (2)          119:4
    8:25 11:12 12:2       syrup (20)               targeted (3)              76:21 146:21            thereto (1)
    14:17,22 15:3,6        84:4,6,10 86:11 87:20    245:19,22 246:21        tend (1)                  297:23


                                       TSG Reporting - Worldwide        877-702-9580
Case 3:18-cv-10500-AET-LHG Document 90-6 Filed 01/25/19 Page 104 of 108 PageID: 1484

                                                                                                             Page 26

 they'd (2)               thousand (2)                187:3,6,9,13,15,20      295:17                   185:8,10 210:4
  124:12 166:23            176:5 260:8                189:2,4,21 193:2,9    today's (2)                236:19 252:3,10
 thing (5)                thousands (1)               193:19 194:12,14       18:2 296:23               258:22,24 261:6,7
  16:3 89:16 222:12        124:16                     194:17 204:7 208:5    told (24)                  261:10 262:8,12,15
    243:15 265:14         three (30)                  224:13,18,21           13:17 14:16 52:24         262:17 277:17,23
 things (12)               9:14 10:3,6 122:13,20      228:20 229:2 235:8      54:13,17,22,25 56:7      278:17,25 279:5,13
  8:23 72:10 78:25           123:5,7 147:23,25        235:9 239:5 240:17      56:19 60:15 93:25        293:11 294:21,23
    101:21 114:15            147:25 165:7             246:23 248:24           106:17 112:20         trust (1)
    118:3 120:15             198:21 200:6             251:13,14 253:8         129:4 131:6 142:9      212:9
    151:23 165:7 175:6       208:19 212:11            259:13,20 260:13        168:16 171:5,20       trusted (1)
    283:6 288:9              214:12 215:4,4           263:4,6 264:14,19       173:3,6 258:11         82:11
 think (63)                  216:24,25 218:5,22       264:22 265:11           266:20 270:12         truth (8)
  13:3 18:17 19:22           219:3,4 221:20,21        266:14 269:14         tooth (1)                17:19 39:13 240:5,22
    21:18 22:6 25:16,20      283:16 285:19            275:10,13 276:8,15     100:24                    297:7,7,7 301:17
    25:23 26:5,22 27:6       290:14 296:16            283:19,22 284:13      top (3)                 truthful (1)
    28:12,16 30:14,15     throw (1)                   285:23 288:14,17       24:14 153:8 245:25      15:25
    39:5,7 41:2 59:13      137:2                      289:18 290:25         topic (1)               try (17)
    60:19 65:8 78:7       throwing (1)                293:3 296:6,23,25      151:16                  28:7 69:14 74:6 111:3
    81:5 84:19 87:8        27:20                      297:10                total (11)                 126:11 132:4
    96:23 100:22          Till (1)                 times (55)                140:20 143:21 144:2       133:10,11 136:2,4
    104:11,17 106:21       63:18                    9:4,12,13 10:19 15:16     160:10,11,11             136:24 137:2 148:6
    111:18 121:2,5,15     time (179)                  15:17 16:10,19,23       198:19 200:15,16         173:15 264:16
    128:16 154:17          6:10,22 7:23 8:25 9:7      23:16 24:23 71:20       201:21 215:15            283:13 294:5
    158:4 172:11             11:18,21,23 21:22        76:17 81:7 84:23      totally (1)             trying (2)
    177:15 189:7,12          21:25 26:20,24 27:6      87:4,10 95:10          280:23                  54:21 286:7
    213:24 221:9             34:15,19 40:20           103:12 105:18,19      touch (2)               TSG (2)
    224:13 244:13            41:20 45:3 48:16         105:21 106:6           48:18 53:10             4:13,16
    252:15 267:16,22         49:6,9 58:18 62:25       121:22 126:9 130:8    Township (1)            turkey (2)
    272:5,24 273:2           69:8 72:13 73:2,8        142:19 145:16          115:10                  110:20 173:8
    274:11,15 280:9,13       74:4 77:6,21 78:5,7      148:9 149:2 162:5     trade (2)               turn (2)
    281:4,23 283:24          78:8 79:18 80:14         176:5 178:20           64:7,13                 153:5 179:14
    284:21 286:6,9           81:15 88:12 90:15        179:24 180:23         traded (1)              twelve (2)
    291:20 292:17            90:20,22,24 91:10        187:7 215:4,5          64:16                   212:17,18
 thinks (2)                  91:17 97:15 99:14        216:24,25 218:5,12    Traders (1)             Twenty-two (1)
  168:8,11                   102:9,15,18 103:8        218:22 219:3,4         290:11                  226:13
 third (1)                   105:6,15 106:4           221:20,20,21 236:8    trading (1)             twice (1)
  153:9                      108:9,12,22 109:2,9      236:14,21 260:8        63:23                   149:3
 Thirteen (1)                112:21,24 113:25         271:12 282:12         transcript (4)          Twizzlers (13)
  43:14                      114:5,11,22 115:14       290:14                 59:17 168:10 286:8      213:11,18,23 214:2
 Thirty (3)                  116:2,6,18,19         title (5)                  297:15                   216:23 218:19,19
  6:21 200:8 243:2           120:17 122:22,23       62:20,23 63:15 64:19    treat (3)                  219:12 221:12
 Thirty-five (2)             123:15,19 124:3          64:21                  132:6 133:13 137:3        226:6,17 227:6
  61:2 282:6                 126:7,19 127:4,21     today (36)               trial (5)                  301:11
 Thirty-six (1)              128:9,11 129:8,20      6:5,17 10:8 14:11        210:16 220:6 289:3,4   two (64)
  287:5                      129:20 130:7             15:12 17:9 19:11,12     295:15                 9:14 10:3,5 11:3
 thought (25)                135:10 138:10            19:13 21:14 23:15     trick (1)                  28:13,14 31:6,21
  18:24 27:3 82:14           145:17,18 146:14         27:20 40:15 44:2       137:3                     37:16 38:8 48:9,10
    87:12 96:14 99:21        147:5,22 148:19          46:25 50:6 64:19,21   tried (7)                  48:17 50:17 51:13
    103:6,14,17 118:22       150:25 151:9             99:7 106:2 112:4       59:18 67:16 73:25         53:23 66:17,19,19
    135:23 167:5,9           156:12 158:14,23         177:9 178:20            74:3,4 100:19 108:9      66:21 73:10,11 84:9
    175:3,4 186:5 197:4      159:23 162:6,7,8,18      179:22 180:21         tropical (1)               116:4,14 122:13,19
    197:13 205:15            163:7 164:7 165:14       181:16 183:12          104:17                    122:23 123:21
    228:6,18,22 229:11       165:18 166:3,17,20       205:5 243:11          true (33)                  126:17 129:7
    267:14 276:14            167:2,17 170:21,24       261:24 263:18          33:5,8 47:22 133:17       134:25 135:5
 thoughts (2)                172:13,15 174:8,15       270:19 275:19           137:22 144:16            146:21,22 147:2
  283:15,17                  175:24 176:16,16         291:22 292:15           164:22,25 165:7          163:8 174:5 175:10


                                       TSG Reporting - Worldwide      877-702-9580
Case 3:18-cv-10500-AET-LHG Document 90-6 Filed 01/25/19 Page 105 of 108 PageID: 1485

                                                                                                       Page 27

   181:2,3,4,5,7        untrue (1)              verification (20)         196:8,21 237:7        187:5 191:19
   182:11 186:7         295:21                  20:11,15,16 30:16         240:6 241:9 247:13    194:20 209:12
   189:15 201:19        unusual (1)               32:10,12,20 35:12       248:16 252:23         229:14,18 285:3
   202:15 209:4 224:7   135:24                    35:13,20 37:4,5,8       256:5 282:9           288:10
   229:15,22 238:11     updates (2)               37:14,20 38:23        vitamins (59)          water (5)
   241:13 243:21        9:5,14                    295:2 299:22,24       45:14,15 69:25 80:7    123:23 124:22 280:5
   245:25 251:12        upteen (1)                300:6                   96:16,18 114:17       281:17,25
   266:21,24 280:23     236:21                  verified (1)              150:16 152:15,24     wax (1)
   285:18 290:14        URI (2)                 39:20                     162:13 164:3,21      211:4
   291:3                65:8,10                 verifying (2)             165:24 177:16,17     way (11)
 two-year (2)           use (3)                 37:20 39:13               195:3,7,9,17,25      48:20 51:6,23 90:24
  73:21,22              112:6 140:11 142:18     versus (28)               196:10,12,15,18       124:24 141:15,17
 types (3)              uses (1)                69:17,21 71:18 82:18      197:22,23 198:5,6     198:8 243:8 288:15
  116:24 135:7 186:7    78:24                     98:3 114:13 120:13      225:2,5,21 234:2      297:21
 typewriting (1)        usually (7)               159:14 161:23           237:11 241:10        ways (1)
  297:12                72:10 78:24 79:2 82:4     200:22,23 201:15        252:22 254:14,17     200:6
 typically (13)           121:2,5,11              201:15,25 207:10        254:19,21,23,24      we'll (22)
  117:15 120:14,22                                211:13,17 217:2         255:4,5,6,10,11,16   23:22 28:21 31:10
   121:14 122:6,9,16               V              218:15 219:17           255:18,18 256:4,10    32:16 36:4 37:3
   122:18 123:8 135:6   v (2)                     228:16,24 229:21        256:15 260:16         46:7 59:23 60:3
   135:8 145:23 290:6   1:6 4:6                   236:5 237:5 238:23      271:14,18 273:17      85:21,22 88:14
                        Vague (1)                 242:12 255:18           274:4 300:23          113:24 149:12
           U            296:3                   vibrantly (3)           voracity (1)            192:21 199:4
 U (1)                  validity (1)            204:16,20 206:9         154:25                  224:16 226:16
 5:10                   155:2                   video (2)                                       240:18 241:17
 uh-huh (20)            value (8)               4:3,14                            W             286:22 290:8
 6:18 8:4 12:10 16:2    96:18 129:12 214:7      VIDEOGRAPHER...         Wage (5)               we're (24)
   27:8 33:11 35:7        240:6 248:11,14,20    3:25 4:2 5:6,9 11:13    1:24 2:8 4:15 297:3    11:18,22 21:23 22:2
   80:22 84:11 88:21      274:6                   11:16,21 21:19,22       297:25                25:8 28:20 49:7,10
   88:25 124:13,23      Vanilla (1)               21:25 49:6,9 102:14   wait (3)                102:15,19 170:18
   138:21 140:17        135:19                    102:18 170:21,24      8:16 16:11,12           170:22,25 216:11
   153:10 158:8 171:4   varieties (10)            224:18,21 247:19      waiving (1)             224:19,22 259:14
   179:7 280:6          162:24 163:3 179:18       259:13,20 283:19      179:16                  259:21 277:8 278:4
 understand (21)          179:21 180:3,22         283:22 296:22         walk (2)                282:4 283:20,23
 15:19,20 17:14,16,22     184:9 244:10,12,13    VIDEOTAPE (1)           119:14,25               296:23
   39:2 49:12 52:4      variety (11)            1:12                    Wall (1)               we've (12)
   54:22 86:20 99:18    104:2 105:13 107:13     Videotaped (1)          115:10                 22:3,4 44:18 94:5
   133:16 141:15,17       149:17 179:25         2:5                     want (19)               103:20 142:9,15
   189:15 197:18          180:22,23 253:5       view (2)                16:24 52:7 155:8        216:23 224:15
   272:18 275:22          287:2,5 302:13        216:6 288:13              184:11 185:14         247:18 267:16
   278:9 280:18 289:2   various (7)             viewed (1)                197:5,19 199:12,18    275:12
 understanding (3)      28:21 41:12 42:10       285:10                    217:17 225:13        website (3)
 78:19 139:3 234:10       78:16 206:14          views (1)                 234:7 254:2 272:2    269:17,22 270:8
 understood (4)           224:24 240:7          98:14                     273:19 280:7         websites (1)
 15:23,25 17:6 174:8    vegetable (4)           virtually (7)             283:16,17 292:10     269:19
 Unfortunately (1)      84:5 238:8,12,16        105:15 182:24 183:21    wanted (5)             Webster's (1)
 254:16                 vegetables (5)            184:4 243:15 244:2    176:18 209:19 286:18   181:2
 unhealthy (1)          79:10 119:15,16           244:5                   289:14,14            week (54)
 281:23                   120:3,12              visit (1)               wants (2)              18:12 19:24 22:24,25
 United (3)             veggie (4)              183:9                   49:3 199:15             23:7 24:7 27:3,7,18
 1:1 4:8 33:7           70:20 79:14 86:24       visited (1)             wasn't (23)             28:2,4,16 30:7,9,14
 University (6)           237:6                 183:4                   44:21 50:11 59:15       30:15 31:21 32:14
 61:13,15 65:10,17,19   Venable (2)             vitamin (21)              73:15 104:18 124:9    33:20 34:13 35:9
   93:17                3:8 4:23                45:20,21,24,24 70:22      145:18,21 161:10      38:7 39:19 40:20,21
 unsure (1)             verbiage (1)              96:17 177:17            161:20 163:22         48:5 55:19,21 58:17
 293:15                 80:11                     178:12,13 195:9,17      166:3,18 169:13,16    59:6 60:11,22 76:17


                                     TSG Reporting - Worldwide    877-702-9580
Case 3:18-cv-10500-AET-LHG Document 90-6 Filed 01/25/19 Page 106 of 108 PageID: 1486

                                                                                                        Page 28

   95:8 122:10,10,15       167:24 169:17          75:12 93:13 113:8       115:2,10 119:21         271:19
   123:4,9,19 124:19       171:8,12,18 182:17     154:11,16 168:7,16      121:10,16 122:11      yeses (1)
   126:23 149:2,3          183:25 184:14,19       176:9 179:5 183:15      124:15,16 127:14      16:4
   173:22,25 174:5         202:9 203:2 204:18     203:24 204:13           129:9,11 130:9        yogurt (2)
   180:11,16,18            206:13,20,24           210:21 217:24           131:18 134:10         111:7,8
   270:13 275:24           208:22 209:24          222:10 236:10           143:4 154:4 155:14    York (3)
   290:9 292:15            210:5,6 211:14         244:11 251:14           156:17 160:20         1:1 2:12 4:9
 weekly (3)                213:3,25 214:12        254:10 259:7,25         161:2 166:2 170:20    young (1)
 87:11 95:2 172:7          215:5,20,25 216:6      276:13 280:4            171:7 174:12          122:14
 weeks (6)                 218:6,13,16,22         295:11 296:20           178:18 181:18         youngest (1)
 38:8 122:13 134:25        219:4,10 220:22        297:5,11 299:3          196:9 197:4 205:9     123:6
   293:20 295:3            221:10 225:24          303:6                   205:23 218:11
   296:17                  226:4 229:8 230:9    Woodland (1)              223:22 229:7 232:4             Z
 weighed (1)               230:15,17 232:11     3:5                       233:11 252:2          zero (3)
 151:16                    232:13,21 236:5,22   word (3)                  264:23 266:6          134:16,17 217:2
 weight (2)                237:11 238:2,17      195:11,21 239:9         year (22)
 214:23 225:20             241:6,14 242:12,21   words (5)               17:3 23:8 50:17 51:13             0
 Welch (11)                244:17 245:22        154:16,17 196:5,6         55:20 73:9 90:9       0 (3)
 1:7 4:6,23 29:8,12,16     246:16 248:13          206:19                  116:4,14 147:14,17    127:19 215:21 218:16
   29:21 45:7 207:10       249:23 253:11        work (3)                  147:18,19 182:11      07424 (1)
   299:14,17               254:4 263:22 264:2   62:5,7 65:22              207:13 236:18         3:5
 Welch's (215)             264:9 265:23         worked (2)                251:9 282:18          07762 (1)
 31:7 34:3,7,8 35:21       266:12,15 267:9,17   62:8 66:9                 285:13,17 291:3       5:12
   45:7 50:12,22 51:7      268:8,14 269:18      works (2)                 292:19
   51:17,25 55:5 58:11     270:7,24 272:6,21    12:25 48:19             years (79)                        1
   58:21 60:21 67:7,14     273:8 274:23         wouldn't (7)            48:6,7,9,10,17 53:23    1 (14)
   68:13,17,20,24 69:5     279:19 280:16        19:2 100:10,25            62:21 67:10 73:4      4:3 17:25 18:3,6
   69:9,17,21 71:9,17      281:5 282:12           117:20 262:17           75:17 79:21,23 80:2     46:18 92:3 121:24
   71:22 72:15 77:7        286:11 291:2,4,6,9     264:5 269:9             80:4,6,12 87:10         160:21 179:9,13
   79:18,23,25 81:21       291:13 300:15,18     wrap (1)                  90:9 94:25 95:7,24      211:6 218:2 277:13
   82:18,25 83:16          300:19 301:4,5       283:13                    97:11 98:6,7,20,24      299:7
   84:20,20 88:4,8,14    well-known (1)         writing (2)               99:7,15 100:5         1-800 (2)
   88:17 90:3 91:19      94:11                  15:15 20:18               108:20 110:7          268:16,20
   92:7 94:7,11,17       went (8)               written (1)               112:11 116:9,9,11     1.99 (1)
   100:13 101:24         8:9 41:4 63:16 80:24   293:16                    122:23 134:4 145:4    242:13
   102:22 103:21,23        110:20 127:2 169:3   wrong (2)                 145:10,15,20 146:4    1:40 (1)
   105:7 106:2,8           230:2                168:12,19                 146:12,13,16 147:8    170:23
   107:12 110:16,21      weren't (13)           wrote (4)                 147:19 163:13         1:41 (1)
   111:8,13 112:6        102:2 161:4,24 162:9   270:5 273:8 277:7,8       170:4 171:17 172:7    170:25
   113:4,7 114:13,18       164:6 167:21                                   174:4,5 182:13        10 (41)
   115:13,17 116:22        174:23 193:21                  X               183:6,10 184:13,18    27:23 35:11,13 67:11
   116:24 117:9,17         223:21 231:4,5       X (6)                     187:8 191:14            81:7 103:22 105:2,4
   118:18 119:8,13,19      256:6 291:21         297:15 299:2,5 300:2      192:15,25 232:3,11      121:2 127:19
   120:7,25 123:15,24    whatsoever (2)           301:2 302:2             237:9,10,15,21,24       140:20 142:13,13
   124:4,8,20 125:10     211:7 212:25                                     243:23 251:4,12         142:13,13,13,13,19
   125:12,13,19,21,24    white (1)                        Y               266:21,24 272:3         143:22,22,23 153:6
   126:11,22 127:7       211:5                  yeah (65)                 285:18,19,19            153:8 154:19,21
   128:20 130:12         Winnie (2)             5:21 8:2,20 16:18         290:23                  161:9,23 181:13,13
   131:13 132:2,8,21     124:25 125:3             18:23 21:21 23:8      yellow (2)                181:21 198:18,22
   133:4,20 134:6,16     wished (1)               27:3,12 30:25 37:10   211:5,5                   200:3,3,3,3,4
   136:13 137:14,16      248:3                    41:10 49:14 51:22     Yep (17)                  201:23 299:24
   138:11 139:16         within-entitled (1)      54:9 56:13 73:12      63:8 84:13 101:19         303:8,9
   146:5,20 147:9,20     297:8                    80:22 81:9 85:6         108:16 115:6          10:15 (2)
   148:8 149:14,17       witness (37)             88:11 89:25 95:9        185:19 218:4,8,14     49:7,8
   156:19,22 162:3,18    5:12 35:3 36:23 43:4     99:18 100:14            218:18,24 219:2,6     10:23 (2)
   163:7,14,16 165:11      49:3 59:23,25 75:8     105:20 107:18           243:18 245:18,21      49:8,10


                                     TSG Reporting - Worldwide     877-702-9580
Case 3:18-cv-10500-AET-LHG Document 90-6 Filed 01/25/19 Page 107 of 108 PageID: 1487

                                                                                                       Page 29

 100 (3)                  138:12 300:15         2012 (5)                25 (12)                3:53 (2)
 70:22 178:12 195:17    17 (22)                 63:19,25 64:14,16       96:17 107:23 178:13    283:20,21
 100% (9)               1:2 8:15,16,17,19 9:2     149:20                  195:16,24 196:12     30 (16)
 177:17 237:6 240:6       12:2 14:17,22 15:3    2014 (3)                  196:14 218:15        10:8 12:4 140:23,25
   241:9 281:10 282:2     15:6,6 21:5,8 22:14   149:14,18 300:19          226:17 227:5           144:16 198:23
   282:9 283:9 302:12     113:2,3,6 149:8       2015 (4)                  299:10 301:11          200:5 218:25
 11 (33)                  203:9 211:25          156:19,24 157:2         25% (2)                  242:24,25 244:21
 27:23 36:4,5,8 37:24     300:18                  301:4                 177:17 195:25            245:13 261:21,24
   38:16 39:4,7,14      17th (1)                2016 (3)                250 (1)                  262:2 301:21
   66:7 106:22 107:6    65:4                    54:10 203:2 301:5       218:2                  30-minute (1)
   108:6,15,18 127:11   18 (10)                 2017 (15)               259 (1)                14:17
   127:20 128:8         15:5 32:23 149:12,13    9:2 11:12 20:25 24:16   302:9                  31 (3)
   172:24 211:14          149:16 158:6 203:9      24:19,24 25:2 26:3    26 (5)                 244:25 299:20 301:23
   215:21 235:21          211:13 299:7            54:3,10 115:7         26:3 37:11 226:18      32 (3)
   263:2,10,11 265:17     300:19                  152:17 204:2            227:8 301:12         245:5 299:22 302:4
   283:25 284:3,24      19 (6)                    262:21 293:2          26color (1)            33 (4)
   285:2,6,24 300:4     152:10,11,17 300:20     2018 (10)               227:9                  215:3,15 245:9 302:6
 11:22 (2)                303:8,8               1:15 2:3 4:12 31:23     26th (1)               34 (6)
 102:15,17              1977 (1)                  33:9 35:17 37:11      39:20                  242:24 245:14 259:16
 11:30 (2)              65:4                      293:20,20 298:23      27 (2)                   280:8 299:23 302:9
 102:17,19              19th (7)                202 (1)                 239:23 301:14          349 (1)
 113 (1)                33:22 34:13 35:9,24     301:5                   28 (7)                 145:18
 300:18                   39:19 180:11,16       2049 (1)                1:15 2:3 4:11 24:19    35 (7)
 12 (11)                                        3:10                      25:22 240:21         115:7,10 282:7 283:8
 37:3,5 62:21 78:11               2             21 (5)                    301:17                 286:23 299:24
   83:4 163:2 201:25    2 (13)                  202:25 203:4,5 284:2    283 (1)                  302:11
   212:12 259:23        23:23,25 26:7,19 27:5     301:5                 302:11                 350 (13)
   263:11 300:6           160:4,8,12 184:24     22 (3)                  286 (1)                95:10,13,20 103:10
 12:40 (2)                205:25 277:19         226:16,19 301:6         302:13                   103:12 105:10
 170:22,23                299:9 303:8           226 (3)                 29 (6)                   145:16 171:16
 13 (9)                 2:37 (2)                301:6,8,9               241:19 299:11,14,17      181:24 271:12
 42:16 43:13,13,18,23   224:19,20               227 (2)                   301:19 303:8           272:3 273:19 274:8
   62:21 263:12         2:42 (2)                301:11,12               291 (1)                36 (4)
   276:11 300:7         224:20,22               22nd (3)                299:4                  286:24,25 300:4
 139464 (1)             20 (17)                 36:22 39:23 40:5                                 302:13
 1:25                   12:4 14:16 142:13       23 (6)                             3           365 (1)
 14 (6)                   156:18,22 158:12      226:17,23 227:14        3 (18)                 3:4
 75:11 85:22,23           161:9 176:7 201:25      299:9 301:8,14        25:9,10,13 26:7 27:5   37 (1)
   225:14 300:9 303:8     202:16 203:9,15,18    23rd (9)                  75:7 121:3,22        300:6
 140 (2)                  225:15 226:12         32:13 33:8,14,21,22       181:21 203:23        3rd (1)
 211:17 225:15            284:2 301:4             33:24 35:17,24,25       222:11,12 229:25     24:19
 149 (1)                2004 (3)                24 (3)                    248:3 254:9 259:24
 300:19                 113:4,17 300:18         226:17 227:2 301:9        278:22 299:10                  4
 15 (8)                 2005 (4)                240 (4)                 3/23/18 (4)            4 (8)
 85:22 86:3 143:22,22   61:17 62:9,11 63:3      215:3,15 218:19         32:21 35:14 299:22     28:23 29:2,3,25 30:18
   158:5 248:2 283:14   2007 (3)                  301:17                  299:25                 121:22 204:12
   300:12               63:4,10 64:12           241 (1)                 3/26/18 (2)              299:11
 1500 (2)               2008 (1)                301:19                  37:6 300:6             4-9-2018 (1)
 2:6 4:10               113:20                  2424 (2)                3/Paragraph (1)        297:24
 152 (1)                2009 (7)                5:11 61:6               222:8                  4:03 (2)
 300:20                 63:10,15,19 67:11       244 (2)                 3:19 (2)               283:21,23
 156 (1)                  69:9 87:22 88:2       301:21,23               259:14,15              4:17 (2)
 301:4                  2010 (2)                245 (2)                 3:25 (1)               296:23,25
 16 (8)                 66:6 69:10              302:4,6                 259:15                 40 (20)
 88:14,16 103:20,25     2011 (1)                24th (1)                3:26 (1)               81:7 92:3 103:22
   104:24 127:7         65:21                   296:16                  259:21                   105:3,4,5 121:4,5


                                     TSG Reporting - Worldwide    877-702-9580
Case 3:18-cv-10500-AET-LHG Document 90-6 Filed 01/25/19 Page 108 of 108 PageID: 1488

                                                                                Page 30

   121:18,20,22,23       121:6,13               179:23
   122:4,7,8 181:14,22   7/22/82 (1)
   211:5 218:9 225:20    61:4
 42 (1)                  75 (1)
 300:7                   161:22
 44 (1)                  7Flavored (1)
 303:9                   302:7
 46 (2)                  7th (9)
 218:9,10                31:23 32:2,3,8,9,18
 49 (2)                    35:5 180:10 294:18
 282:11,25
 4s (1)                            8
 28:21                   8 (12)
                         32:12,17,20 121:22
           5               122:2 181:17,22
 5 (22)                    222:6,8,13 229:24
 28:21 29:7,11,25 83:4     299:22
   142:12,13,13,18,19    8.99 (2)
   143:23 153:16         121:6,13
   161:8 163:2 201:22    8:15 (1)
   201:25 211:5          7:6
   215:16 233:5 279:7    80 (3)
   299:4,14              127:18 211:17 215:21
 50 (34)                 800 (2)
 140:21,25 141:24        269:2,14
   142:12,15,18,21,23    85 (1)
   143:21 144:3,7,9,15   300:9
   160:4,8,12,18,21      86 (1)
   198:19,20 199:7,10    300:12
   199:10 200:2,4,4,16   88 (1)
   200:18 201:5,21,22    300:15
   202:16 254:8
   261:19                          9
 51 (1)                  9 (10)
 256:9                   27:23 34:2,4 113:20
 5th (2)                   122:2 232:5 233:17
 24:15 54:2                299:23 303:8,8
                         9:07 (1)
           6             2:4
 6 (12)                  9:08 (1)
 28:21 29:15,20 30:2     4:12
   30:18 42:22,24 43:3   9:16 (2)
   106:6 278:5 279:17    11:18,20
   299:17                9:17 (2)
 63 (1)                  11:20,22
 277:4                   9:27 (2)
 64 (6)                  21:23,24
 43:8 44:23 258:14       9:35 (2)
   277:3 279:22,24       21:24 22:2
                         90 (2)
           7             261:14,15
 7 (8)                   90067 (1)
 30:23 31:11,12,15       3:11
   64:9 179:2 201:25     98 (1)
   299:20                106:4
 7.99 (2)                99 (1)


                                     TSG Reporting - Worldwide   877-702-9580
